Exhibit 10.1

Execution Version

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of April 29, 2016

among

MKS INSTRUMENTS, INC.,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

BARCLAYS BANK PLC and DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01

   Defined Terms      1   

Section 1.02

   Other Interpretative Provisions      46   

Section 1.03

   Accounting Terms and Determinations      47   

Section 1.04

   Rounding      48   

Section 1.05

   Times of Day      48   

Section 1.06

   Classes and Types of Borrowings      48   

ARTICLE II.

THE CREDIT FACILITIES

 

Section 2.01

   Commitments To Lend      49   

Section 2.02

   Notice of Borrowings      49   

Section 2.03

   Notice to Lenders; Funding of Loans      49   

Section 2.04

   Evidence of Loans      50   

Section 2.05

   Interest      51   

Section 2.06

   Extension and Conversion      52   

Section 2.07

   Scheduled Amortization      53   

Section 2.08

   Prepayments      53   

Section 2.09

   Fees      56   

Section 2.10

   Pro rata Treatment      56   

Section 2.11

   Sharing of Payments by Lenders      56   

Section 2.12

   Payments Generally; Administrative Agent’s Clawback      57   

Section 2.13

   Increase in Commitments      58   

Section 2.14

   Defaulting Lenders      60   

Section 2.15

   Refinancing Amendments      62   

Section 2.16

   Discounted Prepayments      62   

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01

   Taxes      68   

Section 3.02

   Illegality      71   

Section 3.03

   Inability To Determine Rates      71   

Section 3.04

   Increased Costs and Reduced Return; Capital Adequacy      72   

Section 3.05

   Compensation for Losses      73   

Section 3.06

   Base Rate Loans Substituted for Affected Eurodollar Loans      73   

Section 3.07

   Mitigation Obligations; Replacement of Lenders      73   

Section 3.08

   Survival      74   



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

 

Section 4.01

   Conditions to Initial Borrowings      75   

Section 4.02

   Conditions to All Borrowings      78   

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

   Existence, Qualification and Power      79   

Section 5.02

   Authorization; No Contravention      79   

Section 5.03

   Governmental Authorization; Other Consents      79   

Section 5.04

   Binding Effect      79   

Section 5.05

   Financial Condition; No Material Adverse Effect      80   

Section 5.06

   Litigation      80   

Section 5.07

   Ownership of Property, Liens      80   

Section 5.08

   Environmental Matters      80   

Section 5.09

   Insurance      81   

Section 5.10

   Taxes      81   

Section 5.11

   ERISA; Foreign Pension Plans; Employee Benefit Arrangements      81   

Section 5.12

   Subsidiaries; Equity Interests      82   

Section 5.13

   Margin Regulations; Investment Company Act      83   

Section 5.14

   Disclosure      83   

Section 5.15

   Compliance with Law      83   

Section 5.16

   Intellectual Property      83   

Section 5.17

   Use of Proceeds      84   

Section 5.18

   Solvency      84   

Section 5.19

   Collateral Documents      84   

Section 5.20

   Senior Indebtedness      85   

Section 5.21

   International Trade Laws; Sanctions      85   

Section 5.22

   Anti-Corruption Laws      86   

Section 5.23

   No Default      86   

Section 5.24

   Labor Relations      86   

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

Section 6.01

   Financial Statements and Other Information      86   

Section 6.02

   Notices of Material Events      88   

Section 6.03

   Existence; Conduct of Business      88   

Section 6.04

   Payment of Tax Obligations      88   

Section 6.05

   Maintenance of Properties; Insurance      88   

Section 6.06

   Books and Records; Inspection Rights      88   

Section 6.07

   Compliance with Laws      89   

Section 6.08

   Use of Proceeds      89   

Section 6.09

   Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances   
  89   

Section 6.10

   Designation of Subsidiaries      90   

Section 6.11

   Ratings      90   



--------------------------------------------------------------------------------

Section 6.12

   Compliance with Environmental Laws      90   

Section 6.13

   Sanctions; International Trade Laws      91   

Section 6.14

   Post-Closing Obligations      91   

ARTICLE VII.

NEGATIVE COVENANTS

 

Section 7.01

   Indebtedness      91   

Section 7.02

   Liens      94   

Section 7.03

   Fundamental Changes and Asset Sales      96   

Section 7.04

   Investments, Loans, Advances, Guarantees and Acquisitions      99   

Section 7.05

   Transactions with Affiliates      101   

Section 7.06

   Restricted Payments      102   

Section 7.07

   Restrictive Agreements      103   

Section 7.08

   Amendments to Subordinated Indebtedness Documents or Organization Documents;
Junior Debt Payments      105   

Section 7.09

   Sale/Leaseback Transactions      105   

Section 7.10

   Anti-Corruption Laws; Sanctions      105   

ARTICLE VIII.

EVENTS OF DEFAULT

 

Section 8.01

   Events of Default      106   

Section 8.02

   Acceleration; Remedies      108   

Section 8.03

   Allocation of Payments After Event of Default      108   

ARTICLE IX.

AGENCY PROVISIONS

 

Section 9.01

   Appointment and Authority      110   

Section 9.02

   Rights as a Lender      110   

Section 9.03

   Exculpatory Provisions      110   

Section 9.04

   Reliance by Agents      112   

Section 9.05

   Delegation of Duties      112   

Section 9.06

   Indemnification of Agents      112   

Section 9.07

   Resignation of Agents      112   

Section 9.08

   Non-Reliance on Agents and Other Lenders      113   

Section 9.09

   No Other Duties, etc.      113   

Section 9.10

   Administrative Agent May File Proofs of Claim      113   

Section 9.11

   Collateral and Guaranty Matters      114   

Section 9.12

   Related Obligations      115   

Section 9.13

   Withholding Tax      116   



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

 

Section 10.01

   Amendments, etc.      116   

Section 10.02

   Notices      118   

Section 10.03

   No Waiver; Cumulative Remedies      122   

Section 10.04

   Expenses; Indemnity; Damage Waiver      122   

Section 10.05

   Payments Set Aside      124   

Section 10.06

   Successors and Assigns      124   

Section 10.07

   Treatment of Certain Information; Confidentiality      128   

Section 10.08

   Right of Setoff      129   

Section 10.09

   Interest Rate Limitation      129   

Section 10.10

   Counterparts; Integration; Effectiveness      129   

Section 10.11

   Survival of Agreement      129   

Section 10.12

   Severability      130   

Section 10.13

   Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial     
130   

Section 10.14

   Patriot Act      131   

Section 10.15

   No Advisory or Fiduciary Responsibility      131   

Section 10.16

   Intercreditor Agreement      132   

Section 10.17

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      132
  



--------------------------------------------------------------------------------

Schedules:

 

Schedule 2.01

     —         Lenders and Commitments

Schedule 5.12

     —         Subsidiaries

Schedule 6.14

     —         Post-Closing Obligations

Schedule 7.01

     —         Existing Indebtedness

Schedule 7.02

     —         Existing Liens

Schedule 7.04

     —         Investments

Schedule 7.05

     —         Affiliate Transactions

Schedule 7.07

     —         Existing Restrictions

Schedule 10.02

     —         Administrative Agent’s Office Exhibits:      

Exhibit A-1

     —         Form of Notice of Borrowing

Exhibit A-2

     —         Form of Notice of Extension/Conversion

Exhibit B

     —         Form of Term Note

Exhibit C

     —         Form of Assignment and Assumption

Exhibit D

     —         Form of Compliance Certificate

Exhibit E

     —         Form of Guaranty Agreement

Exhibits F-1 – F-4

     —         Forms of U.S. Tax Compliance Certificates

Exhibit G

     —         Form of Security Agreement

Exhibit H

     —         Form of Intercompany Note

Exhibit I

     —         Form of Intercompany Note Subordination Provisions

Exhibit J

     —         Form of Perfection Certificate

Exhibit K

     —         Form of Solvency Certificate

Exhibit L

     —         Form of Specified Discount Prepayment Notice

Exhibit M

     —         Form of Specified Discount Prepayment Response

Exhibit N

     —         Form of Discount Range Prepayment Notice

Exhibit O

     —         Form of Discount Range Prepayment Offer

Exhibit P

     —         Form of Solicited Discounted Prepayment Notice

Exhibit Q

     —         Form of Solicited Discounted Prepayment Offer

Exhibit R

     —         Form of Acceptance and Prepayment Notice

Exhibit S

     —         Form of Prepayment Notice



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This Term Loan Credit Agreement (as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into as of April 29, 2016, by and among MKS
Instruments, Inc., a Massachusetts corporation (the “Borrower”), the Lenders
(each as hereinafter defined) from time to time party hereto and Barclays Bank
PLC, as the Administrative Agent and the Collateral Agent.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower intends to acquire (the “Acquisition”) 100% of the Equity
Interests of Newport Corporation, a Nevada corporation (the “Company”), and its
Subsidiaries (collectively, the “Acquired Business”), pursuant to an Agreement
and Plan of Merger, dated as of February 22, 2016 (including the exhibits and
schedules thereto and as amended, modified or supplemented from time to time in
accordance with the terms set forth herein, the “Acquisition Agreement”), among
the Borrower and the various parties thereto;

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders provide a senior secured term loan facility in the initial amount of
$780,000,000 (the “Term Facility”) and the Lenders have indicated their
willingness to lend on the terms and subject to the conditions set forth herein;

WHEREAS, in connection with the foregoing, the Borrower has also requested, and
will obtain, a senior secured asset-based revolving credit facility (the “ABL
Facility”; the loans thereunder, the “ABL Loans”) in the amount of $50,000,000,
under that certain ABL Credit Agreement, dated as of the date hereof (as
amended, modified or supplemented from time to time, the “ABL Credit
Agreement”), among the Borrower, the other parties thereto and Deustche Bank AG
New York Branch, as administrative agent and collateral agent (in such capacity,
together with its successors, the “ABL Administrative Agent”); and

WHEREAS, the proceeds of the initial borrowings hereunder will be used on the
Closing Date to pay in part the consideration for the Acquisition, for the
repayment of certain existing material third party Indebtedness of the Borrower,
its Subsidiaries and the Acquired Business, to pay transaction costs associated
with each of the foregoing, and for other general corporate purposes of the
Borrower and its Subsidiaries, in each case, as more further described herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings set forth below:

“ABL Credit Agreement” has the meaning set forth in the Preliminary Statements.

“ABL Facility” has the meaning set forth in the Preliminary Statements.



--------------------------------------------------------------------------------

“ABL Loans” has the meaning set forth in the Preliminary Statements.

“Acceptable Discount” has the meaning specified in Section 2.16(d)(ii).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.16(d)(iii).

“Acceptance and Prepayment Notice” means an irrevocable written notice from the
Borrower or any of its Subsidiaries accepting a Solicited Discounted Prepayment
Offer to make a Discounted Term Loan Prepayment at the Acceptable Discount
specified therein pursuant to Section 2.16(d) substantially the form of Exhibit
R hereto.

“Acceptance Date” has the meaning specified in Section 2.16(d)(ii).

“Acquired Business” has the meaning set forth in the Preliminary Statements.

“Acquisition” has the meaning set forth in the Preliminary Statements.

“Acquisition Agreement” has the meaning set forth in the Preliminary Statements.

“Acquisition Consideration” means the sum of the cash purchase price for any
Permitted Acquisition payable at or prior to the closing date of such Permitted
Acquisition (and which, for the avoidance of doubt, shall not include any
purchase price adjustment, royalty, earnout, contingent payment, any other
deferred payment of a similar nature or any other agreements to make any payment
the amount of which is, or the terms of payment of which are, in any respect
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of any Person or business or any purchase price paid with Equity Interests
or Equity Equivalents (other than Disqualified Capital Stock) in the Borrower)
plus the aggregate principal amount of Indebtedness that is of the type
described in clauses (a), (b) and (e) and (to the extent relating to any such
clause (a), (b) or (e), but without duplication) clause (i) of the definition of
“Indebtedness” hereunder assumed by the Borrower or a Restricted Subsidiary of
the Borrower in connection with such Permitted Acquisition.

“Adjusted Eurodollar Rate” means, for the Interest Period for each Eurodollar
Loan comprising part of the same Group, the quotient obtained (expressed as a
decimal, carried out to five decimal places) by dividing (i) the applicable
Eurodollar Rate for such Interest Period by (ii) 1.00% minus the Eurodollar
Reserve Percentage; provided that, the Adjusted Eurodollar Rate shall at all
times be deemed to be not less than the Adjusted LIBOR Floor.

“Adjusted LIBOR Floor” means 0.75% per annum.

“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth in Section 10.02(a) and, as appropriate, account as set forth on Schedule
10.02, or such other address or account as the Administrative Agent may from
time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

2



--------------------------------------------------------------------------------

“Agent” means the Administrative Agent, the Collateral Agent and any successors
and assigns in such capacity, and “Agents” means any two or more of them.

“Agent Related Persons” means each Agent, together with its Related Parties.

“Aggregate Commitments” means, at any date, the Commitments of all the Lenders.

“Agreement” has the meaning specified in the preamble.

“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

“Anti-Corruption Laws” has the meaning specified in Section 5.22.

“Applicable ECF Percentage” has the meaning specified in Section 2.08(b)(i).

“Applicable Margin” means a percentage per annum equal to (i) for Term Loans
that are Eurodollar Loans, 4.00% and (ii) for Term Loans that are Base Rate
Loans, 3.00%;

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Term
Commitment Percentage at such time, in each case subject to adjustment as
provided in Section 2.13 or 2.15; provided that if the Commitments of each
Lender to make Loans have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender of each Class is set forth opposite
the name of such Lender on Schedule 2.01 under the caption “Term Commitment
Percentage” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Prepayment” has the meaning specified in Section 2.08(e).

“Approved Fund” means any Fund that is administered, advised or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means, collectively, Barclays Bank PLC and Deutsche Bank Securities
Inc., in their respective capacities as joint lead arrangers and joint
bookrunners, or any successor joint lead arranger.

“Asset Disposition” means any Disposition (or series of related Dispositions) of
any assets by the Borrower or any of its Restricted Subsidiaries in respect of
which the Net Cash Proceeds payable to the Borrower or any of its Restricted
Subsidiaries exceeds $5,000,000, excluding any Disposition by way of Casualty or
Condemnation.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by Affiliated investment advisors.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b) and/or the definition of “Eligible Assignee”), and
accepted by the Administrative Agent, substantially in the form of Exhibit C or
any other form approved by the Administrative Agent and the Borrower.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower or any of its Subsidiaries
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with a Discounted Term Loan Prepayment pursuant to Section 2.16;
provided that neither the Borrower nor any of its Subsidiaries shall designate
the Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent).

“Available Amount” means, at any date, an amount equal to:

(a) the sum of (without duplication):

(i) $50,000,000;

(ii) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any issuance of Qualified Capital Stock by the Borrower;

(iii) the Net Cash Proceeds received after the Closing Date and on or prior to
such date by the Borrower or any Restricted Subsidiary from the issuance of
convertible or exchangeable debt securities that have been converted into or
exchanged for Qualified Capital Stock of the Borrower;

(iv) the Net Cash Proceeds received by the Borrower or any Restricted Subsidiary
from the sale of the Equity Interests of any Unrestricted Subsidiary or any
minority Investments (other than any such sale to the Borrower or a Restricted
Subsidiary);

(v) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of minority Investments;

(vi) any interest, returns of principal, repayments and similar payments by such
Unrestricted Subsidiary or received in respect of any minority Investments;

(vii) any unused Rejected Amount accrued since after the Closing Date;

(viii) to the extent not duplicative of any other provision herein, the proceeds
of sales of Investments made utilizing the Available Amount basket under 7.04(q)
(in an amount not to exceed the original amount of such Investment); and

(ix) Cumulative Excess Cash Flow as of such date, in each case, that has not
been applied to prepay Loans, or, would not be required to be applied to prepay
Loans pursuant to Section 2.08(b)(i); minus

(b) the amount of any usage of such Available Amount pursuant to
Section 7.04(q), Section 7.06(j) and Section 7.08(b)(i), in each case prior to
such date.

 

4



--------------------------------------------------------------------------------

“Available Amount Conditions” means (except in connection with proceeds of the
Available Amount under clauses (ii) and (iii) of the definition thereof, in
which case the following conditions shall not apply) prior to and after giving
effect to any usage of the Available Amount, (x) no Event of Default shall have
occurred and be continuing and (y) the Total Leverage Ratio, as of the end of
the most recently completed Test Period, shall be less than or equal to
4.00:1.00 on a Pro Forma Basis.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as now and hereafter
in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
receivership, moratorium, conservatorship, assignment for the benefit of
creditors, insolvency, examinership or similar federal, state or foreign law for
the relief of debtors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus  1⁄2 of 1.00%, (ii) the Prime Rate in
effect on such day and (iii) the Adjusted Eurodollar Rate for a one (1) month
Interest Period beginning on such day (or, if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%; provided that the Base Rate
shall at all times be deemed to be not less than the Base Rate Floor. Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds Rate
shall be effective on the effective day of such change in the Prime Rate or the
Federal Funds Rate, respectively.

“Base Rate Floor” means 1.75% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the sole manager or the board of managers or managing
member, of such Person, (iii) in the case of any partnership, the board of
directors of the general partner of such Person and (iv) in any other case, the
functional equivalent of the foregoing.

“Bona Fide Debt Fund” shall mean any bona fide debt fund, investment vehicle,
regulated banking entity or non-regulated lending entity that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans or bonds and/or similar extensions of credit in the ordinary course of
business.

“Borrower” has the meaning specified in the preamble.

“Borrower Materials” has the meaning specified in Section 10.02.

“Borrowing” has the meaning specified in Section 1.06.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located,
except that when used in connection with a Eurodollar Loan, the term “Business
Day” means any such day that is also a day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank market.

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property (whether real, personal or
mixed) by such Person as lessee which would, in accordance with GAAP, be
required to be accounted for as a capital lease on the balance sheet of such
Person; provided that any lease or other arrangement that, under GAAP as in
effect on the Closing Date, would not be required to be accounted for as a
capital lease shall not constitute a “Capital Lease” hereunder.

“Capital Lease Obligations” means, with respect to any Person, the obligations
(and corresponding amounts) of such Person as lessee under Capital Leases, that,
as of any time of determination, shall be required at such time to be
capitalized and reflected as a liability on a balance sheet of such Person
(excluding the footnotes thereto) prepared in accordance with GAAP.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in commercial paper maturing within two hundred and seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
banker’s acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$250,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clauses (a) and (c) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above;

(e) marketable short-term money market and similar liquid funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency);

(f) Investments with average maturities of twelve (12) months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above;

 

6



--------------------------------------------------------------------------------

(h) in the case of the Borrower or any Subsidiary, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of organization of the
Borrower or such Subsidiary, as the case may be, for cash management purposes;
and

(i) investments consistent with the Borrower’s investment policy as in effect on
the date hereof, as provided in writing to the Administrative Agent on or prior
to the Closing Date.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing cards, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person that at the request of a Loan Party is
designated a “Cash Management Bank” and that is a Lender, an Agent or an
Affiliate of a Lender or an Agent at the time it (i) entered into a Cash
Management Agreement with a Loan Party or (ii) is designated as a “Cash
Management Bank” (so long as, upon such designation, a Cash Management Agreement
exists between such Person and a Loan Party), in each case, even if such Person
for any reason ceases for any reason after the execution of such agreement or
such designation to be a Lender, an Agent or an Affiliate of a Lender or an
Agent.

“Cash Management Obligations” means all obligations under any Secured Cash
Management Agreements.

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements.

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any Condemnation or other taking (including
by any Governmental Authority) of, any property of the Borrower or any of its
Subsidiaries. “Casualty Event” shall include but not be limited to any taking of
all or any part of any real property of any Person or any part thereof, in or by
Condemnation or other eminent domain proceedings pursuant to any requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any real property of any Person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any applicable law, rule,
regulation or treaty, (b) any change in any applicable law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means (a) the acquisition of beneficial ownership (within
the meaning of the Exchange Act and the rules of the SEC thereunder as in effect
on the Closing Date) by any Person or group (within the meaning of the Exchange
Act and the rules of the SEC thereunder) of Equity Interests representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower or (b) the occurrence of a “Change
of Control” as defined in the ABL Credit Agreement or any agreement evidencing
any permitted refinancing thereof.

 

7



--------------------------------------------------------------------------------

“Class” has the meaning specified in Section 1.06.

“Closing Date” means April 29, 2016.

“Closing Date Material Adverse Effect” means any event, change, occurrence or
effect that has a material adverse effect on (A) the business, assets,
liabilities, capitalization, financial condition or results of operations of the
Company and its Subsidiaries, taken as a whole or (B) the ability of the Company
to perform its obligations under the Agreement or consummate the Merger or any
of the other transactions contemplated by the Agreement, other than, in the case
of the foregoing clause (A), any change, effect, event or occurrence arising
after the date of the Agreement to the extent resulting from (1) changes in
general economic, financial market, business or geopolitical conditions,
(2) general changes or developments in any of the industries in which the
Company or its Subsidiaries operate, (3) natural disasters or calamities,
(4) changes in any applicable Laws or applicable accounting regulations or
principles or interpretations thereof, (5) any change in the price or trading
volume of the Company’s stock, in and of itself (provided, that the facts or
occurrences giving rise to or contributing to such change that are not otherwise
excluded from the definition of “Closing Date Material Adverse Effect” shall not
be excluded in determining the occurrence of a Closing Date Material Adverse
Effect), (6) any failure by the Company to meet any published analyst estimates
or expectations of the Company’s revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by the Company to meet its internal or published projections, budgets,
plans or forecasts of its revenues, earnings or other financial performance or
results of operations, in and of itself (provided, that the facts or occurrences
giving rise to or contributing to such failure that are not otherwise excluded
from the definition of “Closing Date Material Adverse Effect” may be taken into
account in determining the occurrence of a Closing Date Material Adverse
Effect), (7) any outbreak or escalation of armed hostilities, any acts of war or
terrorism, (8) other than for purposes of any representation or warranty
contained in Section 3.4 of the Agreement, the announcement or pendency of the
Agreement and the transactions contemplated thereby, including (x) any resulting
loss or departure of officers or other employees of the Company or any of its
Subsidiaries, or (y) any resulting termination of, reduction in or similar
negative impact on the Company’s or any of its Subsidiaries’ relationships,
contractual or otherwise, with any customers, suppliers, distributors or
business partners, (9) any litigation brought by or on behalf of any current or
former Company stockholder (in its capacity as such) arising from allegations of
any breach of fiduciary duty relating to the Agreement or the Merger or
violation of securities Law related to the Proxy Statement or any other document
required to be filed by the Company with the SEC or required to be distributed
or otherwise disseminated to the Company’s stockholders in connection with the
Merger, (10) any action taken by the Company, or which the Company causes to be
taken by any of its Subsidiaries, in each case which is expressly required by
the Agreement (excluding Section 5.1(a) thereof), and (11) any actions taken (or
omitted to be taken) by the Company or any of its Subsidiaries with the prior
written consent or at the express written request of Parent; provided, that any
change, effect, event or occurrence otherwise excluded by any of the foregoing
clauses (1), (2), (3), (4) or (7) shall be taken into account in determining the
occurrence of a Closing Date Material Adverse Effect to the extent
disproportionately impacting the Company and its Subsidiaries, taken as whole,
relative to other Persons operating in the industries or markets in which the
Company and its Subsidiaries operate. Capitalized terms (other than “Closing
Date Material Adverse Effect”) used in this definition of “Closing Date Material
Adverse Effect” shall have the meanings assigned to such terms in the
Acquisition Agreement.

“Closing Date Refinancing” means the repayment of certain existing material
third party indebtedness of the Borrower and its Subsidiaries and the Acquired
Business and in connection therewith, the termination of all related
commitments, including, without limitation, the credit agreement, dated as of
July 18, 2013 among the Company, JPMorgan Chase Bank, N.A., as administrative
agent and the other

 

8



--------------------------------------------------------------------------------

parties thereto, but in any event, excluding (x) as to the Acquired Business,
Indebtedness permitted to remain outstanding on and after the Closing Date under
the Acquisition Agreement (as in effect on February 22, 2016) and (y) as to the
Borrower and its other Subsidiaries, deferred purchase price obligations,
ordinary course working capital facilities for Foreign Subsidiaries and ordinary
course capital lease, purchase money and equipment financings.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the property, which includes Mortgaged Property and
all other property of whatever kind and nature, which is subject or is purported
to be subject to the Liens granted by any of the Collateral Documents.

“Collateral Agent” means Barclays Bank PLC, in its capacity as collateral agent
for the Finance Parties under the Collateral Documents, its successor or
successors in such capacity.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, any additional pledges, security agreements, patent, trademark or
copyright filings or mortgages or deeds of trust required to be delivered by a
Loan Party pursuant to the Loan Documents and any instruments of assignment or
other similar instruments or agreements executed pursuant to the foregoing.

“Commitment” means with respect to each Lender, its Term Commitment, Incremental
Term Loan Commitment or Other Term Commitment, as and to the extent applicable,
in each case as set forth on Schedule 2.01 or in the applicable Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as its Commitment of the applicable Class, as any such amount may be adjusted
from time to time in accordance with this Agreement.

“Communications” has the meaning specified in Section 10.02(d).

“Competitor” means any Person that is an operating company directly and
primarily engaged in substantially similar business operations as a Borrower or
any of its Subsidiaries.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit D.

“Condemnation” means any taking or expropriation by a Governmental Authority of
property or assets, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation or in any other manner.

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset that would be classified as a
fixed or capital asset on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries prepared in accordance with GAAP but excluding
(i) expenditures constituting consideration for any Permitted Acquisitions,
(ii) expenditures constituting interest capitalized during such period,
(iii) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party in cash.

“Consolidated Current Assets” means, as of the date of any determination
thereof, all amounts (other than cash and Cash Equivalents) that would be set
forth opposite the caption “total current assets” (or any like caption) on the
most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means at any date, the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries as of such date,
determined on a consolidated basis in accordance with GAAP, but excluding the
current portion of Consolidated Funded Indebtedness, all Indebtedness under
revolving credit facilities, the current portion of interest expense (other than
interest expense that is due and unpaid), accrued Taxes and accrued dividends.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted (and
not otherwise added back) or (in the case of clause (ix) below) not included in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense, (ii) expense for Taxes paid or accrued (including in respect
of repatriated funds and any future taxes or other levies which replace or are
intended to be in lieu of such taxes and any penalties and interest related to
such taxes or arising from tax examinations), (iii) depreciation,
(iv) amortization (including amortization of deferred financing fees or costs),
(v) non-cash expenses or losses, (vi) non-cash expenses related to stock based
compensation, (vii) any non-recurring charges, costs, fees and expenses directly
incurred or paid directly as a result of discontinued operations (other than
such charges, costs, fees and expenses to the extent constituting losses arising
from such discontinued operations), (viii) any other extraordinary, unusual or
non-recurring cash charges or expenses; provided that the aggregate amount added
back pursuant to this clause (viii), together with the aggregate amounts added
back pursuant to clauses (ix) or (xvi), shall not exceed 20% of Consolidated
EBITDA for the four fiscal quarter period ending on any date of determination
(prior to giving effect to the addback of any such item pursuant to this clause
(viii) or clause (ix) or (xvi)), (ix) the amount of “run rate” cost savings,
operating expense reductions and synergies projected by the Borrower in good
faith to be realized as a result of any Investment, Disposition or internal
cost-savings initiative or the Acquisition, in each case within the six
consecutive fiscal quarters following the end of the relevant period
consummation of such Investment, Disposition or initiative or the Acquisition,
calculated as though such cost savings and synergies had been realized on the
first day of such period and net of the amount of actual benefits received
during such period from such Investment, Disposition or initiative or the
Acquisition; provided that (A) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent certifying that such cost savings and synergies are reasonably expected
and factually supportable in the good faith judgment of the Borrower, (B) no
cost savings or synergies shall be added pursuant to this clause (ix) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period and
(C) the aggregate amount of cost savings and synergies added back pursuant to
this clause (ix), together with the aggregate amounts added back pursuant to
clause (viii) or (xvi), shall not exceed 20% of Consolidated EBITDA for the four
quarter period ending on any date of determination (prior to giving effect to
the addback of such items pursuant to this clause (ix) or clause (viii) or
(xvi)), (x) adjustments relating to purchase price allocation accounting,
(xi) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business), (xii) any loss
relating to amounts paid in cash prior to the stated settlement date of any
hedging obligation that has been reflected in Consolidated Net Income for such
period, (xiii) any loss resulting from a change in accounting principles during
such period to the extent included in Consolidated Net Income, (xiv) any
Transaction Costs incurred during such period, (xv) any fees and expenses
(including any transaction or retention bonus or similar payment) incurred
during such period, or any amortization thereof for such period, in connection
with any acquisition (including, but not limited to, the Acquisition),
non-recurring costs to acquire equipment to the extent not capitalized in
accordance with GAAP, and any Investment, recapitalization, asset disposition,
non-competition agreement, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of or
waiver or consent relating to any debt instrument (in each case, including the
Transaction Costs and any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger

 

10



--------------------------------------------------------------------------------

costs incurred during such period as a result of any such transaction, in each
case whether or not successful (including, for the avoidance of doubt, the
effects of expensing all transaction-related expenses in accordance with FASB
Accounting Standards Codification 805 and gains or losses associated with FASB
Accounting Standards Codification 460), (xvi) restructuring charges or expenses,
whether or not classified as restructuring charges or expenses under GAAP
(including integration costs, restructuring costs related to acquisitions and to
closure or consolidation of facilities or locations, facilities’ opening costs
and other business optimization expenses, curtailments or modifications to
pension and post-retirement employee benefit plans, retention or completion
bonuses and any expense related to any reconstruction, de-commissioning or
reconfiguration of fixed assets for alternate use); provided that the aggregate
amount added back pursuant to this clause (xvi), together with the aggregate
amounts added back pursuant to clause (viii) or (ix), shall not exceed 20% of
Consolidated EBITDA for the four quarter period ending on any date of
determination (prior to giving effect to the add-back of any such item pursuant
to this clause (xvi), or clause (viii) or (ix)), (xvii) proceeds of business
interruption insurance, (xviii) charges, losses or expenses to the extent
indemnified or insured by a third party to the extent such Person has notified
such third party of such amount and such third party has not denied their
reimbursement obligation, and (xix) the amount of any expense or reduction of
Consolidated Net Income consisting of Restricted Subsidiary income attributable
to minority interests or non-controlling interests of third parties in any
non-Wholly Owned Restricted Subsidiary, excluding cash distributions in respect
thereof, minus, without duplication and to the extent included (and not
otherwise deducted) in determining Consolidated Net Income for such period, the
sum of (l) interest income (to the extent not netted against interest expense in
the calculation of Consolidated Interest Expense), (2) income tax credits and
refunds (to the extent not netted from Tax expense), (3) any cash payments made
during such period in respect of items described in clause (v) above subsequent
to the applicable Test Period in which the relevant non-cash expenses or losses
were incurred, (4) any non-recurring income or gains directly as a result of
discontinued operations, (5) any unrealized income or gains in respect of Swap
Agreements (to the extent not included in clause (1) above or netted against
interest expense in the calculation of Consolidated Interest Expense),
(6) extraordinary, unusual or non-recurring income or gains, (7) gains on asset
sales, disposals or abandonments (other than asset sales, disposals or
abandonments in the ordinary course of business), (8) any gain relating to
amounts paid in cash prior to the stated settlement date of any hedging
obligation that has been reflected in Consolidated Net Income for such period
and (9) any gain resulting from a change in accounting principles during such
period to the extent included in Consolidated Net Income, each as determined for
the Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis. For the avoidance of doubt, the foregoing additions to, and
subtractions from, Consolidated EBITDA shall not give effect to any items
attributable to the Unrestricted Subsidiaries. For the purposes of calculating
Consolidated EBITDA for any Test Period as of any date (I) if at any time during
such Test Period or after the end of such Test Period but prior to such date,
the Borrower or any Restricted Subsidiary shall have made any Disposition or
converted any Restricted Subsidiary into an Unrestricted Subsidiary, the
Consolidated EBITDA for such Test Period shall be reduced by an amount equal to
the Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Disposition or to such conversion for such Test Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period, (II) if during such Test Period or
after the end of such Test Period but prior to such date, the Borrower or any
Restricted Subsidiary shall have converted any Unrestricted Subsidiary into a
Restricted Subsidiary, Consolidated EBITDA for such Test Period shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.03(c) as if such conversion occurred on the first day of such Test
Period and (III) if during such Test Period or after the end of such Test Period
but prior to such date, the Borrower or any Restricted Subsidiary shall have
consummated a Permitted Acquisition, Consolidated EBITDA for such Test Period
shall be calculated as if such Permitted Acquisition were consummated on the
first day of such Test Period.

“Consolidated Funded Indebtedness” means at any date, the Funded Indebtedness of
the Borrower and its Restricted Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Restricted Subsidiaries calculated on a consolidated basis for
such period with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and banker’s acceptance financing
and net costs and benefits under interest rate Swap Agreements to the extent
such net costs and benefits are allocable to such period in accordance with
GAAP). In the event that the Borrower or any Restricted Subsidiary shall have
completed a Disposition or a Permitted Acquisition since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a pro forma basis as if such Disposition or Permitted Acquisition, and
any related incurrence or repayment of Indebtedness, had occurred at the
beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded any income (or loss) of any Person
other than the Borrower or a Restricted Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the
Borrower or any Wholly-Owned Restricted Subsidiary of the Borrower.

“Consolidated Secured Debt” means, as of any date of determination, Consolidated
Total Indebtedness outstanding on such date that is secured by a Lien on any
assets of the Borrower or any of its Restricted Subsidiaries.

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of the end of the most recently
completed Test Period.

“Consolidated Total Indebtedness” means, as of the date of any determination
thereof, the sum, without duplication, of the aggregate Indebtedness of the
Borrower and its Restricted Subsidiaries that is of the type described in
clauses (a), (b) and (e) and, to the extent relating to any such clause (a),
(b) or (e), clause (i) of the definition of Indebtedness hereunder; provided
that Consolidated Total Indebtedness shall not include Indebtedness in respect
of any letter of credit or bank guaranty, except to the extent of unreimbursed
obligations in respect of any drawn letter of credit or bank guaranty.

“Consolidated Working Capital” means, as at any date, the excess of Consolidated
Current Assets over Consolidated Current Liabilities.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

12



--------------------------------------------------------------------------------

“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of the Closing Date, substantially in the form of Exhibit IV to the Security
Agreement.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith, (iii) income, license
fees, royalties, damages, and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof and (v) all of each Borrower’s and each Loan Party’s
rights corresponding thereto throughout the world.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) to Refinance, in whole or in part, existing Term Loans,
existing Incremental Term Loans or any outstanding Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that with respect to any such partial
refinancing, (i) such Indebtedness is in an original aggregate principal amount
(or accreted value, if applicable) not greater than the aggregate principal
amount (or accreted value, if applicable) of the Refinanced Debt (except by an
amount equal to accrued and unpaid interest and premium thereon, including
tender premium, and underwriting and original issue discounts, fees,
commissions, and expenses associated in connection with such extending,
renewing, replacement or refinancing), plus additional amounts to the extent the
Borrower has available capacity under Sections 7.01(q) (if unsecured) or (r),
(ii) such Indebtedness has a maturity equal to or later than, and a Weighted
Average Life to Maturity equal to or greater than, the Refinanced Debt,
(iii) the Refinanced Debt shall be repaid, defeased or satisfied and discharged
and all accrued interest, fees and premiums (if any) in connection therewith
shall be paid, substantially concurrently with the issuance, incurrence or
obtaining of such Credit Agreement Refinancing Indebtedness, (iv) in the case of
Credit Agreement Refinancing Indebtedness in the form of notes, such Credit
Agreement Refinancing Indebtedness does not contain any mandatory prepayment
provisions (other than related to customary asset sale and change of control
offers or cash or net share conversion settlement provisions in the case of
convertible notes) that could result in mandatory prepayments of such notes, in
whole or in part, prior to the maturity date of the Refinanced Debt, (v) such
Indebtedness shall not be guaranteed by any Persons other than the Loan Parties,
(vi) such Indebtedness, if secured by the Collateral and not obtained pursuant
to a Refinancing Amendment, shall be subject to a Pari Passu Intercreditor
Agreement or Junior Lien Intercreditor Agreement, as applicable and (vii) either
(x) the covenants, events of default and the other terms and conditions of such
Credit Agreement Refinancing Indebtedness (excluding pricing, fees, rate floors
and optional prepayment or redemption terms) are, taken as a whole, not more
favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than those applicable to the Refinanced Debt (except for covenants
or other provisions applicable only to periods after the Latest Maturity Date)
or (y) the Lenders hereunder are afforded the benefits of substantially similar
provisions.

“Credit Exposure” means, as applied to each Lender and with respect to each
Class of its Commitments and/or Loans:

(i) at any time prior to the termination of the Commitments of the Lenders in
respect of such Class, the sum, as applicable, of (A) the Term Commitment
Percentage of such Lender multiplied by the Term Committed Amount of such Class
plus (B) the Other Term Commitment Percentage of the relevant Class of such
Lender multiplied by the total Other Term Commitments of such Class plus (C) the
Incremental Term Loan Commitment Percentage of the relevant Class of such Lender
multiplied by the total Incremental Term Loan Commitments of such Class; and

 

13



--------------------------------------------------------------------------------

(ii) at any time after the termination of the Commitments of the Lenders in
respect of such Class, the sum of the outstanding Loans of such Lender of such
Class.

“Cumulative Excess Cash Flow” means, at any time, an amount (not to be less than
zero) equal to the sum of Excess Cash Flow for each Excess Cash Flow Period
ended prior to such time.

“Current Asset Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“Debt Issuance” means the incurrence, issuance or assumption by the Borrower or
any of its Restricted Subsidiaries of any Indebtedness.

“Default” means any condition or event that constitutes an Event of Default or
that, with the giving of notice, the passage of applicable grace periods, or
both, would be an Event of Default.

“Default Rate” means (i) in the case of overdue principal amounts, an interest
rate per annum that is equal to the rate that would otherwise be applicable
thereto plus 2.00% and (ii) in the case of any overdue interest payable on any
Loan or any overdue amount payable hereunder, an interest rate per annum equal
to the rate then applicable to Base Rate Loans plus 2.00%, in each case, with
respect to foregoing clauses (i) and (ii), from the date such amount was due
until such overdue amount is paid in full (after as well as before judgment).

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, (b) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations hereunder, (c) has failed, within three (3) Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
after the date of this Agreement, (i) become the subject of a proceeding under
any Bankruptcy Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.14(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Discharge of Senior Credit Obligations” means (i) payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for such interest is, or would be, allowed in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the Loan
Documents

 

14



--------------------------------------------------------------------------------

and termination of all commitments to lend or otherwise extend credit under the
Loan Documents and (ii) payment in full in cash of all other Finance Obligations
under the Loan Documents that are due and payable or otherwise accrued and owing
at or prior to the time such principal and interest are paid (including legal
fees and other expenses, costs or charges accruing on or after the commencement
of any Insolvency or Liquidation Proceeding, whether or not a claim for such
fees, expenses, costs or charges is, or would be, allowed in such Insolvency or
Liquidation Proceeding), other than Cash Management Obligations and Swap
Obligations not yet due and payable and any contingent indemnification
obligations under the Loan Documents in respect of which no claim or demand for
payment has been made at such time.

“Discount Prepayment Accepting Lender” has the meaning specified in
Section 2.16(b)(ii).

“Discount Range” has the meaning specified in Section 2.16(c)(i).

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.16(c)(i).

“Discount Range Prepayment Notice” means a written notice of a Solicitation of
Discount Range Prepayment Offers made pursuant to Section 2.16(c)(i)
substantially in the form of Exhibit N hereto.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit O hereto, submitted in response to
an invitation to submit offers following the Auction Agent’s receipt of a
Discount Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.16(c)(i).

“Discount Range Proration” has the meaning specified in Section 2.16(c)(iii).

“Discounted Prepayment Determination Date” has the meaning specified
Section 2.16(d)(iii).

“Discounted Prepayment Effective Date” means in the case of an Offer of
Specified Discount Prepayment, Solicitation of Discount Range Prepayment Offer
or Solicitation of Discounted Prepayment Offer, five (5) Business Days following
the receipt by each relevant Term Lender of notice from the Auction Agent in
accordance with Section 2.16(b), Section 2.16(c) or Section 2.16(d), as
applicable unless a shorter period is agreed between the Borrower or any of its
Subsidiaries and Auction Agent.

“Discounted Term Loan Prepayment” has the meaning specified in Section 2.16(a).

“Disposition” means, with respect to any Person, a sale, transfer, lease,
exclusive license or other disposition of any asset of such Person (including
any such transaction effected by way of merger or consolidation and including
any issuance of any of Equity Interests in a Subsidiary of such Person, other
than to such Person or a Subsidiary of such Person). “Dispose” and “Disposed”,
as to any asset subject to the Disposition, shall have meanings correlative to
the foregoing.

“Disqualified Capital Stock” means any Equity Interest of any Person that is not
Qualified Capital Stock.

 

15



--------------------------------------------------------------------------------

“Disqualified Institutions” means any Person that is (a) designated by the
Borrower, by written notice delivered to the Administrative Agent on or prior to
the date of launch of primary syndication for the Term Facility, as a
disqualified institution, (b) a Competitor identified from time to time by
written notice delivered to the Administrative Agent or (c) clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (a) or (b) above; provided, however, Disqualified
Institutions shall (A) exclude any Person that the Borrower has designated as no
longer being a Disqualified Institution by written notice delivered to the
Administrative Agent from time to time and (B) include (I) any Person that is
added as a Disqualified Institution under clause (a) hereof and (II) any Person
that is clearly identifiable, solely on the basis of such Person’s name, as an
Affiliate of any Person referred to in clause (B)(I), pursuant to a written
supplement to the list of Disqualified Institutions, that is delivered by the
Borrower Representative after the date of launch of primary syndication for the
Term Facility to the Administrative Agent, if such supplemented list is approved
by the Administrative Agent (which approval shall not be unreasonably withheld
or delayed). Such supplement shall become effective immediately upon delivery to
the Administrative Agent, but shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans and/or Commitments as permitted herein. In no event shall a Bona Fide
Debt Fund be a Disqualified Institution unless such Bona Fide Debt Fund is
identified under clause (a) or (b) above.

“Dollars” and “$” means, lawful money of the United States.

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary that is
organized under the laws of a jurisdiction in the United States, any State
thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other bank, business development company, finance
company or other financial institution that provides loans and any fund that
invests in loans in the ordinary course of its business and any other entity
(other than a natural person) that is an “accredited investor” (as defined in
Regulation D of the Securities Act) approved by, solely in the case of this
clause (iv), the Administrative Agent and unless a payment or bankruptcy Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed; provided that, with respect to any
Borrower consent that is required, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after the
Borrower has received notice thereof). Notwithstanding the foregoing, but
subject to the provisions of Section 2.16, “Eligible Assignee” shall not include
the Borrower or any of its Subsidiaries.

“Employee Benefit Arrangements” means in any jurisdiction the material benefit
schemes or arrangements in respect of any employees or past employees operated,
maintained or contributed to by the Borrower or any of its Restricted
Subsidiaries or in which the Borrower or any of its Restricted Subsidiaries
participates and which provide benefits on ill-health, injury, death or
voluntary withdrawal from or termination of employment, including termination
indemnity payments and life assurance and post-retirement medical benefits,
other than Plans or Foreign Pension Plans.

 

16



--------------------------------------------------------------------------------

“Enforceability Limitations” has the meaning specified Section 5.04.

“Environment” means ambient air, indoor air, surface water, groundwater, land
and subsurface strata and natural resources such as wetlands, flora and fauna.

“Environmental Laws” means all Laws, Environmental Permits or governmental
restrictions relating to pollution or the protection of the Environment,
including those relating to the generation, use, transportation, distribution,
storage, treatment, disposal, presence, Release or threat of Release of any
Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise, of the
Borrower or any of its Restricted Subsidiaries resulting from or based on
(i) violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage or treatment of any Hazardous Material, (iii) exposure
to any Hazardous Material, (iv) the presence, Release or threatened Release of
any Hazardous Material into the Environment or (v) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, but excluding any Indebtedness convertible into
Equity Interests.

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any Indebtedness
convertible into such Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulation promulgated thereunder.

“ERISA Affiliate” means each entity that together with the Borrower or any of
its Restricted Subsidiaries, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means, with respect to any Plan:

(i) a reportable event as defined in Section 4043 of ERISA and the regulations
issued under such Section with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty (30) days of the
occurrence of such event;

 

17



--------------------------------------------------------------------------------

(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following thirty (30) days;

(iii) the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with
Section 412 of the Code), the application for a minimum funding waiver under
Section 302(c) of ERISA with respect to any Plan, the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan,
the determination that any Plan is, or is reasonably expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code);

(iv) (A) the incurrence of any material liability by the Borrower or any of its
Restricted Subsidiaries pursuant to Title I of ERISA or to the penalty or excise
tax provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), or the occurrence or existence of any event, transaction or
condition that could reasonably be expected to result in the incurrence of any
such liability by the Borrower or any of its Restricted Subsidiaries pursuant to
Title I of ERISA or to such penalty or excise tax provisions of the Code; or
(B) the incurrence of any material liability by the Borrower or any of its
Restricted Subsidiaries or an ERISA Affiliate pursuant to Title IV of ERISA
(other than for PBGC premiums due but not delinquent) or the occurrence or
existence of any event, transaction or condition that could reasonably be
expected to result in the incurrence of any such material liability or
imposition of any lien on any of the rights, properties or assets of the
Borrower or any of its Restricted Subsidiaries or any ERISA Affiliate pursuant
to Title IV of ERISA or to Section 412 of the Code;

(v) the provision by the administrator of any Plan of a notice pursuant to
Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision of
notice) of intent to terminate such Plan in a distress termination described in
Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of
a Plan by the PBGC, or the appointment of a trustee by the PBGC to administer
any Plan;

(vi) the withdrawal of the Borrower or any of its Restricted Subsidiaries or
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if it would
reasonably be expected to result in liability therefor, or the receipt by the
Borrower or any of its Restricted Subsidiaries or ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA or is in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA), or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;

(vii) the imposition of liability (or the reasonable expectation thereof) on the
Borrower or any of its Restricted Subsidiaries or ERISA Affiliates pursuant to
Section 4062, 4063, 4064 or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA;

(viii) the assertion of a material claim (other than routine claims for
benefits) against any Plan (other than a Multiemployer Plan) or the assets
thereof, or against the Borrower or any of its Restricted Subsidiaries in
connection with any Plan;

 

18



--------------------------------------------------------------------------------

(ix) the receipt by the Borrower or any of its Restricted Subsidiaries from the
United States Internal Revenue Service of notice of (x) the failure of any Plan
(or any Employee Benefit Arrangement intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401 (a) of the Code, or
(y) the failure of any trust forming part of any Plan or Employee Benefit
Arrangement to qualify for exemption from taxation under Section 501(a) of the
Code (excluding, for purposes of this clause (ix), plan document or operational
failures that are eligible for correction under the Employee Plans Compliance
Resolution System and are corrected pursuant thereto); and

(x) the establishment or amendment by the Borrower or any of its Restricted
Subsidiaries of any Welfare Plan that provides post-employment welfare benefits
in a manner that would reasonably be expected to result in a Material Adverse
Effect, other than as may be required under applicable law.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loan” means at any date a Loan which bears interest at a rate based
on the Adjusted Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period or (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; provided,
further, that if any such rate determined pursuant to the preceding clauses
(i) or (ii) is below zero, the Eurodollar Rate will be deemed to be zero.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

 

19



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, without duplication:

(a) the sum of:

(i) Consolidated Net Income (or loss) for such period, plus

(ii) the aggregate amount of all non-cash charges deducted (less the amount of
all non-cash credits included) in arriving at such Consolidated Net Income (or
loss), plus

(iii) the difference, if positive, of the amount of Consolidated Working Capital
at the end of the prior Excess Cash Flow Period (or the beginning of the Excess
Cash Flow Period in the case of the first Excess Cash Flow Period) over the
amount of Consolidated Working Capital at the end of such Excess Cash Flow
Period, disregarding, for the avoidance of doubt any third-party indemnification
payments received by the Borrower or any of its Subsidiaries, plus

(iv) the net amount of any non-cash loss (less any non-cash gain) incurred in
connection with the receipt of Net Cash Proceeds (other than sales of inventory
and other Dispositions in the ordinary course of business) of the type described
in clause (i) of the definition of Net Cash Proceeds to the extent included in
arriving at such Consolidated Net Income (or loss), plus

(v) the aggregate amount of cash dividends and other cash distributions received
during such period by the Borrower or any Restricted Subsidiary in respect of
minority Equity Interests in any Person, less

(b) the sum of:

(i) the aggregate amount of Consolidated Capital Expenditures (A) made or paid
by the Borrower and its Restricted Subsidiaries in cash during such period
solely to the extent permitted by this Agreement and (B) excluding any amount
funded with proceeds from the issuance of Funded Indebtedness (other than
revolving Indebtedness) or Equity Interests, plus

(ii) the aggregate amount of Investments, Restricted Payments and all fees and
expenses associated therewith (other than Restricted Payments made under
Section 7.06(a), (j) and (l)) (A) made, paid or committed to be made by the
Borrower and its Subsidiaries in cash within the period ending on the date of
delivery of the Compliance Certificate required to be delivered for such period
to the extent permitted by this Agreement and (B) excluding any amount funded
with (I) the proceeds from the issuance of Funded Indebtedness (other than
revolving Indebtedness) or Equity Interests or (II) out of the Available Amount,
plus

(iii) the aggregate amount of all regularly scheduled and other mandatory
principal payments of Consolidated Funded Indebtedness made during such period,
excluding any amount funded with proceeds from the issuance of Funded
Indebtedness (other than revolving Indebtedness), Capital Leases or Equity
Interests, plus

(iv) the aggregate principal amount of all optional prepayments or repurchases
(if such repurchases are made at a discount, the amount paid for such
repurchases) of Consolidated Funded Indebtedness (other than Term Loans, Other
Term Loans, Incremental Term Loans, Credit Agreement Refinancing Indebtedness
and Consolidated Funded Indebtedness that is revolving in nature) made during
such period, excluding any amount funded through (I) proceeds from the issuance
of Funded Indebtedness (other than revolving Indebtedness), Capital Leases or
Equity Interests, (II) proceeds from any Asset Disposition or (III) proceeds of
any Casualty or Condemnation, plus

 

20



--------------------------------------------------------------------------------

(v) the absolute value of the difference, if negative, of the amount of
Consolidated Working Capital at the end of the prior Excess Cash Flow Period (or
the beginning of the Excess Cash Flow Period in the case of the first Excess
Cash Flow Period) over the amount of Consolidated Working Capital at the end of
such Excess Cash Flow Period, plus

(vi) any premium, make-whole or penalty payments paid in cash during such period
in connection with the prepayment, redemption, purchase, defeasance or other
satisfaction prior to scheduled maturity of Indebtedness permitted to be
prepaid, redeemed, purchased, defeased or satisfied hereunder to the extent such
premium, make-whole or penalty payments are not expensed during such period or
otherwise deducted in calculating Consolidated Net Income, excluding any amount
funded (I) with proceeds from the issuance of Funded Indebtedness (other than
revolving Indebtedness) or Equity Interests, (II) with proceeds from any Asset
Disposition, or (III) with the proceeds of any Casualty or Condemnation, plus

(vii) the aggregate amount of net income in respect of minority Equity Interests
in any Person for such period included in arriving at such Consolidated Net
Income (or loss), plus

(viii) cash payments during such period permitted hereunder in respect of
long-term liabilities (other than Indebtedness) to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income, except to the extent financed with the proceeds of long-term
Indebtedness of the Borrower or the Restricted Subsidiaries, plus

(ix) the aggregate amount of any payments in respect of purchase price
adjustments or earn-outs made in cash during such period by Borrower or its
Subsidiaries or committed to be made within the period ending on the date of
delivery of the Compliance Certificate required to be delivered for such period
and in connection with any Permitted Acquisition or other Investment permitted
hereunder, plus

(x) all non-cash income or gains increasing Consolidated Net Income for such
period, including for the items referred to in clauses (1) through (9) of the
definition of “Consolidated EBITDA” (excluding any such non-cash income or gains
to the extent it represents the reversal of an accrual or reserve for potential
cash gain made in any prior period).

“Excess Cash Flow Period” means each fiscal year of the Borrower beginning with
the fiscal year ending on December 31, 2016.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Communications” has the meaning specified in Section 10.02(d).

 

21



--------------------------------------------------------------------------------

“Excluded Property” means (i) the owned real estate located at 100 Highpower
Road, Rochester, NY 14623, (ii) any owned real estate with a book value of
$10,000,000 or less as of the Closing Date, or if acquired after the Closing
Date, as of the date of such acquisition, (iii) other owned real estate if in
the reasonable judgment of the Collateral Agent and the Borrower the costs and
burdens of obtaining a Mortgage thereon outweigh the benefits to the Lenders of
the security to be afforded thereby and (iv) “Excluded Property” as defined in
the Security Agreement.

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by any Law or by any
Contractual Obligation existing on the Closing Date from Guaranteeing the Senior
Credit Obligations or any Subsidiary that would require consent, approval,
license or authorization of any Governmental Authority in order to Guarantee the
Senior Credit Obligations unless such consent, approval, license or
authorization has been received, (d) any not-for-profit Subsidiary, (e) any
captive insurance company and (f) subject to the limitations on acquisitions of
non-Guarantors contained in the definition of Permitted Acquisition, any
Restricted Subsidiary acquired pursuant to a Permitted Acquisition to the extent
that (x) such Subsidiary is an obligor in respect of secured Indebtedness
permitted to be incurred or to exist pursuant to the Loan Documents and (y) such
secured Indebtedness was not incurred by such Restricted Subsidiary in
contemplation of such Permitted Acquisition to the extent the terms of such
secured Indebtedness prohibit such Restricted Subsidiary from becoming a
Guarantor.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Loan Party, or grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Agreement, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Agreements for which such Guarantee or
security interest becomes illegal or unlawful.

“Excluded Tax Subsidiary” means (a) any direct or indirect Foreign Subsidiaries,
(b) any direct or indirect Domestic Subsidiary of a controlled foreign
corporation within the meaning of Section 957 of the Code and (c) any Subsidiary
that is organized in the United States that holds no material assets other than
Equity Interests of one or more controlled foreign corporations within the
meaning of Section 957 of the Code.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment made by or on account of any obligation of
any Loan Party under any Loan Document,

(a) Taxes imposed on (or measured by) net income (however denominated), and
franchise Taxes, in each case, (i) imposed by the United States or by the
jurisdiction under the laws of which such recipient is organized or in which its
office is located or, in the case of any Lender, in which its Lending Office is
located, or (ii) that are Other Connection Taxes;

(b) any branch profits Taxes under Section 884(a) of the Code or any similar
Taxes imposed by a jurisdiction described in clause (a) of this definition or
that are Other Connection Taxes;

 

22



--------------------------------------------------------------------------------

(c) any U.S. federal withholding Taxes imposed on or with respect to amounts
payable to a Lender by a law in effect on the date on which such Lender becomes
a party hereto (other than pursuant to an assignment request by the Borrower
under Section 3.07) or designates a new Lending Office, except, in each case, to
the extent that such Lender (or its assignor) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Loan Party with respect to such withholding Tax
pursuant to Section 3.01;

(d) any Taxes attributable to such recipient’s failure to comply with
Section 3.01(f); or

(e) any U.S. federal withholding Taxes imposed under FATCA.

“Export Approvals” has the meaning specified in Section 5.21.

“Facilities” means the Term Facility together with the ABL Facility.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing
(together with the portions of any law implementing such intergovernmental
agreements).

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that, if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1.00%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; and provided further
that if such rate is below zero, such rate shall be deemed to be 0.00%.

“Fee Letter” means the Fee Letter, dated as of February 22, 2016, among the
Borrower, the Arranger and Deutsche Bank AG New York Branch.

“Finance Document” means (i) each Loan Document, (ii) each Swap Agreement
between one or more Loan Parties and a Swap Creditor evidencing Swap Obligations
and (iii) each Secured Cash Management Agreement, and “Finance Documents” means
all of them, collectively.

“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all Swap Obligations of a Loan Party permitted hereunder owed or owing to
any Swap Creditor and (iii) all Cash Management Obligations; provided, however,
that the “Finance Obligations” of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

“Finance Party” means each Lender, each Swap Creditor, each Cash Management
Bank, each Agent and each Indemnitee and their respective successors and
assigns, and “Finance Parties” means any two or more of them, collectively.

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president of finance, treasurer or controller of the
Borrower.

 

23



--------------------------------------------------------------------------------

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability by the Company or any Subsidiary under
applicable Law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein or (e) the occurrence of any transaction that is prohibited under any
applicable Law and that would reasonably be expected to result in the incurrence
of any liability by the Company or any of the Subsidiaries, or the imposition on
the Company or any of the Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable Laws.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any Restricted Subsidiary primarily for the
benefit of employees of the Borrower or any Restricted Subsidiary residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code; provided that, for the avoidance of doubt,
any governmental plan or program requiring the mandatory payment of social
insurance taxes or similar contributions to a governmental fund with respect to
the wages of an employee will not be considered a “Foreign Pension Plan”.

“Foreign Subsidiary” means (a) a controlled foreign corporation within the
meaning of Section 957 of the Code and (b) any Subsidiary that is organized
under the laws of a jurisdiction other than the United States, any State thereof
or the District of Columbia.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that by its terms matures more than one year after the date of
determination or incurrence or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year after such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one year after such date.

“GAAP” means, subject to Section 1.03(b), United States generally accepted
accounting principles as in effect as of the date of determination thereof.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group” means at any time a group of Loans consisting of (i) all Loans which are
Base Rate Loans at such time or (ii) all Loans which are Eurodollar Loans having
the same Interest Period at such time.

 

24



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the lesser of (i) the
stated or determinable amount of the primary payment obligation in respect of
which such Guarantee is made and (ii) the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary payment obligation and the maximum
amount for which such guaranteeing Person may be liable are not stated or
determinable, in which case the amount of the Guarantee shall be such
guaranteeing Person’s maximum reasonably possible liability in respect thereof
as reasonably determined by the Borrower in good faith.

“Guarantor” means collectively, (A) each Restricted Subsidiary of the Borrower
(except any Excluded Subsidiary and any Excluded Tax Subsidiary) and (B) each
Subsidiary of the Borrower that becomes a party to the Guaranty Agreement or
other guaranty agreement after the Closing Date required pursuant to
Section 6.09, and “Guarantors” means any two or more of them.

“Guaranty Agreement” means the Guaranty, substantially in the form of Exhibit E
hereto, dated as of the Closing Date, by the Borrower and the Subsidiary
Guarantors in favor of the Administrative Agent, as the same may be amended,
modified or supplemented from time to time in accordance with the terms thereof
and of this Agreement.

“Hazardous Materials” means all materials, chemicals, substances, wastes,
pollutants, contaminants, compounds, mixtures and constituents in any form,
including petroleum or petroleum products, asbestos or asbestos-containing
materials, polychlorinated biphenyls or radon gas, regulated pursuant to, or
which can give rise to liability under, any Environmental Law.

“Identified Participating Lenders” has the meaning specified in
Section 2.16(c)(iii).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.16(d)(iii).

“Immaterial Subsidiary” means, as of any date of determination, any direct or
indirect Subsidiary of the Borrower that has been designated by the Borrower to
the Administrative Agent in writing (and not redesignated as a Material
Subsidiary as provided below) as an “Immaterial Subsidiary”; provided that
(i) the Borrower shall not designate any new Immaterial Subsidiary if such
Subsidiary contributes more than 5% of the consolidated revenues of the Borrower
and its Restricted Subsidiaries as of the most recently ended Test Period
(determined on a Pro Forma Basis, if applicable), (ii) the Borrower shall not
designate any new Immaterial Subsidiary if the consolidated revenues of all
Immaterial Subsidiaries equals or exceeds, in the aggregate, 10% of the
consolidated revenues of the Borrower and its Subsidiaries as of the end of the
most recently ended Test Period, and (iii) if the consolidated revenues of all
Subsidiaries so designated by the Borrower as “Immaterial Subsidiaries” (and not
redesignated as “Material Subsidiaries”) shall, as of each date on which
financial statements under Section 6.01(a) or (b) are delivered, exceed the
limits set forth in clause (i) or (ii) above, then the Borrower (or in the event
the Borrower

 

25



--------------------------------------------------------------------------------

has failed to do so concurrently with the delivery of financial statements
required for such Test Period by Section 6.01(a) or (b), the Administrative
Agent) shall redesignate one or more Immaterial Subsidiaries as Material
Subsidiaries such that, as a result thereof, the revenues of all Subsidiaries
still designated as “Immaterial Subsidiaries” do not exceed such limits and
(iv) the Borrower may not be designated as an “Immaterial Subsidiary”; provided,
further, that the Borrower may designate and re-designate a Subsidiary as an
Immaterial Subsidiary at any time, subject to the terms set forth in this
definition. Notwithstanding the foregoing, for any determination made as of or
prior to the date any Person becomes an indirect or direct Subsidiary of the
Borrower, such determination and designation shall be made based on financial
statements provided by or on behalf of such Person in connection with the
acquisition by the Borrower of such Person or such Person’s assets.

“Increase Effective Date” has the meaning set forth in Section 2.13(a).

“Increase Joinder” has the meaning set forth in Section 2.13(d).

“Incremental Facilities” has the meaning set forth in Section 2.13(a).

“Incremental Term Facility” has the meaning set forth in Section 2.13(a).

“Incremental Term Loan Commitment Percentage” means, for each Lender, the
percentage of the aggregate Incremental Term Loan Commitments represented by
such Lender’s Incremental Term Loan Commitment at such time and identified as
its Incremental Term Loan Commitment Percentage in any Increase Joinder, as such
percentage may be modified in connection with any Assignment and Assumption made
in accordance with the provisions of Section 10.06(b).

“Incremental Term Loan Commitments” has the meaning set forth in
Section 2.13(a).

“Incremental Term Loans” has the meaning set forth in Section 2.13(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable and accrued
expenses arising in the ordinary course of business and licenses in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services (but excluding (i) trade
accounts, accrued expense payable incurred in the ordinary course of business
and licenses in the ordinary course of business, (ii) payroll liabilities and
deferred compensation and other payments in respect of services as employees,
and (iii) any purchase price or other post-closing balance sheet adjustment,
royalty, earnout, contingent payment or deferred payment of a similar nature
incurred in connection with an acquisition or Disposition), (e) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (f) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and surety bonds, (g) all obligations, contingent
or otherwise, of such Person in respect of banker’s acceptances, (h) all
Indebtedness (excluding prepaid interest) of others secured by any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed; provided that, if such Person has not assumed
or otherwise become liable in respect of such Indebtedness, such obligations
shall be deemed to be in an amount equal to the lesser of (i) the unpaid amount
of such Indebtedness and (ii) fair market value of such property at the time of
determination (in the Borrower’s good faith estimate), (i) all Guarantees by
such Person of Indebtedness of others, (j) net obligations under any Swap
Agreement and (k) all Disqualified Capital Stock. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

26



--------------------------------------------------------------------------------

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Bankruptcy Law with
respect to any Loan Party, (ii) any other voluntary or involuntary insolvency,
examinership, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or with respect to a material portion of their
respective assets, (iii) any liquidation, dissolution, examinership,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy or (iv) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Loan Party.

“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.

“Intellectual Property Security Agreements” means, collectively, the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement.

“Intercompany Note” means a promissory note (x) contemplated by Section 7.04(d),
substantially in the form of Exhibit H hereto or (y) listed on Schedule 7.04.

“Intercreditor Agreement” means that certain ABL Intercreditor Agreement, dated
as of the Closing Date, among the ABL Administrative Agent, as agent for the ABL
Secured Parties (as defined therein), the Administrative Agent, as agent for the
Term Loan Secured Parties (as defined therein) and the Loan Parties from time to
time party thereto.

“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each March, June, September and December (commencing June 30, 2016) and the
Maturity Date for Loans of the applicable Class and (ii) as to Eurodollar Loans,
the last day of each applicable Interest Period and the Maturity Date for Loans
of the applicable Class, and in addition where the applicable Interest Period
for a Eurodollar Loan is greater than three (3) months, then also the respective
dates that fall every three (3) months after the beginning of such Interest
Period.

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one (1), three (3) or six (6) (or if agreed by
all relevant Lenders, twelve (12)) months thereafter, as the Borrower may elect
in the applicable notice; provided that:

 

27



--------------------------------------------------------------------------------

(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (iv) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) if so provided in a written notice to the Borrower by the Administrative
Agent at the direction of the Required Lenders, no Interest Period in excess of
one (1) month may be selected at any time when an Event of Default is then in
existence; and

(iv) no Interest Period may be selected which would end after the Maturity Date
for Loans of the applicable Class.

“International Trade Laws” means all laws, rules, regulations and requirements
of any jurisdiction, including the United States, applicable to the Borrower,
its Affiliates, or any party to the Loan Documents concerning or relating to
(i) the importation of merchandise, including those administered by U.S. Customs
and Border Protection or the U.S. Department of Commerce; (ii) the exportation
or reexportation of items (including technology, services, and software),
including those administered by the U.S. Department of Commerce or the U.S.
Department of State; or (iii) Sanctions, terrorism or money laundering,
including, without limitation, (a) Executive Order No. 13224 of September 23,
2001, entitled Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism; (b) the Patriot Act; (c) the
U.S. International Emergency Economic Powers Act; (d) the U.S. Trading with the
Enemy Act; (e) the U.S. United Nations Participation Act; (f) the U.S. Syria
Accountability and Lebanese Sovereignty Act; (g) the U.S. Comprehensive Iran
Sanctions, Accountability, and Divestment Act of 2010; (h) the Iran Sanctions
Act, Section 1245 of the National Defense Authorization Act of 2012; (i) the
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-
1959).and (j) any similar laws, rules, regulations and requirements enacted,
administered or enforced by the U.S., the United Nations Security Council, the
European Union, or Her Majesty’s Treasury.

“Interpolated Rate” means, in relation to the LIBO Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the applicable
LIBO Rate for the longest period (for which that LIBO Rate is available) which
is less than the Interest Period of that Loan and (b) the applicable LIBO Rate
for the shortest period (for which that LIBO Rate is available) which exceeds
the Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

“Investment” means, any transaction to (i) purchase, hold or acquire (including
pursuant to any merger or consolidation with any Person that was not a Wholly
Owned Restricted Subsidiary prior to such merger) any Equity Interest, evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person or (ii) purchase or
otherwise acquire (in one transaction or a series of transactions) substantially
all the assets of any Person or any assets of any other Person constituting a
business unit, division or line of business of such Person.

 

28



--------------------------------------------------------------------------------

“Junior Debt Payment” means (i) any payment to redeem, purchase, prepay, retire,
defease or otherwise acquire for value prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment any Subordinated Indebtedness or set
aside any funds for such purpose, except any payment, purchase, prepayment,
retirement, defeasance or acquisition of such Indebtedness in connection with a
refinancing of such Indebtedness with Permitted Refinancing Indebtedness
thereof, (ii) any cash interest payment in respect of Subordinated Indebtedness
(other than (x) regularly scheduled interest payments as and when due in respect
of Subordinated Indebtedness permitted under this Agreement, (y) AHYDO Payments
and (z) any conversion of such Indebtedness into Equity Interests, if such
payments are not then prohibited by the subordination provisions thereof, which
shall be permitted) and (iii) any payment in violation of any subordination
terms of the documentation governing such Subordinated Indebtedness.

“Junior Lien Intercreditor Agreement” means a junior lien intercreditor
agreement among the Administrative Agent and one or more Senior Representatives
for holders of Indebtedness secured by Liens on the Collateral that are junior
to the Liens on the Collateral securing the Finance Obligations, in form and
substance reasonably satisfactory to the Administrative Agent.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or termination date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan or any
Other Term Commitment, in each case as extended in accordance with this
Agreement from time to time.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, licenses, authorizations and
permits of any Governmental Authority.

“LCT Election” shall have the meaning provided in Section 1.03(d).

“LCT Test Date” shall have the meaning provided in Section 1.03(d).

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any real property.

“Lender” means a Term Lender and each Eligible Assignee that becomes a Lender
pursuant to Section 10.06(b) and their respective permitted successors.

“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Assumption pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, easement, right-of-way or other encumbrance on
title, lien (statutory or otherwise), charge, or other security interest or
preferential arrangement in the nature of a security interest of

 

29



--------------------------------------------------------------------------------

any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing); provided that any operating lease or
license, and any filing of a UCC financing statement or similar filing that is a
protective lease filing in respect of an operating lease and any filings with a
Governmental Authority in respect of any license do not constitute Liens.

“Limited Condition Transaction” means (i) any Permitted Acquisition or other
permitted acquisition whose consummation is not conditioned on the availability
of, or on obtaining, third party financing and (ii) any redemption, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or repayment.

“Loan” means a Term Loan, an Incremental Term Loan or an Other Term Loan (or a
portion of any Term Loans, Incremental Term Loans or Other Term Loans),
individually or collectively as appropriate; provided that, if any such loan or
loans (or portions thereof) are combined or subdivided pursuant to a Notice of
Extension/Conversion, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.

“Loan Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Collateral Documents, the Intercreditor Agreement, any Other Intercreditor
Agreement, the Fee Letter, each Refinancing Amendment, each Increase Joinder and
any other document or instrument designated by the Borrower and the
Administrative Agent as a “Loan Document,” collectively, in each case as the
same may be amended, modified or supplemented from time to time, and all other
related agreements and documents executed by a Loan Party in favor of, and
delivered to, any Senior Credit Party in connection with or pursuant to any of
the foregoing, but for the avoidance of doubt, excluding any Swap Agreements and
any Cash Management Agreements.

“Loan Parties” means the Borrower and the Guarantors, and “Loan Party” means any
of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Market Capitalization” means, with respect to any Restricted Payment made in
reliance on Section 7.06(i), an amount equal to (i) the total number of issued
and outstanding shares of common (or common equivalent) Equity Interests of the
Borrower on the date of declaration of the relevant Restricted Payment
multiplied by (ii) the arithmetic mean of the closing prices per share of such
common (or common equivalent) Equity Interests for the thirty (30) consecutive
trading days immediately preceding the date of declaration of such Restricted
Payment.

“Material Adverse Effect” means (i) a material adverse effect on the business,
assets, results of operations, or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or (ii) a material adverse effect on the rights
and remedies available to the Lenders or the Collateral Agent under any Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans) or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$30,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the termination value (giving
effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

30



--------------------------------------------------------------------------------

“Material Restricted Subsidiary” means each Restricted Subsidiary which, as of
the most recent fiscal quarter of the Borrower, (i) for the period of four
consecutive fiscal quarters then ended for which financial statements have been
delivered pursuant to Section 6.01, contributed greater than 5% of Consolidated
EBITDA for such period or (ii) contributed greater than 5% of Consolidated Total
Assets as of such date.

“Material Subsidiary” is defined in the definition of “Immaterial Subsidiary.”

“Maturity Date” means the seventh anniversary of the Closing Date (or if such
day is not a Business Day, the next succeeding Business Day).

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors.

“Mortgage” means each mortgage, deed of trust or other agreement that conveys or
evidences a Lien in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Finance Parties, on the Mortgaged Property in form and
substance reasonably acceptable to the Collateral Agent, including any
amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means, (i) with respect to any Mortgaged Property owned
by a Loan Party as of the Closing Date, the items listed on Parts 1 and 2 of
Schedule 6.14, (or such other or different items agreed by the Administrative
Agent and the Borrower) and (ii) with respect to Mortgaged Property acquired by
a Loan Party after the Closing Date, such title reports, title insurance,
“Life-of-Loan” flood certifications and flood insurance, opinions of counsel,
surveys, appraisals, environmental reports, acknowledged borrower notices of
flood insurance requirements and other similar information and related
certifications as are customary for the jurisdiction of the applicable Mortgaged
Property in connection with a financing transaction comparable to the financing
transactions contemplated by the Agreement and in any case, in form and
substance reasonably acceptable to the Administrative Agent; provided that,
Mortgage Instruments may include a “Life-of-Loan” Federal Emergency Standard
Flood Hazard Determination (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and each
Loan Party relating thereto), and if such Mortgaged Property is located in a
special flood hazard area, evidence of flood insurance confirming that such
insurance has been obtained to the extent required by this Agreement.

“Mortgaged Property” means each fee interest in any real property located in the
U.S. (other than Excluded Property), if any, owned or acquired on or after the
Closing Date by any Loan Party.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(i) with respect to any Asset Disposition (other than the issuance of Equity
Interests by any Subsidiary), Casualty or Condemnation, (A) the gross amount of
all cash proceeds (including cash Insurance Proceeds and cash Condemnation
Awards in the case of any Casualty or Condemnation) actually paid to or actually
received by the Borrower or any of its Restricted Subsidiaries in respect of
such Asset Disposition, Casualty or Condemnation (including any cash

 

31



--------------------------------------------------------------------------------

proceeds received as proceeds of any disposition of non-cash proceeds of any
Asset Disposition, Casualty or Condemnation as and when received), less (B) the
sum of (1) the amount, if any, of all customary fees, legal fees, accounting
fees, brokerage fees, commissions, costs and other expenses that are incurred in
connection with such Asset Disposition, Casualty or Condemnation and are payable
by the Borrower or any of its Restricted Subsidiaries, but only to the extent
not already deducted in arriving at the amount referred to in clause (i)(A)
above, (2) Taxes paid or reasonably estimated to be payable in connection
therewith (including Taxes imposed on the distribution or repatriation of any
such Net Cash Proceeds), (3) in the case of any Disposition by, or Condemnation
or Casualty affecting, a non-Wholly Owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (3)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a Wholly Owned Restricted
Subsidiary as a result thereof, (4) appropriate amounts that must be set aside
as a reserve in accordance with GAAP against any indemnities, liabilities
(contingent or otherwise) associated with such Asset Disposition, Casualty or
Condemnation, (5) if applicable, the principal amount of any Indebtedness
secured by a Permitted Lien that has been repaid or refinanced in accordance
with its terms with the proceeds of such Asset Disposition, Casualty or
Condemnation, (6) any payments to be made by the Borrower or any of its
Restricted Subsidiaries as agreed between the Borrower or such Restricted
Subsidiary and the purchaser of any assets subject to an Asset Disposition,
Casualty or Condemnation in connection therewith and (7) any portion of such
proceeds deposited in an escrow account or other appropriate amounts that must
be set aside as a reserve in accordance with GAAP against any indemnities,
liabilities (contingent or otherwise) associated with such Asset Disposition,
Casualty or Condemnation; and

(ii) with respect to any Debt Issuance or issuance of Equity Interests or Equity
Equivalents, the gross amount of cash proceeds paid to or received by the
Borrower or any of its Restricted Subsidiaries in respect of such Debt Issuance
or issuance of Equity Interests or Equity Equivalents, less the sum of
underwriting discounts and commissions or placement fees, investment banking
fees, legal fees, consulting fees, accounting fees and other customary fees and
expenses incurred by the Borrower or any of its Restricted Subsidiaries in
connection therewith.

“New Loan Party” has the meaning specified in Section 6.09(a).

“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all affected Lenders, or all
the Lenders with respect to a certain Class of Loans, in accordance with the
terms of Section 10.01 and (b) has been approved by the Required Lenders.

“Non-U.S. Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.

“Notice of Extension/Conversion” has the meaning specified in Section 2.06(a).

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

“Offer of Specified Discount Prepayment” means the offer by the Borrower or any
of its Subsidiaries to make a voluntary prepayment of Term Loans at a discount
to par pursuant to Section 2.16(b).

 

32



--------------------------------------------------------------------------------

“Offered Amount” has the meaning specified in Section 2.16(d)(i).

“Offered Discount” has the meaning specified in Section 2.16(d)(i).

“Officer’s Certificate” means a certificate executed by the chief executive
officer, the president, any vice president, secretary or one of the Financial
Officers, each in his or her official (and not individual) capacity.

“OID” has the meaning specified in Section 2.13(c)(iii).

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement (or
equivalent or comparable constitutive documents with respect to any non-United
States jurisdiction); and (iii) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
constitutive documents with respect to any non-United States jurisdiction) and
any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction (or any political
subdivision thereof) of the Governmental Authority imposing such Tax (other than
a connection arising solely from such recipient having executed, delivered,
performed its obligations or received a payment under, received or perfected a
security interest under, having been a party to, having enforced, having sold or
assigned an interest in any Loan or Loan Document or having engaged in any other
transaction pursuant to this Agreement or any other Loan Document).

“Other Intercreditor Agreement” means a Pari Passu Intercreditor Agreement or
Junior Lien Intercreditor Agreement, as the case may be.

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.07).

“Other Term Commitment Percentage” means, for each Lender, for each Class of
Other Term Commitments, the percentage of the aggregate Other Term Commitments
of such Class represented by such Lender’s Other Term Commitment of such Class
at such time and identified as its Other Term Commitment Percentage of such
Class in the relevant Refinancing Amendment, as such percentage may be modified
in connection with any Assignment and Assumption made in accordance with the
provisions of Section 10.06(b).

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

33



--------------------------------------------------------------------------------

“Pari Passu Intercreditor Agreement” means a pari passu intercreditor agreement
among the Administrative Agent and one or more Senior Representatives for
holders of Indebtedness secured by Liens on the Collateral that are pari passu
with the Liens on the Collateral securing the Senior Credit Obligations, in form
and substance reasonably satisfactory to the Administrative Agent.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Lender” has the meaning specified in Section 2.16(c)(ii).

“Patent Security Agreement” means the Patent Security Agreement, dated as of the
Closing Date, substantially in the form of Exhibit II to the Security Agreement.

“Patents” means patents and patent applications, including (i) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iii) the right to sue for past, present, and future infringements
thereof and (iv) all of each Loan Party’s rights corresponding thereto
throughout the world.

“Patriot Act” has the meaning set forth in Section 10.14.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby and duly
executed on behalf of such Loan Party by a Responsible Officer of such Loan
Party.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division or line of business of) any Person, in a single transaction or a
series of related transactions if (a) (i) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person (including each
Subsidiary of such Person), upon the consummation of such purchase or
acquisition, will be a Restricted Subsidiary (including as a result of a merger
or consolidation between the Borrower or any Restricted Subsidiary and such
Person, with, in the case of a merger or consolidation involving the Borrower,
the Borrower being the surviving entity) or (ii) in the case of any purchase or
other acquisition of other assets, such assets will be owned by the Borrower or
a Wholly Owned Restricted Subsidiary; (b) the business of such Person, or the
business conducted with such assets, as the case may be, constitutes a business
permitted by Section 7.03(b); and (c) at the time of and immediately after
giving effect (including pro forma effect) to any such purchase or other
acquisition, (i) no Event of Default shall have occurred and be continuing,
unless such purchase or other acquisition is a Limited Condition Transaction
with respect to which a LCT Election has been made and is financed in whole or
in part with Incremental Term Loans or Credit Agreement Refinancing
Indebtedness, in which case such Event of Default condition shall be tested on
the date of execution of the relevant acquisition or purchase agreement (giving
pro forma effect to the relevant transactions in accordance with
Section 1.03(c)) and (ii) if the Acquisition Consideration with respect to any
such Permitted Acquisition exceeds $30,000,000 (other than to the extent
financed with the proceeds of the issuance of paid in Equity Interests

 

34



--------------------------------------------------------------------------------

or Equity Equivalents (other than Disqualified Capital Stock) of the Borrower),
the Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer, certifying that all the requirements set forth in this
definition have been satisfied, or will be satisfied upon consummation of the
purchase or other acquisition, with respect to such purchase or other
acquisition. Notwithstanding anything in the contrary contained in clause (a)(i)
above, the aggregate amount of Acquisition Consideration paid by the Borrower or
any other Restricted Subsidiary for all Permitted Acquisitions of Restricted
Subsidiaries that do not become Loan Parties shall not exceed $50,000,000.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’ and other like Liens imposed by Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in good faith by appropriate proceedings;

(c) pledges and deposits made or Liens imposed (i) in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations and (ii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (c)(i) above;

(d) pledges and deposits made or Liens imposed (i) to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (d)(i) above;

(e) (x) Liens in respect of judgments that do not constitute an Event of Default
under Section 8.01(j) or securing appeal or surety bonds related to such
judgments and (y) notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and not
constituting an Event of Default under Section 8.01(j);

(f) (i) Liens, encumbrances and other matters disclosed on the title policies
delivered and satisfactory to the Administrative Agent in connection with
Mortgages delivered hereunder, and (ii) easements, zoning restrictions,
rights-of-way, restrictions on use and other encumbrances on real estate and
defects and irregularities in the title thereto, or any other matter of record,
landlord’s or lessor’s Liens under leases to which any Loan Party or Restricted
Subsidiary is a party, and other Liens none of which in the opinion of the
respective Loan Party or Restricted Subsidiary interferes materially with the
use of real estate of the Loan Parties taken as a whole in the ordinary conduct
of business, which encumbrances, defects and Liens do not individually or in the
aggregate have a Material Adverse Effect on (x) if such real estate is subject
to a Mortgage, the value of said real estate or (y) the business of the Loan
Parties and the Restricted Subsidiaries on a consolidated basis; and

 

35



--------------------------------------------------------------------------------

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness.

“Permitted Indebtedness” means unsecured Indebtedness (including Subordinated
Indebtedness) of any Loan Party and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness; provided that (i) both immediately prior to
and after giving effect thereto, no Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures on or after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 91 days after the Latest Maturity Date (it being understood that
any provision requiring an offer or requirement to purchase or prepay such
Indebtedness as a result of a change of control or asset sale and any cash
settled or net share settled conversion obligations shall not violate the
foregoing restriction), (iii) such Indebtedness is not guaranteed by any
Restricted Subsidiary of the Borrower other than the Subsidiary Guarantors
(which guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Finance Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness) and
(iv) both immediately prior to and after giving effect to the increase of such
Indebtedness (on a Pro Forma Basis in accordance with Section 1.03(c)), the
Total Leverage Ratio as the end of the most recently completed Test Period shall
not exceed 3.75:1.00.

“Permitted Liens” has the meaning assigned to such term in Section 7.02.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”) other Indebtedness; provided
that (a) except with respect to a Refinancing of the ABL Facility which for the
avoidance of doubt is subject to the terms of Section 7.01(t), the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so refinanced (plus unpaid accrued interest and
premium (including tender, extension or prepayment premium) thereon, any
committed or undrawn amounts and underwriting and original issue discounts,
fees, commissions and expenses associated with such Permitted Refinancing
Indebtedness), (b) the final maturity date of such Permitted Refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness being
Refinanced (it being understood that, in each case, any provision requiring
prepayment or an offer to purchase such Indebtedness as a result of a change of
control or asset sale shall not violate the foregoing restriction), (c) if the
Indebtedness (including any Guarantee thereof) being Refinanced is by its terms
subordinated in right of payment to the Finance Obligations, such Permitted
Refinancing Indebtedness (including any Guarantee thereof) shall be subordinated
in right of payment to the Finance Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Refinanced, taken as a whole (as determined in good faith by the Board of
Directors of the Borrower), (d) no Permitted Refinancing Indebtedness shall have
obligors or contingent obligors that were not obligors or contingent obligors
(or that would not have been required to become obligors or contingent obligors)
in respect of the Indebtedness being Refinanced, (e) if the Indebtedness being
Refinanced is secured, such Permitted Refinancing Indebtedness may be secured on
terms no less favorable, taken as a whole, to the Loan Parties than those
contained in the documentation (including any intercreditor agreement) governing
the Indebtedness being Refinanced (reasonably determined in good faith by the
Board of Directors of the Borrower) and (f) in the case of any Permitted
Refinancing in respect of the ABL Facility, such Permitted Refinancing is
(i) permitted under Section 7.01(t) and (ii) secured only by assets pursuant to
one or more security agreements permitted by and subject to the Intercreditor
Agreement.

“Permitted Restructuring Transactions” means, collectively, any transfers,
dividends (other than dividends paid directly or indirectly by the Borrower),
distributions, intercompany Dispositions or Investments and related Indebtedness
(collectively for purposes of this definition, “Transfers”) either
(1) undertaken concurrently with, or within the 27-month period following, the
consummation of

 

36



--------------------------------------------------------------------------------

the Acquisition, in order to achieve synergies or tax efficiencies related to
the Acquisition and integration thereof (as reasonably determined by the
Borrower) or (2) in connection with a corporate reorganization of the Borrower’s
and the Company’s existing subsidiaries, in any case under clauses (1) and (2),
comprised of (a) the Transfer of the Foreign Subsidiaries of the Company as of
the Closing Date to become indirectly owned by the Borrower through MKS
Instruments Holdings Limited or MKS International Holdings Limited (together,
the “UK Holding Companies”), (b) the Transfer of the stock of MKS Instruments
Israel Ltd. to one of the UK Holding Companies, (c) the Transfer of the stock of
Newport Ophir Holdings Ltd. to one of the UK Holding Companies, (d) the
conversion to equity of up to $242 million in principal amount of promissory
notes issued by Newport Ophir Holdings Ltd. to the Company and (e) any other
Transfers consisting of (x) Transfers of any assets of any Foreign Subsidiary to
any other Foreign Subsidiaries (direct or indirect), (y) Transfers of the Equity
Interests of any Foreign Subsidiary and any intercompany loans held by any Loan
Party with respect to which such Foreign Subsidiary is the obligor to any other
Foreign Subsidiaries (direct or indirect) or (z) the conversion to Equity
Interests or the forgiveness of Indebtedness owed by a Foreign Subsidiary to any
Loan Party; provided that (A) for each Transfer under clauses (a) through (e),
(i) each Wholly Owned Domestic Subsidiary and Loan Party immediately before
giving effect thereto will continue to be a Wholly Owned Domestic Subsidiary and
Loan Party, respectively, after giving effect thereto, (ii) immediately before
and after giving effect thereto, no Default or Event of Default will have
occurred and be continuing and (iii) the Administrative Agent shall have
received a certificate of a Responsible Officer certifying the satisfaction of
the conditions in clauses (i) and (ii) and (B) for each Transfer under clause
(e), the Administrative Agent shall have received a certificate of a Responsible
Officer certifying that the synergies or tax efficiencies resulting from the
Transfer are reasonably expected to result in a material economic benefit to the
Borrower and its Restricted Subsidiaries, taken as a whole.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by the Borrower or any of its Restricted
Subsidiaries or any ERISA Affiliate, other than a Multiemployer Plan or a
Foreign Pension Plan.

“Platform” has the meaning specified in Section 10.02.

“Pledged Securities” means “Pledged Securities” as defined in the Security
Agreement.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Principal Amortization Payment” means a scheduled principal payment on the Term
Loans pursuant to Section 2.07 (including the remaining payment due on the
Maturity Date).

“Principal Amortization Payment Date” means (i) the last Business Day of each
calendar quarter, commencing with the first full calendar quarter after the
Closing Date and (ii) the Maturity Date.

“Pro Forma Basis” has the meaning assigned to such term in Section 1.03(c).

 

37



--------------------------------------------------------------------------------

“Pro rata Share” has the meaning assigned to such term in Section 8.03(b).

“Qualified Capital Stock” means Equity Interests of the Borrower that do not
include a cumulative cash dividend (other than dividends that are solely payable
as and when declared by the Board of Directors of the Borrower) and are not
mandatorily redeemable by the Borrower or any of its Restricted Subsidiaries or
redeemable at the option of the holder of such Equity Interests, in each case
prior to the 91st day following the Maturity Date; provided, however, that an
Equity Interest in any Person that is issued to any employee or to any plan for
the benefit of employees or by any such plan to such employees shall constitute
Qualified Capital Stock notwithstanding any obligation of the Borrower or any
Subsidiary to repurchase such Equity Interest in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Qualifying Lender” has the meaning specified in Section 2.16(d)(iii).

“Refinance” has the meaning set forth in the definition of “Permitted
Refinancing Indebtedness”. “Refinanced” and “Refinancing” shall have meanings
correlative to the foregoing.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Eligible Assignee and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

“Register” has the meaning specified in Section 10.06(c).

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as amended, or any successor regulation.

“Reinvestment Funds” means, with respect to any Net Cash Proceeds of Insurance
Proceeds, any Condemnation Award or any Asset Disposition in respect of the
single event or series of related events giving rise thereto, that portion of
such funds expected to be reinvested (or to which the Borrower or any Restricted
Subsidiary expects to enter into a binding commitment for any such reinvestment)
within twelve (12) months after the occurrence of the Casualty, Condemnation or
Asset Disposition giving rise thereto (or if some or all of such Net Cash
Proceeds are scheduled to be received at a later date than the date of such
occurrence, within twelve (12) months following the receipt of such Net Cash
Proceeds) in assets or other property (including Equity Interests) useful in the
business of the Borrower and its Restricted Subsidiaries; provided that, if any
such Net Cash Proceeds are not actually so reinvested within the applicable
twelve (12) month period (or eighteen (18) months, if committed for such purpose
within twelve (12) months of such Casualty, Condemnation or Asset Disposition,
or, if later, after the receipt of such proceeds), such unreinvested portion
shall no longer constitute Reinvestment Funds and shall be applied on the last
day of such period as a mandatory prepayment as provided in
Section 2.08(b)(iii).

“Rejected Amount” has the meaning specified in Section 2.08(e).

“Rejection Deadline” has the meaning set forth in the Section 2.08(e).

“Rejection Notice” has the meaning specified in Section 2.08(e).

 

38



--------------------------------------------------------------------------------

“Related Obligations” has the meaning specified in Section 9.12.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, trustees, directors, officers, employees and agents of such
Person and of such Person’s Affiliates.

“Release” means any spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the Environment or within, upon, or from or into any building, structure,
facility or fixture.

“Representative” has the meaning specified in Section 10.07.

“Repricing Transaction” means (i) any prepayment or repayment of Loans under the
Term Facility (including by means of a Refinancing Amendment) with the proceeds
of, or any conversion of Term Loans into, any other syndicated bank debt
financing and (ii) any amendment to the Term Facility (in each case of foregoing
clauses (i) and (ii), (x) resulting in a lower effective interest yield on such
Term Facility or Loans thereunder, as the case may be and (y) such effective
interest yield shall take into account margins, the Adjusted LIBOR Floor or Base
Rate Floor, OID and upfront fees, with OID and upfront fees being equated to
interest margins based on an assumed four-year average life to maturity (e.g.,
25 basis points of interest margin equals 100 basis points in OID and upfront
fees payable on the principal amount of debt)); provided, that any refinancing
or repricing of the Term Loans in connection with a transaction that would
result in a Change of Control or is an acquisition that is not a Permitted
Acquisition shall not constitute a Repricing Transaction.

“Required Lenders” means, at any time of determination, Lenders whose aggregate
Credit Exposure constitutes more than 50% of the Credit Exposure of all Lenders
at such time; provided, however, that if any Lender shall be a Defaulting Lender
at such time then there shall be excluded from the determination of Required
Lenders such Lender and its Credit Exposure at such time.

“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer, treasurer or controller of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of the Borrower or any Restricted
Subsidiary, now or hereafter outstanding and (ii) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the repurchase, redemption, retirement, acquisition, cancellation,
termination or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of Equity Interests or Equity Equivalents of the
Borrower or any Restricted Subsidiary, now or hereafter outstanding.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Routine Regulatory Deviation” means an occurrence, in the day-to-day operation
of a business, that results in a technical violation of International Trade
Laws, other than one involving Sanctions, a Sanctioned Country or a Sanctioned
Person, and not reasonably anticipated to result in a material penalty or other
adverse enforcement action against the business by a Government Authority.

 

39



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors.

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to the
Borrower or any of its Restricted Subsidiaries of any property, whether owned by
the Borrower or any of its Restricted Subsidiaries as of the Closing Date or
later acquired, which has been or is to be sold or transferred by the Borrower
or any of its Restricted Subsidiaries to such Person from whom funds have been,
or are to be, advanced by such Person on the security of such property.

“Sanction” means any international economic sanction administered or enforced by
the United States Government (including, without limitation, OFAC, the U.S.
Department of State, and the U.S. Department of Commerce), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

“Sanctioned Country” means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanction (at the time of
this Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the U.S. Department of Commerce, the U.S. Department of
Treasury or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person which otherwise is the subject or target of any
Sanctions, or (d) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) through (c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Secured Debt as of such date to (b) Consolidated EBITDA for the
most recently ended Test Period.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit G hereto, dated as of the Closing Date, among the Borrower, the
Guarantors and the Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

(i) in the case of the Borrower, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding with respect to the
Borrower, whether or not allowed or allowable as a claim in any such proceeding)
on any Loan under, or any Term Note issued pursuant to, this Agreement or any
other Loan Document;

 

40



--------------------------------------------------------------------------------

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to such Loan Party,
whether or not allowed or allowable as a claim in any such proceeding) pursuant
to this Agreement or any other Loan Document;

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

(v) in the case of the Borrower and each Guarantor, all amounts now or hereafter
payable by the Borrower or such Guarantor and all other obligations or
liabilities now existing or hereafter arising or incurred (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to the Borrower or
such Guarantor, whether or not allowed or allowable as a claim in any such
proceeding) on the part of such Guarantor pursuant to this Agreement, the
Guaranty Agreement or any other Loan Document;

together, in each case of the foregoing, with all renewals, modifications,
consolidations or extensions thereof.

“Senior Credit Party” means each Lender, the Administrative Agent, the
Collateral Agent and each Indemnitee and their respective successors and
assigns.

“Senior Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Solicitation of Discount Range Prepayment Offers” means the solicitation by the
Borrower or any of its Subsidiaries of offers for, and the corresponding
acceptance by a Term Lender of, a voluntary prepayment of Term Loans at a
specified range at a discount to par pursuant to Section 2.16(c).

“Solicitation of Discounted Prepayment Offers” means the solicitation by the
Borrower or any of its Subsidiaries of offers for, and the corresponding
acceptance, if any, by a Term Lender of, a voluntary prepayment of Term Loans at
a discount to par pursuant to Section 2.16(d).

“Solicited Discount Proration” has the meaning specified in
Section 2.16(d)(iii).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.16(d)(i).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.16(d)(i) substantially in the form of Exhibit P hereto.

 

41



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Offer” means an irrevocable written offer by
each Term Lender, substantially in the form of Exhibit Q hereto, submitted
following the Auction Agent’s receipt of a Solicited Discounted Prepayment
Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.16(d)(i).

“Solvent” means, with respect to the Borrower and its Subsidiaries (on a
consolidated basis) as of a particular date, that on such date (i) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries, on a consolidated basis, will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such liabilities become absolute and matured; and (iv) the
Borrower and its Subsidiaries, on a consolidated basis, are not engaged in, and
are not about to engage in, business for which they have unreasonably small
capital.

“Specified Acquisition Agreement Representations” means the representations and
warranties made by the Company with respect to the Company and its subsidiaries
in the Acquisition Agreement that are material to the interests of the Lenders,
but only to the extent that the Borrower or any of its Affiliates have the right
(taking into account any applicable cure periods) to terminate its obligations
under the Acquisition Agreement (or decline to consummate the transactions
thereunder) as a result of a breach of such representations and warranties in
the Acquisition Agreement.

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.16(b)(i).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower or any of its Subsidiaries of a Specified Discount Prepayment made
pursuant to Section 2.16(b)(i) substantially in the form of Exhibit L hereto.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit M hereto, to a
Specified Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.16(b)(i).

“Specified Discount Proration” has the meaning specified in
Section 2.16(b)(iii).

“Specified Representations” means the representations and warranties relating to
the applicable Loan Parties set forth in Sections 5.01(i) (solely with respect
to the Loan Parties) and (ii)(B) (solely with respect to the Loan Parties),
5.02(x) and (y)(i), 5.04, 5.13(a) (solely with respect to the first two
sentences thereof) and (b), 5.18, 5.19(a), 5.21(g) (solely with respect to each
of clause (ii) and the last sentence thereof) and 5.22 (solely with respect to
the last sentence thereof).

“Submitted Amount” has the meaning specified in Section 2.16(c)(i).

“Submitted Discount” has the meaning specified in Section 2.16(c)(i).

 

42



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary, either the payment of which is subordinated in right of payment to
the Finance Obligations.

“Subsequent Transaction” shall have the meaning specified in Section 1.03(d).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled (other
than stock or such other ownership interest having such power only by reason of
the happening of a contingency) to vote in the election of directors, managers
or trustees thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or business entity other than a corporation, more than 50% of the
partnership or other similar ownership interests thereof (other than stock or
such other ownership interest having such power only by reason of the happening
of a contingency) is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary that is party to the
Guaranty Agreement or other guaranty agreement pursuant to which it Guarantees
the Finance Obligations.

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Creditor” means any Agent, Lender or any Affiliate of any Lender or Agent
from time to time party to one or more Swap Agreements (even if entered into
prior to the Closing Date) with a Loan Party and any party to a Swap Agreement
with a Loan Party that was an Agent, a Lender or an Affiliate of any Agent or
Lender at the time it entered into such agreement (even if any such Lender for
any reason ceases after the execution of such agreement to be a Lender
hereunder), and its successors and assigns, and “Swap Creditors” means any two
or more of them, collectively.

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Insolvency or Liquidation
Proceeding) of such Person in respect of any Swap Agreement, excluding any
amounts which such Person is entitled to set-off against its obligations under
applicable Law.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

 

43



--------------------------------------------------------------------------------

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations.

“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowing” means a Borrowing comprised of Term Loans and identified as
such in the Notice of Borrowing with respect thereto.

“Term Commitment” means, with respect to any Lender, the commitment of such
Lender to make a Term Loan on the Closing Date in a principal amount equal to
such Lender’s Term Commitment Percentage of the Term Committed Amount.

“Term Commitment Percentage” means, for each Lender, the percentage of the
aggregate Term Commitments represented by such Lender’s Term Commitment at such
time and identified as its Term Commitment Percentage on Schedule 2.01, as such
percentage may be (i) increased pursuant to Section 2.13 and (ii) modified in
connection with any Assignment and Assumption made in accordance with the
provisions of Section 10.06(b).

“Term Committed Amount” means $780,000,000.

“Term Lender” means each Lender identified on Schedule 2.01 as having a Term
Commitment and each Eligible Assignee which acquires a Term Loan pursuant to
Section 10.06(b) and their respective permitted successors.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01(b).

“Term Note” means a promissory note, substantially in the form of Exhibit B
hereto, evidencing the obligation of the Borrower to repay outstanding Term
Loans, as such note may be amended, modified or supplemented from time to time,
and “Term Notes” means all such Term Notes, collectively.

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended for which financial
statements have been delivered or were required to have been delivered pursuant
to Section 6.01(a) or 6.01(b), as applicable.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Indebtedness as of such date to (b) Consolidated EBITDA
for the most recently ended Test Period.

“Trademark Security Agreement” means the Trademark Security Agreement, dated as
of the Closing Date, substantially in the form of Exhibit III to the Security
Agreement.

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark

 

44



--------------------------------------------------------------------------------

applications, service marks, registered service marks and service mark
applications, including (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Loan Party’s business symbolized by
the foregoing or connected therewith and (v) all of each Loan Party’s rights
corresponding thereto throughout the world.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the transactions contemplated
hereby, including the Transactions.

“Transaction Documents” means the Acquisition Agreement and the Loan Documents,
collectively.

“Transactions” means (i) the consummation of the Acquisition, (ii) the
consummation of the Closing Date Refinancing, (iii) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the borrowing of the initial Term Loans hereunder on the Closing Date,
(iv) the execution, delivery and performance by the Loan Parties of the Loan
Documents (as defined in the ABL Credit Agreement) to which they are a party and
the extensions of credit, if any, thereunder on the Closing Date and (v) the
payment of the Transaction Costs.

“Type” has the meaning specified in Section 1.06.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the
perfection or priority of security interests in any collateral.

“Unfunded Liabilities” means, except as otherwise provided in
Section 5.11(a)(i)(B), (i) with respect to each Plan, the amount (if any) by
which the present value of all nonforfeitable benefits under each Plan exceeds
the current value of such Plan’s assets allocable to such benefits, all
determined in accordance with the respective most recent valuations for such
Plan using applicable PBGC plan termination actuarial assumptions (the terms
“present value” and “current value” shall have the same meanings specified in
Section 3 of ERISA) and (ii) with respect to each Foreign Pension Plan, the
amount (if any) by which the present value of all nonforfeitable benefits under
each Foreign Pension Plan exceeds the current value of such Foreign Pension
Plan’s assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.

“United States” or “U.S.” means the United States of America, including each of
the States and the District of Columbia, but excluding its territories and
possessions.

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 6.10 subsequent to the Closing Date.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment
(without giving effect to any prepayments of installments on such date), sinking
fund, serial maturity or other required payments of principal, including payment
at final maturity, in respect thereof, by (B) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (ii) the then outstanding principal amount of such
Indebtedness.

 

45



--------------------------------------------------------------------------------

“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.

“Wholly Owned” means, with respect to any Subsidiary of any Person at any date,
that all of the shares of capital stock or other ownership interests of such
Subsidiary (other than director’s qualifying shares) are at the time directly or
indirectly owned by such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretative Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document

(d) It is understood and agreed that any specific reference to any definition,
term or provision of the ABL Credit Agreement as in effect on the Closing Date
shall, at any time after the Closing Date, be deemed to include the provision of
the ABL Credit Agreement that, at such time, best corresponds to the relevant
specifically-referenced provision of the ABL Credit Agreement as in effect on
the Closing Date.

 

46



--------------------------------------------------------------------------------

Section 1.03 Accounting Terms and Determinations.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein, in any other Loan Document or as disclosed to
the Administrative Agent.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either (x) the Borrower or (y) within thirty (30) days after
delivery of any financial statements reflecting any change in GAAP (or after the
Lenders have been informed of the change in GAAP affecting such financial
statements, if later), the Administrative Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and any other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any change in GAAP after the Closing Date
that would require lease obligations that would be treated as operating leases
as of the Closing Date to the classified and accounted for as capital leases or
otherwise reflected on the Loan Parties’ consolidated balance sheet, for the
purposes of determining compliance with any covenant contained herein, such
obligations shall be treated in the same manner as operating leases are treated
as of the Closing Date.

(c) Pro Forma Calculations. All pro forma computations required to be made in
this Agreement and in any other Loan Document giving effect to any Disposition,
Permitted Acquisition, other Investment permitted hereunder, any merger and
acquisition permitted hereunder, designation of any Subsidiary as an
Unrestricted Subsidiary, redemption or repayment of Indebtedness or issuance,
incurrence or assumption of Indebtedness shall be calculated after giving pro
forma effect thereto immediately after giving effect to such acquisition,
disposition, Investment, designation, redemption or repayment of Indebtedness,
or issuance, incurrence or assumption of Indebtedness (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction (and any other such transactions) had occurred on the
first day of the applicable Test Period, and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related repayment, redemption, incurrence or reduction of
Indebtedness (each such calculation, calculated on a “Pro Forma Basis”). If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

(d) Limited Condition Transaction. In connection with determining whether any
Limited Condition Transaction is permitted hereunder, for which determination
requires the calculation of any financial ratio or test, including the Secured
Leverage Ratio and the Total Leverage Ratio, each calculated on a Pro Forma
Basis, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination shall be deemed to be the date the definitive
agreement for such Limited Condition Transaction is entered

 

47



--------------------------------------------------------------------------------

into (the “LCT Test Date”), and if, after giving pro forma effect to the Limited
Condition Transaction, such Limited Condition Transaction would have been
permitted on the relevant LCT Test Date in compliance with such provision. For
the avoidance of doubt, if the Borrower has made an LCT Election and any of such
provisions as of the LCT Test Date would have failed to have been satisfied as a
result of fluctuations in the Secured Leverage Ratio or Total Leverage Ratio, at
or prior to the consummation of the relevant transaction or action, such
provisions will not be deemed to have failed to have been satisfied as a result
of such fluctuations. If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any event or transaction
occurring after the relevant LCT Test Date and prior to the earlier of the date
on which such Limited Condition Transaction is consummated or the date that the
definitive agreement or date for redemption, repurchase, defeasance,
satisfaction and discharge or repayment specified in an irrevocable notice for
such Limited Condition Transaction is terminated, expires or passes, as
applicable, without consummation of such Limited Condition Transaction (a
“Subsequent Transaction”) in connection with which a ratio, test or basket
availability calculation must be made on a Pro Forma Basis or giving pro forma
effect to such Subsequent Transaction, for purposes of determining whether such
ratio, test or basket availability has been complied with under this Agreement,
any such ratio, test or basket shall be required to be satisfied on a Pro Forma
Basis assuming such Limited Condition Transaction has not been consummated until
such time as such Limited Condition Transaction has been consummated.

(e) Foreign Currency Calculations. For purposes of determining compliance with
any Dollar-denominated restriction on the incurrence of Indebtedness, the Dollar
equivalent of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such Dollar-denominated restriction shall be deemed not
to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased. The principal
amount of any Indebtedness incurred to extend, replace, refund, refinance, renew
or defease other Indebtedness, if incurred in a different currency from the
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, shall be calculated based on the currency exchange rate applicable to
the currencies in which such respective Indebtedness is denominated that is in
effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower or any of its Restricted Subsidiaries pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Classes and Types of Borrowings . The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders made to the Borrower pursuant to
Article II on the same date, all of which Loans are of the same Class and Type
(subject to Article III) and, except in the case of Base Rate Loans, have the
same initial Interest Period. Loans hereunder are distinguished by “Class” and
“Type.” The “Class” of a Loan (or of a Commitment to make such a Loan or of a
Borrowing comprised

 

48



--------------------------------------------------------------------------------

of such Loans) refers to whether such Loan is a Term Loan, an Incremental Term
Loan or an Other Term Loan. The “Type” of a Loan refers to whether such Loan is
a Eurodollar Loan or a Base Rate Loan. Identification of a Loan (or a Borrowing)
by both Class and Type (e.g., a “Term Eurodollar Loan”) indicates that such Loan
is a Loan of both such Class and such Type (e.g., both a Term Loan and a
Eurodollar Loan) or that such Borrowing is comprised of such Loans.

ARTICLE II.

THE CREDIT FACILITIES

Section 2.01 Commitments To Lend. Subject solely to the terms and conditions set
forth herein, each Term Lender severally agrees to make a Term Loan to the
Borrower in Dollars on the Closing Date in a principal amount equal to its Term
Commitment. The Term Borrowing shall be made from the several Term Lenders
ratably in proportion to their respective Term Commitments. The Term Commitments
are not revolving in nature, and amounts repaid or prepaid prior to the Maturity
Date may not be reborrowed. The Term Commitments shall terminate automatically
immediately after the making of the Term Loans on the Closing Date (and for the
avoidance of doubt, any Term Commitments not funded on the Closing Date will be
terminated).

Section 2.02 Notice of Borrowings.

(a) The Borrower shall give the Administrative Agent a Notice of Borrowing
substantially in the form of Exhibit A-1 not later than 12:00 P.M. on (i) the
first Business Day before the proposed Base Rate Borrowing and (ii) the third
Business Day before each proposed Eurodollar Loan (unless the Borrower wishes to
request an Interest Period for such Borrowing other than one (1), three (3) or
six (6) months in duration as provided in the definition of “Interest Period,”
in which case on the fourth Business Day before each such Eurodollar Loan),
specifying:

(i) the date of such Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Borrowing;

(iii) the Class and initial Type of the Loans comprising such Borrowing;

(iv) in the case of a Eurodollar Loan, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
“Interest Period” and to Section 2.05(a); and

(v) the location (which must be in the United States) and number of the
Borrower’s account, to which funds are to be disbursed, which shall comply with
the requirements of Section 2.03.

If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Loan, then the Borrower shall be deemed to have
selected an initial Interest Period of one (1) month, subject to the provisions
of the definition of “Interest Period” and to Section 2.05(a).

Section 2.03 Notice to Lenders; Funding of Loans.

(a) Notice to Lenders. If the Borrower has requested an Interest Period of other
than one (1), three (3) or six (6) months in duration, the Administrative Agent
shall give prompt notice of such request to the applicable Lenders and determine
whether the requested Interest Period is acceptable to all

 

49



--------------------------------------------------------------------------------

of them. Not later than 11:00 A.M. on the third Business Day before the
requested date of such a Eurodollar Loan, the Administrative Agent shall notify
the Borrower whether or not the requested Interest Period has been consented to
by all the Lenders. Upon receipt of a Notice of Borrowing, the Administrative
Agent shall promptly notify each Lender of such Lender’s ratable share (if any)
of the Borrowing referred to therein, and such Notice of Borrowing shall not
thereafter be revocable by the Borrower.

(b) Funding of Loans. Not later than 1:00 P.M. on the date of each Borrowing,
each Lender participating therein shall make available its share of such
Borrowing, in Federal or other immediately available funds, to the
Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall make the funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (A) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (B) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower in the
applicable Notice of Borrowing, or, if a Borrowing shall not occur on such date
because any condition precedent herein shall not have been met, promptly return
the amounts received from the Lenders in like funds, without interest.

(c) Funding by the Administrative Agent in Anticipation of Amounts Due from the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with clause (b) above, and the Administrative Agent may, in reliance
upon such assumption, but is not required to, make available to the Borrower on
such date a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative Agent
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower but excluding
the date of payment to the Administrative Agent at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable thereto pursuant to Section 2.05. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. A notice of the
Administrative Agent to a Lender, the Borrower with respect to any amount owing
under this clause (c) shall be conclusive, absent manifest error.

Section 2.04 Evidence of Loans.

(a) Lender and Administrative Agent Accounts; Term Notes. The Borrowings made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Borrowings made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Senior Credit Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the

 

50



--------------------------------------------------------------------------------

Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Term
Note, as applicable, in each case, substantially in the form of Exhibit B,
payable to the order of such Lender for the account of its Lending Office in an
amount equal to the aggregate unpaid principal amount of such Lender’s Term
Loans, which shall evidence such Lender’s Term Loans in addition to such
accounts or records. Each Lender having a Term Note shall record the date,
amount, Class and Type of each Loan made by it and the date and amount of each
payment of principal made by the Borrower with respect thereto, and may, if such
Lender so elects in connection with any transfer or enforcement of any Term
Note, endorse on the reverse side or on the schedule, if any, forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each outstanding Loan evidenced thereby; provided that the failure of any
Lender to make any such recordation or endorsement or any error in any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under any such Term Note. Each Lender is hereby irrevocably
authorized by the Borrower so to endorse its Term Note and to attach to and make
a part of its Term Note a continuation of any such schedule as and when
required. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

Section 2.05 Interest.

(a) Rate Options Applicable to Loans. Each Borrowing shall be comprised of Base
Rate Loans or Eurodollar Loans, as the Borrower may request pursuant to
Section 2.02. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower may not request any Borrowing that,
if made, would result in an aggregate of more than ten separate Groups of
Eurodollar Loans being outstanding hereunder at any one time. For this purpose,
Loans having different Interest Periods, regardless of whether commencing on the
same date, shall be considered separate Groups. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment and
before and after the commencement of any proceeding under any Insolvency or
Liquidation Proceeding.

(b) Rates Applicable to Loans. Subject to the provisions of clause (c) below,
(i) each Eurodollar Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period applicable thereto at a rate per annum equal to
the sum of the Adjusted Eurodollar Rate for such Interest Period plus the then
Applicable Margin for Eurodollar Loans and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof for each day from the date
such Loan is made as, or converted into, a Base Rate Loan until it becomes due
or is converted into a Loan of any other Type, at a rate per annum equal to the
Base Rate for such day plus the then Applicable Margin for Base Rate Loans.

(c) Additional Interest. If any Loan or interest thereon or any fee described in
Section 2.09 or any other amount is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall thereafter bear interest at the Default
Rate to the full extent permitted by applicable Laws.

(d) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Insolvency or Liquidation Proceeding.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

51



--------------------------------------------------------------------------------

(e) Determination and Notice of Interest Rates. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the interest rate applicable to
any Interest Period for Eurodollar Loans upon determination of such interest
rate. At any time when Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in the Prime Rate used
in determining the Base Rate promptly following the public announcement of such
change. Any notice with respect to Eurodollar Loans shall, without the necessity
of the Administrative Agent so stating in such notice, be subject to the
provisions of the definition of “Applicable Margin” providing for adjustments in
the Applicable Margin applicable to such Loans after the beginning of the
Interest Period applicable thereto.

Section 2.06 Extension and Conversion.

(a) Continuation and Conversion Options. The Loans included in each Borrowing
shall bear interest initially at the type of rate allowed by Section 2.05 and as
specified by the Borrower in the applicable Notice of Borrowing. Thereafter, the
Borrower shall have the option, on any Business Day, to elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article III and Section 2.06(d)), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Eurodollar Loans as of any Business Day; and

(ii) if such Loans are Eurodollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Eurodollar Loans for
an additional Interest Period, subject to Section 3.05 in the case of any such
conversion or continuation effective on any day other than the last day of the
then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”), which notice
shall not thereafter be revocable by the Borrower, to the Administrative Agent
not later than 12:00 P.M. on the third Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of
Extension/Conversion may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Group of Loans; provided that
(i) such portion is allocated ratably among the Loans comprising such Group and
(ii) the portion to which such Notice of Borrowing applies, and the remaining
portion to which it does not apply, are each $1,000,000 or any larger multiple
of $1,000,000.

(b) Contents of Notice of Extension/Conversion. Each Notice of
Extension/Conversion shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of
Section 2.06(a) above;

(iii) if the Loans comprising such Group are to be converted, the new Type of
Loans and, if the Loans being converted are to be Eurodollar Loans, the duration
of the next succeeding Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

 

52



--------------------------------------------------------------------------------

Each Interest Period specified in a Notice of Extension/Conversion shall comply
with the provisions of the definition of the term “Interest Period.” If no
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrower shall be deemed
to have elected that such Group be converted to Base Rate Loans as of the last
day of such Interest Period.

(c) Notification to Lenders. Upon receipt of a Notice of Extension/Conversion
from the Borrower pursuant to Section 2.06(a), the Administrative Agent shall
promptly notify each Lender of the contents thereof.

(d) Limitation on Conversion/Continuation Options. The Borrower shall not be
entitled to elect to convert any Loans to, or continue any Loans for an
additional Interest Period as, Eurodollar Loans if the aggregate principal
amount of any Group of Eurodollar Loans created or continued as a result of such
election would be less than $1,000,000. If an Event of Default shall have
occurred and be continuing when the Borrower delivers notice of such election to
the Administrative Agent, the Borrower shall not be entitled to elect to convert
any Eurodollar Loans to, or continue any Eurodollar Loans for an Interest Period
as, Eurodollar Loans having an Interest Period in excess of one (1) month.

Section 2.07 Scheduled Amortization. The Borrower shall repay, and there shall
become due and payable, on each Principal Amortization Payment Date in
installments of 0.25% of the original aggregate principal amount of the Term
Loans on the Closing Date, which payments shall be reduced as a result of the
application of prepayments in accordance with Section 2.08. Any remaining unpaid
principal amount of Term Loans shall be due and payable on the Maturity Date.

Section 2.08 Prepayments.

(a) Voluntary Prepayment of Term Loans. The Borrower shall have the right to
voluntarily prepay Term Loans in whole or in part from time to time, subject to
Section 3.05 and Section 2.08(f) but otherwise without premium or penalty;
provided that the proceeds of the ABL Loans may not be used to make any such
voluntary prepayment and provided, further, that each partial prepayment of Term
Loans shall be in a minimum principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof. Each payment pursuant to this Section shall be
applied as directed by the Borrower.

(b) Mandatory Prepayments.

(i) Excess Cash Flow. Within five (5) Business Days after the day on which
financial statements are required to be delivered for the most recently ended
fiscal year pursuant to Section 6.01(a), beginning with the Excess Cash Flow
Period ending on December 31, 2016 (provided that, solely for such first Excess
Cash Flow Period, Excess Cash Flow shall equal the annual Excess Cash Flow in
respect of such Excess Cash Flow Period multiplied by the number of calendar
days from the Closing Date to December 31, 2016 divided by 360), the Borrower
shall prepay the Loans in an amount equal to (A) the Applicable ECF Percentage
of Excess Cash Flow for such Excess Cash Flow Period, minus (B) on a
dollar-for-dollar basis the aggregate amount of all voluntary prepayments and
repurchases during such Excess Cash Flow Period or, at the option of the
Borrower, after such Excess Cash Flow Period but on or prior to such Excess Cash
Flow payment date (and without counting such amounts against the Excess Cash
Flow payment for the succeeding Excess Cash Flow Period) of principal of the
Term Loans, the Incremental Term Loans, the Other Term Loans and the ABL Loans
and, in each case that are not funded with the proceeds of equity or long-term
indebtedness of the Borrower or its Restricted Subsidiaries and that are pari
passu with the Term Loans in security and right of payment (and in the case of
voluntary prepayments of the ABL Loans (or other Consolidated Funded
Indebtedness that is revolving in nature), only to the extent the related
revolving commitments are permanently reduced and, in the case of prepayment or
repurchases made at a discount, only the amount of cash used for such prepayment
or repurchase). As used in this Section 2.08(b)(i), the term “Applicable ECF
Percentage” for any Excess Cash

 

53



--------------------------------------------------------------------------------

Flow Period means 50%; provided that the Applicable ECF Percentage shall be
(i) reduced to 25% if the Total Leverage Ratio at the end of any such Excess
Cash Flow Period is equal to or less than 2.00:1.00 and greater than 1.50:1.00
and (ii) reduced to 0% if the Total Leverage Ratio at the end of any such Excess
Cash Flow Period is equal to or less than 1.50:1.00, in each case at the end of
such Excess Cash Flow Period.

(ii) Asset Dispositions, Casualties and Condemnations, etc. Within ten
(10) Business Days after receipt by the Borrower or any of its Restricted
Subsidiaries of Net Cash Proceeds from any Asset Disposition (other than (x) any
Asset Disposition permitted under Section 7.03, but including Asset Dispositions
made pursuant to Section 7.03(a)(ix), (x) and (xvi) and (y) so long as the ABL
Credit Agreement (or Permitted Refinancing Indebtedness in respect thereof) is
in effect, any portion of an Asset Disposition consisting of Current Asset
Collateral), Casualty or Condemnation (excluding Net Cash Proceeds to the extent
and so long as they constitute Reinvestment Funds) by the Borrower or any
Restricted Subsidiary, the Borrower shall prepay (or cause to be prepaid) the
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of such
Asset Disposition, Casualty or Condemnation; provided that no such prepayment
caused by the receipt of Net Cash Proceeds from any Asset Disposition shall be
required to the extent that the sum of such Net Cash Proceeds with respect to
such Asset Disposition does not exceed $5,000,000 (it being understood that a
prepayment shall only be required of such excess).

(iii) Debt Issuances. Within three (3) Business Days after receipt by the
Borrower or any of its Restricted Subsidiaries of Net Cash Proceeds from any
Debt Issuance (other than any Debt Issuance permitted pursuant to Section 7.01
of this Agreement), the Borrower shall prepay (or cause to be prepaid) the Term
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of such Debt
Issuance.

(iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.08(b) shall be applied as follows: with respect to
all amounts paid by the Borrower pursuant to Section 2.08(b)(i), (ii) or (iii),
except as may be otherwise specified in any Refinancing Amendment or Increase
Joinder, (with respect to any Other Term Loans or Incremental Term Loans, as
applicable, subject to such Refinancing Amendment or Increase Joinder, as
applicable; provided that such Refinancing Amendment or Increase Joinder, shall
not provide for greater than pro rata treatment for such Other Term Loans or
Incremental Term Loans, as applicable, with respect of each other Class of Term
Loans, Incremental Term Loans and Other Term Loans), to the next eight
(8) Principal Amortization Payments in direct order of maturity, then ratably to
the remaining Principal Amortization Payments (excluding the final payment on
the Maturity Date).

(v) Payments Cumulative. Except as otherwise expressly provided in this
Section 2.08, payments required under any subsection or clause of this
Section 2.08 are in addition to payments made or required under any other
subsection or clause of this Section 2.08.

(c) Notice of Mandatory Prepayment Events. The Borrower shall use commercially
reasonable efforts to give to the Administrative Agent at least one (1) Business
Day’s prior written or telecopy notice of each and every prepayment required
under Section 2.08(b)(i) through (iii), including the estimated amount of Net
Cash Proceeds expected to be received therefrom.

(d) Notices of Prepayments. The Borrower shall notify the Administrative Agent,
by 11:00 A.M., at least three (3) Business Days prior to the date of voluntary
prepayment in the case of Eurodollar Loans and at least one (1) Business Day
prior to the date of voluntary prepayment in the case of Base Rate Loans. Each
notice of prepayment shall be substantially in the form of Exhibit S (but such
notice may be conditioned upon the receipt of the proceeds of or the
effectiveness of other Indebtedness or the occurrence of one or more other
transactions) and shall specify the prepayment date, the principal

 

54



--------------------------------------------------------------------------------

amount to be prepaid, whether the Loan to be prepaid is a Eurodollar Loan or a
Base Rate Loan and, in the case of a Eurodollar Loan, the Interest Period of
such Loan. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s pro rata share,
if any, thereof. Once such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable as specified therein. Subject to the foregoing, amounts prepaid
under Section 2.08(a) shall be applied as the Borrower may elect; provided that,
if the Borrower fails to specify the application of a voluntary prepayment of
Term Loans, then, except as may be otherwise specified in any Refinancing
Amendment, such prepayments shall be applied to the remaining Principal
Amortization Payments in direct order of maturity. Amounts prepaid under
Section 2.08(b) shall be applied as set forth therein. All prepayments of Loans
under this Section 2.08 shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment, together with any
additional amounts required pursuant to Section 3.05.

(e) Rejected Payments. In the event of any proposed prepayment of any Term Loans
of any Term Lender pursuant to Section 2.08(b)(i), (b)(ii) or (b)(iii)
(excluding pursuant to any Refinancing Amendment) (an “Applicable Prepayment”),
such Lender may reject all, but not less than all, of its pro rata share of such
Applicable Prepayment by written notice (each, a “Rejection Notice”) to the
Administrative Agent no later than 5:00 P.M. (New York time) two (2) Business
Days after the date of such Term Lender’s receipt of notice of such Applicable
Prepayment as otherwise provided herein (the “Rejection Deadline”). If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent at or
prior to the Rejection Deadline, such Term Lender will be deemed to have
accepted its share of the Applicable Prepayment. The aggregate portion of such
Applicable Prepayment that is rejected by Term Lenders pursuant to Rejection
Notices shall be referred to as the “Rejected Amount.” The Rejected Amount may
be used by the Borrower in any manner not prohibited by the Loan Documents.

(f) Prepayment Premium. In the event that, on or prior to the date that is six
(6) months after the Closing Date, the Borrower (x) makes any prepayment of Term
Loans in connection with any Repricing Transaction or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction, the Borrower shall pay
to the Administrative Agent, for the ratable account of each applicable Term
Lender, (I) in the case of clause (x), a prepayment premium of 1.00% of the
amount of the Term Loans being prepaid and (II) in the case of clause (y), a
payment equal to 1.00% of the aggregate amount of the applicable Term Loans
outstanding immediately prior to such amendment that are subject to such
Repricing Transaction.

(g) Foreign Subsidiary Proceeds. Notwithstanding any other provisions of this
Section 2.08, (i) to the extent that any of or all the Net Cash Proceeds of any
Disposition by a Foreign Subsidiary that is a Restricted Subsidiary (“Foreign
Disposition”), the Net Cash Proceeds of any Casualty or Condemnation from a
Foreign Subsidiary that is a Restricted Subsidiary (a “Foreign Casualty Event”)
or Excess Cash Flow attributable to Foreign Subsidiaries are prohibited,
restricted or delayed by applicable local law or applicable organizational
documents from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.08 but may be
retained by the applicable Foreign Subsidiary or used for working capital
purposes so long, but only so long, as the applicable local law or applicable
organizational documents will not permit or otherwise restricts or delays
repatriation to the United States (the Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all commercially reasonable actions under applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted or the restriction or delay
is eliminated under the applicable local law or the applicable organizational
documents, such repatriation will be promptly effected and an amount equal to
such repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in
any event not later than ten (10) Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as

 

55



--------------------------------------------------------------------------------

a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.08 to the extent provided herein and (ii) to the extent that the
Borrower has reasonably determined that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition or any Foreign Casualty Event or Excess
Cash Flow attributable to Foreign Subsidiaries would have materially adverse tax
consequences with respect to such Net Cash Proceeds or Excess Cash Flow, such
Net Cash Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.08 but may
be retained by the applicable Foreign Subsidiary.

Section 2.09 Fees. The Borrower shall pay to the Arrangers and the Agents for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever except as otherwise
agreed.

Section 2.10 Pro rata Treatment. Except to the extent otherwise provided herein,
each Borrowing, each payment or prepayment of principal of or interest on any
Loan, each payment of fees (other than administrative fees retained by the
Agents for their own account) and each conversion or continuation of any Loan,
shall be allocated pro rata among the relevant Lenders in accordance with the
respective Term Commitment Percentages, Other Term Commitment Percentage and
Incremental Term Loan Commitment Percentage, as applicable, of such Lenders (or,
if the Commitments of such Lenders have expired or been terminated, in
accordance with the respective principal amounts of the outstanding Loans of the
applicable Class and Participation Interests of such Lenders); provided that, in
the event any amount paid to any Lender pursuant to the foregoing is rescinded
or must otherwise be returned by the Administrative Agent, each Lender shall,
upon the request of the Administrative Agent, repay to the Administrative Agent
the amount so paid to such Lender, with interest for the period commencing on
the date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

Section 2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact and (ii) purchase (for cash at face value) participation in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing thereon; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender and including payments made pursuant
to Section 2.15 or 2.16) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

 

56



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) Payments by the Borrower. All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Each payment of principal of and interest on Loans and fees hereunder
shall be paid not later than 1:00 P.M. on the date when due, in Dollars and in
Federal or other funds immediately available to the Administrative Agent at the
account designated by it by notice to the Borrower. Payments received after 1:00
P.M. shall be deemed to have been received on the next Business Day, and any
applicable interest or fee shall continue to accrue. The Administrative Agent
may, in its sole discretion, distribute such payments to the applicable Lenders
on the date of receipt thereof, if such payment is received prior to 1:00 P.M.;
otherwise the Administrative Agent may, in its sole discretion, distribute such
payment to the applicable Lenders on the date of receipt thereof or on the
immediately succeeding Business Day. Whenever any payment hereunder shall be due
on a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day (and such extension of time shall
be reflected in computing interest or fees, as the case may be), unless (in the
case of Eurodollar Loans) such Business Day falls in another calendar month, in
which case the date for payment thereof shall be the next preceding Business
Day. If the date for any payment of principal is extended by operation of Law or
otherwise, interest thereon shall be payable for such extended time.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the applicable Lenders hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith, and may, in reliance upon
such assumption, distribute to the applicable Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to but excluding the date of payment to the
Administrative Agent at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A notice of the Administrative Agent to any Lender
with respect to any amount owing under this clause (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds promptly (in like funds as received from such Lender) to such
Lender without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans are several and not joint. The failure of any Lender to make a Loan
required to be made by it as part of any Borrowing hereunder shall not relieve
any other Lender of its obligation, if any, hereunder to make any Loan on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing.

 

57



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Computations. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All computations of
Commitment Fees and other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which Loan is made (or
converted or continued), and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made (or continued or converted)
shall, subject to clause (a) above, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

Section 2.13 Increase in Commitments.

(a) Increase in Commitments. The Borrower may by written notice to the
Administrative Agent elect to add one or more incremental term loan facilities
hereunder (each, an “Incremental Term Facility”; the commitments thereunder are
referred to as “Incremental Term Loan Commitments” and loans pursuant thereto
“Incremental Term Loans”; the Incremental Term Facilities are collectively
referred to as “Incremental Facilities”); provided that the total aggregate
amount for all such Incremental Facilities shall not (as of any date of
incurrence thereof) exceed (x) $160,000,000, plus (y) an amount equal to the sum
of all voluntary prepayments of Term Loans made pursuant to Section 2.08(a),
plus (z) an additional unlimited amount so long as, after giving effect to the
incurrence of such Incremental Facility, the Secured Leverage Ratio, determined
on a Pro Forma Basis as of the last day of the most recently ended Test Period
for which financial statements were required to have been delivered pursuant to
Section 6.01 (or, if no Test Period has passed, as of the last four quarters
ended), in each case, as if such Incremental Facility had been outstanding on
the last day of such four-quarter period, shall not exceed 2.50:1.00, with the
Borrower electing whether such Incremental Facility have been incurred (in whole
or in part) under clauses (x), (y) and/or (z) in its sole discretion. Each Class
of Incremental Facility incurred under this Section 2.13 shall be in an
aggregate principal amount that is not less than $10,000,000. Each such notice
shall specify (x) the date (each, an “Increase Effective Date”) on which the
Borrower proposes that the Incremental Facility shall be effective, which shall
be a date not less than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent and (y) the identity of each
Eligible Assignee to whom the Borrower proposes any portion of such Incremental
Facility be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Facility may elect or decline, in its sole discretion, to provide such portion
of the Incremental Facility.

(b) Conditions. The Incremental Facilities shall become effective, as of such
Increase Effective Date; provided that:

(i) unless such Incremental Facility is being incurred to fund a Limited
Condition Transaction, each of the conditions set forth in Section 4.02 shall be
satisfied;

(ii) if such Incremental Facility is being incurred to fund a Limited Condition
Transaction, the Specified Representations shall be true and correct in all
material respects (except for representations and warranties that are already
qualified by materiality, which representations and warranties shall be true and
correct in all respects after giving effect to such materiality qualification)
on the Increase Effective Date;

 

58



--------------------------------------------------------------------------------

(iii) no Event of Default shall have occurred and be continuing or would result
from the Borrowings to be made on the Increase Effective Date; provided that, if
such Incremental Facility is being incurred to fund a Limited Condition
Transaction, such Event of Default condition shall be tested on the date of
execution of the applicable acquisition or other purchase agreement or
irrevocable notice governing such Limited Condition Transaction; and

(iv) the Borrower shall deliver or cause to be delivered to the Administrative
Agent a certificate of a Responsible Officer certifying as to compliance with
the foregoing conditions.

(c) Terms of Incremental Facilities. The terms and provisions of the Incremental
Facilities shall be as follows:

(i) (A) the Incremental Facilities shall rank pari passu with the initial Term
Loans hereunder, (B) shall not be secured by any assets not constituting
Collateral, (C) shall rank pari passu in right of security with the initial Term
Loans and (D) shall not be guaranteed by any Person that is not a Guarantor;

(ii) (A) the Weighted Average Life to Maturity of any Incremental Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the existing
Term Loans and (B) the maturity date of Incremental Term Loans shall not be
earlier than the Maturity Date;

(iii) the Applicable Margin for the Incremental Term Loans shall be determined
by the Borrower and the Lenders of the Incremental Term Loans; provided that, in
the event that the Applicable Margin (or similar measure of interest margin) for
any Incremental Term Loans is more than 0.50% per annum greater than the
Applicable Margin for the Term Loans, then the Applicable Margin for the Term
Loans shall be increased to the extent necessary so that the Applicable Margin
(or similar measure of interest margin) for the Incremental Term Loans are equal
to the Applicable Margin for the Term Loans, plus 0.50% per annum; provided,
further, that in determining the Applicable Margin applicable to the Term Loans
and the Incremental Term Loans (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders of the Term Loans or the Incremental Term Loans at the
closing thereof or in the primary syndication thereof shall be included (with
OID being equated to interest based on an assumed four-year life to maturity),
(y) if, to the extent an interest rate floor is then in effect for the Term
Loans, the applicable Incremental Term Loans include an interest rate floor
greater than the applicable interest rate floor under the Term Loans, such
differential between interest rate floors shall be equated to the Applicable
Margin for purposes of determining whether an increase to the Applicable Margin
under the Term Loans shall be required, but only to the extent an increase in
the interest rate floor applicable to the existing Term Loans would cause an
increase in the interest rate then in effect hereunder, and in such case, the
interest rate floors (but not the applicable rate unless otherwise required to
be adjusted pursuant to this Section 2.13(c)) applicable to the applicable
existing Term Loans shall be increased to the extent of such differential
between interest rate floors; and (z) arrangement, structuring, documentation,
commitment, underwriting or similar fees payable to the arranger (or its
Affiliates) in such capacity in connection with the Term Loans or to one or more
arrangers (or their Affiliates) in such capacity of the Incremental Term Loans
shall be excluded; and

(iv) any Incremental Term Loans, for purposes of prepayments, shall be treated
in any event no more favorably than the Term Loans, shall share ratably or less
than ratably in any mandatory prepayments hereunder, and shall otherwise be on
terms and pursuant to documentation as set forth in the Increase Joinder;
provided that, to the extent such terms and documentation are not consistent
with the existing Term Loans (except to the extent permitted by clause (ii) or
(iii) above), they shall be reasonably satisfactory to the Administrative Agent.

 

59



--------------------------------------------------------------------------------

(d) Increase Joinder. The Incremental Term Loan Commitments shall be effected by
a joinder agreement (the “Increase Joinder”) executed by the Borrower, the
Administrative Agent and each Lender making such Incremental Term Loan
Commitment, in form attached hereto or otherwise in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.13, including
amendments as deemed necessary by the Administrative Agent in its reasonable
judgment, to (x) effect any lien or payment subordination and associated rights
of the applicable Lenders to the extent any Incremental Term Loans are to rank
junior in right of security or payment or to address technical issues relating
to funding and payments and/or (y) so long as such amendments are not, in the
reasonable opinion of the Administrative Agent, materially adverse to the
Lenders, maintain the “fungibility” of any such Incremental Term Loans with any
tranche of then-outstanding Loans hereunder. In addition, unless otherwise
specifically provided herein or in the Increase Joinder, all references in Loan
Documents to Term Loans shall be deemed, unless the context otherwise requires,
to include references to Incremental Term Loans and unless otherwise
specifically provided herein.

(e) Making of New Term Loans; Expiration of Incremental Term Loan Commitments.
On any Increase Effective Date on which an Incremental Term Facility is
effective, subject to the satisfaction of the foregoing terms and conditions,
each Lender holding Incremental Term Commitments shall make an Incremental Term
Loan to the Borrower in an amount equal to its Incremental Term Commitment. The
Incremental Term Loan Commitments of any Class shall automatically terminate
upon the making of the Incremental Term Loans of such Class and, if any such
Incremental Term Loan Commitment is not drawn on the date that such Incremental
Term Loan Commitment is required to be drawn pursuant to the applicable Increase
Joinder, the undrawn amount thereof shall automatically terminate.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty Agreement and security interests created by the
Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such Class of Loans or any such new Commitments, including, without
limitation, delivery to the Administrative Agent of (i) customary legal
opinions, board resolutions and officer’s certificates substantially consistent
with those delivered on the Closing Date (conformed as appropriate) and in any
event, reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Lenders under the Incremental Facilities are provided the benefits of
the applicable Loan Documents.

(g) This Section 2.13 shall supersede any provisions in Section 10.01 to the
contrary.

Section 2.14 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

60



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise or received by the Administrative Agent from such Defaulting Lender
pursuant to Section 10.08) shall be applied at such time or times as may be
determined by the Administrative Agent as follows:

FIRST, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

SECOND, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

THIRD, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement;

FOURTH, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;

FIFTH, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

SIXTH, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Defaulting Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.14), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

61



--------------------------------------------------------------------------------

Section 2.15 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Eligible Assignee, Credit Agreement Refinancing Indebtedness in respect
of all or any portion of the Term Loans and Incremental Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans), in each case pursuant
to a Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness will rank pari passu or junior in right of payment and of security
with the other Loans and Commitments hereunder. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact and such other changes as are reasonably
satisfactory to the Administrative Agent). Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.15 shall be in an
aggregate principal amount that is (x) not less than $25,000,000 in the case of
Other Term Loans and (y) an integral multiple of $10,000,000 in excess thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.

(b) This Section 2.15 shall supersede any provisions in Section 2.10 or
Section 10.01 to the contrary.

Section 2.16 Discounted Prepayments. Notwithstanding anything in any Loan
Document to the contrary, the Borrower or any of its Subsidiaries may prepay the
outstanding Term Loans on the following basis:

(a) The Borrower or any of its Subsidiaries shall have the right to make a
voluntary prepayment of any Term Loans at a discount to par (such prepayment, a
“Discounted Term Loan Prepayment”) pursuant to an Offer of Specified Discount
Prepayment, Solicitation of Discount Range Prepayment Offers or Solicitation of
Discounted Prepayment Offers, in each case made in accordance with this
Section 2.16; provided that (i) the Borrower shall not make any Borrowing of ABL
Loans to fund any Discounted Term Loan Prepayment, and (ii) any Term Loans
purchased are immediately cancelled.

(b) (i) Subject to the proviso to clause (a) above, the Borrower or any of its
Subsidiaries may from time to time offer to make an Offer of Specified Discount
Prepayment by providing the Auction Agent with three (3) Business Days’ notice
in the form of a Specified Discount Prepayment Notice; provided that (w) any
such offer shall be made available, at the sole discretion of the Borrower or
its Subsidiary, to each Term Lender with respect to any Class of Term Loans on
an individual Class basis, (x) any such offer shall specify the aggregate
principal

 

62



--------------------------------------------------------------------------------

amount offered to be prepaid (the “Specified Discount Prepayment Amount”) with
respect to each applicable Class, the Class or Classes of Term Loans subject to
such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section), (y) the Specified Discount Prepayment Amount shall be in an aggregate
amount not less than $1,000,000 and whole increments of $100,000 in excess
thereof and (z) each such offer shall remain outstanding through the Specified
Discount Prepayment Response Date. The Auction Agent will promptly provide each
relevant Term Lender with a copy of such Specified Discount Prepayment Notice
and a form of the Specified Discount Prepayment Response to be completed and
returned by each such Lender to the Auction Agent (or its delegate) by no later
than 5:00 P.M., New York time, on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Specified Discount
Prepayment Response Date”).

(ii) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the Class or
Classes of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Offer of Specified Discount Prepayment.

(iii) If there is at least one Discount Prepayment Accepting Lender, the
Borrower or its Subsidiary, as applicable, will make prepayment of outstanding
Term Loans pursuant to this clause (b) to each Discount Prepayment Accepting
Lender in accordance with the respective outstanding amount and Class of Term
Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to clause (ii); provided that, if the aggregate principal amount of
Term Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower or its Subsidiary, as applicable, and subject to rounding requirements
of the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (x) the Borrower or its Subsidiary, as
applicable, of the respective Term Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Loan Prepayment and the Classes to be prepaid, (y) each Term
Lender of the Discounted Prepayment Effective Date, and the aggregate principal
amount and the Classes of Term Loans to be prepaid at the Specified Discount on
such date and (z) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount and Class
of Term Loans of such Lender to be prepaid at the Specified Discount on such
date. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower or its Subsidiary, as applicable, and Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower or its Subsidiary
shall be due and payable by the Borrower or its Subsidiary, as applicable, on
the Discounted Prepayment Effective Date in accordance with clause (f) below
(subject to clause (j) below).

 

63



--------------------------------------------------------------------------------

(c) (i) Subject to the proviso to clause (a) above, the Borrower or any of its
Subsidiaries may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with three (3) Business Days’ notice in the form of
a Discount Range Prepayment Notice; provided that (w) any such solicitation
shall be extended, at the sole discretion of the Borrower or its Subsidiary, as
applicable, to each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (x) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by the Borrower or its Subsidiary (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different Classes of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section), (y) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $1,000,000 and whole increments of $100,000 in
excess thereof and (z) each such solicitation by the Borrower or its
Subsidiaries shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding relevant Term Lender to
the Auction Agent (or its delegate) by no later than 5:00 P.M., New York time,
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Discount Range Prepayment Response Date”). Each
relevant Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Term Lender is willing to allow prepayment of any or
all of its then outstanding Term Loans of the applicable Class or Classes and
the maximum aggregate principal amount and Classes of such Lender’s Term Loans
(the “Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(ii) Auction Agent shall review all Discount Range Prepayment Offers received on
or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower or its Subsidiary, as applicable,
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this clause (c). The Borrower or its
Subsidiary, as applicable, agrees to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by Auction Agent by
the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (x) the Discount Range
Prepayment Amount and (y) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
clause (iii)) at the Applicable Discount (each such Lender, a “Participating
Lender”).

 

64



--------------------------------------------------------------------------------

(iii) If there is at least one Participating Lender, the Borrower or its
Subsidiary, as applicable, will prepay the respective outstanding Term Loans of
each Participating Lender in the aggregate principal amount and of the Classes
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discounted Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower or its Subsidiary, as applicable, and subject to rounding requirements
of the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discounted Range
Prepayment Response Date, notify (w) the Borrower or its Subsidiary, as
applicable, of the respective Term Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discount Term Loan Prepayment and the Classes to be
prepaid, (x) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (y) each
Participating Lender of the aggregate principal amount and Classes of such
Lender to be prepaid at the Applicable Discount on such date and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower or its Subsidiary, as applicable, and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower or its Subsidiary, as
applicable, shall be due and payable by the Borrower or its Subsidiary, as
applicable, on the Discounted Prepayment Effective Date in accordance with
clause (f) below (subject to clause (j) below).

(d) (i) Subject to the proviso to clause (a) above, the Borrower or any of its
Subsidiaries may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with three (3) Business Days’ notice in
the form of a Solicited Discounted Prepayment Notice; provided that (w) any such
solicitation shall be extended, at the sole discretion of the Borrower or its
Subsidiary, as applicable, to each Term Lender with respect to any Class of Term
Loans on an individual Class basis, (x) any such notice shall specify the
maximum aggregate principal amount of the Term Loans (the “Solicited Discounted
Prepayment Amount”) and the Class or Classes of Term Loans of the Borrower or
its Subsidiary, as applicable, is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section), (y) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (z) each such solicitation by the Borrower or its Subsidiary,
as applicable, shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than
5:00 P.M., New York time on the third Business Day after the date of delivery of
such notice to the relevant Term Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date and
(z) specify both a discount to par (the “Offered Discount”) at which such Term
Lender is willing to allow prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and Classes of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount. Any
Term Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

 

65



--------------------------------------------------------------------------------

(ii) The Auction Agent shall promptly provide the Borrower or its Subsidiary, as
applicable, with a copy of all Solicited Discounted Prepayment Offers received
on or before the Solicited Discounted Prepayment Response Date. The Borrower or
its Subsidiary, as applicable, shall review all such Solicited Discounted
Prepayment Offers and select the smallest of the Offered Discounts specified by
the relevant responding Term Lenders in the Solicited Discounted Prepayment
Offers that is acceptable to the Borrower or its Subsidiary, as applicable, (the
“Acceptable Discount”), if any. If the Borrower or its Subsidiary, as applicable
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the third Business Day after the date of receipt by the
Borrower or its Subsidiary, as applicable, from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this clause (ii) (the “Acceptance Date”), the Borrower or its Subsidiary, as
applicable, shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Borrower or its Subsidiary,
as applicable, by the Acceptance Date, the Borrower or its Subsidiary, as
applicable, shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

(iii) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower or its Subsidiary, as
applicable, and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) the aggregate principal amount and the Classes
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
or its Subsidiary, as applicable, at the Acceptable Discount in accordance with
this Section 2.16(d). If the Borrower or its Subsidiary, as applicable, elects
to accept any Acceptable Discount, then the Borrower or its Subsidiary, as
applicable, agrees to accept all Solicited Discounted Prepayment Offers received
by Auction Agent by the Solicited Discounted Prepayment Response Date, in the
order from largest Offered Discount to smallest Offered Discount, up to and
including the Acceptable Discount. Each Term Lender that has submitted a
Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required pro rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The Borrower or
its Subsidiary, as applicable, will prepay outstanding Term Loans pursuant to
this clause (d) to each Qualifying Lender in the aggregate principal amount and
of the Classes specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower or its Subsidiary, as applicable, and subject to rounding requirements
of the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (w) the
Borrower or its Subsidiary, as applicable, of the Discounted Prepayment
Effective Date and Acceptable Prepayment Amount

 

66



--------------------------------------------------------------------------------

comprising the Discounted Term Loan Prepayment and the Classes to be prepaid,
(x) each Term Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the Classes
to be prepaid to be prepaid at the Applicable Discount on such date, (y) each
Qualifying Lender of the aggregate principal amount and the Classes of such
Lender to be prepaid at the Acceptable Discount on such date and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower or its Subsidiary, as applicable, and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower or its Subsidiary, as
applicable, shall be due and payable by the Borrower or its Subsidiary, as
applicable, on the Discounted Prepayment Effective Date in accordance with
clause (f) below (subject to clause (j) below).

(e) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Term Loan Prepayment, the payment of customary fees and
expenses agreed to in writing by the Borrower in connection therewith.

(f) If any Term Loan is prepaid in accordance with clauses (b) through
(d) above, the Borrower or its Subsidiary, as applicable, shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower or its
Subsidiary, as applicable shall make such prepayment to the Administrative
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, Qualifying Lenders or Identified Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M. (New York time) on the Discounted Prepayment Effective
Date. The Term Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so prepaid up to, but not including, the
Discounted Prepayment Effective Date. Each prepayment of the outstanding Term
Loans pursuant to this Section 2.16 shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, Identified Participating Lenders,
Qualifying Lenders or Identified Qualifying Lenders, as applicable. The
aggregate principal amount of the Classes and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

(g) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.16, established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by the Borrower or its
Subsidiary, as applicable.

(h) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.16, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(i) Each of the Borrower and the Term Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this Section 2.16 by
itself or through any Affiliate of the Auction Agent and expressly consents to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.16 as well as activities of
the Auction Agent.

 

67



--------------------------------------------------------------------------------

(j) The Borrower or its Subsidiary, as applicable, shall have the right, by
written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Term Loan Prepayment and rescind the applicable
Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor (A) at its discretion at any
time on or prior to the applicable Specified Discount Prepayment Response Date,
Discount Range Prepayment Response Date or Solicited Discount Prepayment
Response Date, as applicable or (B) at any time prior to the making of such
Discounted Term Loan Prepayment, any condition set forth in Section 2.16(a)
ceases to be met prior to the making of such Discounted Term Loan Prepayment
and, in each case, if such offer is revoked pursuant to the preceding clauses
(A) or (B), any failure by the Borrower or its Subsidiary, as applicable, to
make any prepayment to a Term Lender, as applicable, pursuant to this
Section 2.16 shall not constitute a Default or Event of Default under
Section 8.01 or otherwise.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any Loan
Party under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes, unless otherwise
required by law. If any applicable withholding agent shall be required by law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct or withhold any Taxes from or in respect of any sum payable under any
Loan Document to any Lender or any Agent, (i) the applicable withholding agent
shall be entitled to make all such deductions or withholdings, (ii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law, and (iii) to the extent the deduction or withholding is on account of
Indemnified Taxes or Other Taxes, the amounts so payable by the applicable Loan
Party to the Agent or such Lender shall be increased as may be necessary so
that, after such withholding agent has made all required deductions or
withholdings of Indemnified Taxes and Other Taxes (including deductions or
withholdings applicable to additional sums payable under this Section 3.01),
such Lender or such Agent, as the case may be, shall have received an amount
equal to the sum it would have received had no such deductions or withholdings
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
clause (a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(c) Evidence of Payments. Within thirty (30) days after the date of any payment
of Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority
pursuant to this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Agent and
each Lender for and hold them harmless against the full amount of Indemnified
Taxes payable in connection with any payments made by or on account of any Loan
Party under any Loan Document and (without any duplication) Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable

 

68



--------------------------------------------------------------------------------

to amounts payable under this Section 3.01), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. This indemnification shall be made within ten (10) days
after written demand therefor. A reasonably detailed certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by an Agent on its own behalf, shall be
conclusive absent manifest error.

(e) Treatment of Refunds. If any Agent or any Lender determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amount paid, by the
Loan Party under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender,
attributable to such refund and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Loan Party, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such amount to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person. Notwithstanding anything to the contrary in this
clause (e), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this clause (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.

(f) Status of Lenders.

(i) Each Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments made under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documents
required below in this Section 3.01(f)) obsolete, expired or inaccurate in any
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and the Administrative Agent in writing of its inability to do so.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A) through (ii)(E) and
(iii) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

69



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing any Lender shall, if it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a party hereto (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two duly completed and executed copies of whichever of
the following is applicable:

(A) in the case of a Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code), IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to such tax treaty;

(C) in the case of a Non-U.S. Lender claiming an exemption from U.S. federal
income Taxes for income that is effectively connected with a U.S. trade or
business, executed originals of IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) IRS Form W-8BEN or W-8BEN-E;

(E) to the extent that a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender),
IRS Form W-8IMY of the Non-U.S. Lender, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner that would be required under this
Section 3.01(f) if such beneficial owner were a Lender, as applicable; provided
that if the Non-U.S. Lender is a partnership (and not a participating Lender)
and one or more direct or indirect partners of such Non-U.S. Lender are claiming
the portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
such direct and indirect partners; or

(F) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Taxes, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to reasonably determine the
withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed under FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower at the time or times
prescribed by law, and at such other time or times reasonably requested by the
Administrative Agent or the Borrower, the documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Administrative Agent or the
Borrower as may be necessary for the Administrative Agent or the Borrower to
comply with its obligations under FATCA and to determine whether the Lender has
complied with the Lender obligations under FATCA, or to determine the amount to
deduct and withhold from the payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

70



--------------------------------------------------------------------------------

(iv) Notwithstanding any other provision of this Section 3.01(f), a Lender shall
not be required to deliver any form or other documentation that such Lender is
not legally eligible to deliver.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted Eurodollar Rate, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (i) any obligation of such Lender to make or
continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or convert all Eurodollar
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Adjusted Eurodollar Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted, together with any additional
amounts required pursuant to Section 3.05.

Section 3.03 Inability To Determine Rates. If on or prior to the first day of
any Interest Period for any Eurodollar Loan:

(i) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the applicable
Eurodollar Rate for such Interest Period; or

(ii) Lenders having 50% or more of the aggregate amount of the Commitments
advise the Administrative Agent that the Eurodollar Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Eurodollar Loans for such Interest Period;

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon, until the Administrative Agent notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (x) the
obligations of the Lenders to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended and (y) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto. If clause (i) or
(ii) of this Section 3.03 applies, unless the Borrower notifies the
Administrative Agent prior to 12:00 P.M. on the Business Day of the date of any
Eurodollar Loan for which a Notice of Borrowing has previously been given that
it elects not to borrow on such date, such Borrowing shall

 

71



--------------------------------------------------------------------------------

instead be made as a Base Rate Borrowing in the same aggregate amount as the
requested Borrowing and shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the rate applicable to Base Rate Loans for such day.

Section 3.04 Increased Costs and Reduced Return; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Lending Office) (except any reserve requirement which is reflected in
the determination of the Adjusted Eurodollar Rate hereunder);

(ii) subject any Lender to any Taxes with respect to any Loan Document or any
Loan made pursuant to this Agreement (other than Indemnified Taxes and Other
Taxes indemnified under Section 3.01, and Excluded Taxes); or

(iii) impose on any Lender (or its Lending Office) or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or participation interest
hereunder;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender, or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender, any of its applicable Lending Offices or its holding
company regarding capital and liquidity requirements has or would have the
effect of reducing the rate of return on capital for such Lender or its holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or its holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s or its holding company’s policies with respect
to capital and liquidity adequacy), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or its holding company or its holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in clause (a) or (b) above
and delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
promptly (but in any event within ten (10) Business Days) after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

72



--------------------------------------------------------------------------------

Section 3.05 Compensation for Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, the Borrower shall promptly
(but in any event within ten (10) days) after such demand compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of (a) any continuation, conversion, payment or prepayment of any
Eurodollar Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of such Lender’s Eurodollar Loans pursuant to Section 3.07(b)
on a day other than the last day of the Interest Period therefor, including, in
each case, any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained; provided that, for the avoidance
of doubt, the Borrower shall not be obligated to compensate any Lender under
this Section for any loss of anticipated profits in respect of any of the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Adjusted Eurodollar Rate (excluding the impact
of the proviso set forth in the “Adjusted Eurodollar Rate” definition) for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded.

Section 3.06 Base Rate Loans Substituted for Affected Eurodollar Loans. If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Eurodollar Loans has been suspended pursuant to Section 3.02 or
(ii) any Lender has demanded compensation under Section 3.04 with respect to its
Eurodollar Loans, and in any such case the Borrower shall, by at least five
(5) Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section 3.06 shall apply to such
Lender, then, unless and until such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Eurodollar Loans shall instead be Base Rate Loans
(on which interest and principal shall be payable contemporaneously with the
related Eurodollar Loans of the other Lenders). If such Lender notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, the principal amount of each such Base Rate Loan
shall be converted into a Eurodollar Loan on the first day of the next
succeeding Interest Period applicable to the related Eurodollar Loans of the
other Lenders.

Section 3.07 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If at any time (i) any Lender
requires the Borrower to pay additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(ii) any Lender requests compensation under Section 3.04 or (iii) any Lender
gives a notice pursuant to Section 3.02, then such Lender shall, at the request
of the Borrower, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (A) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, and (B) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

73



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If at any time (i) the Borrower is required to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, (ii) any Lender requests compensation
under Section 3.04, (iii) any Lender gives a notice pursuant to Section 3.02,
(iv) any Lender is a Defaulting Lender or (v) any Lender is a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
the Administrative Agent and such Lender, replace such Lender by causing such
Lender (and such Lender shall be obligated) to assign pursuant to
Section 10.06(b) (with the processing and recording fee under
Section 10.06(b)(iii) to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement and the other Loan Documents to one
or more Eligible Assignees; provided that:

(A) (i) neither the Administrative Agent nor any Lender shall have any
obligation to find a replacement assignee and (ii) the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 10.06(b)
(unless waived by the Administrative Agent);

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 and, solely to the extent in
connection with a Repricing Transaction, Section 2.08(f)) from the applicable
assignee (to the extent of such outstanding principal, funded participations and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from payments required to be
made pursuant to Section 3.01 or a claim for compensation under Section 3.02 or
Section 3.04, such assignment will result in a reduction in such payments or
compensation thereafter or, in the case of any such assignment resulting from a
notice pursuant to Section 3.02, such assignment will eliminate the need for
such notice;

(D) such assignment does not conflict with applicable Law; and

(E) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall be deemed to have consented
to the applicable amendment, waiver or consent.

In connection with any such assignment contemplated by this Section, if any such
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption pursuant to Section 10.06(b) reflecting such
assignment within two (2) Business Days of the date on which the applicable
assignee executes and delivers such Assignment and Assumption to such Lender,
then such Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of such Lender, whereupon such
assignment shall become effective upon payment to such Lender of all amounts
owing to such Lender under clause (B) or (C) above (which amounts shall be
calculated by the Administrative Agent and shall be conclusive absent manifest
error) and compliance with the other applicable requirements pursuant to
Section 10.06(b).

(c) A Lender shall not be required to make any such assignment if, prior to the
Borrower contacting any potential replacement Lenders, the circumstances
entitling the Borrower to replace such Lender cease to apply.

Section 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments and repayment of all other Senior
Credit Obligations hereunder.

 

74



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

Section 4.01 Conditions to Initial Borrowings. The obligation of each Lender to
make any Borrowings hereunder on the Closing Date is subject to the satisfaction
or waiver of the following conditions precedent, in each case on or prior to the
Closing Date:

(a) Executed Loan Documents. Receipt by the Administrative Agent (or its
counsel) of duly executed counterparts from each party thereto of: (i) the
Credit Agreement, (ii) the Term Notes (to the extent requested), (iii) the
Guaranty Agreement, (iv) the Security Agreement, (v) the Intellectual Property
Security Agreements, (vi) the Intercreditor Agreement and (vii) an appropriate
Notice of Borrowing, duly executed and completed, by the time specified in, and
otherwise as permitted by, Section 2.02, in respect of the initial Term Loans to
be made hereunder.

(b) Organization Documents. The Administrative Agent shall have received: (i) a
copy of the Organization Documents, including all amendments thereto, of each
Loan Party, certified as of a recent date by the Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of organization
to the extent applicable; (ii) a certificate as to the good standing (or
comparable status) of each Loan Party from such Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of
organization, as of a recent date; (iii) a certificate of the Secretary or
Assistant Secretary or other applicable Responsible Officer of each Loan Party
dated the Closing Date and certifying (A) that, in the case of the Borrower and
any Guarantor, the Organization Documents of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing or comparable status from its jurisdiction of organization
furnished pursuant to clause (ii) above and remains in full force and effect;
(B) that attached thereto is a true and complete copy of the Organization
Documents as in effect on the Closing Date, (C) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which it is to be a party and,
in the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and are the only resolutions authorizing the execution, delivery and performance
of the Loan Documents; and (D) as to the incumbency and specimen signature of
each Responsible Officer executing any Loan Document; and (iv) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or other applicable Responsible Officer executing the
certificate pursuant to clause (iii) above.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, signed by a Responsible Officer of the Borrower on behalf of each
Loan Party, confirming compliance with the conditions precedent set forth in
Sections 4.01 (f), (g), (m) and (o).

(d) Opinion of Counsel. The Administrative Agent shall have received a written
opinion of (i) WilmerHale LLP, counsel to the Loan Parties and (ii) to the
extent any Loan Party is not organized under the laws of the State of New York,
the Commonwealth of Massachusetts or the State of Delaware, counsel to such Loan
Party, in each case addressed to the Administrative Agent, Collateral Agent and
each Lender, dated the Closing Date, in a form reasonably satisfactory to the
Administrative Agent.

(e) Indebtedness; Outstanding Equity. After giving effect to the Closing Date
Refinancing and the other Transactions, (i) the Borrower and its Subsidiaries
shall have outstanding no indebtedness (other than the loans and other
extensions of credit under the Facilities, the Indebtedness

 

75



--------------------------------------------------------------------------------

set forth on Schedule 7.01 and (x) as to the Acquired Business, indebtedness
permitted to remain outstanding on and after the Closing Date under the
Acquisition Agreement and (y) as to the Borrower and its Subsidiaries (other
than the Acquired Business), deferred purchase price obligations, ordinary
course working capital facilities for Foreign Subsidiaries and ordinary course
capital lease, purchase money and equipment financings) and (ii) the Borrower
shall not have any outstanding equity that is mandatorily redeemable at the
option of the holder earlier than the date that is ninety (90) days after the
Maturity Date.

(f) Consummation of the Closing Date Refinancing. The Closing Date Refinancing
shall have been (or substantially simultaneously with the closing under the
Acquisition, shall be) consummated.

(g) Consummation of the Acquisition; Acquisition Agreement. The Acquisition
shall have been, or substantially concurrently with the initial borrowing under
the Facilities shall be, consummated in all material respects in accordance with
the Acquisition Agreement. No material provision of the Acquisition Agreement
shall have been waived, amended or otherwise modified in a manner material and
adverse to the Lenders (in their capacity as such) or the Arrangers without the
consent of the Arrangers; provided that (a) any reduction in the purchase price
for the Acquisition set forth in the Acquisition Agreement shall not be deemed
to be material and adverse to the interests of the Lenders or the Arrangers so
long as any such reduction is applied to reduce the amount of commitments in
respect of the Term Facility on a dollar-for-dollar basis and (b) any increase
in the purchase price set forth in the Acquisition Agreement shall be deemed to
be not material and adverse to the interests of the Lenders or the Arrangers so
long as such purchase price increase is not funded with additional indebtedness
(it being understood and agreed that no purchase price, working capital or
similar adjustment provisions set forth in the Acquisition Agreement shall
constitute a reduction or increase in the purchase price).

(h) Perfection of Personal Property Security Interests and Pledges; Search
Reports. The Collateral Agent shall have received:

(i) a Perfection Certificate executed by each Loan Party;

(ii) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local Law) authenticated
and authorized for filing under the UCC of each jurisdiction in which the filing
of a financing statement may be required, or reasonably requested by the
Collateral Agent, to perfect by filing under the UCC the security interests
created by the Collateral Documents;

(iii) all of the Pledged Securities consisting of certificated securities, which
Pledged Securities shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
all in form and substance reasonably satisfactory to the Collateral Agent; and

(iv) all other filings and recordings of or with respect to the Collateral
Documents and of all other actions in each case to the extent required by such
Collateral Documents on or prior to the Closing Date.

(i) Solvency Certificate. The Borrower shall have delivered or caused to be
delivered to the Administrative Agent a solvency certificate from a Financial
Officer of the Borrower, substantially in the form of Exhibit K hereto, setting
forth the conclusions that, after giving effect to the consummation of the
Transactions contemplated herein, the Borrower and its Subsidiaries (on a
consolidated basis) are Solvent.

 

76



--------------------------------------------------------------------------------

(j) ABL Credit Agreement. The Loan Documents (as defined in the ABL Credit
Agreement) required by the terms of the ABL Credit Agreement to be executed on
the Closing Date shall have been, or substantially concurrently with the making
of the initial Term Loans hereunder on the Closing Date shall be, duly executed
and delivered by each Loan Party that is party thereto.

(k) Financial Statements. The Arrangers shall have received (i) (A) audited
consolidated balance sheets and related statements of income, changes in equity
and cash flows of each of the Borrower and of the Company for the three
(3) fiscal years ended at least sixty (60) days prior to the Closing Date and
(B) unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of each of the Borrower and of the Company for
each subsequent fiscal quarter following the last fiscal year for which
financial statements have been delivered pursuant to clause (A) above ended at
least forty (40) days before the Closing Date and (ii) a pro forma consolidated
balance sheet and the related consolidated statement of income of the Borrower
as of and for the twelve (12) month period ending on the date of the most recent
consolidated balance sheet delivered pursuant to foregoing clause (i), in each
case, prepared after giving effect to the Transactions as if the Transactions
had occurred on such date (in the case of such pro forma balance sheet) or on
the first day of such period (in the case of such pro forma statement of income)
which need not be prepared in compliance with Regulation S-X of the Securities
Act, or include adjustments for purchase accounting (including adjustments of
the type contemplated by Financial Accounting Standards Board Accounting
Standards Codification 805, Business Combinations (formerly SFAS 141R)).

(l) Payment of Fees. All accrued costs, fees and expenses (including legal fees
and expenses and the fees and expenses of any other advisors) and other
compensation due and payable to the Agents, the Arrangers and the Lenders shall
have been paid, to the extent an invoice therefor was presented at least two
(2) Business Days prior to the Closing Date (or such later date as the Borrower
may agree).

(m) Representations and Warranties. The Specified Representations and the
Specified Acquisition Agreement Representations shall be true and correct in all
material respects (except for representations and warranties that are already
qualified by materiality, which representations and warranties shall be true and
correct in all respects after giving effect to such materiality qualification)
on the Closing Date.

(n) Patriot Act. The Loan Parties shall have provided the documentation and
other information to the Lenders required by regulatory authorities under the
applicable “know-your-customer” rules and regulations, including the Patriot
Act, in each case at least three (3) Business Days prior to the Closing Date, as
has been requested to the Borrower in writing at least ten (10) Business Days
prior to the Closing Date.

(o) Closing Date Material Adverse Effect. Since the date of the Acquisition
Agreement, there shall not have occurred any event, change, occurrence or effect
that, individually or in the aggregate, has had or would reasonably be expected
to have a Closing Date Material Adverse Effect.

The documents referred to in this Section 4.01 shall be delivered to the
Administrative Agent no later than the Closing Date. The certificates and
opinions referred to in this Section 4.01 shall each be dated the Closing Date.

 

77



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, or waived each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Notwithstanding the foregoing, to the extent any Collateral or any security
interests therein (including the creation or perfection of any security
interest) is not or cannot be provided or perfected on the Closing Date (other
than (i) to the extent that a lien on such Collateral may be perfected by the
filing of a financing statement under the UCC or (ii) by the delivery of stock
or other certificates of “Merger Sub”1 (as defined in the Acquisition
Agreement)) after the Borrower’s use of commercially reasonable efforts to do
so, or without undue burden or expense, the delivery of such Collateral (and
creation or perfection of security interests therein), as applicable, shall not
constitute a condition precedent to the availability or effectiveness of the
Facilities on the Closing Date but shall instead be required to be delivered or
provided within ninety (90) days after the Closing Date (or such later date as
may be reasonably agreed by the Borrower and the applicable Administrative
Agent), and in the case of perfection of security interests in real property,
within one hundred twenty (120) days after the Closing Date (or such later date
as may be reasonably agreed by the Borrower and the Administrative Agent), in
each case, pursuant to the terms hereof and under the Loan Documents.

Section 4.02 Conditions to All Borrowings after the Closing Date. The obligation
of any Lender to make a Loan on the occasion of any Borrowing to be made after
the Closing Date, is subject to the satisfaction or waiver of the following
conditions (provided that, for the avoidance of doubt, the conditions in this
Section 4.02 are not applicable to a conversion or continuation of interest rate
Types or periods):

(a) Notice. The Borrower shall have delivered to the Administrative Agent, an
appropriate Notice of Borrowing, duly executed and completed, by the time
specified in, and otherwise as permitted by, Section 2.02. The delivery of each
Notice of Borrowing shall constitute a representation and warranty by the Loan
Parties of the correctness of the matters specified in clauses (b) and
(c) below.

(b) Representations and Warranties. (i) unless such Borrowing is being incurred
to fund a Limited Conditionality Transaction with respect to which a LCT
Election has been made, the representations and warranties of the Borrower and
the other Loan Parties contained in Article V of this Agreement and in any other
Loan Document shall be (x) in the case of representations and warranties
qualified by “materiality,” “Material Adverse Effect” or similar language, true
and correct in all respects on the date of such Borrowing and (y) in the case of
all other representations and warranties, true and correct in all material
respects, in each case, on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct on the basis set forth above
as of such earlier date, and (ii) if such Borrowing is being incurred to fund a
Limited Conditionality Transaction with respect to which a LCT Election has been
made, the Specified Representations shall be true and correct in all material
respects (except for representations and warranties that are already qualified
by materiality, which representations and warranties shall be true and correct
in all respects after giving effect to such materiality qualification) on the
date of such Borrowing; and

 

1 

Expected to be certificated and delivered on the Closing Date.

 

78



--------------------------------------------------------------------------------

(c) No Default. No Default or Event of Default shall exist or would result from
such proposed Borrowing or from the application of the proceeds thereof;
provided that, if such Borrowing is being incurred to fund a Limited
Conditionality Transaction with respect to which a LCT Election has been made,
such Event of Default condition shall be tested on the date of execution of the
applicable acquisition or other purchase agreement or irrevocable notice
governing such Limited Condition Transaction.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that on and as of the Closing Date after giving effect to the making of the
Loans and the other financial accommodations on the Closing Date, and on and as
of any other date required by Section 4.02:

Section 5.01 Existence, Qualification and Power. Each Loan Party (i) is duly
organized or formed, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdiction) under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite corporate or other
organizational power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (A) own its assets and carry on its
business as presently conducted except to the extent that failure to possess
such governmental licenses, authorizations, consents and approvals would not
reasonably be expected to have a Material Adverse Effect and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and (iii) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party (x) have been duly authorized by all necessary corporate, partnership,
limited liability company or other organizational action, and (y) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Permitted Liens) under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject except in the case of this clause (ii) any such
conflict, breach or contravention that would not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect or
(iii) violate any Law, except in any case for such violations that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. Except for (i) filings
necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral, (ii) consents, authorizations, notices, approvals and exemptions
that have been obtained prior to or as of the Closing Date and (iii) consents,
authorizations, notices, approvals and exemptions, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute,

 

79



--------------------------------------------------------------------------------

a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party that is party thereto in accordance with its terms, except
(i) as such enforceability may be limited by applicable bankruptcy, insolvency,
examinership, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and (ii) that rights of acceleration
and the availability of equitable remedies may be limited by equitable
principles of general applicability (regardless of whether enforcement is sought
by proceedings in equity or at law) (clauses (i) and (ii) being the
“Enforceability Limitations”).

Section 5.05 Financial Condition; No Material Adverse Effect.

(a) Financial Statements. The financial statements most recently provided
pursuant to Section 6.01(a) or (b), as applicable, present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries, as of such dates and
for such periods in accordance with GAAP, subject, in the case of financial
statements provided pursuant to Section 6.01(a), to the absence of footnotes and
normal year-end adjustments.

(b) Material Adverse Change. Since the Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Section 5.06 Litigation. There are no actions, suits or legal, equitable,
arbitration or administrative proceedings pending or, to the knowledge of the
Borrower, investigations against or actions, suits or legal, equitable,
arbitration or administrative proceedings threatened in writing against, or
affecting the Borrower or any of its Restricted Subsidiaries, in any case, that
could reasonably be expected to result in a Material Adverse Effect.

Section 5.07 Ownership of Property, Liens.

(a) Generally. Each Loan Party has good title to, valid leasehold interests in,
or licenses in, all its property material to its business and Mortgaged
Property, free and clear of all Liens, except for Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
property of the Loan Parties, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear and damage by casualty excepted)
and (ii) constitutes all the property which is required for the business and
operations of the Loan Parties as presently conducted, in each case, to the
extent that it would not be reasonably likely to have a Material Adverse Effect.

(b) Real Property. Schedule 5 to the Perfection Certificate dated the Closing
Date contain a true and complete list as of the Closing Date (after giving
effect to the consummation of the Acquisition) of all real property owned by any
Loan Party with a book value over $5,000,000.

Section 5.08 Environmental Matters. Except for any matters which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect:

(a) Each of the Borrower and its Restricted Subsidiaries are in compliance with
applicable Environmental Law;

(b) Each of the Borrower and its Restricted Subsidiaries has obtained, or has
applied in a timely manner for, all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law;

 

80



--------------------------------------------------------------------------------

(c) There has been no Release or, to the knowledge of any of the Borrower or any
of its Restricted Subsidiaries, threatened Release of Hazardous Material on, at,
under or from any real property or facility presently or, to the knowledge of
the Borrower and any of its Restricted Subsidiaries, formerly owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries or their
predecessors in interest that could reasonably be expected to result in
Environmental Liability; and

(d) There is no Environmental Liability pending or, to the knowledge of any of
the Borrower or any of its Restricted Subsidiaries, threatened against any of
the Borrower or any of its Restricted Subsidiaries.

Section 5.09 Insurance. The properties of the Borrower and each of its
Restricted Subsidiaries are insured with insurance companies that the Borrower
believes are financially sound and reputable that are not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are prudent in the reasonable business judgment of the Borrower’s officers.

Section 5.10 Taxes. The Borrower and each of its Restricted Subsidiaries have
each timely filed, or caused to be filed, all federal, state, provincial, local
and foreign Tax returns required to be filed, and paid all Taxes owing by it
(including in their capacity as a withholding agent), whether or not shown on
any such Tax returns, except (a) Taxes the validity or the amount of which are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, and (b) to
the extent that the failure to so file or so pay could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Neither the Borrower nor any of its Restricted Subsidiaries knows of any
pending investigation, Tax audit or deficiencies of any of the Borrower or any
of its Restricted Subsidiaries by any taxing authority that are reasonably
likely to result in a Material Adverse Effect or proposed Tax assessments
against any of the Borrower or any of its Restricted Subsidiaries that would,
individually or in the aggregate, if made, result in a Material Adverse Effect.

Section 5.11 ERISA; Foreign Pension Plans; Employee Benefit Arrangements.

(a) ERISA.

(i) Except as would not reasonably be expected to have a Material Adverse
Effect, there are no Unfunded Liabilities (A) with respect to the Borrower or
any of its Restricted Subsidiaries and (B) with respect to any ERISA Affiliate;
provided that for purposes of this Section 5.11(a)(i)(B) only, Unfunded
Liabilities means the amount (if any) by which the projected benefit obligation
exceeds the value of the plan’s assets as of its last valuation date using the
actuarial assumptions and methods being used by the plan’s actuaries for making
such determination.

(ii) Each Plan and Employee Benefit Arrangement, other than a Multiemployer
Plan, complies in all respects with the applicable requirements of ERISA and the
Code (including pursuant to any applicable correction procedures under
applicable Law, as appropriate), and each of the Borrower and each of its
Restricted Subsidiaries complies in all respects with the applicable
requirements of ERISA and the Code with respect to all Multiemployer Plans to
which it contributes, except, in each case, to the extent that the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.

(iii) Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.

 

81



--------------------------------------------------------------------------------

(iv) Neither the Borrower nor any of its Restricted Subsidiaries: (A) is or has
been within the last six years a party to any Multiemployer Plan; or (B) has
completely or partially withdrawn from any Multiemployer Plan except, in each
case, that would not reasonably be expected to have a Material Adverse Effect.

(v) Neither the Borrower nor any of its Restricted Subsidiaries has any
contingent liability with respect to any postretirement benefit under a Welfare
Plan that could reasonably be expected to have a Material Adverse Effect.

(b) Foreign Pension Plans. Each Foreign Pension Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
Laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities except to the
extent that the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in an amount that would reasonably be
expected to have a Material Adverse Effect in connection with the termination of
or withdrawal from any Foreign Pension Plan.

(c) Employee Benefit Arrangements.

(i) All liabilities under the Employee Benefit Arrangements are (A) funded to at
least the minimum level required by Law or, if higher, to the level required by
the terms governing the Employee Benefit Arrangements, (B) insured with a
reputable insurance company, (C) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof or (D) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof, where any such failure to fund, insure, provide for,
recognize or estimate the liabilities arising under such arrangements could
reasonably be expected to have a Material Adverse Effect.

(ii) There are no circumstances which may give rise to a liability in relation
to the Employee Benefit Arrangements which are not funded, insured, provided
for, recognized or estimated in the manner described in clause (i) above and
which could reasonably be expected to have a Material Adverse Effect.

(iii) The Borrower and each of its Restricted Subsidiaries is in compliance with
all applicable Laws, trust documentation and contracts relating to the Employee
Benefit Arrangements (including pursuant to any applicable procedures under
applicable Law, as appropriate), except as would not reasonably be expected to
have a Material Adverse Effect.

Section 5.12 Subsidiaries; Equity Interests. Schedule 5.12 sets forth a complete
and accurate list as of the Closing Date (after giving effect to the
consummation of the Acquisition) of all Subsidiaries of the Borrower, the
jurisdiction of formation of each such Subsidiary and whether each such
Subsidiary is a Guarantor. The Perfection Certificate sets forth as of the
Closing Date (after giving effect to the consummation of the Acquisition) the
number and percentage of outstanding shares of each class of Equity Interests of
each such Subsidiary owned directly by each Loan Party. All the outstanding
Equity Interests of each Restricted Subsidiary of the Borrower are validly
issued, fully paid and non-assessable (to the extent applicable and except as
may arise under mandatory, nonwaivable provisions of applicable law) and were
not issued in violation of the preemptive rights of any shareholder and, as of
the Closing Date (after giving effect to the consummation of the

 

82



--------------------------------------------------------------------------------

Acquisition), those owned by the Loan Parties directly are free and clear of all
Liens (other than those arising under the Collateral Documents and the ABL
Credit Agreement and Loan Documents (as defined in the ABL Credit Agreement)).
Other than as set forth in the Perfection Certificate, as of the Closing Date
(after giving effect to the consummation of the Acquisition), no Restricted
Subsidiary has outstanding any Equity Equivalents nor does any such Person have
outstanding any rights to subscribe for or to purchase or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Equity Interests.

Section 5.13 Margin Regulations; Investment Company Act.

(a) Neither the Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No part of the
proceeds of the Loans will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock in violation of Regulation T, U or X.
None of the transactions contemplated by this Agreement (including the direct or
indirect use of the proceeds of the Loans) will violate or result in a violation
of the Securities Act, the Exchange Act or Regulation T, U or X.

(b) None of the Loan Parties is an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended.

Section 5.14 Disclosure. No written financial statement, certificate or other
information (other than projections, budgets, estimates and other forward
looking information or information of a general or industry specific nature),
furnished in writing concerning the Borrower, the Company or any of their
respective Restricted Subsidiaries by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby or delivered hereunder or under any other Loan Document (in
each case, as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of a material fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading. With respect to projections, budgets, estimates and other
forward-looking information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable by the
preparer thereof at the time made (it being understood and agreed that
projections as to future events are not to be viewed as facts or guaranties of
future performance, that actual results during the period or periods covered by
such projections may differ from the projected results and that such differences
may be material and that the Loan Parties make no representation and warranty
that such projections will in fact be realized).

Section 5.15 Compliance with Law. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all requirements of Law applicable to it or
to its properties, except for any such failure to comply which could not
reasonably be expected to cause a Material Adverse Effect. To the knowledge of
the Loan Parties, neither the Borrower nor any of its Restricted Subsidiaries
nor any of their respective material properties or assets is in default with
respect to any judgment, writ, injunction, decree or order of any court or other
Governmental Authority which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. As of the Closing Date,
neither the Borrower nor any of its Restricted Subsidiaries has received any
written communication from any Governmental Authority that alleges that any of
the Borrower or any of its Restricted Subsidiaries is not in compliance in any
material respect with any Law, except for allegations that have been
satisfactorily resolved and are no longer outstanding or which, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.16 Intellectual Property. Each of the Borrower and each of its
Restricted Subsidiaries owns, or possesses the right to use, all of the
Intellectual Property that is reasonably necessary for the operation of its
respective business, without conflict (to the knowledge of the Loan Parties)
with the rights of any other Person except for those conflicts which could not
reasonably be expected to have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

Section 5.17 Use of Proceeds. The proceeds of (a) the Term Loans funded on the
Closing Date were used by the Borrower or its Subsidiaries on the Closing Date
to consummate the Transactions and to pay related costs and expenses and
(b) Incremental Term Loans will be used by the Borrower after the Closing Date,
to provide for ongoing working capital requirements of the Borrower and its
Subsidiaries and for general corporate purposes, including Permitted
Acquisitions, Investments and Restricted Payments hereunder.

Section 5.18 Solvency. On the Closing Date, the Borrower and its Subsidiaries
(on a consolidated basis) are Solvent.

Section 5.19 Collateral Documents.

(a) Article 9 Collateral. The Security Agreement, when executed and delivered,
is effective to create in favor of the Collateral Agent, for the benefit of the
Finance Parties, a legal, valid and enforceable security interest in the
Collateral described therein and, when financing statements in appropriate form
are filed in the offices specified on Schedule 7 to the Perfection Certificate
and the Pledged Securities are delivered to the Collateral Agent, the Security
Agreement shall constitute a fully perfected Lien on all right, title and
interest of the grantors thereunder in such of the Collateral in which a
security interest can be created under Article 9 of the UCC and can be perfected
under Article 9 of the UCC by filing or by possession thereof, in each case
prior and superior in right to any other Person, other than with respect to
Permitted Liens, and except for (i) certain items of Collateral with respect to
which such Lien may be perfected only by possession thereof where the failure of
the Collateral Agent to have possession thereof is expressly permitted pursuant
to the Security Agreement and (ii) certain items of Collateral located in or
otherwise subject to foreign law where the grant of a Lien or priority and
perfection thereof in accordance with the UCC may not be recognized or
enforceable.

(b) Intellectual Property. When (i) financing statements in the appropriate form
are filed in the offices specified on Schedule 7 to the Perfection Certificate,
(ii) the Patent Security Agreement, substantially in the form of Exhibit II to
the Security Agreement and the Trademark Security Agreement, substantially in
the form of Exhibit III to the Security Agreement, are each filed in the United
States Patent and Trademark Office and (iii) the Copyright Security Agreement,
substantially in the form of Exhibit IV to the Security Agreement, is filed in
the United States Copyright Office, then, to the extent that Liens may be
perfected by such filings, the Security Agreement shall constitute a fully
perfected first priority Lien on all right, title and interest of the grantors
thereunder in the United States patents, trademarks, copyrights, licenses and
other intellectual property rights covered in such agreements, (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a lien
on U.S. issued patents, patent applications, registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date).

(c) Status of Liens. The Collateral Agent, for the benefit of the Finance
Parties, has the Liens provided for in the Collateral Documents and, subject to
the filing by the Collateral Agent of continuation statements to the extent
required by the UCC and to the qualifications and limitations set forth in
clauses (a) and (b) above, the Collateral Documents are sufficient to constitute
valid and continuing liens of record and first priority perfected security
interests in all the Collateral (other than Permitted Liens and subject to the
Intercreditor Agreement) referred to therein, except (i) as priority may be
affected by Permitted Liens as a result of the Collateral Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Documents, (ii) for certain
items of Collateral located in or otherwise subject to foreign law where the
grant of a Lien or priority and perfection thereof in accordance with the UCC
may not be recognized or enforceable and (iii) exceptions to perfection set
forth in the Collateral Documents.

 

84



--------------------------------------------------------------------------------

(d) Mortgages. Each Mortgage, when executed and delivered, is effective to
create, in favor of the Collateral Agent, for its benefit and the benefit of the
Finance Parties, legal, valid and enforceable first priority Liens on all of the
Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Liens, and when
the Mortgages are filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Section 6.09, the Mortgages shall constitute fully perfected Liens on all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than Permitted Liens.

Section 5.20 Senior Indebtedness. The Senior Credit Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing Subordinated Indebtedness.

Section 5.21 International Trade Laws; Sanctions.

(a) The Borrower, its Subsidiaries and their respective officers and directors,
and to the knowledge of the Borrower and its Subsidiaries, its Affiliates,
employees and agents, are in compliance with International Trade Laws in all
material respects and are not engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person.

(b) None of the Borrower, any Subsidiary, any Affiliate or any of their
respective directors, officers or employees, or, to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary is or is owned or
controlled by Persons that are a Sanctioned Person.

(c) None of the Borrower, any Subsidiary or any Affiliate (a) is subject to or
has received notice of any proceeding or investigation (but for the avoidance of
doubt, excluding any routine request for information) by any governmental
authority in connection with any violation by any of them of any International
Trade Laws, except for Routine Regulatory Deviations; or (b) has been convicted
by any governmental authority due to a violation of any International Trade
Laws.

(d) The Borrower, its Subsidiaries and any Affiliate have obtained all export
licenses or other authorizations and invoked all license exceptions related to
any activity governed by International Trade Laws, including authorizations
(whether licenses, approvals, license exceptions or license exemptions) required
for (i) the export and re-export of products, services, software and
technologies and (ii) releases of technologies and software to non-U.S.
nationals whether located in the United States and abroad (“Export Approvals”),
except where the failure to obtain such Export Approvals constitutes a Routine
Regulatory Deviation.

(e) The Borrower, its Subsidiaries and any Affiliate are in compliance with the
terms of all applicable Export Approvals, except when the failure to so comply
constitutes a Routine Regulatory Deviation.

(f) There are no pending or threatened claims against (i) Borrower or any
Subsidiary or (ii) to the knowledge of the Borrower, the Company or any agent of
the Borrower with respect to such Export Approvals, in each case, except for
Routine Regulatory Deviations.

 

85



--------------------------------------------------------------------------------

(g) The Borrower and each of its Subsidiaries and Affiliates is in compliance in
all material respects with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the Patriot Act. The
Borrower will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, for the purpose of funding (x) any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding, is the subject of Sanctions or (y) any other
transaction that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

Section 5.22 Anti-Corruption Laws. The Borrower and its Subsidiaries and their
respective officers and directors, and to the knowledge of the Borrower and its
Subsidiaries, its Affiliates, employees and agents, have conducted their
businesses in compliance, in all material respects, with any applicable Laws
relating to anti-bribery or anti-corruption, including but not limited to the
United States Foreign Corrupt Practices Act of 1977, as amended
(“Anti-Corruption Laws”), and will maintain policies and procedures designed to
promote and achieve compliance, in all material respects, with such laws and
with the representation and warranty contained herein. The Borrower will not
use, directly or indirectly, any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person, in violation of
Anti-Corruption Laws.

Section 5.23 No Default. Neither the Borrower nor any Restricted Subsidiary
thereof is in default under or with respect to any Material Indebtedness that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.24 Labor Relations. There are no grievances, disputes or controversies
with any union or other organization of the Borrower’s or any Restricted
Subsidiary’s employees, or, to the Borrower’s knowledge, any threatened strikes,
work stoppages or demands for collective bargaining, except, in each case, as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 6.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender (except that the
items described in Sections 6.01(e) and (f) below shall not be disseminated to
Public Lenders unless otherwise disseminated publicly by a Loan Party or
identified as “Public” information in accordance with Section 10.02 by a Loan
Party):

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
an audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows for the Borrower and its Consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, with such audited
balance sheet and related consolidated financial statements reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

86



--------------------------------------------------------------------------------

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a condensed consolidated balance
sheet and related statements of income or operations and cash flows for the
Borrower and its Consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, commencing with the fiscal quarter ending June 30, 2016, a Compliance
Certificate of a Financial Officer of the Borrower (x) with respect to clauses
(a) and (b), certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (y) with respect to clause (a), setting forth
in reasonable detail the calculation of the Excess Cash Flow;

(d) concurrently with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, calculations
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

(e) as soon as available, but in any event not more than sixty-five (65) days
after the end of each fiscal year of the Borrower, a copy of the annual budget
and projected consolidated balance sheet, income statement (or statement of
operations) and cash flow statement of the Borrower for each quarter of the
fiscal year then in progress as customarily prepared by management of the
Borrower for its internal use;

(f) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as may
be reasonably requested by the Administrative Agent, subject, in all respects to
any confidentiality and/or legal privilege; and

(g) promptly upon an ERISA Event that is reasonably likely to result in material
liability for the Borrower or upon request by the Administrative Agent, the most
recently prepared actuarial reports in relation to the Employee Benefit
Arrangements for the time being operated by the Borrower or any of its
Restricted Subsidiaries which are prepared in order to comply with the then
current statutory or auditing requirements within the relevant jurisdiction.
Promptly upon request by the Administrative Agent, the Borrower shall also
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan, Foreign Pension Plan or Employee Benefit
Arrangement as may be reasonably requested, including, but not limited to, with
respect to any Plans, copies of each annual report/return (Form 5500 series), as
well as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).

 

87



--------------------------------------------------------------------------------

Section 6.02 Notices of Material Events. The Borrower will, upon knowledge
thereof by a Responsible Officer, furnish to the Administrative Agent prompt
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event or Foreign Benefit Event that, alone or
together with any other ERISA Events or Foreign Benefit Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
and

(d) any other development that results in, or would reasonably be expected to
have a Material Adverse Effect.

Section 6.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
except in each case (x) to the extent (other than with respect to the
preservation of the existence of the Borrower) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (y) pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article VII.

Section 6.04 Payment of Tax Obligations. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its Tax liabilities, that, if not paid,
would reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Section 6.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business, including the Mortgaged Property, in
good working order and condition, ordinary wear and tear excepted, except if the
failure to so keep and maintain would not reasonably be expected to have a
Material Adverse Effect and (b) maintain with carriers that the Borrower
believes are financially sound and reputable (i) insurance in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are prudent in the
reasonable business judgment of the Borrower’s officers and (ii) all insurance
required pursuant to the Mortgages; provided that, notwithstanding the
foregoing, in no event shall the Borrower or any Restricted Subsidiary be
required to obtain or maintain insurance that is more restrictive than its
normal course of practice (it being understood that if any Mortgaged Property is
in a flood hazard area, such evidence of flood insurance shall be in such
amounts and in such form as reasonably acceptable to the Administrative Agent).
Each such policy of insurance shall as appropriate, (i) name the Collateral
Agent as an additional insured thereunder as its interests may appear and/or
(ii) in the case of each casualty insurance policy, contain a mortgagee/loss
payable clause or endorsement that names the Collateral Agent as the
mortgagee/loss payee thereunder.

Section 6.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity with GAAP and
applicable law are made of all material financial dealings

 

88



--------------------------------------------------------------------------------

and transactions in relation to its business and activities. The Borrower will,
and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent (pursuant to a request
made through the Administrative Agent), at reasonable times upon reasonable
prior notice (but not more than once annually if no Event of Default shall
exist), to visit and inspect its properties, to examine and make extracts from
its books and records, including examination of its environmental assessment
reports and Phase I or Phase II studies, if any, and to discuss its affairs,
finances and condition with its officers, all at such reasonable times, as often
as reasonably requested and at the expense of the Borrower. The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Borrower and its Restricted Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

Section 6.07 Compliance with Laws. The Borrower will, and will cause the
Acquired Business and each Restricted Subsidiary of the foregoing, to comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, in each case except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

Section 6.08 Use of Proceeds. The Borrower has or will use the proceeds of the
Loans solely for the purposes set forth in Section 5.17. No part of the proceeds
of any Loan have or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X.

Section 6.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) Within the time periods specified in the last paragraph of this
Section 6.09, after (i) any Person becomes a Restricted Subsidiary that is not
an Excluded Subsidiary or an Excluded Tax Subsidiary, (ii) any Excluded
Subsidiary (other than an Excluded Tax Subsidiary) that is not an Unrestricted
Subsidiary or an Excluded Tax Subsidiary ceases to be an Excluded Subsidiary or
(iii) an Excluded Tax Subsidiary that is not an Unrestricted Subsidiary or an
Excluded Subsidiary ceases to be an Excluded Tax Subsidiary (each, a “New Loan
Party”) (including, in each case, for the avoidance of doubt, a Restricted
Subsidiary that is no longer an Excluded Subsidiary), in each case, the Borrower
shall promptly provide the Administrative Agent with written notice thereof and
shall cause each such New Loan Party to deliver to the Administrative Agent
(x) a guaranty or a joinder to the Guaranty Agreement in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the Loan
Parties’ obligations under the Finance Documents and (y) a joinder to all
applicable Collateral Documents then in existence, in each case as specified by,
and in form and substance reasonably satisfactory to, the Administrative Agent,
securing payment of all the Finance Obligations of such New Loan Party under the
Finance Documents, accompanied by appropriate corporate resolutions, other
corporate documentation and customary legal opinions as may be reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent and its counsel.

(b) The Borrower will, and will cause each other Loan Party to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages and other documents), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created by the
Collateral Documents, all at the expense of the Borrower.

 

89



--------------------------------------------------------------------------------

(c) If any asset constituting Collateral is acquired by a Loan Party after the
Closing Date (other than Excluded Property and assets constituting Collateral
under the Collateral Documents that become subject to the Lien in favor of the
Collateral Agent upon acquisition thereof), the Borrower will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Borrower will cause such Collateral to be subject to a Lien securing the Finance
Obligations and will take, and cause the other Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in clause
(c) above, all at the expense of the Borrower; provided that, with respect to
Equity Interests, such actions will be limited to those specified in clause
(b) above.

(d) Notwithstanding the foregoing, with respect to (x) any property (other than
Excluded Property), including Mortgaged Property, owned on or acquired after the
Closing Date, the Loan Parties shall have one hundred twenty (120) days after
the date hereof or date of acquisition thereof as applicable, or (y) any New
Loan Party, the Loan Parties shall have ninety (90) days after the date such
Person becomes a New Loan Party (or in each case, such later date as may be
agreed upon by the Administrative Agent in the exercise of its reasonable
discretion with respect thereto), in each case of the foregoing, to take the
actions required by this Section.

Section 6.10 Designation of Subsidiaries. The Borrower may, at any time from and
after the Closing Date, designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with a Total Leverage Ratio not to exceed 2.75:1.00 (and as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliance), (iii) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, such
Restricted Subsidiary, together with all other Unrestricted Subsidiaries as of
such date of designation, must not have contributed greater than 10% of the
Borrower’s Consolidated EBITDA (calculated inclusive of all Unrestricted
Subsidiaries), as of the most recently ended fiscal quarter of the Borrower, for
the period of four (4) consecutive fiscal quarters then ended, for which
financial statements have been delivered pursuant to Section 6.01 and (iv) each
Subsidiary designated as a “restricted subsidiary” under the ABL Facility shall
be designated as a Restricted Subsidiary hereunder. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the applicable Loan Party therein at the date of
designation in an amount equal to the fair market value of the applicable Loan
Party’s investment therein (as determined in good faith by the Borrower). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the applicable Loan Party in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the fair market value at the date
of such designation of such Loan Party’s Investment in such Subsidiary.
Notwithstanding the foregoing, the Borrower shall not be permitted to be an
Unrestricted Subsidiary.

Section 6.11 Ratings. Until the Term Loans are paid in full and terminated in
accordance with this Agreement, the Borrower shall use commercially reasonable
efforts to cause (x) S&P and Moody’s to continue to issue ratings for the Term
Loans, (y) Moody’s to continue to issue a corporate family rating (or the
equivalent thereof) of the Borrower and (z) S&P to continue to issue a corporate
credit rating (or the equivalent thereof) of the Borrower (it being understood,
in each case, that such obligation shall not require the Borrower to maintain a
specific rating).

Section 6.12 Compliance with Environmental Laws. Each of the Loan Parties and
Restricted Subsidiaries will comply, and use commercially reasonable efforts to
cause all lessees and other Persons occupying real property of any Loan Party to
comply, with all Environmental Laws and

 

90



--------------------------------------------------------------------------------

Environmental Permits applicable to its operations, real property and
facilities; obtain and renew all material Environmental Permits applicable to
its operations, real property and facilities; and conduct all investigations,
response and other corrective actions to address the Release or threat of
Release of Hazardous Materials to the extent required by, and in accordance
with, Environmental Laws, except in each case for any such failure which would
not be reasonably expected to have a Material Adverse Effect; provided that no
Loan Party or Restricted Subsidiary shall be required to undertake any such
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

Section 6.13 Sanctions; International Trade Laws. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries, and their respective officers, directors, employees
and agents with International Trade Laws and will conduct its business in
compliance with International Trade Laws, in all material respects.

Section 6.14 Post-Closing Obligations. Each of the Loan Parties shall deliver to
the Administrative Agent the documents set forth on Schedule 6.14, within the
time limits specified on such Schedule or such later date agreed by the
Administrative Agent in its sole discretion.

ARTICLE VII.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 7.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Finance Obligations;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 7.01 and
any Permitted Refinancing Indebtedness in respect thereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Subsidiary; provided that Indebtedness
of any Restricted Subsidiary that is not a Loan Party to any Loan Party shall be
subject to, and shall comply with, clause (i) of the proviso set forth in
Section 7.04(d);

(d) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of (i) the Borrower or (ii) any Subsidiary; provided that, in
the case of clause (ii), the aggregate amount of Indebtedness and other payment
obligations (other than in respect of any overdrafts and related liabilities
arising in the ordinary course of business from treasury, depository and cash
management services or in connection with any automated clearing-house transfer
of funds) of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall be permitted under clause (i) of the proviso set forth in
Section 7.04(d);

(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction, repair or improvement of any fixed or
capital assets, including Capital Lease Obligations, Synthetic Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition

 

91



--------------------------------------------------------------------------------

thereof, and any Permitted Refinancing Indebtedness in respect thereof; provided
that (i) such Indebtedness (but not any Permitted Refinancing Indebtedness in
respect thereof) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $50,000,000 at any time outstanding;

(f) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit in the ordinary course of business;

(g) Indebtedness owed in respect of any services covered by Secured Cash
Management Agreements and any other Indebtedness in respect of netting services,
business credit card programs, overdraft protection and other treasury,
depository and cash management services or incurred in connection with any
automated clearing-house transfers of funds or any cash pooling arrangement, and
to the extent constituting Indebtedness, obligations arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business;

(h) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business, including guarantees or
obligations with respect to letters of credit supporting such bid bonds,
performance bonds, surety bonds and similar obligations, and other Indebtedness
in respect of surety bonds and similar instruments incurred to the extent
necessary to stay judgments that do not constitute an Event of Default under
Section 8.01(j);

(i) Indebtedness of the Borrower or any Restricted Subsidiary in respect of Swap
Agreements entered into not for speculative purposes (i) to hedge or mitigate
risks to which the Borrower or any Restricted Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Borrower or any of its
Restricted Subsidiaries) or (ii) in order to cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
or any currency exposure of the Borrower or any Restricted Subsidiary;

(j) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in an aggregate principal amount not to exceed $60,000,000 at any
time outstanding;

(k) Guarantees of Indebtedness of directors, officers, employees, consultants,
agents and advisors of the Borrower or any of its Restricted Subsidiaries in
respect of expenses of such Persons in connection with relocations and other
ordinary course of business purposes, if the aggregate amount of Indebtedness so
Guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such Guarantees and the amount of loans and
advances then outstanding under Section 7.04(o), shall not at any time exceed
$15,000,000;

(l) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions, the Acquisition or permitted Dispositions;

(m) Indebtedness representing installment insurance premiums owing in the
ordinary course of business or representing financing of insurance premiums in
the ordinary course of business;

 

92



--------------------------------------------------------------------------------

(n) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of the Borrower and its Restricted Subsidiaries established in the
exercise of the Borrower’s reasonable business judgment or existing on the
Closing Date;

(o) unsecured Indebtedness arising out of judgments not constituting an Event of
Default;

(p) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date, or Indebtedness of any Person that is assumed by any Restricted Subsidiary
in connection with an acquisition of assets by such Restricted Subsidiary in a
Permitted Acquisition or other Investment permitted hereunder, and any
refinancing, renewal, extension or replacement in respect thereof; provided that
(A) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired and (B) neither the Borrower nor any Restricted Subsidiary (other than
such Person or the Restricted Subsidiary with which such Person is merged or
consolidated or that so assumes such Person’s Indebtedness) shall Guarantee or
otherwise become liable for the payment of such Indebtedness;

(q) Permitted Indebtedness;

(r) other Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount not in excess of the greater of
(x) $50,000,000 and (y) 2% of Consolidated Total Assets for the most recently
completed Test Period;

(s) (i) Credit Agreement Refinancing Indebtedness that is not incurred pursuant
to a Refinancing Amendment; provided that (A) such Indebtedness is not secured
by any property or assets of any Loan Party or any Subsidiary other than the
Collateral and (B) the security agreements, if any, relating to such
Indebtedness are substantially the same as the Collateral Documents (as
determined in good faith by the Borrower and the Administrative Agent) and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

(t) (i) Indebtedness under the ABL Facility and any Permitted Refinancing
thereof; provided that the aggregate principal amount of Indebtedness incurred
under and in reliance on this Section 7.01(t)(i) shall not exceed the greater of
(x) $100,000,000 and (y) the Borrowing Base (as defined in the ABL Credit
Agreement) at any time outstanding and (ii) the amount of obligations in respect
of any Secured Cash Management Agreement (as defined in the ABL Credit
Agreement), any Secured Swap Agreement (as defined in the ABL Credit Agreement)
and any Permitted Refinancing thereof; and

(u) Indebtedness incurred outside of this Agreement consisting of letters of
credit, bank guarantees and foreign lines of credit in an aggregate principal
amount at any time outstanding not to exceed $50,000,000.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

 

93



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred pursuant to the ABL Facility (and any Permitted
Refinancing thereof) may only be incurred pursuant to Section 7.01(t)(i).

Section 7.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except the following
(collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 7.02 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such replacement or
substitute Lien shall not apply to any other property or asset of the Borrower
or any Restricted Subsidiary other than improvements thereon or proceeds from
the disposition of such property or asset and (ii) such replacement or
substitute Lien shall secure only those obligations which it secures on the
Closing Date and any Permitted Refinancing Indebtedness thereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Closing Date prior to the time
such Person becomes a Restricted Subsidiary (or such merger or consolidation
occurs) and any modifications, replacements, renewals or extensions thereof, in
each case, other than Liens on the Equity Interests of a Person that becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any Subsidiary without significant assets that was
formed solely for the purpose of effecting such acquisition) and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated), as the case may be, and any refinancing, extensions,
renewals or replacements thereof that do not increase the outstanding principal
amount thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 7.01(e) and obligations relating thereto not
constituting Indebtedness in respect thereof and (ii) such Liens shall not apply
to any other property or assets of the Borrower or any Restricted Subsidiary
other than improvements thereon or proceeds from the disposition of such
property or assets; provided further that in the event Indebtedness under
Section 7.01(e) is owed to any Person with respect to financing under a single
credit facility of more than one purchase of any fixed or capital assets, such
Liens may secure all such purchase money obligations and may apply to all such
fixed or capital assets financed by such Person under such credit facility;

(f) (i) Dispositions of assets not prohibited by Section 7.03 and in connection
therewith, customary rights and restrictions contained in agreements relating to
such Dispositions pending the completion thereof, or in the case of a license,
during the term thereof and (ii) any option or other agreement to Dispose any
asset not prohibited by Section 7.03;

 

94



--------------------------------------------------------------------------------

(g) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
Organizational Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(h) any interest or title of a lessor under any lease or sublease entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business
and other statutory and common law landlords’ liens under leases;

(i) any interest or title of a licensor under any license or sublicense entered
into by the Borrower or any Restricted Subsidiary as a licensee or sublicensee
(A) existing on the Closing Date or (B) in the ordinary course of its business;

(j) licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 7.03;

(k) Liens on earnest money deposits of cash or Cash Equivalents made, or escrow
or similar arrangements entered into, in connection with any Permitted
Acquisition or other Investment permitted pursuant to Section 7.04 or other
acquisitions, Dispositions or transactions not prohibited hereunder;

(l) Liens in the nature of the right of setoff in favor of counterparties to
purchase orders or other contractual agreements with the Loan Parties in the
ordinary course of business;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods by or to the Borrower or any
Restricted Subsidiary and entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(n) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of banker’s acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

(o) Liens on the assets and equity interests of non-Guarantor Foreign
Subsidiaries that secure only Indebtedness or other obligations of such
non-Guarantor Foreign Subsidiaries permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 7.01(m);

(q) Liens (i) of a collection bank arising under Section 4-208 of the UCC (or
other applicable Law) on the items in the course of collection, (ii) in
connection with any cash pooling arrangement and (iii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;

(r) Liens arising from UCC financing statements or similar filings (i) made as a
precautionary measure in respect of operating leases entered into by the
Borrower or any of its Subsidiaries, or (ii) made to evidence or perfect the
sale or assignment of accounts receivable pursuant to a Disposition permitted
under this Agreement;

 

95



--------------------------------------------------------------------------------

(s) Liens in favor of Borrower or any Guarantor securing Indebtedness permitted
under Section 7.01(c);

(t) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 7.01(s); provided that such Liens shall either be (i) pari passu with
the Liens on the Collateral securing the Senior Credit Obligations on the terms
set forth in a Pari Passu Intercreditor Agreement or (ii) junior to the Liens on
the Collateral securing the Finance Obligations on the terms set forth in a
Junior Lien Intercreditor Agreement;

(u) Liens on assets of the Borrower and its Restricted Subsidiaries not
otherwise permitted above so long as the aggregate amount of obligations subject
to such Liens does not immediately after giving effect to the incurrence of such
obligations exceed the greater of (x) $50,000,000 and (y) 2% of Consolidated
Total Assets for the most recently completed Test Period;

(v) Liens securing obligations in respect of Indebtedness permitted under
Section 7.01(t)(i) and obligations in respect of any Secured Cash Management
Agreement and Secured Swap Agreement (each as defined in the ABL Credit
Agreement) permitted under Section 7.01(t)(ii) (or, in each case, any Permitted
Refinancing in respect thereof) that are, in each case, subject to the
Intercreditor Agreement;

(w) Liens securing Indebtedness permitted under Section 7.01(u);

(x) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.04;

(y) Liens (i) on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness and (ii) in favor of a
trustee in an indenture relating to any Indebtedness to the extent such Liens
secure only customary compensation and reimbursement obligations of such
trustee; and

(z) Assignments of insurance or condemnation proceeds relating to any property
provided to landlords (or their mortgagees) pursuant to the terms of any lease
of such property.

Section 7.03 Fundamental Changes and Asset Sales.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) its assets (including pursuant to a Sale/Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that:

(i) (x) any Person may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving corporation and (y) any
Subsidiary may liquidate, dissolve or wind up its affairs so long as the
Borrower determines in good faith that such liquidation, dissolution or winding
up is in the best interest of the Borrower and its Subsidiaries and is not
materially disadvantageous to the Lenders;

 

96



--------------------------------------------------------------------------------

(ii) any (x) Person (other than the Borrower) may merge into or consolidate with
any Restricted Subsidiary in a transaction in which the surviving entity is such
Restricted Subsidiary (provided that any such merger or consolidation involving
a Subsidiary Guarantor must result in the surviving entity remaining or becoming
a Subsidiary Guarantor) and any (y) non-Loan Party may merge into or consolidate
with the Borrower or any Subsidiary of the Borrower (provided that any such
merger or consolidation involving a Subsidiary Guarantor must result in the
surviving entity remaining or becoming a Subsidiary Guarantor);

(iii) any Restricted Subsidiary (other than the Borrower) may merge into or
consolidate with any Person in a transaction permitted under clauses (xi) and
(xiii) hereunder in which the surviving entity is not a Subsidiary;

(iv) any Restricted Subsidiary (other than the Borrower) may Dispose of any or
all of its assets (upon voluntary liquidation, dissolution or otherwise) to the
Borrower or any other Restricted Subsidiary (except that a Loan Party may only
Dispose of its assets under this clause (a)(iv) to the Borrower or another Loan
Party);

(v) sales, transfers and other Dispositions of inventory in the ordinary course
of business, used, worn out, obsolete or surplus property and cash and Cash
Equivalents in the ordinary course of business, and the assignment,
cancellation, abandonment or other Disposition of Intellectual Property that is,
in the reasonable judgment of the Borrower, no longer economically practicable
to maintain or necessary in the conduct of the business of the Borrower and the
Restricted Subsidiaries, taken as a whole;

(vi) (x) Dispositions (including Equity Interests of Subsidiaries) or exclusive
licenses to the Borrower or any Restricted Subsidiary; provided that (i) any
such Disposition or exclusive license made by a Loan Party to a Restricted
Subsidiary that is not a Loan Party shall be made in compliance with
Section 7.04 and (ii) Equity Interests of a Loan Party may not be transferred to
a Subsidiary that is not a Loan Party or (y) Dispositions by the Borrower or any
Restricted Subsidiary to any Subsidiary that is not a Restricted Subsidiary in
an amount not to exceed $10,000,000 per fiscal year;

(vii) (x) Dispositions or the discount or sale, in each case without recourse,
of receivables arising in the ordinary course of business, and (y) Dispositions
of accounts receivable in connection with the collection or compromise thereof;

(viii) leases, subleases, licenses or sublicenses of property to other Persons
in the ordinary course of business not materially interfering with the business
of the Borrower and the Restricted Subsidiaries taken as a whole;

(ix) subject to Section 2.08(b)(ii), dispositions of property as a result of a
Casualty Event involving such property or any disposition of real property to a
Governmental Authority as a result of a Condemnation of such real property;

(x) Dispositions of investments in joint ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements;

(xi) Dispositions of assets or Equity Interests; provided that (i) the
consideration received for such assets or Equity Interests shall be in an amount
at least equal to the fair market value thereof (determined by a Responsible
Officer or, for any Disposition in reliance on this Section 7.03(a)(xi) of
assets in one transaction or a series of related transactions with Net Cash
Proceeds in

 

97



--------------------------------------------------------------------------------

excess of $5,000,000, in good faith by the Board of Directors of the Borrower)
and no less than 75% thereof shall be paid in cash or Cash Equivalents, (ii) the
Net Cash Proceeds of such Dispositions do not exceed an aggregate amount of
$200,000,000, (iii) such Dispositions are consummated within eighteen
(18) months following the Closing Date and (iv) no Event of Default shall have
occurred or be continuing or result therefrom;

(xii) the surrender, waiver or settlement of contractual rights or claims and
litigation claims in the ordinary course of business;

(xiii) Dispositions of Equity Interests in any Subsidiary acquired in connection
with a Permitted Acquisition, in each case pursuant to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or the
exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of such Subsidiary, so long as such
rights, plans, warrants, options or other securities were not entered into or
issued in connection with or in contemplation of such Person becoming a
Subsidiary;

(xiv) Transactions permitted under Section 7.02, 7.04 and 7.06, in each case,
solely to the extent constituting Dispositions hereunder;

(xv) Permitted Restructuring Transactions;

(xvi) other Dispositions of assets or Equity Interests; provided that (i) the
consideration received for such assets or Equity Interests shall be in an amount
at least equal to the fair market value thereof (determined by a Responsible
Officer or, for any Disposition in reliance on this Section 7.03(a)(xvi) of
assets in one transaction or a series of related transactions with Net Cash
Proceeds in excess of $5,000,000, in good faith by the Board of Directors of the
Borrower) and no less than 75% thereof shall be paid in cash or Cash
Equivalents, (ii) the Net Cash Proceeds of such Dispositions do not exceed an
aggregate amount of $10,000,000 in any calendar year and (iii) no Event of
Default shall have occurred or be continuing or result therefrom; and

(xvii) Dispositions of fixed or capital assets and related property in
connection with Indebtedness permitted under Section 7.01 for the purpose of
financing such fixed or capital assets and related property or a lease of such
assets by the Borrower or any Subsidiary as a lessee or debtor.

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
(including the Acquired Business and its Subsidiaries, after giving effect to
the consummation of the Acquisition) on the date of execution of this Agreement
and businesses reasonably related, complementary, incidental, or ancillary
thereto or similar or complementary thereto or reasonable extensions thereof.

(c) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, change its fiscal year from the basis in effect on the Closing Date;
provided, however, that the Loan Parties and Restricted Subsidiaries may, upon
written notice to the Administrative Agent, change their respective fiscal years
to any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, at the request of the Administrative Agent, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

98



--------------------------------------------------------------------------------

Section 7.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
make any Investment except:

(a) cash (including deposit accounts) and Cash Equivalents;

(b) Permitted Acquisitions and the Acquisition;

(c) Investments by the Borrower and its Restricted Subsidiaries existing on the
Closing Date (including, for purposes of financing the Acquisition) or made by
the Borrower and its Restricted Subsidiaries pursuant to legally binding written
contracts in existence on the Closing Date, and in each case set forth on
Schedule 7.04, and any modification, conversion, replacement, reinvestment,
renewal or extension thereof to the extent not involving any additional net
Investment; provided that the amount of the original Investment is not increased
except as otherwise permitted by this Section 7.04;

(d) Investments made by the Borrower in or to any Restricted Subsidiary or
Unrestricted Subsidiary and made by any Restricted Subsidiary in or to the
Borrower or any Unrestricted Subsidiary or another Restricted Subsidiary and
Guarantees by the Borrower or any Restricted Subsidiary of obligations of any
Unrestricted Subsidiary or Restricted Subsidiary; provided that (i) in the case
of any Investment under this clause (d) by a Loan Party in a Restricted
Subsidiary which is not a Loan Party or in any Unrestricted Subsidiary made
after the Closing Date or constituting a Guarantee of obligations of any
Restricted Subsidiary that is not a Loan Party or a Guarantee of obligations of
any Unrestricted Subsidiary made after the Closing Date, such Investment shall
not exceed, together with the aggregate amount of all other Investments
(including Guarantees) made pursuant to this clause (d), the greater of
(x) $100,000,000 and (y) 3% of Consolidated Total Assets for the most recently
completed Test Period at the time made (excluding any intercompany accounts
payable and receivable, guarantee fees and transfer pricing arrangements) and
(ii) in the case of any intercompany Indebtedness (other than any such
(x) Indebtedness among Subsidiaries that are not Loan Parties and, for the
avoidance of doubt, any intercompany accounts payable and receivable, guarantee
fees and transfer pricing arrangements and (y) Indebtedness with an aggregate
principal amount of $5,000,000 or less as determined at the time of such
Investment), (A) no later than thirty (30) days after such Investment, (I) such
item of intercompany Indebtedness shall be evidenced by a promissory note (which
shall be substantially in the form of Exhibit H hereto or as otherwise agreed to
by the Administrative Agent in its sole discretion) and (II) such promissory
note evidencing intercompany Indebtedness made by a Subsidiary that is not a
Loan Party to a Loan Party shall contain the subordination provisions set forth
in Exhibit I or as otherwise agreed to by the Administrative Agent in its sole
discretion and (B) each promissory note evidencing intercompany Indebtedness
held by a Loan Party shall be pledged to the Collateral Agent pursuant to the
applicable Collateral Documents to the extent required thereby;

(e) (i) Guarantees permitted by Section 7.01, (ii) Guarantees by (A) any Loan
Party of operating leases (other than Capital Lease Obligations) or of other
obligations that do not constitute Indebtedness, in each case, entered into by
any Restricted Subsidiary in the ordinary course of business and (B) any
Restricted Subsidiary that is not a Loan Party of operating leases (other than
Capital Lease Obligations) or of obligations that do not constitute
Indebtedness, in each case, entered into by any Subsidiary that is not a Loan
Party in the ordinary course of business; and (iii) Guarantees incurred in
respect of customary indemnification and purchase price adjustment obligations
of any Loan Party or Subsidiary incurred in connection with Dispositions or
Acquisitions permitted by this Agreement;

 

99



--------------------------------------------------------------------------------

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and other Investments received in connection with
the bankruptcy or reorganization of, or settlement, satisfaction or partial
satisfaction of delinquent accounts or disputes with, customers and suppliers;

(g) Investments made as a result of the receipt of non-cash consideration from a
Disposition, of any asset in compliance with Section 7.03;

(h) Investments in the form of Swap Agreements entered into (i) to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary has actual
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Restricted Subsidiaries) or (ii) in order to cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment or any currency exposure of the Borrower or any Restricted
Subsidiary;

(i) payroll, travel, relocation, entertainment and similar advances or loans to
directors, officers, consultants and employees of the Borrower or any Restricted
Subsidiary that are made in the ordinary course of business;

(j) extensions of trade credit in the ordinary course of business and other
Investments in respect of advances to customers or suppliers, prepaid expenses,
negotiable instruments held for collection or lease, utility, workers’
compensation, performance and other similar deposits provided to third parties
in the ordinary course of business;

(k) Investments (including acquisitions) to the extent the consideration paid
therefor consists of Equity Interests or Equity Equivalents (other than
Disqualified Capital Stock) of the Borrower or the proceeds of the issuance
thereof;

(l) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(m) Investments in joint ventures and acquisitions of Equity Interests in a
Person that does not become a Subsidiary of a Loan Party; provided that the sum
of the aggregate amount of such Investments, plus the aggregate consideration
paid in all such acquisitions, made under this clause (m) after the Closing Date
shall not exceed $50,000,000 at any time outstanding;

(n) Investments consisting of Permitted Liens, Investments in the ordinary
course of business consisting of UCC Article 3 endorsements for collection or
deposit and Article 4 customary trade arrangements with customers consistent
with past practices;

(o) loans, notes or advances to directors and employees of the Borrower or any
Restricted Subsidiary made in the ordinary course of business; provided that the
aggregate amount of such loans and advances outstanding, when aggregated with
the Guarantees then outstanding under Section 7.01(k), at any time shall not
exceed $15,000,000;

(p) any other Investment so long as the aggregate amount of all such Investments
made after the Closing Date does not exceed the greater of (x) $50,000,000 or 2%
of Consolidated Total Assets for the most recently completed Test Period at the
time made; and

 

100



--------------------------------------------------------------------------------

(q) the Borrower and its Restricted Subsidiaries may make additional Investments
using the Available Amount so long as the Available Amount Conditions have been
met;

(r) Investments constituting non-cash consideration received by the Borrower or
any Subsidiary in connection with Dispositions (to the extent not prohibited
hereby) and Casualty Events;

(s) Investments arising from the consummation of customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(t) Investments consisting of Restricted Payments permitted under Section 7.06;
and

(u) Investments in connection with Permitted Restructuring Transactions.

For purposes of covenant compliance with this Section 7.04, the amount of any
Investment shall be the aggregate cash investment at the time such Investment is
made, without adjustment for subsequent increases or decreases in the value of
such Investment or accrued and unpaid interest or dividends thereon, less all
dividends or other distributions or any other amount paid, repaid, returned,
distributed or otherwise received in cash in respect of such Investment. For the
avoidance of doubt, if an Investment would be permitted under any provision of
this Section 7.04 (other than Section 7.04(b)) and as a Permitted Acquisition,
such Investment need not satisfy the requirements otherwise applicable to
Permitted Acquisitions unless such Investment is consummated in reliance on
Section 7.04(b).

Section 7.05 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than the Borrower or any Restricted Subsidiary), except
(a) transactions that are on terms and conditions not materially less favorable
to the Borrower or such Restricted Subsidiary than it would obtain on an
arm’s-length basis from a Person that is not an Affiliate, (b) any Restricted
Payment permitted by Section 7.06, (c) customary fees paid and indemnifications
provided to directors of the Borrower and its Restricted Subsidiaries,
(d) compensation (including bonus and severance arrangements) and
indemnification of, and other employment agreements and arrangements, employee
benefit plans, and stock incentive plans with, directors, officers, consultants
and employees of the Borrower or any Restricted Subsidiary entered in the
ordinary course of business (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with present or former employees, officers or directors and stock option or
incentive plans and other compensation arrangements), (e) Investments permitted
by Section 7.04, (f) leases or subleases of property in the ordinary course of
business not materially interfering with the business of the Borrower and the
Restricted Subsidiaries taken as a whole, (g) transactions between or among the
Borrower and its Subsidiaries not otherwise prohibited hereunder, (h) the
payment of fees, expenses and indemnities and other payments pursuant to, and
the transactions pursuant to, the agreements set forth on Schedule 7.05 (as such
agreements are in effect on the Closing Date, together with any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect), (i) the granting of registration and other customary rights
in connection with the issuance of Equity Interests by the Borrower not
otherwise prohibited by the Loan Documents and the payment of reasonable
out-of-pocket costs and expenses relating to registration rights and indemnities
provided in connection therewith, (j) consummation of the transactions
contemplated by the Transaction Documents, and payment of related fees and
expenses, (k) transactions pursuant to agreements in existence or contemplated
on the Closing Date and set forth on Schedule 7.05 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect, (l) customary

 

101



--------------------------------------------------------------------------------

payments by the Borrower and any of the Restricted Subsidiaries made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of the Borrower or a Restricted Subsidiary in good
faith, (m) the formation and maintenance of any consolidated group or subgroup
for tax, accounting or cash pooling or management purposes in the ordinary
course of business, (n) transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and its Subsidiaries and not for the
purpose of circumventing any covenant set forth in this Agreement and
(o) Permitted Restructuring Transactions.

Section 7.06 Restricted Payments. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except:

(a) the Borrower may (i) declare and pay dividends and (ii) make other
Restricted Payments with respect to its Equity Interests payable solely in
additional Equity Interests of the Borrower (other than Disqualified Capital
Stock);

(b) the Borrower and any Restricted Subsidiaries may repurchase (i) Equity
Interests upon the exercise of any purchase or conversion option in respect of
Equity Equivalents if such Equity Interests represent a portion of the exercise
price thereof and (ii) Equity Interests from any current or former officer,
director, employee or consultant (or their current or former spouses, estates,
estate planning vehicles and family members) or other holder of Equity Interests
to comply with Tax withholding obligations relating to Taxes payable by such
Person upon the grant or award of such Equity Interests (or upon vesting
thereof);

(c) the Borrower and any Restricted Subsidiaries may make cash payments in lieu
of the issuance of fractional shares in connection with the exercise or
conversion of Equity Equivalents or convertible Indebtedness;

(d) Restricted Subsidiaries may declare and pay dividends or make other
distributions to Persons that own Equity interests in such Subsidiaries;
provided that in the case of a dividend or other distribution by a non-Wholly
Owned Restricted Subsidiary, such dividends or distributions shall be made
ratably with respect to their Equity Interests;

(e) the Borrower and any Restricted Subsidiaries may make Restricted Payments
pursuant to and in accordance with stock incentive plans or other employee
benefit plans for directors, officers or employees of the Borrower and its
Subsidiaries;

(f) so long as no Default or Event of Default has occurred and is continuing or
would arise after giving effect thereto, the Borrower and any Restricted
Subsidiaries may purchase Equity Interests from present or former officers,
directors, consultants or employees (or their current or former spouses,
estates, estate planning vehicles and family members) of the Borrower or any
Subsidiary upon the death, disability, retirement or termination of employment
or service of such officer, director, consultant or employee, in an aggregate
amount not exceeding $5,000,000 in any fiscal year of the Borrower, with any
unused amount in any fiscal year being carried over to the subsequent fiscal
year to increase the basket in such fiscal year, plus, the proceeds received by
the Borrower or any Restricted Subsidiary of any key man life insurance;

(g) redemptions or purchases of stock appreciation rights, restricted stock
units and performance share units of the Company, in each case in connection
with the Acquisition and in an amount not to exceed $15,000,000;

 

102



--------------------------------------------------------------------------------

(h) redemptions, repurchases, retirements or other acquisitions of Equity
Interests in the Borrower or any of the Restricted Subsidiaries deemed to occur
upon exercise of stock options or warrants or similar rights if such Equity
Interests represent a portion of the exercise price of, or tax withholdings with
respect to, such options or warrants or similar rights;

(i) so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Payments in an aggregate amount per fiscal year not
to exceed 4.0% of Market Capitalization, as determined as of the date of
declaration of such Restricted Payment; it being understood and agreed that no
Restricted Payment made pursuant to this clause (i) shall be permitted unless,
as of any date of declaration thereof during any fiscal year, no Event of
Default has occurred and is continuing and the aggregate amount of Restricted
Payments made pursuant to this clause (i) during such fiscal year would not
exceed 4.0% of Market Capitalization on such date;

(j) the Borrower and its Restricted Subsidiaries may make additional Restricted
Payments using the Available Amount so long as the Available Amount Conditions
have been met;

(k) other Restricted Payments of the Borrower and its Restricted Subsidiaries in
an aggregate amount not to exceed $50,000,000, provided that, at the time of the
declaration of such Restricted Payment, no Event of Default exists or would
result from such Restricted Payment;

(l) other Restricted Payments; provided that (i) the Total Leverage Ratio,
calculated on a Pro Forma Basis in accordance with Section 1.03(c) after giving
effect to such Restricted Payment, would not exceed 2.50:1.00 and (ii) no Event
of Default exists or would result therefrom; and

(m) Permitted Restructuring Transactions.

Section 7.07 Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (x) the
ability of the Borrower or any Restricted Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets to secure the Finance
Obligations or (y) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to holders of its Equity Interests or to make
or repay loans or advances to the Borrower or any other Restricted Subsidiary or
to Guarantee the Finance Obligations; provided that (i) the foregoing shall not
apply to:

(a) customary restrictions and conditions imposed by any Loan Document or by any
instrument governing Indebtedness permitted hereunder, including, without
limitation, the ABL Credit Agreement and Permitted Refinancing Indebtedness in
respect thereof or any Loan Document (or similar term) (as defined in the ABL
Credit Agreement and Permitted Refinancing Indebtedness in respect thereof);

(b) restrictions and conditions existing on the Closing Date and identified on
Schedule 7.07 and any amendments, modifications, extensions, renewals or
refinancing thereof that do not materially expand the scope of any such
restriction or condition taken as a whole;

 

103



--------------------------------------------------------------------------------

(c) restrictions and conditions imposed by agreements of any Restricted
Subsidiary in existence at the time such Restricted Subsidiary became a
Restricted Subsidiary and any amendments, modifications, extensions, renewals or
refinancing thereof that do not materially expand the scope of any such
restriction or condition taken as a whole; provided that such restrictions and
conditions apply only to such Restricted Subsidiary;

(d) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets or Equity Interests of the Borrower or any
Restricted Subsidiary pending such sale; provided such restrictions and
conditions apply only to the Subsidiary (or the Equity Interests thereof) that
is to be sold and such sale is permitted hereunder;

(e) restrictions imposed by any amendment or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clauses (a), (b) or (c) of this Section 7.07; provided that such
amendments or refinancings do not materially expand the scope of any such
restriction or condition;

(f) customary restrictions arising under or in connection with any agreement or
instrument governing Equity Interests of any joint venture that is formed or
acquired after the Closing Date and applicable only to such joint venture;

(g) customary restrictions and conditions contained in any agreement relating to
the Disposition of any property permitted by Section 7.03 pending the
consummation of such Disposition;

(h) customary provisions restricting the transfer or encumbrance of the specific
property subject to a Permitted Lien;

(i) restrictions or conditions set forth in any agreement governing Indebtedness
permitted by Section 7.01; provided that with respect to any Material
Indebtedness (I) such restrictions and conditions are customary for such
Indebtedness and (other than restrictions with respect to Indebtedness permitted
by Section 7.01(e), (j), or (u)) are no more restrictive, taken as a whole, than
the comparable restrictions and conditions (if any) set forth in this Agreement
as determined in the good faith judgment of the Board of Directors of the
Borrower; or (II) the board of directors of the Borrower in its reasonable and
good faith judgment determines at the time such Indebtedness is incurred that
any such encumbrance or restriction will not affect the ability of the Loan
Parties to service the Loans or any other Finance Obligation;

(k) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business; and

(l) restrictions on cash or other deposits (including escrowed funds) or net
worth imposed under contracts (including letters of credit and bank guarantees)
entered into in the ordinary course of business;

and (ii) clause (x) of the foregoing shall not apply to (1) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement secured by specific assets if such restrictions or conditions
apply only to the specific assets securing such Indebtedness and (2) customary
provisions in leases, subleases, licenses, sublicenses and other agreements
entered into in the ordinary course of business.

 

104



--------------------------------------------------------------------------------

Section 7.08 Amendments to Subordinated Indebtedness Documents or Organization
Documents; Junior Debt Payments.

(a) (i) Neither the Borrower nor any Restricted Subsidiary will amend, modify or
waive any of its rights under any agreement or instrument governing or
evidencing any Subordinated Indebtedness to the extent such amendment,
modification or waiver, taken as a whole, would reasonably be expected in the
good faith judgment of the Borrower to be adverse in any material respect to the
Lenders; provided, however, that no amendment, modification or waiver in respect
of Subordinated Indebtedness in connection with the incurrence of Permitted
Refinancing Indebtedness in respect of the relevant Subordinated Indebtedness or
unsecured Indebtedness shall be prohibited under this Section 7.08(a) if the
terms of such amendment, modification or waiver would be permitted either
(x) pursuant to the definition of “Permitted Refinancing Indebtedness” or
(y) such Indebtedness as modified would be permitted to be incurred at the time
of such modification pursuant to Section 7.01 and (ii) neither the Borrower nor
any Restricted Subsidiary will amend or otherwise modify any of their
Organization Documents to the extent such amendment or modification, taken as a
whole, would reasonably be expected to be adverse in any material respect to the
Lenders, except for any amendment or modification of the Organization Documents
of any Foreign Subsidiary as a part of the Permitted Restructuring Transactions.

(b) Neither the Borrower nor any of its Restricted Subsidiaries will make any
Junior Debt Payment, except the Borrower and its Restricted Subsidiaries may
make Junior Debt Payments:

(i) using the Available Amount so long as the Available Amount Conditions have
been met; or

(ii) so long as (A) the Total Leverage Ratio, calculated on a Pro Forma Basis in
accordance with Section 1.03(c), would not exceed 2.50:1.00 and (B) no Event of
Default exists or would result therefrom.

Section 7.09 Sale/Leaseback Transactions. None of the Borrower or any Restricted
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted by Section 7.03, (b) any
Capital Lease Obligations and Synthetic Lease Obligations arising in connection
therewith are permitted by Section 7.01 and (c) any Liens arising in connection
therewith (including Liens deemed to arise in connection with any such Capital
Lease Obligations and Synthetic Lease Obligations) are permitted by
Section 7.02.

Section 7.10 Anti-Corruption Laws; Sanctions.

(a) No Loan or any other transaction contemplated by this Agreement will violate
International Trade Laws. The Borrower will not request any Loan, and the
Borrower and other Loan Parties shall not, directly or indirectly, use, and
shall procure that their Subsidiaries, Affiliates and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person or
for any purpose in violation of any International Trade Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
a Lender, Arranger, Administrative Agent, Collateral Agent, or otherwise) of any
International Trade Laws.

(b) The Borrower and its Subsidiaries will not directly or indirectly use the
proceeds of any Loans for any purpose which would breach the Foreign Corrupt
Practices Act of 1977, as amended, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions. The Borrower and its Subsidiaries will not
directly or indirectly, use the proceeds of any Loans, or lend, contribute or
otherwise make available such proceeds in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as a Lender, Arranger, Administrative
Agent, Collateral Agent or otherwise) of Sanctions.

 

105



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each, an
“Event of Default”):

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 8.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document, or in any certificate furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), 6.03 (with respect to the Borrower’s
existence), 6.08 or 6.09 or in Article VII;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this
Section 8.01) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lender);

(f) any Loan Party or any Material Subsidiary thereof shall default (x) in the
payment of principal of or interest on any Material Indebtedness (after giving
effect to all applicable grace periods and delivery of all required notices) or
(y) default in the observance or performance of any agreement or condition
relating to any such Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto (after giving effect to all
applicable grace periods and delivery of all required notices), in each case of
foregoing clauses (x) and (y), that continues for the period of time that would
enable or permit the holder or holders of such Material Indebtedness or any
trustee or agent on its or their behalf to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (f) shall
not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the definitive
documents in respect of such Indebtedness and (ii) with respect to any Material
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements and not as a result of any
default thereunder by the Borrower or any of its Restricted Subsidiaries;

 

106



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, composition, assignment, arrangement,
moratorium of any indebtedness, reorganization, winding up, dissolution or other
relief in respect of the Borrower or any Material Restricted Subsidiary or its
debts, or of a substantial part of its assets, under any Bankruptcy Law now or
hereafter in effect or (ii) the appointment of a receiver, liquidator, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Restricted Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(h) the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
compromise, composition, assignment, arrangement with any creditor or other
relief under any Bankruptcy Law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 8.01, (iii) apply
for or consent to the appointment of a receiver, liquidator, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(i) the Borrower or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $30,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain unpaid, unstayed
and undischarged for a period of forty-five (45) consecutive days after such
judgment becomes final during which execution shall not be effectively stayed;
provided that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by (x) a valid
and binding policy of insurance in favor of the Borrower or such Restricted
Subsidiary (but only if the applicable insurer shall have been advised of such
judgment and of the intent of the Borrower or such Restricted Subsidiary to make
a claim in respect of any amount payable by it in connection therewith and such
insurer shall not have disputed coverage) or (y) any third-party indemnification
obligation;

(k) an ERISA Event or Foreign Benefit Event shall have occurred that, when taken
together with all other ERISA Events or Foreign Benefit Event that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(l) a Change of Control shall occur;

(m) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms or the Borrower or
any Restricted Subsidiary shall contest in writing the enforceability of any
material provision of any Loan Document or shall deny in writing it has any or
further liability or obligation under any Loan Document; or

(n) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby (and to the extent required thereby
and subject to any Permitted Liens).

 

107



--------------------------------------------------------------------------------

It is understood and agreed that a breach or default by any Loan Party under
Section 7.10 of the ABL Credit Agreement or any equivalent provision under any
Permitted Refinancing Indebtedness in respect thereof will not constitute a
Default or Event of Default hereunder unless the agent and/or lenders in respect
thereof have terminated the commitments thereunder and demanded repayment of, or
otherwise accelerated, the Indebtedness or other obligations thereunder.

Section 8.02 Acceleration; Remedies. Upon the occurrence of and during the
continuation of an Event of Default, the Administrative Agent (or the Collateral
Agent, as applicable) shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans any and all other indebtedness or obligations
of any and every kind (other than contingent indemnification obligations) owing
by a Loan Party to any of the Lenders hereunder to be due whereupon the same
shall be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties.

(c) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Loan Documents, including, without limitation, all rights and
remedies existing under the Loan Documents, all rights and remedies against a
Guarantor and all rights of setoff.

(d) Enforcement Rights Vested Solely in Administrative Agent and Collateral
Agent. The Lenders agree that this Agreement may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders, and, with respect to the Collateral, the Collateral Agent, and that no
other Finance Party shall have any right individually to seek to enforce any
Loan Document or to realize upon the security to be granted hereby.

Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(g), (h) or (i) shall occur, then the Commitments shall
automatically terminate, all Loans, all accrued interest in respect thereof and
all accrued and unpaid fees and other indebtedness or obligations owing to the
Lenders hereunder and under the other Loan Documents shall immediately become
due and payable, as aforesaid shall automatically become effective, in each case
without the giving of any notice or other action by the Administrative Agent or
the Lenders, which notice or other action is expressly waived by the Loan
Parties.

Section 8.03 Allocation of Payments After Event of Default.

(a) Priority of Distributions. The Borrower hereby irrevocably waives the right
to direct the application of any and all payments in respect of their Finance
Obligations and any proceeds of Collateral after the occurrence and during the
continuance of an Event of Default and agrees that, notwithstanding the
provisions of Sections 2.08(b) and 2.12, after the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable), all amounts collected or received on account of any Finance
Obligation shall, subject to the provisions of Section 2.14 and the
Intercreditor Agreement, be applied by the Administrative Agent in the following
order:

FIRST, to pay interest on and then principal of any portion of the Loans that
the Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower;

 

108



--------------------------------------------------------------------------------

SECOND, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable and documented attorneys’ fees) of the
Administrative Agent or the Collateral Agent then due and payable and under any
Loan Document in connection with enforcing the rights of the Finance Parties
under the Finance Documents, including all expenses of sale or other realization
of or in respect of the Collateral, and all advances incurred or made by the
Collateral Agent in connection therewith, and any other obligations owing to the
Collateral Agent in respect of sums advanced by the Collateral Agent to preserve
the Collateral or to preserve its security interest in the Collateral;

THIRD, to the payment of all reasonable and documented out-of-pocket costs and
expenses of (i) each of the Lenders in connection with enforcing its rights
under the Loan Documents or otherwise with respect to the Senior Credit
Obligations owing to such Lender, (ii) each Swap Creditor in connection with
enforcing any of its rights under the Swap Agreements or otherwise with respect
to the Swap Obligations owing to such Swap Creditor and (iii) each Cash
Management Bank in connection with enforcing any of its rights under any Secured
Cash Management Agreement;

FOURTH, to the payment of all of the Senior Credit Obligations consisting of
accrued fees and interest;

FIFTH, except as set forth in clauses FIRST through FOURTH above, to the payment
of the outstanding Finance Obligations owing to any Finance Party, pro rata, as
set forth below, with (i) an amount equal to the Senior Credit Obligations being
paid to the Collateral Agent (in the case of Senior Credit Obligations owing to
the Collateral Agent) or to the Administrative Agent (in the case of all other
Senior Credit Obligations) for the account of the Lenders or any Agent, with the
Collateral Agent, each Lender and the Agents receiving an amount equal to its
outstanding Senior Credit Obligations, or, if the proceeds are insufficient to
pay in full all Senior Credit Obligations, its Pro rata Share of the amount
remaining to be distributed, (ii) an amount equal to the Swap Obligations being
paid to the trustee, paying agent or other similar representative (each, a
“Representative”) for the Swap Creditors, with each Swap Creditor receiving an
amount equal to the outstanding Swap Obligations owed to it by the Loan Parties
or, if the proceeds are insufficient to pay in full all such Swap Obligations,
its Pro rata Share of the amount remaining to be distributed and (iii) an amount
equal to the Cash Management Obligations being paid to Cash Management Banks,
with each Cash Management Bank receiving an amount equal to the outstanding Cash
Management Obligations it entered into with a Loan Party or, if the proceeds are
insufficient to pay in full all such obligations, its Pro rata Share of the
amount remaining to be distributed; and

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Finance Parties shall receive an amount
equal to its Pro rata Share of amounts available to be applied pursuant to
clauses THIRD, FOURTH and FIFTH above.

(b) Pro rata Treatment. For purposes of this Section 8.03, “Pro rata Share”
means, when calculating a Finance Party’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Finance Party’s Senior Credit
Obligations, Swap Obligations or Cash Management Obligations, as the case may
be, and the denominator of which is the then-outstanding amount of all Senior
Credit Obligations, Swap Obligations

 

109



--------------------------------------------------------------------------------

or Cash Management Obligations, as the case may be. If any payment to any
Finance Party of its Pro rata Share of any distribution would result in
overpayment to such Finance Party, such excess amount shall instead be
distributed in respect of the unpaid Senior Credit Obligations, Swap Obligations
or Cash Management Obligations, as the case may be, of the other Finance
Parties, with each Finance Party whose Senior Credit Obligations, Swap
Obligations or Cash Management Obligations, as the case may be, have not been
paid in full to receive an amount equal to such excess amount multiplied by a
fraction the numerator of which is the unpaid Senior Credit Obligations, Swap
Obligations or Cash Management Obligations, as the case may be, of such Finance
Party and the denominator of which is the unpaid Senior Credit Obligations, Swap
Obligations or Cash Management Obligations, as the case may be, of all Finance
Parties entitled to such distribution.

(c) Reliance by Collateral Agent. For purposes of applying payments received in
accordance with this Section 8.03, the Collateral Agent shall be entitled to
rely upon (i) the Administrative Agent under this Agreement and (ii) the
Representative, if any, for the Swap Creditors for a determination (which the
Administrative Agent, each Representative for any Swap Creditor and the Finance
Parties agree (or shall agree) to provide upon request of the Collateral Agent)
of the outstanding Senior Credit Obligations and Swap Obligations owed to the
Agents, the Lenders or the Swap Creditors, as the case may be. Unless it has
actual knowledge (including by way of written notice from a Swap Creditor or any
Representatives thereof) to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no Swap Agreements are in existence.

ARTICLE IX.

AGENCY PROVISIONS

Section 9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Barclays Bank PLC, to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Each of the
Lenders hereby irrevocably appoints Barclays Bank PLC, to act on its behalf as
the Collateral Agent hereunder and under the other Loan Documents and authorizes
the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent, the Arrangers and the Lenders, and none of the
Borrower or any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

Section 9.02 Rights as a Lender. Each Person serving as an Agent or an Arranger
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent or an
Arranger, as applicable, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent or an Arranger, as applicable, hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
an Agent or an Arranger, as applicable, hereunder and without any duty to
account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. Each Agent and each Arranger, each in its
capacity as such, shall not have any obligations, duties or responsibilities
under this Agreement but shall be entitled to all benefits of this Article IX.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, none of the Agents or any Arranger:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

110



--------------------------------------------------------------------------------

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
of percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Bankruptcy Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Article
VIII and Section 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default unless and until notice describing such
Default is given to such Agent by the Borrower or a Lender and stating that such
notice is a “notice of default.”

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof. No Agent shall be liable for any action taken or not taken
by such service provider.

 

111



--------------------------------------------------------------------------------

Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent Related Person (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligations of any Loan Party to do so) on a
pro rata basis (determined as of the time that the applicable payment is sought
based on each Lender’s ratable share at such time) and hold harmless each Agent
Related Person against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for payment to any Agent Related Person
of any portion of such Indemnified Liabilities to the extent determined in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from such Agent Related Person’s own gross negligence or willful
misconduct (and no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section). In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including the fees, disbursements
and other charges of counsel) incurred by the Administrative Agent in connection
with preparation, execution, delivery, administration, modification, amendment
or enforcement (whether through negotiations, legal proceedings or otherwise)
of, or legal advice in respect of rights and responsibilities under, this
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that the Administrative Agent is not reimbursed for
such costs or expenses by or on behalf of the Borrower.

Section 9.07 Resignation of Agents. Each Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with, so long as no
Event of Default has occurred or is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an

 

112



--------------------------------------------------------------------------------

office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders, with, so long as no Event of
Default has occurred or is continuing, the consent of the Borrower (such consent
not to be unreasonably withheld or delayed), appoint a successor Agent meeting
the qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Collateral
Agent shall continue to hold as nominee such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through an Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section 9.07. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) (and for the
avoidance of doubt, any successor Collateral Agent shall be deemed to have
actual knowledge of any Swap Agreements outstanding at such time), Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.07). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

Section 9.08 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent Related Person or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has reviewed each document made available to it on the Platform
in connection with this Agreement and has acknowledged and accepted the terms
and conditions applicable to the recipients thereof and each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Agents or any Arranger shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent or a Lender hereunder.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, examinership, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Senior Credit Obligations
that are owing and

 

113



--------------------------------------------------------------------------------

unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Section 2.09 and 10.04) allowed in such judicial proceeding;

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(iii) and any custodian, receiver, examiner, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.11 Collateral and Guaranty Matters. Each Lender agrees that any action
taken by the Administrative Agent, the Collateral Agent or the Required Lenders
(or, where required by the express terms of this Agreement, a greater or lesser
proportion of the Lenders) in accordance with the provisions of this Agreement
or of the other Loan Documents, and the exercise by the Administrative Agent,
the Collateral Agent or Required Lenders (or, where so required, such greater or
lesser proportion) of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Without limiting the generality of the
foregoing, the Lenders irrevocably authorize the Administrative Agent and
Collateral Agent, at its option and in its discretion:

(i) to release any Lien on any property granted to or held by the Administrative
Agent and Collateral Agent under any Finance Document (A) upon Discharge of
Senior Credit Obligations, (B) that is sold, transferred, disposed or to be
sold, transferred, disposed as part of or in connection with any Disposition
(other than any sale to a Loan Party) permitted hereunder, (C) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders or (D) to the extent such property is owned by a Guarantor upon the
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (iii) below;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clause (c) or (d) of
the definition of Permitted Encumbrances or Section 7.02 (e), (j), (m), (p), and
(q)(iii);

(iii) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary or an Excluded Tax Subsidiary as a result of a transaction or
occurrence permitted hereunder (or designation as an Unrestricted Subsidiary in
accordance with Section 6.10); provided that no such release shall occur if such
Guarantor continues to be a guarantor in respect of the ABL Facility, any Credit
Agreement Refinancing Indebtedness or any Refinanced Debt; and

 

114



--------------------------------------------------------------------------------

(iv) to enter into non-disturbance and similar agreements in connection with the
licensing of intellectual property permitted pursuant to the terms of this
Agreement.

Upon request by the Administrative Agent at any time the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.11.

In each case as specified in this Section 9.11, the applicable Agent shall (and
each Lender irrevocably authorizes the applicable Agent to), at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request (i) to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents, (ii) to enter into non-disturbance or similar
agreements in connection with the licensing of intellectual property or (iii) to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11 and in form and substance reasonably acceptable to such Agent.

The Administrative Agent is authorized to enter into the Intercreditor Agreement
and any Other Intercreditor Agreement, intercreditor agreement, collateral trust
or similar agreement contemplated hereby with respect to any (a) Indebtedness
(i) that is (A) required or permitted to be subordinated hereunder and/or
(B) secured by Liens ranking senior, pari passu or junior to the Liens securing
the Finance Obligations and which contemplates an intercreditor, subordination
or collateral trust agreement and/or (b) obligations under any Secured Cash
Management Agreement or a Swap Agreement with any Swap Creditor, whether or not
constituting Indebtedness (any such other intercreditor agreement, an
“Additional Agreement”) and the Finance Parties party hereto acknowledge that
the Intercreditor Agreement and any Additional Agreement is binding upon them.
Each Finance Party party hereto (a) agrees that it will be bound by, and will
not take any action contrary to, the provisions of the Intercreditor Agreement
and/or any Additional Agreement and (b) authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement and/or any
Additional Agreement and to subject the Liens on the Collateral securing the
Finance Obligations to the provisions thereof. The foregoing provisions are
intended as an inducement to the Finance Parties to extend credit to the
Borrower, and the Finance Parties are intended third-party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement and/or any
Additional Agreement.

Section 9.12 Related Obligations . The benefit of the Loan Documents and of the
provisions of this Agreement relating to the Collateral shall extend to and be
available in respect of any Swap Obligations and Cash Management Obligations
permitted hereunder from time to time owing to one or more Affiliates of one or
more Lenders or owing to one or more Swap Creditors or Cash Management Banks
(collectively, “Related Obligations”) solely on the condition and understanding,
as among the Collateral Agent and all Finance Parties, that (i) the Related
Obligations shall be entitled to the benefit of the Loan Documents and the
Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Administrative Agent and the Collateral
Agent shall hold, and have the right and power to act with respect to, the
Guaranty Agreement and the Collateral on behalf of and as agent for the holders
of the Related Obligations, but the Administrative Agent and the Collateral
Agent are otherwise acting solely as agent for the Lenders and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (ii) all matters,
acts and omissions relating in any manner to the Guaranty Agreement, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Finance Party under any separate
instrument or agreement or in respect of any Related Obligation, (iii) each
Finance Party shall be bound by all actions taken or omitted,

 

115



--------------------------------------------------------------------------------

in accordance with the provisions of this Agreement and the other Loan
Documents, by the Administrative Agent, the Collateral Agent and the Required
Lenders, as applicable, each of whom shall be entitled to act at its sole
discretion and exclusively in its own interest given its own Commitments and its
own interest in the Loans and other Senior Credit Obligations to it arising
under this Agreement or the other Loan Documents, without any duty or liability
to any Swap Creditor or Cash Management Bank or as to any Related Obligation and
without regard to whether any Related Obligation remains outstanding or is
deprived of the benefit of the Collateral or becomes unsecured or is otherwise
affected or put in jeopardy thereby and (iv) no holder of Related Obligations
and no other Finance Party (except the Lenders to the extent set forth in this
Agreement) shall have any right to be notified of, or to direct, require or be
heard with respect to, or to consent to, any action taken or omitted in respect
of the Collateral or under this Agreement or the Loan Documents.

Section 9.13 Withholding Tax . To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 3.01, each Lender shall indemnify and hold
harmless the Administrative Agent against, within ten (10) days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges, and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding Tax ineffective, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental
Authority). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent or such Lender under this Section 9.13. The agreements in
this Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Agreement or Commitments and the repayment,
satisfaction or discharge of all other obligations.

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, etc.

(a) Amendments Generally. Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders or such other number or percentage of the Lenders as may be
specified herein) and the Borrower, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that the Administrative Agent and the Borrower may, without the
consent of the other Lenders, amend, modify or supplement this Agreement and any
other Loan Document in order (i) to comply with local Law or advice of local
counsel, (ii) to cure ambiguities or defects or (iii) to cause any such Loan
Document to be consistent with this Agreement and the other Loan Documents; and
provided further that if the Administrative Agent and the Borrower shall have
jointly identified an obvious error (including, but not limited to, an incorrect
cross-reference) or any ambiguity, omission,

 

116



--------------------------------------------------------------------------------

typographical error, defect or inconsistency of a technical or immaterial
nature, in each case, in any provision of this Agreement or any other Loan
Document (including, for the avoidance of doubt, any exhibit, schedule or other
attachment to any Loan Document), then the Administrative Agent (acting in its
sole discretion) and the Borrower or any other relevant Loan Party shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document.

(b) Amendments and Waivers Pertinent to Affected Lenders. Notwithstanding
clause (a) above, no amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest (other than
Default interest), fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(iii) reduce or forgive the principal of, or the rate of interest or any premium
specified herein on, any Loan or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders will be required to amend the definition of “Default Rate”;

(iv) other than to the extent required to make the Lenders under Incremental
Term Loans or Other Term Loans or new Lenders under a Refinancing Amendment
share, or, at their option, not share, in pro rata payments, change
Section 2.10, Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments or the order of payment required thereby without the
written consent of each Lender directly affected thereby;

(v) except in connection with the implementation of any Incremental Term Loans
or Incremental Term Loan Commitments, change any provision of this Section 10.01
or the definition of “Applicable Percentage” or “Required Lenders” or any other
provision hereof specifying the percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender which is a Lender
of the applicable Class so specified;

(vi) permit the assignment or delegation by the Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vii) subordinate the Finance Obligations by contract to any other obligation
without the written consent of each Lender;

(viii) (a) release all or substantially all of the value of the Guaranty
Agreement without the written consent of each Lender (provided that the
Administrative Agent may, without the consent of any Lender, release any
Guarantor (or all or substantially all of the assets of a Guarantor) that is
sold or transferred (other than to any Loan Party) in compliance with
Section 7.03 or released in compliance with Section 9.11) or (b) release the
Borrower from the Guaranty Agreement without the written consent of each Lender;

 

117



--------------------------------------------------------------------------------

(ix) release all or substantially all of the Collateral securing the Senior
Credit Obligations hereunder without the written consent of each Lender
(provided that the Collateral Agent may, without consent from any other Lender,
release any Collateral that is sold or transferred by a Loan Party (other than
to any other Loan Party) in compliance with Section 7.03, sold or transferred
pursuant to a Permitted Restructuring Transaction or released in compliance with
Section 9.11);

(x) impose any greater restrictions on the ability of the Lenders of any Class
to assign any of their respective rights or obligations hereunder without the
written consent of each Lender of such Class; and

(xi) adversely affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, without the prior written consent of
the Administrative Agent.

Notwithstanding anything to the contrary contained in this Section 10.01,
(i) this Agreement and the other Loan Documents may be amended, modified or
supplemented with the consent of the Administrative Agent and/or the Collateral
Agent at the request of the Borrower without the need to obtain the consent of
any other Lender if such amendment is delivered in order to effectuate any
amendment, modification or supplement pursuant to the proviso of
Section 10.01(a) and (ii) any amendment or waiver that by its terms affects the
rights or duties of Lenders holding Loans or Commitments of a particular Class
(but not the Lenders holding Loans or Commitments of any other Class) will
require only the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders were
the only Class of Lenders.

Each Lender and each holder of a Term Note shall be bound by any waiver,
amendment or modification authorized by this Section 10.01 regardless of whether
its Term Note shall have been marked to make reference therein, and any consent
by any Lender or holder of a Term Note pursuant to this Section 10.01 shall bind
any Person subsequently acquiring a Term Note from it, whether or not such Term
Note shall have been so marked.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Intercreditor Agreement or any Other
Intercreditor Agreement (i) that is for the purpose of adding the holders of
holders of Indebtedness secured by Liens on the Collateral that are pari passu
with the Liens on the Collateral securing the Senior Credit Obligations and
permitted hereunder or the holders of Indebtedness secured by Liens on the
Collateral that are junior to the Liens on the Collateral securing the Senior
Credit Obligations, in each case, as parties thereto, as expressly contemplated
by the terms of the Intercreditor Agreement or such Other Intercreditor
Agreement (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided, that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by the Intercreditor Agreement (or the comparable provisions, if any, of any
Other Intercreditor Agreement).

Section 10.02 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

 

118



--------------------------------------------------------------------------------

  (i) if to the Borrower or any Loan Party, to the Borrower at:

MKS Instruments, Inc.

2 Tech Drive, Suite 201

Andover, MA 01810

Attn: Seth Bagshaw

Phone: (978) 645-5578

Fax: (978) 557-5160

Email: seth_bagshaw@mksint.com

 

  (ii) if to the Administrative Agent or the Collateral Agent, at:

Legal Address:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Servicing Contact:

(for payments and requests for Borrowings):

Barclays Bank PLC

700 Prides Crossing

Newark, DE 19713

Attn: Tim O’Connell

Phone: (302) 286-2355

Fax: (214) 545-5230

Email: timothy.o’connell@barclays.com

Other Notices as Administrative Agent:

Barclays Bank PLC

700 Prides Crossing

Newark, DE 19713

Attn: Tim O’Connell

Phone: (302) 286-2355

Fax: (214) 545-5230

Email: timothy.o’connell@barclays.com

with a copy to:

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

Attn: John Cobb

Phone: (212) 318-6959

Fax: (212) 230-5169

Email: johncobb@paulhastings.com

(iii) if to a Lender, to it at its address (or its telecopier number, electronic
email address or telephone number) set forth in its Administrative
Questionnaire.

 

119



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in said clause (b).

(b) Electronic Communications. Notices and other communications to the Agents
and the Lenders hereunder may (subject to Section 10.02(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 10.02(d)); provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”; such excluded communications the “Excluded Communications”),
by transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at
Daniel.x.hunter@barclays.com and ltmny@barclays.com or at such other e-mail
address(es) provided to the Borrower from time to time or in such other form,
including hard copy delivery thereof, as the Administrative Agent shall require.
In addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document or in such other form, including hard copy delivery thereof, as
the Administrative Agent shall require.

 

120



--------------------------------------------------------------------------------

Nothing in this Section 10.02 shall prejudice the right of the Agents, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.
Excluded Communications shall be delivered to the Administrative Agent by
facsimile communication or as the Administrative Agent shall direct.

The Communications required to be delivered pursuant to Section 6.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i), in the case of financial statements and
Communications referred to in Sections 6.01(a) and (b) and Section 6.02 on which
such financial statements and/or appropriate disclosures are publicly available
as posted on the Electronic Data Gathering, Analysis and Retrieval system
(EDGAR) or any successor filing system of the SEC, (ii) Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet;
or (iii) on which such documents are posted on the Borrower’s behalf on an
Internet or Intranet website, if any, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver copies (which may be
electronic) of such documents to the Administrative Agent until a written
request to cease delivering copies is given by the Administrative Agent and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent (and each Lender if there is at the time no incumbent
Administrative Agent) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
Furthermore, if any financial statement, certificate or other information
required to be delivered pursuant to Section 6.01 shall be required to be
delivered on any date that is not a Business Day, such financial statement,
certificate or other information may be delivered to the Administrative Agent on
the next succeeding Business Day after such date.

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on a
Platform. The Platform is provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other Person for damages of any kind, including direct or indirect, losses
or expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Internet, except to the extent the liability of such Person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Person’s gross negligence, bad faith or willful misconduct.
Additionally, in no event shall the Administrative Agent or any of its Related
Parties have any liability to the Loan Parties, any Lender or any other Person
for any special, incidental or consequential damages.

 

121



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing) (each, a “Public Lender”). So
long as the Borrower is the issuer of any outstanding debt or equity securities
that are issued pursuant to a public offering registered with the SEC or in a
private placement for resale pursuant to Rule 144A under the Securities Act, or
is actively contemplating issuing any such securities: (i) Borrower Materials
shall not be made available to Public Lenders unless clearly and conspicuously
marked “Public – Does Not Contain Non-Public Information” which, at a minimum,
shall mean that the words “Public – Does Not Contain Non-Public Information”
shall appear prominently on the first page thereof; (ii) by not marking Borrower
Materials “Public – Does Not Contain Non-Public Information,” the Borrower shall
be deemed to have notified the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as containing material non-public
information with respect to the Borrower or its or their securities for purposes
of United States Federal and state securities laws; (iii) all Borrower Materials
that are marked “Public – Does Not Contain Non-Public Information” are permitted
to be made available through a portion of the Platform designated “Public
Investor,” (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
and (iv) the Administrative Agent and the Arrangers shall treat only any
Borrower Materials that are marked “Public – Does Not Contain Non-Public
Information” as being suitable for posting on a portion of the Platform
designated “Public Investor.”

Section 10.03 No Waiver; Cumulative Remedies . No failure by any Lender or by
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties, jointly and severally, agree to pay
(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates (including the reasonable and documented out-of-pocket
fees, charges and disbursements of one counsel for the Administrative Agent
and/or the Collateral Agent and any local counsel reasonably necessary) in
connection with the syndication and closing of the Loans provided for herein,
the preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents or, with respect to the Administrative Agent and Collateral
Agent, any administration, amendment, amendment and restatement, modification or
waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including in connection
with post-closing searches to confirm that security filings and recordations
have been properly made and including any costs and expenses of the service
provider referred to in Section 9.03 and in connection with its the protection
of its rights and remedies (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any legal proceeding, including any
Insolvency or Liquidation Proceeding, and including in connection with any
workout, restructuring or negotiations in respect of such Loans, and (ii) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent, the Collateral Agent or any Lender (including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent, the Collateral Agent or any Lender), in connection with the enforcement
or

 

122



--------------------------------------------------------------------------------

protection of its rights and remedies (A) in connection with this Agreement and
the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with the Loans made issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any legal
proceeding, including any proceeding under any Bankruptcy Law, and including in
connection with any workout, restructuring or negotiations in respect of such
Loans; provided, however, that the Borrower will not be required to pay the fees
and expenses of more than one lead counsel to the Administrative Agent, the
Collateral Agent or any Lender (plus one local counsel in each applicable local
jurisdiction and one specialty counsel in each applicable specialty) and, in the
case of an actual or potential conflict of interest, one additional counsel per
affected party in connection with the enforcement or protection of its rights
and remedies.

(b) Indemnification by Borrower. The Loan Parties, jointly and severally, shall
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), the Arrangers and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), disbursements and
out-of-pocket fees and expenses (including the fees, charges and disbursements
of counsel) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby, thereby, or related thereto or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or Release or threatened Release of Hazardous
Materials on, at, under or from any property owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries at any time, or any Environmental
Liability related in any way to the Borrower or any of its Restricted
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith,
material breach or willful misconduct of such Indemnitee or a Related Party
thereof, or (y) disputes solely among Indemnitees not involving any act or
omission of any Loan Party or any of their respective Related Parties (other
than a dispute against the Administrative Agent, Collateral Agent or any
Arranger in their capacities as such); provided, further, that the Loan Parties
shall not be required to reimburse the legal fees and expenses of more than one
counsel (in addition to one special counsel in each specialty area, up to one
local counsel in each applicable local jurisdiction and any additional counsel
for an Indemnified Party reasonably deemed appropriate by virtue of potential
conflicts of interests incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation) or claim (whether or not any Agent, any Lender or any other such
Indemnified Party is a party to any action or proceeding out of which any such
expenses arise)). This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, or liabilities
arising from any non-Tax claim.

(c) Waiver of Consequential Damages, Etc. To the full extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, and each of the Agents and each Lender agrees
not to assert or permit any of their respective Subsidiaries to assert any claim
against the Borrower or any of its Subsidiaries or any of their respective

 

123



--------------------------------------------------------------------------------

directors, officers, employees, attorneys, agents or advisors, on any theory of
liability, for special, indirect, consequential (including, without limitation,
any loss of profits, business or anticipated savings) or punitive damages (in
each case, as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof (for the
avoidance of doubt, nothing in this Section 10.04(c) shall limit any
Indemnitee’s right to indemnification provisions for third party claims as set
forth in Section 10.04(b)). No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent the liability of such Indemnitee is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s gross negligence, bad faith or willful
misconduct.

(d) Payments. All amounts due under this Section shall be payable not later than
thirty (30) days after receipt of invoice in reasonable detail of such amounts.

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other Senior
Credit Obligations.

Section 10.05 Payments Set Aside . To the extent permitted by applicable law, to
the extent that any payment by or on behalf of the Borrower or any other Loan
Party is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Insolvency or Liquidation
Proceeding or otherwise, then (i) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (ii) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (ii) of the preceding sentence shall survive the payment in full of
the Senior Credit Obligations and the termination of this Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of clause
(b) below, (ii) by way of participation in accordance with the provisions of
clause (d) below or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (f) below (and any other attempted
assignment or transfer by the Borrower or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause
(d) below and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

124



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees (which Eligible Assignees, for the avoidance of doubt, shall
not include any Disqualified Institution; provided, that assignments may be made
to Disqualified Institutions unless a list of Disqualified Institutions has been
made available to all Lenders by or on behalf of the Borrower), all or a portion
of its rights and obligations under this Agreement, including all or a portion
of its Commitments and the Loans at the time owing to it; provided, however,
that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Term Commitment (which for this
purpose includes Term Loans outstanding thereunder) or, if the Term Commitments
are not then in effect, the principal outstanding balance of the Term Loans of
the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no payment or bankruptcy Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed; provided that, the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after the Borrower has received notice thereof); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lenders’ rights and obligations under this Agreement
with respect to the class of Loans or the class of Commitment assigned;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided, further, that only
a single processing and recordation fee shall be payable in respect of multiple
contemporaneous assignments to Approved Funds with respect to any Lender. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(iv) No such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (iv); and

(v) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor

 

125



--------------------------------------------------------------------------------

hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) below, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Term Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (d) below.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The Register shall record each transfer of the Loans to a
transferee upon written notification by the registered owner of such transfer;
provided, however, that failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitments in respect of any
Loan. The entries in the Register shall be conclusive absent manifest error, and
the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower, the Collateral Agent and, with respect to its own interest only,
any other Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent sell participations to any
Person (other than a natural Person, the Borrower or any of its Subsidiaries, or
any Disqualified Institution; provided, however, that, participations may be
sold to Disqualified Institutions unless a list of Disqualified Institutions has
been made available to all Lenders by or on behalf of the Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

126



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i), (ii) or (iii) of Section 10.01(b) that directly affects such Participant.
Subject to clause (e) below, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01 or 3.04, and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender (but, with respect to any particular Participant, to no greater extent
than the Lender that sold the participation to such Participant) and had
acquired its interest by assignment pursuant to clause (b) above; provided that
such Participant agrees to be subject to the provisions of Section 3.07 as if it
were an assignee under clause (b) above. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender (but, with respect to any particular Participant, to no greater
extent than the Lender that sold the participation to such Participant);
provided such Participant agrees to be subject to Section 2.11 as though it were
a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments,
Borrowings or other obligations under any Loan Document) except to the extent
that such disclosure is necessary in connection with a Tax audit or other
proceeding to establish that any such Commitment, Borrowing or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

No participation shall be or shall be deemed to be a discharge, rescission,
extinguishment or substitution of any outstanding Loan and any Loan subject to a
participation shall continue to be the same obligation and not a new obligation.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time, without the consent of the
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Term
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

127



--------------------------------------------------------------------------------

(h) Disqualified Institution Information. Notwithstanding anything herein or in
any other Loan Document to the contrary, the Administrative Agent shall not
(i) be responsible for, have any liability with respect to, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Institutions or have any liability with
respect to or arising out of any assignment or participation of Loans or
Commitments to any Disqualified Lender and (ii) have any liability with respect
to any disclosure of confidential information to any Disqualified Institutions.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors, managing members or managers, counsel,
accountants and other representatives (collectively, “Representatives”) solely
in connection with the transactions contemplated hereby (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case, the
Administrative Agent or such Lender, as applicable, shall use reasonable efforts
to notify the Borrower prior to such disclosure to the extent practicable and
legally permitted to do so), (c) to the extent required by applicable Laws or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) to any
state, federal or foreign authority or examiner regulating any Lender,
(g) (i) any rating agency, and (ii) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (x) any
assignee of or Participant (other than any Disqualified Institution; provided,
however, that, participations may be sold to Disqualified Institutions unless a
list of Disqualified Institutions has been made available to all Lenders by or
on behalf of the Borrower) in (or their Representatives, it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), or any prospective assignee of or Participant in (or their
Representatives, it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) any of its rights or
obligations under this Agreement or (y) any actual or prospective counterparty
(or its Representatives, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) to any swap or
derivative transaction relating to the Borrower and its obligations, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section and not in
breach of any agreement binding on any Person (to the knowledge of such Person)
or (y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower. For purposes of this Section, “Information” means all information
received from or on behalf of the Borrower or any of its Subsidiaries relating
to the Borrower or any of its Subsidiaries or any of their respective businesses
or Affiliates, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

128



--------------------------------------------------------------------------------

Section 10.08 Right of Setoff . If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the full extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the then due and owing obligations of the
Borrower or such Loan Party, as applicable, now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document or (x) such obligations may be contingent or unmatured or (y) are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Senior
Credit Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 10.09 Interest Rate Limitation . Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Senior Credit Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness . This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that, notwithstanding anything contained herein, the Fee Letter
shall survive the Closing Date. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 10.11 Survival of Agreement . All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of

 

129



--------------------------------------------------------------------------------

the Loan Documents and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agents or any Lender may have had notice or knowledge of any Default, Event of
Default, or incorrect representation or warranty at the time of any Borrowing,
and shall continue in full force and effect until the Discharge of Senior Credit
Obligations. The provisions of Sections 2.12, 3.01, 3.04, 3.05, 10.04, and
Sections 10.10 through 10.15 shall survive and remain in full force and effect
regardless of the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.12 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Bankruptcy Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 10.13 Governing Law; Jurisdiction; Service of Process; Waiver of Jury
Trial .

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein), and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York.

(b) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the full extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

(c) Waiver of Venue. Each party hereby irrevocably and unconditionally waives,
to the full extent permitted by applicable Laws, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.13(b). Each of the parties hereto hereby
irrevocably waives, to the full extent permitted by applicable Law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.02. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Laws.

 

130



--------------------------------------------------------------------------------

(e) Waiver of Jury Trial. Each party hereby waives, to the full extent permitted
by applicable Laws, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 10.13.

Section 10.14 Patriot Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) (the “Patriot Act”)), it is required to obtain, verify and
record information that identifies the Borrower and the other Loan Parties,
which information includes the name, address and tax identification number of
each Loan Party and other information regarding the Borrower and the other Loan
Parties that will allow such Lender or the Administrative Agent, as applicable,
to identify each such Loan Party in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
as to the Lenders and the Administrative Agent.

Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Collateral Agent, the Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Collateral Agent and the Arrangers are and have been acting solely as a
principal and are not the agent or fiduciary for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, the Collateral Agent nor any Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, the Collateral Agent or any Arranger has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and neither the Administrative Agent, the Collateral Agent nor any
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Collateral Agent nor any Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent, the Collateral
Agent and the Arrangers have not provided and will not provide any legal,
accounting, regulatory or Tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and Tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the full extent
permitted by law, any claims that it may have against the Administrative Agent,
the Collateral Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.

 

131



--------------------------------------------------------------------------------

Section 10.16 Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER AGREES THAT IT WILL BE BOUND BY AND WILL TAKE
NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, CONSENTS
TO THE SUBORDINATION OF THE LIENS ON THE CURRENT ASSET COLLATERAL SECURING THE
FINANCE OBLIGATIONS ON THE TERMS SET FORTH IN THE INTERCREDITOR AGREEMENT AND
AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS “ORIGINAL TERM LOAN AGENT” AND ON BEHALF OF SUCH
LENDER AND TO SUBJECT THE LIENS ON THE COLLATERAL SECURING THE FINANCE
OBLIGATIONS TO THE PROVISIONS THEREOF. THE PROVISIONS OF THIS SECTION 10.16 ARE
NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR
AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.
REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES
ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT. THE PROVISIONS OF THIS
SECTION 10.16 ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THE ABL CREDIT
AGREEMENT TO EXTEND CREDIT THEREUNDER AND SUCH LENDERS ARE INTENDED THIRD PARTY
BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE LIENS AND
SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT
PURSUANT TO THE LOAN DOCUMENTS IN ANY COLLATERAL AND THE EXERCISE OF ANY RIGHT
OR REMEDY BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT WITH RESPECT TO
ANY COLLATERAL ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND
THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

Section 10.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions . Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

132



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MKS INSTRUMENTS, INC., as the Borrower By:       /s/ Seth H. Bagshaw   Name:
Seth H. Bagshaw   Title: Vice President and CFO

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:       /s/ Robert Chen   Name: Robert Chen  
Title: Managing Director BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent By:       /s/ Robert Chen   Name: Robert Chen   Title: Managing
Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Lenders and Commitments

 

Lender

   Term Commitment      Term Commitment
Percentage  

Barclays Bank PLC

   $ 780,000,000         100 %    

 

 

    

 

 

 

Total

   $ 780,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries

 

Name

  

Jurisdiction of Formation

  

Guarantor

Beijing Newport Spectra-Physics Technologies Co., Ltd.    China    Femtolasers,
Inc.    Delaware    FEMTOLASERS Produktions GmbH    Austria    High Q Laser GmbH
   Austria    Hilger Analytical Limited    United Kingdom    Micro Controle
Spectra-Physics S.A.S.    France    MKS Denmark ApS    Denmark    MKS German
Holding GmbH    Germany    MKS Instruments AB    Sweden    MKS Instruments
(Asia) Ltd.    Bermuda    MKS Instruments (China) Company Limited    China   
MKS Instruments Deutschland GmbH    Germany    MKS Instruments Holdings Ltd   
United Kingdom    MKS Instruments (Hong Kong) Limited    Hong Kong    MKS
Instruments Israel Ltd.    Israel    MKS Instruments Italy S.r.l.    Italy   
MKS Instruments (Shanghai) Limited    China    MKS Instruments (Singapore) Ptd.
Ltd.    Singapore    MKS Instruments UK Limited    United Kingdom    MKS
International Holdings Limited    United Kingdom    MKS Japan, Inc.    Japan   
MKS Korea Ltd.    Korea    MKS Luxembourg S.a.r.l.    Luxembourg    MKS Taiwan
Technology Limited    Taiwan    Newport Corporation    Nevada, U.S.A.    Yes
Newport Corporation (Barbados) SRL    Barbados    Newport Domestic International
Sales Corporation    California, U.S.A.    Newport European Distribution Company
   California, U.S.A.    Newport Government Systems, Inc.    California, U.S.A.
   Newport Instruments Canada Corporation    Canada    Newport Laser Holding
GmbH    Austria    Newport Ophir Holdings Ltd.    Israel    Newport
Opto-Electronics Technologies (Korea), LLC    Korea    Newport Opto-Electronics
Technologies (Singapore) Pte. Ltd.    Singapore    Newport Opto-Electronics
Technologies (Wuxi) Company Limited    China    Newport Spectra-Physics BV   
Netherlands    Newport Spectra-Physics GmbH    Germany    Newport
Spectra-Physics Ltd.    United Kingdom   



--------------------------------------------------------------------------------

Ophir Holdings, Inc.    Massachusetts    Ophir Japan Ltd.    Japan    Ophir
Optics Europe GmbH    Switzerland    Ophir Optics SRL    Romania    Ophir
Optronics GmbH    Germany    Ophir Optronics, LLC    Massachusetts    Ophir
Optronics Ltd.    Israel    Ophir Optronics Solutions Ltd.    Israel   
Ophir-Spiricon, LLC    Utah    Ophir Spiricon Europe GmbH    Germany    Optical
Metrology Ltd.    Israel    PSI Equipment, Inc.    Nevada, U.S.A.    Yes
Spectra-Physics K.K.    Japan    Telvac Engineering Limited    United Kingdom   
V-Gen, Ltd.    Israel    VGen Technology (Shenzhen) Ltd.    China   



--------------------------------------------------------------------------------

Schedule 6.14

Post-Closing Obligations

 

1. Within one-hundred twenty (120) days after the Closing Date, deliver a survey
for each Mortgaged Property meeting ALTA/NSPS 2016 Minimum Standard Detail
Requirements, including Table A Items 2-4, 6(a), 6(b), 7(a), 7(b)1, 7(c), 8, 9,
13, 14, 16, 17, and 20, certified to the Borrower and the Loan Party owning such
Mortgaged Property (if applicable), Barclays Bank PLC, as Administrative Agent
and Collateral Agent, and the applicable title insurance company (the “Title
Company”).

 

2. Within one-hundred twenty (120) days after the Closing Date, deliver a duly
executed Mortgage for each Mortgaged Property, together with:

 

  a. fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (or a customary marked, binding title commitment to issue
such policies), accompanied by a borrower affidavit or, if required by the Title
Company, gap indemnity in favor of the Title Company, in form and substance
reasonably acceptable to the Administrative Agent, including such endorsements
as the Administrative Agent may deem reasonably necessary (including zoning
endorsements where available, which may necessitate the delivery of a zoning
report) and in an amount equal to the book value of each Mortgaged Property as
approved by the Administrative Agent, issued by Title Company or another title
insurer reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects, excepting only Permitted Liens (other
than Permitted Encumbrances described in item (f) of the definition of Permitted
Encumbrances), and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens (filed and inchoate)) as the Administrative Agent may deem
reasonably necessary;

 

  b. evidence that all other actions that the Administrative Agent may deem
reasonably necessary in order to create valid first and subsisting Liens on the
property described in the Mortgages have been taken;

 

  c. a completed “life of loan” Federal Emergency Management Agency Standard
Flood Hazard Determination;

 

  d. any insurance required pursuant to the Mortgages;

 

  e. if any improvement to the applicable Mortgaged Property is located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”),
containing a notification to the Borrower that flood insurance coverage under
the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP; and (if applicable) documentation
evidencing the Borrower’s receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery);

 

  f. if the Borrower Notice is required to be given and flood insurance is
available in the community in which the applicable Mortgaged Property is
located, a copy of one of the following: the flood insurance policy, the
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent;

 

  g. written customary legal opinions of local counsel for the Loan Parties with
respect to the Mortgages as to such matters as the Administrative Agent may
reasonably request (including the enforceability of each Mortgage and perfection
of any related fixture filings (if any)), in form and substance reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

3. Within thirty (30) days after the Closing Date, deliver stock certificates
and related stock powers required to be delivered under Section 4.01 of the
Agreement.

 

4. Within thirty (30) days after the Closing Date, deliver any pledged notes and
note powers required to be delivered pursuant to the Security Agreement.

 

5. Within sixty (60) days after the Closing Date, deliver insurance certificates
and endorsements required under Section 6.05 of the Agreement, except as
otherwise provided under Part 2 above.



--------------------------------------------------------------------------------

Schedule 7.01

Existing Indebtedness

MKS Instruments, Inc.

Part 1 - Letters of Credit

Financial institutions have issued letters of credit to third parties on behalf
of MKS Instruments, Inc. in an aggregate amount of approximately
$1,730,000. Additional detail regarding such letters of credit has been provided
to the Administrative Agent.

Part 2 – Credit Facilities

 

Borrower

 

Bank

  Maximum Availability     Outstanding Amount     Interest Rate  

MKS Japan, Inc.

 

Mizuho Bank, Ltd.

  ¥ 1,700,000,000      ¥ 0        TIBOR + 0.45 % 

MKS Japan, Inc.

 

Mizuho Bank, Ltd.

  ¥ 300,000,000      ¥ 0        1.475 % 

MKS Japan, Inc.

 

The Bank of Tokyo – Mitsubishi UFJ, Ltd.

  ¥ 300,000,000      ¥ 300,000,000        TIBOR + 0.5 % 

Part 3 – Intercompany Debt

 

Borrower

 

Lender

  Outstanding Amount (w/ Accumulated
Interest)  

MKS Instruments Italy S.r.l.

 

MKS Instruments UK Limited

  € 503,537   

MKS Instruments Italy S.r.l.

 

MKS Instruments UK Limited

  € 250,000   

MKS Instruments Italy S.r.l.

 

MKS Instruments UK Limited

  € 250,000   

MKS Instruments Italy S.r.l.

 

MKS Instruments UK Limited

  € 300,000   

MKS Luxembourg S.a.r.l.

 

MKS Instruments Holdings Ltd.

  € 2,084,089   

MKS Instruments Holdings Ltd.

 

MKS Instruments (Asia) Ltd.

  $ 7,750,000   

MKS Instruments Holdings Ltd.

 

MKS Instruments (Hong Kong) Limited

  $ 17,105,959   



--------------------------------------------------------------------------------

Part 4 – Guarantees

 

Guarantor

 

Obligor

 

Type of Obligation

  Total Availability  

MKS Instruments, Inc.

 

MKS Japan, Inc.

 

Credit Facility

  ¥ 2,600,000,000   

MKS Instruments, Inc.

 

Spectra Physics KK

 

JPM Overdraft Facility

  ¥ 1,000,000   

MKS Instruments, Inc.

 

Ophir Japan Ltd.

 

JPM Overdraft Facility

  ¥ 200,000   

MKS Instruments has provided cash collateral to secure letters of credit and
bank guarantees issued on behalf of MKS Instruments, Inc. and Newport
Corporation and certain of its subsidiaries as described in Schedule 7.02.

Newport Corporation

 

  1. Spectra-Physics KK:

 

Description

  Total Borrowing
Capacity at April 25,
2016
(Yen in thousands)     Outstanding Amount
at April 25, 2016
(Yen in thousands)  

J.P. Morgan Overdraft Facility

    1,000,000        437,283   

Bank of Yokohama (P/Note Discount)

    250,000        51,252   



--------------------------------------------------------------------------------

  2. Ophir Japan Ltd.:

 

Description

  Total Borrowing
Capacity at April 25,
2016
(Yen in thousands)     Outstanding
Amount at April 25,
2016
(Yen in thousands)  

J.P. Morgan Overdraft Facility

    200,000        0   

Automobile Capital Leases

    N/A        3,760   

 

  3. High Q Laser GmbH – Loans from Government for R&D funding:

 

Agency

  Outstanding
Amount at April 25,
2016
(Euro in thousands)     Maturity Date

FFG (Austrian Agency of Research funding)

    42      30-Sep-17

FFG (Austrian Agency of Research funding)

    42      30-Sep-17

Federal Government of Vorarlberg

    11      30-Sep-18

FFG (Austrian Agency of Research funding)

    135      31-Mar-19

Federal Government of Vorarlberg

    20      31-Mar-20

FFG (Austrian Agency of Research funding)

    103      31-Mar-19

FFG (Austrian Agency of Research funding)

    142      31-Mar-19



--------------------------------------------------------------------------------

  4. Letters of Credit/Bank Guarantees

Financial institutions have issued letters of credit and performance guarantees
to third parties on behalf of Newport Corporation and certain of its Restricted
Subsidiaries in an aggregate amount of approximately $5.34 million as of April
25, 2016. Additional detail regarding such letters of credit has been provided
to the Administrative Agent.

 

  5. Intercompany Debt

 

Intercompany Debt on April 25, 2016                                  
(in thousands)

Lender

  Lender
Country  

Borrower

  Borrower
Country   Date
Provided   Outstanding
Amount     Currency     Amount
in USD     Interest Rate   Repayment
Period

Newport Corporation

  USA   Newport Laser Holding GmbH   Austria   7/29/2011     10,340        USD
       10,340      2%   6 years

Newport Corporation

  USA   Newport Laser Holding GmbH   Austria   2/10/2015     1,431        USD   
    1,431      0.5%   3 years

Micro Controle Spectra-Physics SAS

  France   Newport Laser Holding GmbH   Austria   2/6/2015     7,626        EUR
       8,766      3%   10 years

Newport Spectra-Physics GmbH

  Germany   Newport Laser Holding GmbH   Austria   2/3/2015     2,700        EUR
       3,104      3%   10 years

Newport Spectra-Physics GmbH

  Germany   Ophir Optics SRL   Romania   9/18/2014     7,350        EUR       
8,449      4.56%   12 Months
revolving

Newport Spectra-Physics GmbH

  Germany   High Q Laser GmbH   Austria   10/7/2011     2,000        EUR       
2,299      2.0%   8 years

Newport Spectra-Physics GmbH

  Germany   Ophir Spricion Europe   Germany   7/17/2013     500        EUR     
  575      2.0%   3 years

Newport Spectra-Physics BV

  Netherland   Newport Laser Holding GmbH   Austria   2/3/2015     600       
EUR        690      2.50%   10 years



--------------------------------------------------------------------------------

Lender

  Lender
Country  

Borrower

  Borrower
Country   Date
Provided   Outstanding
Amount     Currency     Amount
in USD     Interest Rate   Repayment
Period

Newport Spectra-Physics BV

  Netherland   Newport Laser Holding GmbH   Austria   2/11/2015     411       
EUR        472      2.50%   10 years

Newport Spectra-Physics BV

  Netherland   High Q Laser GmbH   Austria   10/28/2011     1,589        EUR   
    1,827      EUR Libor
+1%   12 Months
revolving

Newport Spectra-Physics Ltd.

  UK   Newport Laser Holding GmbH   Austria   2/4/2015     300        GBP       
435      2%   10 years

Newport Spectra-Physics Ltd.

  UK   Newport Korea   Korea   11/25/2014     156        GBP        226      2%
  12 Months
revolving

Ophir Optronics Solutions Ltd.

  Israel   Ophir Optics SRL   Romania   10/1/2014     550        USD        550
     4.73%   12 Months
revolving

Ophir Optronics Solutions Ltd.

  Israel   Ophir Optics SRL   Romania   2/23/2015     150        USD        150
     4.73%   12 Months
revolving

Newport Laser Holding GmbH

  Austria   Femtolasers Produktions GmbH   Austria   2/20/2015     500       
USD        500      3.00%   12 Months
revolving

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria   3/5/2015     1,275       
EUR        1,466      3.00%   5 years

Newport Laser Holding GmbH

  Austria   Femtolasers Produktions GmbH   Austria   2/17/2015     370       
EUR        425      3.00%   12 Months
revolving

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria   4/27/2015     500        EUR
       575      3.00%   5 years

Newport Spectra-Physics GmbH

  Germany   High Q Laser GmbH   Austria   6/29/2015     600        EUR       
690      1.17%   12 months

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria   6/24/2015     100        USD
       100      2.00%   12 Months
revolving

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel   7/23/2015     500        USD        500     
3.00%   12 Months

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria   8/27/2015     500        EUR
       575      3.00%   5 years

Micro Controle Spectra-Physics SAS

  France   Femtolasers Produktions GmbH   Austria   9/21/2015     300        EUR
       345      3.00%   3 years



--------------------------------------------------------------------------------

Lender

  Lender
Country  

Borrower

  Borrower
Country   Date
Provided   Outstanding
Amount     Currency     Amount
in USD     Interest Rate   Repayment
Period

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel   9/24/2015     500        USD        500     
3.00%   12 Months

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel   11/22/2015     500        USD        500     
3.00%   12 Months

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel   12/22/2015     500        USD        500     
3.00%   12 Months

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel   1/25/2016     500        USD        500     
3.00%   12 Months

Newport Spectra-Physics GmbH

  Germany   Femtolasers Produktions GmbH   Austria   2/24/2016     295       
EUR        339      3.00%   4 Years

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel   3/28/2016     500        USD        500     
3.00%   12 Months

Ophir Optronics Solutions Ltd.

  Israel   V-Gen Ltd.   Israel   4/25/2016     500        USD        500     
3.00%   12 Months

Ophir Optronics Ltd. (OOL)

  Israel   Ophir Optronics Solutions (OOS)   Israel   1/1/2014     1,900       
USD        2,200      n/a   After
01/01/2019

Ophir Optronics Ltd. (OOL)

  Israel   Ophir Optronics Solutions (OOS)   Israel   9/1/2014     6,732       
USD        6,732      n/a   After
01/01/2019
but no later
than
25/07/2023

Ophir Optronics Ltd. (OOL)

  Israel   Ophir Holdings Inc.   USA   1/1/2012     10,000        USD       
10,000      n/a   After
01/01/2022

Ophir Optronics Ltd. (OOL)

  Israel   Ophir Holdings Inc.   USA   7/1/2012     1,130        USD       
1,130      n/a   After
01/07/2022

Newport Corporation

  USA   Newport Ophir Holdings Ltd.   Israel   6/28/2012     242,000        USD
       242,000      n/a   After
28/06/2017

Newport Corporation

  USA   Femtolasers Inc.   USA   3/12/2015     500        USD        500     
N/A   N/A

Ophir-Spiricon LLC

  USA   Newport Corporation   USA   Multiple     8,100        USD        8,100
     N/A   N/A              

 

 

     

Total

                318,491                     

 

 

     



--------------------------------------------------------------------------------

Exchange Rates       

USD/EUR

     1.150   

USD/GBP

     1.451   



--------------------------------------------------------------------------------

Schedule 7.02

Existing Liens

MKS Instruments, Inc.

MKS Instruments has provided deposits, monies, proceeds or other sums as
collateral in the aggregate amount of approximately $5.0 million to secure
letters of credit issued by JPMorgan on behalf of MKS Instruments, Inc. and
Newport Corporation and its subsidiaries.

Newport Corporation

 

  1. Pursuant to a Debenture dated July 1, 2012 signed by Ophir Optronics
Solutions Ltd. in favor of Bank Leumi, Ophir Optronics Solutions Ltd. has
granted to the bank a fixed charge on its unissued share capital and goodwill
and a floating charge on all its assets and rights. Ophir Optronics Solutions
Ltd. has no outstanding loans from Bank Leumi; however, this lien secures any
amounts that may be owed to the bank in connection with credit granted by the
bank to Ophir Optronics Solutions Ltd. with respect to guarantees to third
parties, performance of hedging transactions and other financial activities.

 

  2. The membership interests of Ophir Optronics LLC and the shares of Ophir
Holding Inc. are held in trust by Adv. Yoni Feuchtwanger pursuant to a tax
ruling dated February 12, 2004.

 

  3. Contingent repurchase obligations of Spectra-Physics KK under the Bank of
Yokohama promissory note discount facility listed in Schedule 7.01.

 

  4. Newport Corporation and/or its subsidiaries have provided cash collateral
to secure certain letters of credit and bank guarantees referenced in Schedule
7.01 in an aggregate amount of approximately $775,000.

 

  5. Liens securing obligations on automobile capital leases of Ophir Japan Ltd.
listed in Schedule 7.01.



--------------------------------------------------------------------------------

Schedule 7.04

Investments

MKS Instruments, Inc.

Part 1 – Intercompany Loans

Intercompany loans are currently outstanding among certain Restricted
Subsidiaries of MKS Instruments, Inc. described in Schedule 7.01.

Part 2 – Other Investments

Minority equity investment of approximately $9.3 million by MKS Instruments,
Inc. in Reno Sub-Systems, Inc., a Delaware corporation.

Part 3 – Guarantees

 

Guarantor

  

Obligor

  

Type of Obligation

   Total Availability  

MKS Instruments, Inc.

  

MKS Japan, Inc.

  

Credit Facility

   ¥ 2,600,000,000   

MKS Instruments, Inc.

  

Spectra Physics KK

  

JPM Overdraft Facility

   ¥ 1,000,000   

MKS Instruments, Inc.

  

Ophir Japan Ltd.

  

JPM Overdraft Facility

   ¥ 200,000   

MKS Instruments has provided cash collateral to secure letters of credit issued
on behalf of MKS Instruments, Inc. and Newport Corporation and its subsidiaries
as described in Schedule 7.02.

Newport Corporation

 

  1. Intercompany loans are currently outstanding among Newport Corporation and
certain of its Restricted Subsidiaries described in Schedule 7.01.



--------------------------------------------------------------------------------

  2. Newport Corporation holds minority equity interests in the following
entities:

 

Entity Name

  

Jurisdiction

  

No. of Shares Owned

Optra, Inc.    Massachusetts    16,000 shares of common stock Taiwan Electro
Optical Systems    Taiwan    2,199 shares of common stock Lasergenics    Unknown
   Unknown

 

  3. Promissory Note payable by MRSI Systems LLC to Newport Corporation dated
January 24, 2014, as amended, with an outstanding principal balance of $650,000.

 

  4. Secured Promissory Note payable by Lighthouse Photonics Incorporated to
Newport Corporation dated August 11, 2014, as amended, with an outstanding
balance of $1,200,000.

 

  5. Loan to MONTFORT Technologies GmbH related to the sale of headquarters of
High Q Technologies GmbH in Rankweil, Austria, with an outstanding principal
balance of €2,691,571.



--------------------------------------------------------------------------------

Schedule 7.05

Affiliate Transactions

None.



--------------------------------------------------------------------------------

Schedule 7.07

Existing Restrictions

MKS Instruments, Inc.

None.

Newport Corporation

 

  1. The Capital Notes listed in Schedule 7.04 cannot be repaid prior to the
dates reflected in Schedule 7.04.

 

  2. See description of Liens set forth in Schedule 7.02.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office

Legal Address:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Notices:

Barclays Bank PLC

700 Prides Crossing

Newark, DE 19713

Attn: Tim O’Connell

Phone: (302) 286-2355

Fax: (214) 545-5230

Email: timothy.o’connell@barclays.com

with a copy to:

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

Attn: John Cobb

Phone: (212) 318-6959

Fax: (212) 230-5169

Email: johncobb@paulhastings.com



--------------------------------------------------------------------------------

EXHIBIT A-1

[Form of] Notice of Borrowing

[Date]

Barclays Bank PLC, as Administrative Agent

700 Prides Crossing

Newark, DE 19713

Attn: Tim O’Connell

Phone: (302) 286-2355

Fax: (214) 545-5230

Email: timothy.o’connell@barclays.com

Ladies and Gentlemen:

Reference is made to the Term Loan Credit Agreement dated as of April 29, 2016
(as may be amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), among MKS Instruments, Inc., a Massachusetts
corporation (the “Borrower”), the Lenders from time to time party thereto and
Barclays Bank PLC, as Administrative Agent and the Collateral Agent. Capitalized
terms defined in the Credit Agreement and not otherwise defined herein have, as
used herein, the respective meanings provided for therein. This notice
constitutes a Notice of Borrowing pursuant to Section 2.02(a) of the Credit
Agreement.

 

  1. The date of the Borrowing will be [                    ].1

 

  2. The aggregate principal amount of the Borrowing will be $[        ].

 

  3. The Borrowing will consist of [Type] Loans.

 

  4. The Borrowing will consist of [Class] Loans.

 

  5. The initial Interest Period for the Loans comprising such Borrowing will be
[        ].2

 

  6. The account to be credited with the proceeds of the Borrowing is
[                    ].

 

  7. [The conditions set forth in Sections 4.02(b) and (c) of the Credit
Agreement are satisfied.]3

[Signature Page Follows]

 

1  Must be a Business Day.

2  Applicable only in the case of a Eurodollar Borrowing. Insert “one month”,
“three months”, “six months” or “twelve months” (subject to the definition of
Interest Period and to Section 2.02(a) of the Credit Agreement).

3  For borrowings made after the Closing Date only.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

The Borrowing requested herein complies with Section 2.02(a) of the Credit
Agreement.

 

MKS INSTRUMENTS, INC., as the Borrower By:  

 

  Name:   Title:

 

Exhibit A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

[Form of] Notice of Extension/Conversion

[Date]

Barclays Bank PLC, as Administrative Agent

700 Prides Crossing

Newark, DE 19713

Attn: Tim O’Connell

Phone: (302) 286-2355

Fax: (214) 545-5230

Email: timothy.o’connell@barclays.com

Ladies and Gentlemen:

This notice shall constitute a “Notice of Extension/Conversion” pursuant to
Section 2.06(a) of the Term Loan Credit Agreement dated as of April 29, 2016 (as
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), among MKS Instruments, Inc., a Massachusetts
corporation (the “Borrower”), the Lenders from time to time party thereto and
Barclays Bank PLC, as Administrative Agent and Collateral Agent. Capitalized
terms defined in the Credit Agreement and not otherwise defined herein have, as
used herein, the respective meanings provided for therein.

1. The Group of Loans (or portion thereof) to which this notice applies is [all
or a portion of all Base Rate Loans currently outstanding] [all or a portion of
all Eurodollar Loans currently outstanding having an Interest Period of [    ]
months and ending on the Election Date specified below].

2. The date on which the conversion/continuation selected hereby is to be
effective is             ,     , (the “Election Date”).1

3. The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $        .2

4. The Group of Loans (or portion thereof) which are to be converted/continued
will bear interest based upon the [Base Rate] [Eurodollar Rate].

5. [The Interest Period for such Loans will be                     .]3

[Signature Page Follows]

 

 

1  Must be a Business Day.

2  May apply to a portion of the aggregate principal amount of the relevant
Group of Loans; provided that (i) such portion is allocated ratably among the
Loans comprising such Group and (ii) the portion to which such notice applies,
and the remaining portion to which it does not apply, are each $1,000,000 or any
larger multiple of $1,000,000.

3  Applicable only in the case of a conversion to, or a continuation of
Eurodollar Loans. For Eurodollar Loans, insert “one month”, “three months”, “six
months” or “twelve months” (subject to the definition of Interest Period and
Section 2.06(a) of the Credit Agreement).

 

Exhibit A-2-1



--------------------------------------------------------------------------------

MKS INSTRUMENTS, INC., as the Borrower By:  

 

  Name:   Title:

 

Exhibit A-2-2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Term Note

 

Lender:      

 

Principal Sum: $    [Date]

For value received, MKS Instruments, Inc., a Massachusetts corporation (the
“Borrower”), hereby promises to pay to the Lender set forth above (the “Lender”)
for the account of its Lending Office, at the office of Barclays Bank PLC (the
“Administrative Agent”) as set forth in the Term Loan Credit Agreement dated as
of April 29, 2016 (as may be amended, modified or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the Lenders time to time
party thereto and Barclays Bank PLC, as Administrative Agent and Collateral
Agent, the Principal Sum set forth above (or such lesser amount as shall equal
the aggregate unpaid principal amount of the Term Loan made by the Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of such Term Loan, at such office, in like money and funds, for
the period commencing on the date of such Term Loan until such Term Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the rates per annum
and payable as set forth in the Credit Agreement.

This note is one of the Term Notes referred to in the Credit Agreement and
evidences the Term Loan made by the Lender thereunder. Capitalized terms used in
this Term Note and not otherwise defined shall have the respective meanings
assigned to them in the Credit Agreement and the terms and conditions of the
Credit Agreement are expressly incorporated herein and made a part hereof.

The date, amount, Type and duration of Interest Period (if applicable) of the
Term Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books; provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or under this Term Note in respect of
the Term Loan to be evidenced by this Term Note.

This Term Note is secured and guaranteed as provided in the Credit Agreement and
the other Loan Documents. Reference is hereby made to the Credit Agreement and
the other Loan Documents for a description of the properties and assets in which
a security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Term Note in respect
thereof.

The Term Loan evidenced by this Term Note shall be due and payable (together
with accrued interest thereon) from time to time in accordance with the terms
provided in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of the Term
Loan evidenced by this Term Note upon the occurrence of certain events (and for
payment of collection costs in connection therewith) and for prepayments of such
Term Loan upon the terms and conditions specified therein. In the event this
Term Note is not paid when due at any stated or accelerated maturity, the
Borrower agrees to pay, in addition to the principal and interest, such costs of
collection, including reasonable attorney fees as provided for and in accordance
with the terms of the Credit Agreement.

 

Exhibit B-1



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

This Term Note and the Term Loan evidenced hereby may be transferred in whole or
in part only by registration of such transfer on the Register maintained for
such purpose by or on behalf of the Borrower as provided in Section 10.06(c) of
the Credit Agreement.

THIS TERM NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Signature Page Follows]

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed as of
the date first above written.

 

MKS INSTRUMENTS, INC., as the Borrower By:  

 

  Name:   Title:

 

Exhibit B-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of
Loan

  

Type

  

Interest Period
(If Applicable)

  

Amount of
Principal
Repaid

  

Notation Made
By

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                

 

Exhibit B-4



--------------------------------------------------------------------------------

EXHIBIT C

[Form of] Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Term
Loan Credit Agreement identified below (the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full (the “Standard Terms and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities (Classes
of Loans) identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    [Assignor Name] 2.    Assignee:   

[Assignee Name]

[and is an Affiliate/Approved Fund of [Lender Name]]

3.    Borrower:    MKS Instruments, Inc., a Massachusetts corporation (the
“Borrower”) 4.    Administrative Agent:    Barclays Bank PLC, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    Term
Loan Credit Agreement, dated as of April 29, 2016, among the Borrower, the
Lenders from time to time party thereto and Barclays Bank PLC, as Administrative
Agent and Collateral Agent

 

Exhibit C-1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility

   Aggregate Amount of
Commitment/Loans
for all Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage Assigned
of Commitment
Loans1  

Term Loans

   $                    $                               % 

 

7.    Trade Date:2                , 20     8.    Effective Date:3   
            , 20    

[Signature Page Follows]

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

1  Set forth, as a percentage of the aggregate amount of the Commitment/Loans of
all Lenders under the applicable Facility. The term “Facility” as used in this
Assignment and Assumption has the meaning specified in the Credit Agreement for
the term “Class”.

2  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.

 

Exhibit C-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

Exhibit C-3



--------------------------------------------------------------------------------

Consented to and Accepted: BARCLAYS BANK PLC, as the Administrative Agent By:  

 

  Name:     Title:   [Consented to: MKS INSTRUMENTS, INC., as the Borrower By:  

 

  Name:     Title:                                            ]4

 

4  To be included to the extent required under Section 10.06(b).

 

Exhibit C-4



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and the other Loan Documents and the other instruments or
documents furnished pursuant thereto as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01 or 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) if it is not already a
Lender under the Credit Agreement, attached to the Assignment and Assumption is
a completed administrative questionnaire, (vii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date and
(viii) if it is a Non-U.S. Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

Exhibit C-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles.

 

Exhibit C-6



--------------------------------------------------------------------------------

EXHIBIT D

[Form of] Compliance Certificate

Financial Statement Date:             , 20    

Barclays Bank PLC, as Administrative Agent

700 Prides Crossing

Newark, DE 19713

Attn: Tim O’Connell

Phone: (302) 286-2355

Fax: (214) 545-5230

Email: timothy.o’connell@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement dated as April 29,
2016 (as may be amended, restated, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among MKS Instruments, Inc., a Massachusetts
corporation (the “Borrower”), the Lenders and from time to time party thereto
and Barclays Bank PLC, as Administrative Agent and Collateral Agent.

The undersigned Responsible Officer hereby certifies, on behalf of the Borrower
and not in such Responsible Officer’s individual capacity, as of the date hereof
that he/she is the [                    ] of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent on the behalf of the Borrower, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower and its Consolidated Subsidiaries ended as of the above date, together
with the report of independent public accountants required by Section 6.01(a) of
the Credit Agreement.

[Use following paragraph 1 for interim financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present in
all material respects the financial condition, results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the condition (financial or otherwise) of the Borrower and
its Consolidated Subsidiaries during the accounting period covered by the
attached financial statements; and

[select one.]

 

Exhibit D-1



--------------------------------------------------------------------------------

[To the knowledge of the undersigned during such fiscal period, no Default has
occurred and is continuing.]

—or—

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status: [Include
Description]]

[Add following paragraph 3 for fiscal year-end financial statements]

3. Attached hereto as Schedule 2 is a reasonably detailed calculation of the
Excess Cash Flow. The information set forth on Schedule 2 as of, and for, the
Excess Cash Flow Period referred to therein attached hereto are true and
accurate on and as of the date of this Certificate.

[Signature Page Follows]

 

Exhibit D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, on behalf of the Borrower, has executed
this Certificate as of             , 20    .

 

MKS INSTRUMENTS, INC. By:  

 

  Name:   Title:

 

Exhibit D-3



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

[Audited] [Unaudited] Financial Statements

See attached.

 

Exhibit D-4



--------------------------------------------------------------------------------

Schedule 2 to Compliance Certificate1

For the Excess Cash Flow Period ended             , 20    

Excess Cash Flow:             

 

1  To be updated based on final credit agreement.

 

Exhibit D-5



--------------------------------------------------------------------------------

EXHIBIT E

Form of Guaranty Agreement



--------------------------------------------------------------------------------

 

 

FORM OF TERM LOAN GUARANTY

dated as of [                    ]

among

MKS INSTRUMENTS, INC.,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    GUARANTY   

SECTION 1.01

 

THE GUARANTY

     1   

SECTION 1.02

 

GUARANTY ABSOLUTE

     2   

SECTION 1.03

 

PAYMENTS

     4   

SECTION 1.04

 

DISCHARGE; REINSTATEMENT IN CERTAIN CIRCUMSTANCES

     4   

SECTION 1.05

 

WAIVER BY THE GUARANTORS

     5   

SECTION 1.06

 

AGREEMENT TO PAY; SUBORDINATION OF SUBROGATION CLAIMS

     7   

SECTION 1.07

 

STAY OF ACCELERATION

     7   

SECTION 1.08

 

NO SET-OFF

     8    ARTICLE II    INDEMNIFICATION, SUBROGATION AND CONTRIBUTION   

SECTION 2.01

 

INDEMNITY AND SUBROGATION

     8   

SECTION 2.02

 

CONTRIBUTION AND SUBROGATION

     8    ARTICLE III    REPRESENTATIONS, WARRANTIES AND COVENANTS   

SECTION 3.01

 

REPRESENTATIONS AND WARRANTIES; CERTAIN AGREEMENTS

     9   

SECTION 3.02

 

INFORMATION

     9    ARTICLE IV    SET-OFF   

SECTION 4.01

 

RIGHT OF SET-OFF

     10    ARTICLE V    MISCELLANEOUS   

SECTION 5.01

 

NOTICES

     10   

SECTION 5.02

 

BENEFIT OF AGREEMENT

     10   

SECTION 5.03

 

NO WAIVERS; NON-EXCLUSIVE REMEDIES

     10   

SECTION 5.04

 

EXPENSES; INDEMNIFICATION

     10   

SECTION 5.05

 

ENFORCEMENT

     11   

SECTION 5.06

 

AMENDMENTS AND WAIVERS

     11   

SECTION 5.07

 

GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS

     11   

SECTION 5.08

 

SEVERABILITY

     11   

SECTION 5.09

 

COUNTERPARTS; EFFECTIVENESS; SEVERAL AGREEMENT

     11   

SECTION 5.10

 

ADDITIONAL GUARANTORS

     11   

SECTION 5.11

 

TERMINATION; RELEASE OF GUARANTORS

     12   

SECTION 5.12

 

CONFLICT

     12   

 

-i-



--------------------------------------------------------------------------------

GUARANTY

GUARANTY dated as of April 29, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), by and among MKS
Instruments, Inc., a Massachusetts corporation, the Subsidiaries listed on the
signature pages hereto and each of the Subsidiaries of the Borrower, which shall
become from time to time party hereto in accordance with Section 6.09 of the
Credit Agreement (defined below) (each, a “Guarantor” and collectively, the
“Guarantors”) and Barclays Bank PLC, as Administrative Agent for the benefit of
the Finance Parties.

The Borrower has entered into that certain Term Loan Credit Agreement, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
lending institutions from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”) and Barclays Bank PLC, as Administrative Agent and
Collateral Agent (together with its successor or successors in each such
capacity, the “Administrative Agent” and the “Collateral Agent”, respectively).
All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement.

To induce the Credit Parties to enter into the Credit Agreement and the other
Loan Documents, and as a condition precedent to the obligations of the Credit
Parties under the Credit Agreement, each of the Guarantors has agreed to provide
a guaranty of all obligations of the Borrower and the other Loan Parties under
and in respect of the Finance Documents. As used herein, “Other Loan Parties”
means, with respect to any Guarantor or the Borrower, any and all of the Loan
Parties other than such Guarantor or the Borrower, as applicable.

Each Guarantor is a Subsidiary of the Borrower, and the Guarantors will receive
substantial direct and indirect benefits from the extension of credit to the
Borrower and other financial accomodations to be provided by the Finance Parties
under the Finance Documents. Accordingly, the Guarantors hereby agree with the
Administrative Agent for the benefit of the Finance Parties as follows:

ARTICLE I

GUARANTY

Section 1.01 The Guaranty. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors, and severally, as a primary obligor and not merely as
a surety: (x) the due and punctual payment of all Senior Credit Obligations of
the Borrower, whether now or hereafter due, owing or incurred in any manner,
whether actual or contingent, whether incurred solely or jointly with any other
Person and whether as principal or surety (and including all liabilities in
connection with any notes, bills or other instruments accepted by any Credit
Party in connection therewith), together in each case with all renewals,
modifications, consolidations or extensions thereof and (y) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower and the Other Loan Parties under or pursuant to the Loan Documents and
the other Finance Documents (all such monetary and other obligations being
herein collectively referred to as the “Guaranteed Obligations”).

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (i) in respect of intercompany indebtedness to the Borrower or any of
its Affiliates to the extent that such indebtedness (A) would be



--------------------------------------------------------------------------------

discharged or would be subject to a right of set-off in an amount equal to the
amount paid by such Guarantor hereunder or (B) has been pledged to, and is
enforceable by, the Collateral Agent on behalf of the Finance Parties and
(ii) under any guaranty of Indebtedness subordinated in right of payment to the
Guaranteed Obligations which guaranty contains a limitation as to a maximum
amount similar to that set forth in this paragraph pursuant to which the
liability of such Guarantor hereunder is included in the liabilities taken into
account in determining such maximum amount) and after giving effect as assets of
such Guarantor to the value (as determined under the applicable provisions of
the Fraudulent Transfer Laws) of any rights to subrogation, contribution,
reimbursement, indemnity or similar rights of such Guarantor pursuant to
(i) applicable Law or (ii) any agreement providing for an equitable allocation
among such Guarantor and other Affiliates of the Borrower of obligations arising
under guaranties by such parties (including the agreements in Article II). If
any Guarantor’s liability hereunder is limited pursuant to this paragraph to an
amount that is less than the total amount of the Guaranteed Obligations, then it
is understood and agreed that the portion of the Guaranteed Obligations for
which such Guarantor is liable hereunder shall be the last portion of the
Guaranteed Obligations to be repaid.

Section 1.02 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Finance
Documents, regardless of any Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Finance Parties with respect
thereto. The obligations of the Guarantors under this Agreement are independent
of the Guaranteed Obligations, and a separate action or actions may be brought
and prosecuted against each Guarantor to enforce this Agreement, irrespective of
whether any action is brought against the Borrower or any Other Loan Party or
whether the Borrower or any Other Loan Party is joined in any such action or
actions. This Agreement is an absolute and unconditional guaranty of payment
when due, and not of collection, by each Guarantor, jointly and severally with
each other Guarantor of the Guaranteed Obligations in each and every
particular. The obligations of each Guarantor hereunder are several from those
of the Other Loan Parties and are primary obligations concerning which each
Guarantor is the principal obligor. The Finance Parties shall not be required to
mitigate damages or take any action to reduce, collect or enforce the Guaranteed
Obligations.

Subject to Section 5.11, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including the existence of any claim, set-off or other right which any
Guarantor may have at any time against any Other Loan Party, any Agent or other
Finance Party or any other Person, whether in connection herewith or any
unrelated transactions. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Other Loan Party to any Finance
Party under the Finance Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or such Other Loan Party.

Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be released, discharged or otherwise affected or
impaired by:

(i) any extension, renewal, settlement, compromise, acceleration, waiver or
release in respect of any obligation of any Other Loan Party under the Credit
Agreement, the Notes, any Swap Agreement, any other Finance Document or any
other agreement or instrument evidencing or securing any Guaranteed Obligation,
by operation of Law or otherwise (except as provided herein or in any other
Finance Document);

(ii) any change in the manner, place, time or terms of payment of any Guaranteed
Obligation or any other amendment, supplement or modification to the Credit
Agreement, the Notes, any Swap Agreement, any other Finance Document or any
other agreement or instrument evidencing or securing any Guaranteed Obligation;

 

-2-



--------------------------------------------------------------------------------

(iii) any release, non-perfection or invalidity of any direct or indirect
security for any Guaranteed Obligation, any sale, exchange, surrender,
realization upon, offset against or other action in respect of any direct or
indirect security for any Guaranteed Obligation or any release of any Other Loan
Party or any other guarantor or guarantors of any Guaranteed Obligation (except
as provided herein or in any other Finance Document);

(iv) any change in the existence, structure or ownership of any Other Loan Party
or any insolvency, examinership, bankruptcy, reorganization, arrangement,
readjustment, composition, liquidation or other similar proceeding affecting any
Other Loan Party or its assets or any resulting disallowance, release or
discharge of all or any portion of any Guaranteed Obligation;

(v) the existence of any claim, set-off or other right which any Guarantor may
have at any time against any Other Loan Party, any Agent, any other Finance
Party or any other Person, whether in connection herewith or any unrelated
transaction; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against any Other Loan
Party for any reason of the Credit Agreement, any Note, any Swap Agreement, any
other Finance Document or any other agreement or instrument evidencing or
securing any Guaranteed Obligation or any provision of applicable Law purporting
to prohibit the payment by any Other Loan Party of any Guaranteed Obligation;

(vii) any failure by any Agent or any other Finance Party: (A) to file or
enforce a claim against any Other Loan Party or its estate (in a bankruptcy,
examinership or other proceeding); (B) to give notice of the existence, creation
or incurrence by any Other Loan Party of any new or additional indebtedness or
obligation under or with respect to the Guaranteed Obligations; (C) to commence
any action against any Other Loan Party; (D) to disclose to any Guarantor any
facts which such Agent or such other Finance Party may now or hereafter know
with regard to any Other Loan Party; or (E) to proceed with due diligence in the
collection, protection or realization upon any collateral securing the
Guaranteed Obligations;

(viii) any direction as to application of payment by any Other Loan Party or any
other Person;

(ix) any subordination by any Finance Party of the payment of any Guaranteed
Obligation to the payment of any other liability (whether matured or unmatured)
of any Other Loan Party to its creditors;

(x) any act or failure to act by the Administrative Agent or any other Finance
Party under this Agreement or otherwise which may deprive any Guarantor of any
right to subrogation, contribution or reimbursement against any Other Loan Party
or any right to recover full indemnity for any payments made by such Guarantor
in respect of the Guaranteed Obligations; or

(xi) any other act or omission to act or delay of any kind by any Other Loan
Party, the Administrative Agent or any Finance Party or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
clause, constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder (except that a Guarantor may assert the defense of payment in full of
the Guaranteed Obligations).

 

-3-



--------------------------------------------------------------------------------

Each Guarantor irrevocably and unconditionally has delivered this Agreement to
the Administrative Agent for the benefit of the Finance Parties, and the failure
by any Other Loan Party or any other Person to sign this Agreement or a guaranty
similar to this Agreement or otherwise shall not discharge the obligations of
any Guarantor hereunder. The irrevocable and unconditional liability of each
Guarantor hereunder applies whether it is jointly and severally liable for the
entire amount of the Guaranteed Obligations, or only for a pro-rata portion, and
without regard to any rights (or the impairment thereof) of subrogation,
contribution or reimbursement that such Guarantor may now or hereafter have
against any Other Loan Party or any other Person. This Agreement is and shall
remain fully enforceable against each Guarantor (except as provided herein or in
any other Finance Document) irrespective of any defenses that any Other Loan
Party may have or assert in respect of the Guaranteed Obligations, including,
without limitation, failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury,
except that a Guarantor may assert the defense of final payment in full of the
Guaranteed Obligations.

Section 1.03 Payments.

(a) Payments to be Made Upon Default. If the Borrower or any Other Loan Party
fails to pay or perform any Guaranteed Obligation when due in accordance with
its terms (whether at stated maturity, by acceleration or otherwise) or if any
Event of Default under the Credit Agreement occurs with respect to the Borrower,
the Guarantors shall, forthwith on demand of the Administrative Agent, pay the
aggregate amount of all Guaranteed Obligations owed respectively to the
Administrative Agent.

(b) General Provisions as to Payments. Except as provided in Section 3.01 of the
Credit Agreement, each payment hereunder shall be made without set-off,
counterclaim or other deduction, in federal or other funds immediately available
in New York City, to the Administrative Agent at the address referred to in
Section 5.01 (it being understood that a Guarantor may assert the defense of
final payment in full of the Guaranteed Obligations).

(c) Application of Payments. All payments received by the Administrative Agent
hereunder shall be applied as provided in Section 8.03 of the Credit Agreement.

Section 1.04 Discharge; Reinstatement in Certain Circumstances. Each Guarantor’s
obligations hereunder shall remain in full force and effect until the earlier of
(i) the Discharge of Senior Credit Obligations (as defined in the Credit
Agreement) and (ii) such time as such Guarantor is no longer required to be a
Guarantor under the Credit Agreement or pursuant to Section 5.11(b) of this
Agreement (such time, the “Termination Date”). No payment or payments made by
the Borrower, any Other Loan Party or any other Person or received or collected
by any Finance Party from the Borrower, any Other Loan Party or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder, it being understood
that each Guarantor shall, notwithstanding any such payment or payments, remain
liable for the Guaranteed Obligations until the Termination Date. If at any time
any payment by the Borrower, any Other Loan Party or any other Person of any
Guaranteed Obligation is rescinded or must otherwise be restored or returned
upon the insolvency, examinership, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or such Other Loan Party or other Person or upon
or as a result of the appointment of a receiver, examiner, intervener or
conservator of, or trustee or similar officer for, the Borrower or such Other
Loan Party or other Person or any substantial part of its

 

-4-



--------------------------------------------------------------------------------

respective property or otherwise, each Guarantor’s obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. Each Guarantor agrees that payment or performance of
any of the Guaranteed Obligations or other acts which toll any statute of
limitations applicable to the Guaranteed Obligations shall also toll the statute
of limitations applicable to each Guarantor’s liability hereunder.

Section 1.05 Waiver by the Guarantors. Each Guarantor hereby waives, only to the
extent permitted by applicable Law, presentment to, demand of payment from and
protest to the Other Loan Parties of any of the Guaranteed Obligations, and also
waives to the extent permitted by applicable Law, promptness, diligence, notice
of acceptance of its guarantee, any other notice with respect to any of the
Guaranteed Obligations and this Agreement and any requirement that any Agent or
any other Finance Party protect, secure, perfect or insure any Lien or any
property subject thereto. Each Guarantor further waives to the extent permitted
by applicable Law, any right to require that resort be had by any Agent or any
other Finance Party to any security held for payment of the Guaranteed
Obligations or to any balance of any deposit, account or credit on the books of
any Agent or any other Finance Party in favor of any Loan Party or any other
Person. Each Guarantor hereby consents and agrees to each of the following to
the fullest extent permitted by Law, and agrees that such Guarantor’s
obligations under this Agreement shall not be released, diminished, impaired,
reduced or adversely affected by any of the following, and waives to the extent
permitted by applicable Law, any rights (including rights to notice) which such
Guarantor might otherwise have as a result of or in connection with any of the
following:

(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with any
Other Loan Party, any Agent, the other Finance Parties, or any of them, or any
other Person, pertaining to the Guaranteed Obligations;

(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Agent or any other Finance Party to any Other Loan Party or any
other Person liable on the Guaranteed Obligations; or the failure of any Agent
or any other Finance Party to assert any claim or demand or to exercise any
right or remedy against any Other Loan Party under the provisions of any Finance
Document or otherwise; or any rescission, waiver, amendment or modification of,
or any release from any of the terms or provisions of, any Finance Document or
any other agreement, including with respect to any Other Loan Party under this
Agreement;

(iii) the insolvency, examinership, bankruptcy, arrangement, adjustment,
composition, liquidation, disability, dissolution or lack of power of any Other
Loan Party or any other Person at any time liable for the payment of all or part
of the Guaranteed Obligations; or any dissolution of any Other Loan Party, or
any change, restructuring or termination of the corporate structure or existence
of any Other Loan Party, or any sale, lease or transfer of any or all of the
assets of any Other Loan Party, or any change in the shareholders, partners, or
members of any Other Loan Party; or any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations;

(iv) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
Law, the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, the officers or representatives executing the documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority,

 

-5-



--------------------------------------------------------------------------------

the Guaranteed Obligations violate applicable usury Laws, any Other Loan Party
has valid defenses, claims or offsets (whether at Law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Other Loan Party, the creation, performance or repayment
of the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

(v) any full or partial release of the liability of any Other Loan Party or of
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and such Guarantor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that any party other than the Borrower will be liable to perform the Guaranteed
Obligations, or that the Finance Parties will look to any other party to perform
the Guaranteed Obligations;

(vi) the taking or accepting of any other security, collateral or guarantee, or
other assurance of payment, for all or any part of the Guaranteed Obligations;

(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any letter of credit, collateral, property or security, at any
time existing in connection with, or assuring or securing payment of, all or any
part of the Guaranteed Obligations;

(viii) any right that any Guarantor may now or hereafter have under
Section 3-606 of the UCC or otherwise to unimpaired collateral;

(ix) the failure of any Agent, any other Finance Party or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(x) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral;

(xi) any payment by any Other Loan Party to the Administrative Agent, any other
Agent or any other Finance Party being held to constitute a preference under
Title 11 of the United States Code or any similar federal, foreign or state Law,
or for any reason any Agent or any other Finance Party being required to refund
such payment or pay such amount to any Other Loan Party or someone else;

(xii) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or

 

-6-



--------------------------------------------------------------------------------

omission prejudices any Guarantor or increases the likelihood that any Guarantor
will be required to pay the Guaranteed Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of each Guarantor that such
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether or not contemplated, and whether or not otherwise or
particularly described herein, except for the full payment and satisfaction of
the Guaranteed Obligations in cash;

(xiii) the fact that all or any of the Guaranteed Obligations cease to exist by
operation of Law, including by way of a discharge, limitation or tolling thereof
under applicable bankruptcy Laws;

(xiv) the existence of any claim, set-off or other right which any Guarantor may
have at any time against any Other Loan Party, the Administrative Agent, any
other Finance Party or any other Person, whether in connection herewith or any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; and

(xv) any other circumstance that might in any manner or to any extent otherwise
constitute a defense available to, vary the risk of, or operate as a discharge
of, such Guarantor as a matter of Law or equity (it being understood that a
Guarantor may assert the defense of final payment in full of the Guaranteed
Obligations).

All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Loan Party or any
other Person, whether by separate action or by joinder.

Section 1.06 Agreement to Pay; Subordination of Subrogation Claims. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent, any other Agent or any other Finance Party has at Law or
in equity against any Guarantor by virtue hereof, upon the failure of any Other
Loan Party to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent, or any other Agent or other Finance Party
designated by the Administrative Agent in cash the amount of such unpaid
Guaranteed Obligations. Upon payment by any Guarantor of any sums to the
Administrative Agent any other Agent or any Finance Party as provided above, all
rights of such Guarantor against any Other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall (including, without limitation, in the case of any Guarantor,
any rights of such Guarantor arising under Article II) in all respects be
subordinate and junior in right of payment to the prior payment in full in cash
of all the Guaranteed Obligations (other than contingent indemnification
obligations). No failure on the part of any Other Loan Party or any other Person
to make any payments in respect of any subrogation, contribution, reimbursement,
indemnity or similar right (or any other payments required under applicable Law
or otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder. If any amount shall
erroneously be paid to any Guarantor on account of such subrogation,
contribution, reimbursement indemnity or similar right, such amount shall be
held in trust, as applicable, for the benefit of the Finance Parties, and shall
forthwith be turned over to the Administrative Agent, in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Administrative Agent,
if required) to be credited against the payment of matured Guaranteed
Obligations in accordance with the terms of the Finance Documents.

Section 1.07 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under or with respect to the Guaranteed
Obligations is stayed upon the

 

-7-



--------------------------------------------------------------------------------

insolvency or bankruptcy of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Notes, any Swap
Agreement or any other agreement or instrument evidencing or securing the
Guaranteed Obligations shall nonetheless be payable by the Guarantors hereunder,
jointly and severally, forthwith on demand by the Administrative Agent, in the
manner provided in Section 1.01.

Section 1.08 No Set-Off. No act or omission of any kind or at any time on the
part of any Finance Party in respect of any matter whatsoever shall in any way
affect or impair the rights of the Administrative Agent or any other Finance
Party to enforce any right, power or benefit under this Agreement, and no
set-off, claim, reduction or diminution of any Guaranteed Obligation or any
defense of any kind or nature which any Guarantor has or may have against the
Borrower or any Finance Party shall be available against the Administrative
Agent or any other Finance Party in any suit or action brought by the
Administrative Agent or any other Finance Party to enforce any right, power or
benefit provided for by this Agreement; provided that nothing herein shall
prevent the assertion by any Guarantor of any such claim by separate suit or
compulsory counterclaim. Nothing in this Agreement shall be construed as a
waiver by any Guarantor of any rights or claims which it may have against any
Finance Party hereunder or otherwise, but any recovery upon such rights and
claims shall be had from such Finance Party separately, it being the intent of
this Agreement that each Guarantor shall be unconditionally, absolutely and
jointly and severally obligated to perform fully all its obligations, covenants
and agreements hereunder for the benefit of each Finance Party.

ARTICLE II

INDEMNIFICATION, SUBROGATION AND CONTRIBUTION

Section 2.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable Law (but
subject to Section 1.06), the Borrower agrees that (i) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (ii) in the event any assets of any
Guarantor shall be sold pursuant to any Collateral Document to satisfy a claim
of any Finance Party, the Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

Section 2.02 Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 1.06) that, in the event a payment shall
be made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold pursuant to any Collateral Document to satisfy a claim
of any Finance Party and such other Guarantor (the “Claiming Guarantor”) shall
not have been fully indemnified by the Borrower as provided in Section 2.01, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as the case may be, in each case multiplied by a
fraction the numerator of which shall be the net worth of the Contributing
Guarantor on the date that the obligation(s) supporting such claim were incurred
under this Agreement and the denominator of which shall be the aggregate net
worth of all the Guarantors on such date (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 5.10, the date of the Accession
Agreement executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 2.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 2.01 to the
extent of such payment.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.01 Representations and Warranties; Certain Agreements. Each Guarantor
represents, warrants, on and as of the Closing Date and after giving effect to
the Transactions and the making of the Loans and the other financial
accommodations on the Closing Date and on and as of each date required by
Section 4.02 of the Credit Agreement, and covenants to and with the
Administrative Agent, for the benefit of the Finance Parties, until the
Commitments have been terminated and the principal of and interest on each Loan
and all fees payable under the Credit Agreement have been paid in full, that:

(a) The representations and warranties contained in the Credit Agreement (with
respect to the business, operations, assets, financial condition, liabilities or
contracts of, or which otherwise pertain to, such Guarantor (including to the
extent such Guarantor is referred to as a Loan Party in such representations and
warranties)) are (i) in the case of representations and warranties qualified by
“materiality”, “Material Adverse Effect” or similar language, true and correct
in all respects and (ii) in the case of all other representations and
warranties, true and correct in all material respects, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct on the basis set forth above as of such
earlier date.

(b) Such Guarantor agrees to comply with each of the covenants contained in the
Credit Agreement that imposes or purports to impose, through agreements with the
Borrower, restrictions or obligations on such Guarantor.

(c) Such Guarantor acknowledges that any default in the due observance or
performance by such Guarantor of any covenant, condition or agreement contained
herein may constitute an Event of Default under Section 8.01 of the Credit
Agreement.

(d) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

(e) Such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Finance Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Such Guarantor has investigated the
benefits and advantages which will be derived by it from execution of this
Agreement, and the board of directors (or persons performing similar functions
in case the Guarantor is not a corporation) of such Guarantor has decided that a
direct or an indirect benefit will accrue to such Guarantor by reason of the
execution of this Agreement.

(f) This Agreement is not given with actual intent to hinder, delay or defraud
any Person to which such Guarantor is or will become, on or after the date
hereof, indebted.

Section 3.02 Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent, any other Agent or the other Finance Parties will have
any duty to advise any of the Guarantors of information known to it or any of
them regarding such circumstances or risks.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IV

SET-OFF

Section 4.01 Right of Set-Off. Subject to Section 10.08 of the Credit Agreement,
in addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of any Event of Default under the Credit Agreement,
each Finance Party (and each of its Affiliates) is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of such rights being hereby expressly waived to the extent permitted
by applicable Law), to set off and to appropriate and apply any and all deposits
(general or special, time or demand, provisional or final) and any other
indebtedness at any time held or owing by such Finance Party (including, without
limitation, branches, agencies or Affiliates of such Finance Party wherever
located) to or for the credit or account of any Guarantor against obligations
and liabilities of such Guarantor then due to the Finance Parties hereunder,
under the other Finance Documents or otherwise. Each Finance Party agrees to
notify the Administrative Agent and the affected Guarantor promptly after any
such set off and application; provided, however, that failure to send such
notice shall not offset validity thereof.

ARTICLE V

MISCELLANEOUS

Section 5.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrower or any other Guarantor shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.

Section 5.02 Benefit of Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

Section 5.03 No Waivers; Non-Exclusive Remedies. No failure or delay on the part
of any Agent or any Finance Party to exercise, no course of dealing with respect
to, and no delay in exercising any right, power or privilege under this
Agreement or any other Finance Document or other document or agreement
contemplated hereby or thereby shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein and in the other Finance
Documents are cumulative and are not exclusive of any other rights or remedies
provided by Law.

Section 5.04 Expenses; Indemnification.

(a) Expenses and Indemnification. The Guarantors, jointly and severally, agree
that the Administrative Agent is entitled to (i) reimbursement of its expenses
incurred hereunder and (ii) certain indemnifications, in each case as provided
for and in accordance with Section 10.04 of the Credit Agreement.

(b) Contribution. If and to the extent that the obligations of any Guarantor
under this Section 5.04 are unenforceable for any reason, each other Guarantor,
jointly and severally, hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations as is permitted under applicable
Law.

 

-10-



--------------------------------------------------------------------------------

Section 5.05 Enforcement. The Finance Parties agree that this Agreement may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders as set forth in the Credit Agreement and
that no other Finance Party shall have any right individually to seek to enforce
this Agreement, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent for the benefit of the Finance Parties
upon the terms of this Agreement and the Credit Agreement.

Section 5.06 Amendments and Waivers. Except as otherwise provided in
Section 5.10, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Guarantor or Guarantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement;
provided, however, that no such amendment, change, discharge, termination or
waiver shall be made to Section 1.03(c) or this Section 5.06 without the consent
of each Finance Party adversely affected thereby.

Section 5.07 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Section 10.13 of the Credit Agreement with respect to governing
law, submission of jurisdiction, venue and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 5.08 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 5.09 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent and the other Secured Parties and their
respective permitted successors and assigns, except that no Guarantor shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, restated, amended and restated,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

Section 5.10 Additional Guarantors. It is understood and agreed that any
Subsidiary of the Borrower that is required by the Credit Agreement to execute
an Accession Agreement in form and

 

-11-



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Administrative Agent (an “Accession
Agreement”) and a counterpart of this Guaranty after the date hereof shall
automatically become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor hereunder by executing an Accession Agreement
and counterpart hereof and delivering the same to the Administrative Agent. The
execution and delivery of any such instrument shall not require the consent of
any other Guarantor or other parties hereunder. The rights and obligations of
each Guarantor or other party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

Section 5.11 Termination; Release of Guarantors.

(a) Termination. Upon Discharge of Senior Credit Obligations, this Agreement
shall terminate automatically without any further action and have no further
force or effect.

(b) Release of Guarantors. In the event that any Guarantor ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction permitted by the Credit Agreement (or is designated as an
Unrestricted Subsidiary in accordance with Section 6.10 of the Credit
Agreement), such Guarantor or Guarantors shall hereby be released from this
Agreement, and this Agreement shall, as to each such Guarantor or Guarantors,
automatically terminate and have no further force or effect. A Subsidiary Party
shall automatically be released from its obligations hereunder upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Subsidiary Party ceases to be a Subsidiary of the Borrower or ceases
to be a Guarantor.

Section 5.12 Conflict. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of the Credit
Agreement, on the other hand, the Credit Agreement shall control.

[Signature Pages Follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Agreement as of the day and
year first above written.

GUARANTORS:

 

MKS INSTRUMENTS, INC., as a Guarantor By:  

 

  Name:   Title: NEWPORT CORPORATION, as a Guarantor By:  

 

  Name:   Title:

PSI EQUIPMENT, INC.,

as a Guarantor

By:  

 

  Name:   Title:

 

[Signature Page to Term Loan Guaranty]



--------------------------------------------------------------------------------

Acknowledged and Agreed with Respect to Section 2.01:

MKS INSTRUMENTS, INC.,

as the Borrower

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Term Loan Guaranty]



--------------------------------------------------------------------------------

Agreed to and Accepted:

 

BARCLAYS BANK PLC, as the Administrative Agent By:  

 

  Name:   Title:

 

[Signature Page to Term Loan Guaranty]



--------------------------------------------------------------------------------

EXHIBIT F-1

[Form of] U.S. Tax Compliance Certificate

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Credit Agreement dated as of April 29, 2016
(as may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (the “Borrower”), the Lenders from time to time party
thereto, Barclays Bank PLC, as Administrative Agent and Collateral Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Code Section 871(h)(3)(B) and
(iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
correct and complete certificate of its non-U.S. person status on Internal
Revenue Service Form W-8BEN or W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[Signature Page Follows]

 

Exhibit F-1-1



--------------------------------------------------------------------------------

[Lender]

By:

 

 

 

Name:

 

Title:

[Address]

Dated:             , 20[    ]

 

Exhibit F-1-2



--------------------------------------------------------------------------------

EXHIBIT F-2

[Form of] U.S. Tax Compliance Certificate

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Credit Agreement dated as of April 29, 2016
(as may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (the “Borrower”), the Lenders from time to time party
thereto, Barclays Bank PLC, as Administrative Agent and Collateral Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 871(h)(3)(B) and
(v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
correct and complete Internal Revenue Service Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) a correct and complete Internal Revenue
Service Form W-8BEN or W-8BEN-E or (ii) a correct and complete Internal Revenue
Service Form W-8IMY accompanied by a correct and complete Internal Revenue
Service Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit F-2-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit F-2-2



--------------------------------------------------------------------------------

EXHIBIT F-3

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Credit Agreement dated as of April 29, 2016
(as may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (the “Borrower”), the Lenders from time to time party
thereto, Barclays Bank PLC, as Administrative Agent and Collateral Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of Code
Section 871(h)(3)(B) and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a correct and
complete certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit F-3-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit F-3-2



--------------------------------------------------------------------------------

EXHIBIT F-4

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Credit Agreement dated as of April 29, 2016
(as may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (the “Borrower”), the Lenders from time to time party
thereto, Barclays Bank PLC, as Administrative Agent and Collateral Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 871(h)(3)(B) and
(v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a correct and
complete Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E or (ii) a correct and complete Internal Revenue Service
Form W-8IMY accompanied by a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit F-4-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit F-4-2



--------------------------------------------------------------------------------

EXHIBIT G

Form of Security Agreement



--------------------------------------------------------------------------------

 

 

FORM OF TERM LOAN SECURITY AGREEMENT

dated as of [                    ]

among

MKS INSTRUMENTS, INC.,

THE GRANTORS FROM TIME TO TIME PARTY HERETO

and

BARCLAYS BANK PLC,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS  

Section 1.01

 

Credit Agreement

     1   

Section 1.02

 

Other Defined Terms

     1    ARTICLE II    PLEDGE OF SECURITIES  

Section 2.01

 

Pledge

     5   

Section 2.02

 

Delivery of the Pledged Securities

     5   

Section 2.03

 

Representations, Warranties and Covenants Relating to Pledged Collateral

     6   

Section 2.04

 

Certification of Limited Liability Company and Limited Partnership Interests

     7   

Section 2.05

 

Registration in Nominee Name; Denominations

     7   

Section 2.06

 

Voting Rights; Dividends and Interest

     8    ARTICLE III    SECURITY INTERESTS IN PERSONAL PROPERTY  

Section 3.01

 

Security Interest

     9   

Section 3.02

 

Representations and Warranties Relating to Article 9 Collateral

     10   

Section 3.03

 

Covenants

     12    ARTICLE IV    REMEDIES  

Section 4.01

 

Remedies Upon Default

     13   

Section 4.02

 

Application of Proceeds

     15   

Section 4.03

 

Grant of License to Use Intellectual Property

     15    ARTICLE V    SUBORDINATION  

Section 5.01

 

Subordination

     16    ARTICLE VI    MISCELLANEOUS  

Section 6.01

 

Notices

     17   

Section 6.02

 

Waivers; Amendment

     17   

Section 6.03

 

Collateral Agent’s Fees and Expenses; Indemnification

     18   

 

-i-



--------------------------------------------------------------------------------

Section 6.04

 

Successors and Assigns

     18   

Section 6.05

 

Survival of Agreement

     18   

Section 6.06

 

Counterparts; Effectiveness; Several Agreement

     18   

Section 6.07

 

Severability

     19   

Section 6.08

 

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

     19   

Section 6.09

 

Headings

     19   

Section 6.10

 

Security Interest Absolute

     19   

Section 6.11

 

Termination or Release

     19   

Section 6.12

 

Additional Grantors

     20   

Section 6.13

 

Collateral Agent Appointed Attorney-in-Fact

     20   

Section 6.14

 

General Authority of the Collateral Agent

     21   

Section 6.15

 

Reasonable Care

     21   

Section 6.16

 

Delegation; Limitation

     21   

Section 6.17

 

Reinstatement

     22   

Section 6.18

 

Miscellaneous

     22   

Section 6.19

 

Intercreditor Matters

     22   

Schedules

    

Schedule I

 

Subsidiary Parties

  

Schedule II

 

Pledged Equity and Pledged Debt

  

Schedule III

 

Commercial Tort Claims

  

Schedule IV

 

Intellectual Property

  

Exhibits

    

Exhibit I

 

Form of Perfection Certificate

  

Exhibit II

 

Form of Patent Security Agreement

  

Exhibit III

 

Form of Trademark Security Agreement

  

Exhibit IV

 

Form of Copyright Security Agreement

  

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of April 29, 2016, by and among the Grantors (as
defined below) and Barclays Bank PLC, as Collateral Agent for the Secured
Parties (in such capacity, the “Collateral Agent”).

Reference is made to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among MKS Instruments, Inc., a Delaware
corporation (the “Borrower”), the other Guarantors from time to time party
thereto, Barclays Bank PLC, as Administrative Agent and Collateral Agent and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”). The Lenders have agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Guarantors are
affiliates of the Borrower, will derive substantial direct and indirect benefits
from the extension of credit to the Borrower pursuant to the Credit Agreement
and are willing to execute and deliver this Agreement in order to induce the
Lenders to extend such credit.

Now, therefore, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and with the intent to be legally bound hereby, the parties hereto
hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. Unless
otherwise defined in this Agreement or the Credit Agreement, terms defined in
Article 8 or Article 9 of the UCC are used in this Agreement as such terms are
so defined in Article 8 or Article 9 of the UCC.

(b) The interpretative provisions of Section 1.02 of the Credit Agreement also
apply to this Agreement.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the respective meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Agreement” means this Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral but shall
in no event include any Excluded Property.



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning assigned to such term in the recitals of this
Agreement.

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC
except that it shall only apply to claims asserted in judicial proceedings.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now owned or hereafter
acquired by any Grantor or that such Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now owned or hereafter
acquired by any third party, and all rights of such Grantor under any such
agreement, and including those exclusive copyright licenses under which any
Grantor is a licensee listed on Schedule IV hereto.

“Copyrights” means any and all rights in any works of authorship, including (i)
copyrights and moral rights, (ii) copyright registrations and recordings thereof
and all applications in connection therewith, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof and (v) all of each Grantor’s rights corresponding thereto
throughout the world, including, in the case of any Grantor, the Copyrights set
forth next to its name on Schedule IV hereto.

“Credit Agreement” has the meaning assigned to such term in the recitals of this
Agreement.

“Excluded Property” means, collectively, (i) (a) leasehold interests and (b)
real property described in clauses (i) through (iii) of the definition of
“Excluded Property” under and as defined in the Credit Agreement, (ii) any
assets located outside of the United States or with a value (as determined in
good faith by the Borrower) of less than $5,000,000, (iii) vehicles and other
assets subject to certificates of title, (iv) Letter-of-Credit Rights and
Commercial Tort Claims with a value, in each case, less than $5,000,000, (v) any
lease, license, contract or other agreement or any property subject to a
purchase money security interest or similar arrangement or where the granting of
a security interest in any assets would be prohibited by contract, applicable
law or regulation or the Organizational Documents of any non-Wholly Owned
Restricted Subsidiary (in each case, only to the extent that such contractual
provisions are not rendered ineffective by applicable law or otherwise
unenforceable), in each case, to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money financing, Capital Lease or a similar arrangement or create a right of
termination in favor of any other party thereto (other than the Borrower or a
Guarantor) after giving effect to the applicable anti-assignment provisions of
the UCC, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition, (vi)
governmental licenses, permits or state and local franchises, charters, and
authorizations and any other property and assets to the extent the Collateral
Agent may not validly possess a security interest therein under applicable Laws
(including without limitation, rules and regulations of any Governmental
Authority or agency) or the pledge or creation of a security interest therein
would require the consent, approval, license or authorization of a Governmental
Authority, other than to the extent such prohibition or limitation is rendered
ineffective under the UCC or other applicable Law notwithstanding such
prohibition, (vii) any intent-to-use Trademark application prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use Trademark application under applicable federal Law, (viii)
zero balance accounts, payroll accounts, withholding and trust accounts, tax
accounts, escrow or other fiduciary accounts, (ix) the issued

 

-2-



--------------------------------------------------------------------------------

and outstanding voting capital stock of any first-tier Excluded Tax Subsidiary
in excess of 65% thereof and 100% of the non-voting capital stock of any such
Excluded Tax Subsidiary and (x) those assets as to which the Collateral Agent
and the Borrower agree in writing shall be excluded where the costs and burdens
of obtaining a security interest therein or perfection thereof outweigh the
benefit to the Lenders of the security to be afforded thereby; provided,
however, “Excluded Property” shall not, with respect to clauses (i) through (x)
above, include any Proceeds, substitutions or replacements of Excluded Property
(unless such Proceeds, substitutions or replacements would constitute Excluded
Property).

“Grantors” means (a) the Borrower, (b) each other Subsidiary that is required
pursuant to the Credit Agreement to become a party to this Agreement as of the
Closing Date and (c) each Subsidiary that becomes a party to this Agreement as a
Grantor after the Closing Date.

“Intellectual Property” means, with respect to any Grantor, all intellectual
property now owned or hereafter acquired by any such Grantor, including
inventions, designs, Patents, Copyrights, Trademarks, trade secrets, the
intellectual property rights in software and databases and related
documentation, and all additions and improvements to the foregoing, in each case
owned by such Grantor.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as
Exhibits II, III and IV, respectively.

“IP Collateral” means the Collateral consisting of Intellectual Property.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof, including those Licenses under which any Grantor is a
licensee listed on Schedule IV hereto.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now owned or hereafter acquired by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a Patent, now
owned or hereafter acquired by any third party, is in existence, and all rights
of any Grantor under any such agreement, and including those exclusive patent
licenses under which any Grantor is a licensee listed on Schedule IV hereto.

“Patents” means patents and patent applications, including (i) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iii) the right to sue for past, present, and future infringements
thereof and (iv) all of each Grantor’s rights corresponding thereto throughout
the world, including, in the case of any Grantor, the Patents set forth next to
its name on Schedule IV hereto.

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit I to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby and duly
executed on behalf of such Loan Party by a Responsible Officer of such Loan
Party.

 

-3-



--------------------------------------------------------------------------------

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Quarterly Update Date” means as of any date, the next date that financial
statements are to be delivered pursuant to Section 6.01(a) or (b) of the Credit
Agreement.

“Secured Obligations” means (a) with respect to the Borrower, the “Finance
Obligations” (as defined in the Credit Agreement) and (b) with respect to all
other Grantors, the “Guaranteed Obligations” (as defined in the Guaranty
Agreement).

“Secured Parties” means the “Finance Parties” (as defined in the Credit
Agreement).

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement, and
including those exclusive trademark licenses under which any Grantor is a
licensee listed on Schedule IV hereto.

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Grantor’s business symbolized by
the foregoing or connected therewith and (v) all of each Grantor’s rights
corresponding thereto throughout the world, including, in the case of any
Grantor, the Trademarks set forth next to its name on Schedule IV hereto.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral or
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority or availability of such
remedy, as the case may be.

“UFCA” has the meaning ascribed to such term in Section 5.01(c).

 

-4-



--------------------------------------------------------------------------------

“UFTA” has the meaning ascribed to such term in Section 5.01(c).

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

Section 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, including the Guarantees, each of the
Grantors hereby pledges to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties, and hereby grants to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantors’ right, title and interest in, to and under (in
each case, as applicable):

(i) all Equity Interests held by it that are listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates and
any other instruments representing all such Equity Interests (collectively, the
“Pledged Equity”) of any Subsidiary;

(ii) (A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”);

(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01;

(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

(vi) all Proceeds of any of the foregoing (the items referred to in clauses (i)
through (v) above being collectively referred to as the “Pledged Collateral”).

Notwithstanding the foregoing, no pledge or security interest is or will be
granted pursuant hereto in, and “Pledged Collateral” shall not include any
right, title or interest of any Grantor in any Excluded Property.

Section 2.02 Delivery of the Pledged Securities.

(a) Other than as specified in Section 4.01 of the Credit Agreement, each
Grantor agrees no later than within the time periods set forth in Section 6.09
of the Credit Agreement to deliver or cause to be delivered to the Collateral
Agent, for the benefit of the Secured Parties, any and all (i) Pledged Equity to
the extent certificated and (ii) to the extent required to be delivered pursuant
to paragraph (b) of this Section 2.02, Pledged Debt.

 

-5-



--------------------------------------------------------------------------------

(b) Each Grantor will cause any Indebtedness for borrowed money with an original
principal amount in excess of $5,000,000 individually or with an aggregate
principal amount in excess of $10,000,000 owed to such Grantor by any Person
that is evidenced by a duly executed promissory note to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
hereof no later than the Quarterly Update Date for the quarter in which such
note is received by such Grantor.

(c) Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or, to the extent
reasonably satisfactory to the Collateral Agent, other instruments of transfer.
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to supplement
Schedule II and made a part hereof; provided that the failure to supplement
Schedule II shall not affect the validity of such pledge of such Pledged
Security. Each schedule so delivered shall supplement any prior schedules so
delivered (except, in each case, if and to the extent the Grantor so delivering
delivers to the Collateral Agent such schedule accompanied by written notice
signed by an authorized officer of such Grantor, stating that (i) such schedule
is intended to replace or correct (as opposed to supplement) any prior schedule,
and (ii) the reasons underlying or giving rise to such replacement or
correction, as the case may be).

Section 2.03 Representations, Warranties and Covenants Relating to Pledged
Collateral. Each Grantor represents, warrants, on and as of the Closing Date and
after giving effect to the Transactions and the making of the Loans and the
other financial accommodations on the Closing Date and on and as of each date
required by Section 4.02 of the Credit Agreement, and covenants to and with the
Collateral Agent, for the benefit of the Secured Parties, until the Commitments
have been terminated and the principal of and interest on each Loan and all fees
payable under the Credit Agreement have been paid in full, that:

(a) subject to the provisions of Section 4.01 of the Credit Agreement, all
certificates, instruments or promissory notes, if any, representing or
evidencing the Pledged Equity or Pledged Debt in existence on the date hereof
have been delivered to the Collateral Agent accompanied by stock or security
powers duly executed in blank or, to the extent reasonably satisfactory to the
Collateral Agent, other instruments of transfer (it being understood that on any
date of determination for purposes of this Section 2.03(a), with respect to
Pledged Equity or Pledged Debt acquired after the date hereof, this
Section 2.03(a) shall only include such Pledge Equity and Pledged Debt that is
required to have been delivered on or prior to such date pursuant to Section
6.09 of the Credit Agreement);

(b) as of the date hereof, Schedule II includes all Pledged Equity and all
Pledged Debt required to be delivered by such Grantor hereunder pursuant to
Section 2.02(b);

(c) such Grantor (i) is and, subject to any Dispositions made in compliance with
the Credit Agreement, will continue to be, the direct owner, beneficially and of
record, of the Pledged Equity indicated opposite such Grantor’s name on
Schedule II, (ii) holds the same free and clear of all Liens, other than Liens
created by the Collateral Documents or not prohibited pursuant to Section 7.02
of the Credit Agreement, and (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than Dispositions permitted
by the Credit Agreement or Liens not prohibited pursuant to Section 7.02 of the
Credit Agreement;

(d) the execution and performance by the Grantors of this Agreement, including
without limitation, the pledge of Collateral hereunder, are within each
Grantor’s corporate, limited liability or limited partnership power, as
applicable, and have been duly authorized by all necessary corporate, limited
liability or limited partnership action or other organizational action, as
applicable;

 

-6-



--------------------------------------------------------------------------------

(e) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity or perfection
of the pledge effected hereby, except for (i) filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given, or made or to be in full force and effect
pursuant to any of the Loan Documents) or are as specifically disclosed in the
Credit Agreement or schedules thereto; and

(f) by virtue of the execution and delivery by each Grantor of this Agreement,
the proper filing of UCC-1 Financing Statements by the Collateral Agent and
delivery of the Pledged Securities to and continued possession by the Collateral
Agent in the State of New York (or in the case of uncertificated Pledged Equity,
delivery of an acknowledgement of the pledge of such Pledged Equity), the
Collateral Agent for the benefit of the Secured Parties (i) subject to Permitted
Liens, has a legal, valid and perfected first priority Lien upon and security
interest in such Pledged Security as security for the payment and performance of
the Secured Obligations and (ii) will have Control of such Pledged Securities
(it being understood and agreed that no representation is being made as to the
laws of any foreign jurisdiction).

Subject to the terms of this Agreement and to the extent permitted by applicable
Law, each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

Section 2.04 Certification of Limited Liability Company and Limited Partnership
Interests. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.02 above. To the extent an interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 2.01 is certificated or becomes certificated, (i) each
such certificate shall be delivered to the Collateral Agent, pursuant to and to
the extent required by Section 2.02(a) and (ii) such Grantor shall fulfill all
other requirements under Section 2.02 applicable in respect thereof. Such
Grantor hereby agrees that if any of the Pledged Collateral are at any time not
evidenced by certificates of ownership, then each applicable Grantor shall, to
the extent permitted by applicable Law and reasonably requested by the
Collateral Agent, if necessary or desirable to perfect a security interest in
such Pledged Collateral cause such pledge to be recorded on the equity holder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Collateral under the terms
hereof.

Section 2.05 Registration in Nominee Name; Denominations. If an Event of Default
shall have occurred and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right to hold the Pledged Securities in its
own name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent and each Grantor will promptly give to the Collateral Agent
copies of any notices or other communications received by it with respect to
Pledged Equity registered in the name of such Grantor and (b) the Collateral
Agent shall have the right to exchange the certificates representing Pledged
Equity for certificates of smaller or larger denominations for any purpose
consistent with this Agreement, to the extent permitted by the documentation
governing such Pledged Securities.

 

-7-



--------------------------------------------------------------------------------

Section 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof;

(ii) The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request in writing for the purpose of enabling such
Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above, in each case, as shall
be specified in such request and be in form and substance reasonably
satisfactory to the Collateral Agent; and

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement and the other Loan Documents; provided that any non-cash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent). So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall promptly deliver to each Grantor
(at the expense of such Grantor) any Pledged Securities in its possession if
requested to be delivered to the issuer thereof in connection with any exchange
or redemption of such Pledged Securities permitted by the Credit Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 at the Collateral Agent’s option (expressed in writing to the
Borrower) shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All dividends, interest, principal or other distributions received by any
Grantor contrary to the provisions of this Section 2.06(b) shall be held in
trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02.

 

-8-



--------------------------------------------------------------------------------

After all Events of Default have been cured or waived, and the Borrower has
delivered to the Collateral Agent a certificate to that request, the Collateral
Agent shall promptly repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this
Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this Section
2.06, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights. After all Events of
Default have been cured or waived, and the Borrower has delivered to the
Collateral Agent a certificate to that request, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06 shall be reinstated.

ARTICLE III

Security Interests in Personal Property

Section 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, each Grantor hereby pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts and Deposit Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

 

-9-



--------------------------------------------------------------------------------

(x) all books and records pertaining to the Article 9 Collateral;

(xi) all Letter-of-Credit Rights;

(xii) all cash and Cash Equivalents and Deposit Accounts;

(xiii) all Intellectual Property;

(xiv) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.03(f); and

(xv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all Supporting Obligations, Security Entitlements,
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, no
security interest is or will be granted pursuant hereto in, and “Article 9
Collateral” shall not include any right, title or interest of any Grantor in any
Excluded Property, nor shall any Grantor be required to take any action with
respect to perfection in any such Excluded Property.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time (after prior
review by the Borrower) to file in any relevant jurisdiction any financing
statements or continuation statements with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) describe the collateral
covered thereby in any manner that the Administrative Agent or Collateral Agent
reasonably determines is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral granted under this Agreement
including indicating the Collateral as all assets or all personal property of
such Grantor or words of similar effect and (ii) contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) Each Grantor hereby further authorizes the Collateral Agent (after prior
review by the Borrower) to file with the USPTO or the USCO (or any successor
office) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in United States registered and applied for Intellectual Property of
each Grantor in which a security interest has been granted by each Grantor,
without the signature of any Grantor, and naming any Grantor or the Grantor as
debtors and the Collateral Agent as secured party.

Section 3.02 Representations and Warranties Relating to Article 9
Collateral. Each Grantor represents and warrants to the Collateral Agent and the
Secured Parties that:

(a) Subject to Liens permitted by Section 7.02 of the Credit Agreement, such
Grantor has good and valid rights in and title to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and

 

-10-



--------------------------------------------------------------------------------

perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than (i) any consent or
approval that has been obtained prior to the date hereof (except to the extent
not required to be obtained, taken, given, or made or to be in full force and
effect pursuant to any of the Loan Documents (including Section 5.03 of the
Credit Agreement)) or (ii) any consent or approval specifically disclosed in the
Credit Agreement or schedules thereto. The Article 9 Collateral is owned by the
Grantors free and clear of any Lien, except as expressly permitted pursuant to
Section 7.02 of the Credit Agreement.

(b) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.01(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement in the United States (or any political subdivision thereof) pursuant
to the UCC and (iii) a security interest that shall be perfected in all
Article 9 Collateral (other than with respect to any Copyright that is not
material to the business of the Grantors, taken as a whole) in which a security
interest may be perfected upon the receipt and recording of the relevant Grants
of Security Interest with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, within the three month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205. The Security Interest is and shall be prior to any other Lien on
any of the Article 9 Collateral, other than (i) any non-consensual Lien that is
expressly permitted pursuant to Section 7.02 of the Credit Agreement and has
priority as a matter of law and (ii) any other Lien that is expressly permitted
pursuant to Section 7.02 of the Credit Agreement.

(c) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date.

(d) Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements substantially in the form attached hereto as Exhibits II,
III and IV and containing a description of all Article 9 Collateral consisting
of United States registered and applied for Patents, United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights, respectively, have been
delivered to the Collateral Agent for recording by the USPTO and the USCO
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, (for the benefit of the Secured Parties)
in respect of all Article 9 Collateral consisting of registrations and
applications for United States Patents, Trademarks and Copyrights.

(e) None of the Grantors has filed or consented to (i) the filing of any
financing statement or analogous document under the UCC or any other applicable
Laws covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the USPTO or the USCO, or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens not prohibited pursuant to
Section 7.02 of the Credit Agreement and assignments not prohibited by the
Credit Agreement.

(f) As of the date hereof, no Grantor has any Commercial Tort Claims having a
value (as determined by the Grantor in good faith) in excess of $5,000,000,
other than the Commercial Tort Claims listed on Schedule III.

 

-11-



--------------------------------------------------------------------------------

Section 3.03 Covenants.

(a) The Borrower agrees to promptly (and in any event within fifteen (15) days
of such event, or such later date as the Collateral Agent may agree in its
reasonable discretion) notify the Collateral Agent of any change (i) in the
legal name of any Grantor, (ii) in the identity or type of organization or
corporate structure of any Grantor, (iii) in the jurisdiction of organization of
any Grantor, (iv) in the location of any Grantor under the UCC or (v) in the
organizational identification number of any Grantor, if any, but solely to the
extent such organizational identification number is required to be set forth on
financing statements under the UCC. The Borrower shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interests (and the priority thereof) of the Collateral
Agent in the Collateral intended to be granted hereby fully perfected and in
full force and effect.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend the Security Interest of the Collateral
Agent in the Article 9 Collateral and the priority thereof against any Lien
prohibited pursuant to Section 7.02 of the Credit Agreement; provided, that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and (y) permitted by the Credit Agreement.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith. If any
amounts payable under or in connection with any of the Article 9 Collateral
shall be or become evidenced by any promissory notes, other instruments or debt
securities, such notes, instruments or debt securities shall be delivered to the
Collateral Agent to the extent required pursuant to Section 2.02. Without
limiting the generality of the foregoing, each Grantor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Collateral Agent from
time to time upon reasonable request by the Collateral Agent such confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments as the Collateral Agent shall reasonably
request. If an Event of Default has occurred and is continuing, the Collateral
Agent may institute and maintain, in its own name or in the name of any Grantor,
such suits and proceedings as the Collateral Agent may be advised by counsel
shall be necessary or expedient to prevent any impairment of the security
interest in or the perfection thereof in the Collateral. All of the foregoing
shall be at the sole cost and expense of the Grantors.

(d) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances
(other than with respect to any of the foregoing that are subject to dispute) at
any time levied or placed on the Article 9 Collateral and prohibited pursuant to
Section 7.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Collateral Agent has requested that it do
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent within ten (10) Business Days (or such later date as may be agreed to by
the Collateral Agent in its sole discretion) after demand for any payment made
or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization. Nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

-12-



--------------------------------------------------------------------------------

(e) Intellectual Property Covenants.

(i) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, expire, terminate or be put into the
public domain, any of its Intellectual Property to the extent not prohibited by
the Credit Agreement if such Grantor determines in its reasonable business
judgment that such discontinuance is desirable in the conduct of its business.

(ii) No later than the subsequent Quarterly Update Date (or such later date as
may be agreed to by the Collateral Agent in its sole discretion), the Borrower
shall provide a list of any additional registrations of or applications for
Intellectual Property of all Grantors with the USPTO and no later than within
the time periods set forth in Section 6.09 of the Credit Agreement the Borrower
shall provide a list of any additional registrations of or applications for
Intellectual Property of all Grantors with the USCO, in each case not previously
disclosed to the Collateral Agent including such information as is necessary for
such Grantor to make appropriate filings in the USPTO and USCO. The provisions
hereof shall automatically apply to such Intellectual Property as if such would
have constituted Article 9 Collateral at the time of execution hereof and be
subject to the Security Interest without further action by any party. Each
Grantor shall promptly provide to the Collateral Agent confirmation of the
attachment of the Security Interest to such Intellectual Property by execution
of an instrument in form reasonably acceptable to the Collateral Agent and the
filing of any instruments or statements as shall be reasonably necessary to
create, preserve, protect or perfect the Collateral Agent’s Security Interest in
such Intellectual Property.

(f) If the Grantors shall at any time hold or acquire any Commercial Tort Claims
with a value reasonably estimated by such Grantor to exceed $5,000,000 for which
this clause has not been satisfied and for which a complaint in a court of
competent jurisdiction has been filed, such Grantor shall within the time
periods set forth in Section 6.09 of the Credit Agreement notify the Collateral
Agent thereof in a writing signed by such Grantor including a summary
description of such claim and grant to the Collateral Agent, for the benefit of
the Secured Parties, in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement.

(g) In the event that the proceeds of any insurance claim are paid to any
Grantor after the Collateral Agent has exercised its right to foreclose after an
Event of Default, such proceeds shall be held in trust for the benefit of the
Collateral Agent and immediately after receipt thereof shall be paid to the
Collateral Agent for application in accordance with Section 4.02.

ARTICLE IV

Remedies

Section 4.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right to
exercise any and all rights afforded to a secured party with respect to the
Secured Obligations, including the Guarantees, under the UCC or other applicable
Law and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and

 

-13-



--------------------------------------------------------------------------------

time to be designated by the Collateral Agent that is reasonably convenient to
both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under Law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; and (iv) subject to the mandatory requirements of applicable Law
and the notice requirements described below, sell or otherwise dispose of all or
any part of the Collateral securing the Secured Obligations at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. Each Grantor acknowledges and recognizes that (a) the Collateral
Agent may be unable to effect a public sale of all or a part of the Collateral
consisting of securities by reason of certain prohibitions contained in the
Securities Act of 1933, 15 U.S.C. §77, (as amended and in effect, the
“Securities Act”) or the securities laws of various states (the “Blue Sky
Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account, for investment and not with a
view to the distribution or resale thereof, (b) private sales so made may be at
prices and upon other terms less favorable to the seller than if such securities
were sold at public sales, (c) neither the Collateral Agent nor any other
Secured Party has any obligation to delay sale of any of the Collateral for the
period of time necessary to permit such securities to be registered for public
sale under the Securities Act or the Blue Sky Laws, and (d) private sales made
under the foregoing circumstances shall not, for the reason of any or all of
such circumstances, be deemed to have been made in a commercially unreasonable
manner. To the maximum extent permitted by Law, each Grantor hereby waives any
claim against any Secured Party arising because the price at which any
Collateral may have been sold at a private sale was less than the price that
might have been obtained at a public sale, even if the Collateral Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree. Upon consummation of any such sale the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
Law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted. The Collateral Agent shall be authorized at any such sale
of securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing such securities for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the securities so sold.

The Collateral Agent shall give the applicable Grantors ten (10) days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to

 

-14-



--------------------------------------------------------------------------------

time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by Law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by Law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by Law), the Collateral or any part thereof
offered for sale. As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may, to the extent permitted by law, to
the extent permitted by Law, proceed by a suit or suits at Law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

Section 4.02 Application of Proceeds. After the exercise of remedies provided
for in Section 8.02 of the Credit Agreement (or after the Loans have
automatically become immediately due and payable), the Collateral Agent shall
promptly apply the proceeds of any collection or sale of Collateral, including
any Collateral consisting of cash in accordance with Section 8.03 of the Credit
Agreement.

Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations; provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Collateral Agent pursuant
to this Section 4.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error), and the Collateral Agent shall have
no duty to inquire as to the application by the Administrative Agent of any
amounts distributed to it.

Section 4.03 Grant of License to Use Intellectual Property. For the exclusive
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies at any time after and during the
continuance of an Event of Default, each Grantor hereby grants to the Collateral
Agent a non-exclusive, royalty-free, limited license to use, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license access to all media in which such licensed items may be recorded or
stored and to all computer software and programs used for the compilation or
printout thereof; provided, that all of the foregoing rights of the Collateral
Agent to use such licenses, sublicenses and other rights, and (to the extent
permitted by the terms of such licenses and sublicenses) all licenses and
sublicenses granted thereunder, shall expire immediately upon the termination or
cure of all Events of Default and shall be exercised by the Collateral Agent
solely during the continuance of an Event of Default; and provided, further,
that nothing in this Section 4.03 shall require Grantors to grant any license
that is prohibited by any rule of law, statute or regulation, or is prohibited
by, or constitutes a breach or default under or results in the termination of
any contract, license, agreement, instrument or other document evidencing,
giving

 

-15-



--------------------------------------------------------------------------------

rise to or theretofore granted, to the extent permitted by the Credit Agreement,
with respect to such property or otherwise unreasonably prejudices the value
thereof to the relevant Grantor; provided, further, that such licenses granted
hereunder with respect to Trademarks material to the business of such Grantor
shall be subject to restrictions, including, without limitation restrictions as
to goods or services associated with such Trademarks and the maintenance of
quality standards with respect to the goods and services on which such
Trademarks are used, sufficient to preserve the validity and value of such
Trademarks. Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent may also exercise the rights afforded under
Section 4.01 of this Agreement with respect to Intellectual Property contained
in the Article 9 Collateral.

ARTICLE V

Subordination

Section 5.01 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors of indemnity, contribution or subrogation under applicable Law
or otherwise, arising under this Agreement or the Guaranty Agreement, shall be
fully subordinated to the payment in full in cash of the Secured Obligations. No
failure on the part of the Borrower or any Grantor to make the indemnity,
contribution or subrogation payments required under applicable Law or otherwise
shall in any respect limit the obligations and liabilities of any Grantor with
respect to its obligations hereunder, and each Grantor shall remain liable for
the full amount of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations.

(c) If any amount shall erroneously be paid to the Borrower or any other Grantor
on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such subordinated indebtedness of the Borrower or any
other Grantor, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Collateral Agent to be credited
against the payment of the Secured Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement and the other Loan Documents.

(d) Subject to the foregoing, to the extent that any Grantor (other than the
Borrower) shall, under this Agreement or the Credit Agreement as a joint and
several obligor, repay any of the Secured Obligations (an “Accommodation
Payment”), then the Grantor making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Grantors in an amount equal to a fraction of such Accommodation Payment,
the numerator of which fraction is such other Grantor’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the Grantors.
As of any date of determination, the “Allocable Amount” of each Grantor shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Grantor hereunder and under the Credit Agreement
without (a) rendering such Grantor “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b)
leaving such Grantor with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Grantor unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA.

 

-16-



--------------------------------------------------------------------------------

(e) Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Grantor hereunder (other than the Borrower) shall be limited
to a maximum aggregate amount equal to the greatest amount that would not render
such Grantor’s obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any provisions of applicable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Grantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Grantor
(i) in respect of intercompany indebtedness to the Borrower or any of its
Affiliates to the extent that such indebtedness (A) would be discharged or would
be subject to a right of set-off in an amount equal to the amount paid by such
Grantor hereunder or (B) has been pledged to, and is enforceable by, the
Collateral Agent on behalf of the Secured Parties and (ii) under any guaranty of
Indebtedness subordinated in right of payment to the Secured Obligations which
guaranty contains a limitation as to a maximum amount similar to that set forth
in this paragraph pursuant to which the liability of such Grantor hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets of such Grantor to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Grantor pursuant to (i) applicable Law or (ii) any agreement
providing for an equitable allocation among such Grantor and other Affiliates of
the Borrower of obligations arising under guaranties by such parties. If any
Grantor’s (other than the Borrower’s) liability hereunder is limited pursuant to
this paragraph to an amount that is less than the total amount of the Secured
Obligations, then it is understood and agreed that the portion of the Secured
Obligations for which such Grantor is liable hereunder shall be the last portion
of the Secured Obligations to be repaid.

ARTICLE VI

Miscellaneous

Section 6.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrower or any other Grantor shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.

Section 6.02 Waivers; Amendment.

(a) No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege, or any abandonment or discontinuance of steps to
enforce such rights, remedies, powers or privileges hereunder, preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges of the Secured
Parties herein provided, and provided under each other Loan Document, are
cumulative and are not exclusive of any rights, remedies, powers and privileges
provided by Law. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether any Secured Party may have had notice or knowledge of such Default at
the time.

(b) Except as otherwise provided in Section 6.12, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Grantor or Grantors with respect to which such waiver, amendment or modification
is to apply, subject to any consent required in accordance with Section 10.01 of
the Credit Agreement.

 

-17-



--------------------------------------------------------------------------------

Section 6.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith, in each case, as provided in
Section 10.04 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents.

(c) The provisions of Section 6.03(a) shall remain operative and in full force
and effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 6.03 shall be payable within ten (10)
days of written demand therefor (or such later date as may be agreed to by the
Collateral Agent in its sole discretion).

Section 6.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

Section 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents, the making of any Loans,
regardless of any investigation made by any Secured Party or on its behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as this Agreement has not been terminated or released pursuant to
Section 6.11 below.

Section 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective permitted successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein or in the Collateral
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, restated, amended and restated, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

-18-



--------------------------------------------------------------------------------

Section 6.07 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.08 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Section 10.13 of the Credit Agreement with respect to governing
law, submission of jurisdiction, venue and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 6.09 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.10 Security Interest Absolute. To the extent permitted by Law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

Section 6.11 Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon a Discharge of
Senior Credit Obligations.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or ceases to be a Guarantor.

(c) Upon any sale, transfer or disposition by any Grantor of any Collateral that
is permitted under the Credit Agreement (other than a sale, transfer or
disposition to another Loan Party), or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 of the Credit Agreement or to the extent such
Collateral is owned by a Grantor upon the release of such Grantor from its
obligations hereunder or under the Guaranty Agreement, in each case, the
security interest in such Collateral shall be automatically released. The
Collateral Agent shall enter into non-disturbance and similar agreement
reasonably requested by any Grantor in connection with the licensing of
intellectual property permitted pursuant to the terms of the Credit Agreement.

 

-19-



--------------------------------------------------------------------------------

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 6.11, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor to effect such release,
including delivery of certificates, securities and instruments. Any execution
and delivery of documents pursuant to this Section 6.11 shall be without
recourse to or warranty by the Collateral Agent (except as to the fact that the
Collateral Agent has not encumbered the released assets or any part thereof) and
subject to the Collateral Agent’s receipt of a certification by the Borrower and
applicable Grantor stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents and as to such other matters as
the Collateral Agent may reasonably request.

Section 6.12 Additional Grantors. Subject to the provisions of Section 6.09 of
the Credit Agreement, the Grantors shall cause each Loan Party (including, for
the avoidance of doubt, any Restricted Subsidiary that is no longer an Excluded
Subsidiary or an Excluded Tax Subsidiary) of the Borrower which, from time to
time, after the date hereof shall be required to pledge any assets to the
Collateral Agent for the benefit of the Secured Parties pursuant to the
provisions of the Credit Agreement, to execute and deliver to the Collateral
Agent (i) a joinder agreement in form and substance reasonably acceptable to the
Collateral Agent and (ii) a Perfection Certificate, in each case, within the
time periods specified in Section 6.09 of the Credit Agreement (or such later
date as may be agreed to by the Collateral Agent in its sole discretion) after
the date on which it was acquired, created or otherwise required to become a
Grantor hereunder. Upon execution and delivery by the Collateral Agent and a
Restricted Subsidiary of a supplement to the Security Agreement in form and
substance reasonably satisfactory to the Collateral Agent, such Restricted
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

Section 6.13 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable (except as provided in Section 6.11) and
coupled with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
applicable Grantor of the Collateral Agent’s intent to exercise such rights,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral or Mortgaged Property; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral or Mortgaged
Property; (d) to send verifications of accounts receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or Mortgaged Property or to
enforce any rights in respect of any Collateral or Mortgaged Property; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral or Mortgaged Property; (g) to notify,
or to require any Grantor to notify, Account Debtors to

 

-20-



--------------------------------------------------------------------------------

make payment directly to the Collateral Agent; (h) to make, settle and adjust
claims in respect of Article 9 Collateral or Mortgaged Property under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance; (i) to
make all determinations and decisions with respect thereto; (j) to obtain or
maintain the policies of insurance required by Section 6.05 of the Credit
Agreement or paying any premium in whole or in part relating thereto; and (k) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral or Mortgaged Property, and to
do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral or Mortgaged Property for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or Mortgaged Property or any part thereof or the moneys due or to
become due in respect thereof or any property covered thereby. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction. All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable and
documented out-of-pocket attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, within 10 days of demand (or such
later date as may be agreed to by the Collateral Agent in its sole discretion),
by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

Section 6.14 General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 6.15 Reasonable Care. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
the Collateral Agent shall have no duty as to any Collateral, as to ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not any Secured
Party has or is deemed to have knowledge of such matters, or as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

Section 6.16 Delegation; Limitation. The Collateral Agent may execute any of the
powers granted under this Agreement or the Mortgages and perform any duty
hereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the gross negligence or willful misconduct of any
agents or attorneys-in-fact selected by it with reasonable care and without
gross negligence or willful misconduct.

 

-21-



--------------------------------------------------------------------------------

Section 6.17 Reinstatement. The obligations of the Grantors under this Agreement
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or other Loan Party in respect of the
Secured Obligations is rescinded or must be otherwise restored by any holder of
any of the Secured Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

Section 6.18 Miscellaneous. The Collateral Agent shall not be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default unless and until the Collateral Agent shall have
received a notice of Event of Default or a notice from the Grantor or the
Secured Parties to the Collateral Agent in its capacity as Collateral Agent
indicating that an Event of Default has occurred.

Section 6.19 Intercreditor Matters.

(a) Reference is made to the ABL Intercreditor Agreement, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Intercreditor Agreement”), among Deutsche Bank
AG New York Branch, as ABL Agent for the ABL Secured Parties referred to
therein, Barclays Bank PLC, as Term Loan Agent for the Term Loan Secured Parties
referred to therein, each Additional Debt Agent for the Additional Debt Secured
Parties referred to therein, MKS Instruments, Inc. and the other Grantors party
thereto. Each Person that is secured hereunder, by accepting the benefits of the
security provided hereby, (i) consents (or is deemed to consent), to the
subordination of Liens provided for in the Intercreditor Agreement, (ii) agrees
(or is deemed to agree) that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, and (iii) authorizes
(or is deemed to authorize) the Administrative Agent and the Collateral Agent
to, on behalf of such Person, enter into, and perform under, the Intercreditor
Agreement as “ABL Agent”, “Term Loan Agent” or “Additional Debt Agent”.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.

(b) Notwithstanding any provision of any Loan Document to the contrary, for
purposes of any determination relating to the ABL Priority Collateral (as
defined in the Intercreditor Agreement) as to which the Collateral Agent is
granted discretion hereunder or under any other Loan Document, the Collateral
Agent shall be deemed to have agreed and accepted any determination in respect
thereof by the ABL Agent (as defined in the Intercreditor Agreement) under the
ABL Facility.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, to the extent the provisions of this Agreement (or any
other Collateral Documents) require the delivery of, or control over, ABL
Priority Collateral to be granted to the Collateral Agent at any time prior to
the discharge of obligations under the ABL Facility, then delivery of such ABL
Priority Collateral (or control with respect thereto) shall instead be made to
the ABL Agent (as defined in the Intercreditor Agreement), to be held in
accordance with the Loan Documents (as defined in the ABL Credit Agreement) and
the Intercreditor Agreement, each applicable Grantor’s obligations hereunder or
in any other Loan Document (including the representations and warranties made by
it hereunder and in the other Loan Documents) with respect to such delivery
shall be deemed satisfied by the delivery to the ABL Agent (as defined in the
Intercreditor Agreement), acting as a gratuitous bailee of the Collateral Agent.
Furthermore, at all times prior to the discharge of the Obligations under the
ABL Facility, the Collateral

 

-22-



--------------------------------------------------------------------------------

Agent is authorized by the parties hereto to effect transfers of such Collateral
at any time in its possession (and any “control” or similar agreements with
respect to such Collateral) to the ABL Agent (as defined in the Intercreditor
Agreement).

[Signature Pages Follow]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

MKS INSTRUMENTS, INC., as a Grantor By:  

 

  Name:   Title: NEWPORT CORPORATION, as a Grantor By:  

 

  Name:   Title: PSI EQUIPMENT, INC., as a Grantor By:  

 

  Name:   Title:

 

[Signature Page to Term Loan Security Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as the Collateral Agent By:  

 

  Name:   Title:

 

[Signature Page to Term Loan Security Agreement]



--------------------------------------------------------------------------------

Schedule I to

the Security Agreement

SUBSIDIARY PARTIES

 

Legal Name

  

Type of Entity

  

Registered
Organization
(Yes/No)

  

Org. ID #

  

Federal
TIN

  

State of
Formation

                                                                          



--------------------------------------------------------------------------------

Schedule II to

the Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

PLEDGED EQUITY

 

Current Legal Entities Owned

   Record
Owner    Certificate
No.    No. Shares/
Interest    Percent
Owned    Percent
to be
Pledged    Authorized
Shares                                                                        
                                                     

PLEDGED DEBT

[            ]



--------------------------------------------------------------------------------

Schedule III to

the Security Agreement

COMMERCIAL TORT CLAIMS

[            ].



--------------------------------------------------------------------------------

Schedule IV to

the Security Agreement

INTELLECTUAL PROPERTY

Patent Registrations:

 

OWNER

  

PATENT
NUMBER

  

TITLE

                                                     

Patent Applications:

 

OWNER

  

APPLICATION
NUMBER

  

TITLE

                                   



--------------------------------------------------------------------------------

Trademark Registrations:

 

OWNER

  

REG. NO.
/DATE

  

TRADEMARK

           

Trademark Applications:

[            ].

Copyrights

[            ].

INTELLECTUAL PROPERTY LICENSES

Patent Licenses:

[            ].

Trademark Licenses:

[            ].

Copyright Licenses:

[            ].



--------------------------------------------------------------------------------

Exhibit I to the

Security Agreement

[FORM OF]

PERFECTION CERTIFICATE

[Provided under separate cover]



--------------------------------------------------------------------------------

Exhibit II to the

Security Agreement

[FORM OF]

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [            ], 20     (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Patent Security Agreement”), by [                    ] and
[                    ] (each, a “Grantor”), in favor of BARCLAYS BANK PLC, in
its capacity as collateral agent pursuant to the Credit Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to that certain Security Agreement dated as of
[            ], 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), by and among
the Borrower, the other Grantors party thereto and the Collateral Agent, in
favor of the Collateral Agent, pursuant to which the Grantor is required to
execute and deliver to the Collateral Agent this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound hereby, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement and used herein have the respective
meanings assigned thereto in the Credit Agreement or the Security Agreement, in
each case, as applicable.

SECTION 2. Grant of Security Interest in Patent Collateral. As security for the
payment or performance, as the case may be, in full of the Secured Obligations,
including the Guarantees, each Grantor hereby pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in, all right, title or interest in or
to any and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest:

(a) all Patents of the Grantor listed on Schedule I attached hereto; and

(b) all products and Proceeds of any of the foregoing (together with clause (a),
collectively, the “Patents”).

SECTION 3. The Security Agreement. The security interests granted pursuant to
this Patent Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement,
and the Grantor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interests in the Patents made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Patent Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with, or as otherwise required pursuant to, Section 6.11 thereof, the
Collateral Agent shall, at the expense of the Grantor, execute, acknowledge, and
deliver to the Grantor an instrument in writing in recordable form releasing the
liens on and security interests in the applicable Patents under this Patent
Security Agreement and any other documents required to evidence the termination
of the Collateral Agent’s interests in the applicable Patents.

SECTION 5. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS.

(A) THE TERMS OF SECTION 10.13 OF THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING
LAW, SUBMISSION OF JURISDICTION, VENUE AND WAIVER OF JURY TRIAL ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE TO SUCH
TERMS.

(B) EACH PARTY TO THIS PATENT SECURITY AGREEMENT IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01 OF THE SECURITY
AGREEMENT. NOTHING IN THIS PATENT SECURITY AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS PATENT SECURITY AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

SECTION 6. Waivers; Amendments; Modifications. Neither this Patent Security
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and subject to Section 6.02 of the
Security Agreement.

SECTION 7. Notices; Communications. All communications and notices under this
Patent Security Agreement shall be in writing and given as provided in Section
6.01 of the Security Agreement.

SECTION 8. Counterparts; Effectiveness. This Patent Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Patent Security
Agreement by signing and delivering to the other party hereto one or more
counterparts. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Patent Security Agreement shall be effective as delivery of an
original executed counterpart of this Patent Security Agreement. This Patent
Security Agreement shall become effective as to the Grantor when a counterpart
hereof executed on behalf of the Grantor shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon the Grantor and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the Grantor, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that the Grantor shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by the
Security Agreement or the Credit Agreement.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

[GRANTOR], as a Grantor By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as the Collateral Agent By:  

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

Schedule I

to

PATENT SECURITY AGREEMENT

UNITED STATES PATENTS AND PATENT APPLICATIONS

Patents:

 

OWNER

  

PATENT
NUMBER

  

TITLE

     

Patent Applications:

 


OWNER

  

APPLICATION
NUMBER

  


TITLE

     



--------------------------------------------------------------------------------

Exhibit III to the

Security Agreement

[FORM OF]

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [            ], 20     (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Trademark Security Agreement”), by [                    ] and
[                    ] (each, a “Grantor”), in favor of BARCLAYS BANK PLC, in
its capacity as collateral agent pursuant to the Credit Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to that certain Security Agreement dated as of
[            ], 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), by and among
the Borrower, the other Grantors party thereto and the Collateral Agent, in
favor of the Collateral Agent, pursuant to which the Grantor is required to
execute and deliver to the Collateral Agent this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound hereby, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement used herein have the respective
meanings assigned thereto in the Credit Agreement or the Security Agreement, in
each case, as applicable.

SECTION 2. Grant of Security Interest in Trademark Collateral. As security for
the payment or performance, as the case may be, in full of the Secured
Obligations, including the Guarantees, each Grantor hereby pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in, all right, title
or interest in or to any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest:

(a) all Trademarks of the Grantor listed on Schedule I attached hereto; and

(b) all products and Proceeds of any of the foregoing (together with clause (a),
collectively, the “Trademarks”).

SECTION 3. The Security Agreement. The security interests granted pursuant to
this Trademark Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement,
and the Grantor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interests in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement. In
the event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with, or otherwise required pursuant to, Section 6.11 thereof, the
Collateral Agent shall, at the expense of the Grantor, execute, acknowledge, and
deliver to the Grantor an instrument in writing in recordable form releasing the
lien on and security interest in the applicable Trademarks under this Trademark
Security Agreement and any other documents required to evidence the termination
of the Collateral Agent’s interest in the applicable Trademarks.

SECTION 5. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS.

(A) THE TERMS OF SECTION 10.13 OF THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING
LAW, SUBMISSION OF JURISDICTION, VENUE AND WAIVER OF JURY TRIAL ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE TO SUCH
TERMS.

(B) EACH PARTY TO THIS TRADEMARK SECURITY AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01 OF THE
SECURITY AGREEMENT. NOTHING IN THIS TRADEMARK SECURITY AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS TRADEMARK SECURITY AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

SECTION 6. Waivers; Amendments; Modifications. Neither this Trademark Security
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and subject to Section 6.02 of the
Security Agreement.

SECTION 7. Notices; Communications. All communications and notices under this
Trademark Security Agreement shall be in writing and given as provided in
Section 6.01 of the Security Agreement.

SECTION 8. Counterparts; Effectiveness. This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering to the other party hereto one or more
counterparts. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Trademark Security Agreement shall be effective as delivery of an
original executed counterpart of this Trademark Security Agreement. This
Trademark Security Agreement shall become effective as to the Grantor when a
counterpart hereof executed on behalf of the Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon the Grantor
and the Collateral Agent and their respective permitted successors and assigns,
and shall inure to the benefit of the Grantor, the Collateral Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that the Grantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by the Security Agreement or the Credit Agreement.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

[GRANTOR], as a Grantor By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as the Collateral Agent By:  

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

Schedule I

to

TRADEMARK SECURITY AGREEMENT

UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS

Trademark Registrations:

 

OWNER    REGISTRATION
NUMBER    TRADEMARK      

Trademark Applications:

 

OWNER    APPLICATION
NUMBER    TRADEMARK      



--------------------------------------------------------------------------------

Exhibit IV to the

Security Agreement

[FORM OF]

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [            ], 20     (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Copyright Security Agreement”), by [                    ] and
[                    ] (each, a “Grantor”), in favor of BARCLAYS BANK PLC, in
its capacity as collateral agent pursuant to the Credit Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to that certain Security Agreement dated as of
[            ], 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), by and among
the Borrower, the other Grantors party thereto and the Collateral Agent, in
favor of the Collateral Agent, pursuant to which the Grantor is required to
execute and deliver to the Collateral Agent this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound hereby, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement and used herein have the respective
meanings assigned thereto in the Credit Agreement or the Security Agreement, in
each case, as applicable.

SECTION 2. Grant of Security Interest in Copyright Collateral. As security for
the payment or performance, as the case may be, in full of the Secured
Obligations, including the Guarantees, each Grantor hereby pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in, all right, title
or interest in or to any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest:

(a) all Copyrights of the Grantor listed on Schedule I attached hereto; and

(b) all products and Proceeds of the foregoing (together with clause (a),
collectively, the “Copyrights”).

SECTION 3. The Security Agreement. The security interests granted pursuant to
this Copyright Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement,
and the Grantor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interests in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement. In
the event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon termination of the Security Agreement in accordance
with, or as otherwise required pursuant to, Section 6.11 thereof, the Collateral
Agent shall, at the expense of the Grantor, execute, acknowledge, and deliver to
the Grantor an instrument in writing in recordable form releasing the lien on
and security interest in the applicable Copyrights under this Copyright Security
Agreement and any other documents required to evidence the termination of the
Collateral Agent’s interest in the applicable Copyrights.

SECTION 5. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS.

(A) THE TERMS OF SECTION 10.13 OF THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING
LAW, SUBMISSION OF JURISDICTION, VENUE AND WAIVER OF JURY TRIAL ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE TO SUCH
TERMS.

(B) EACH PARTY TO THIS COPYRIGHT SECURITY AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01 OF THE
SECURITY AGREEMENT. NOTHING IN THIS COPYRIGHT SECURITY AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS COPYRIGHT SECURITY AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

SECTION 6. Waivers; Amendments; Modifications. Neither this Copyright Security
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and subject to Section 6.02 of the
Security Agreement.

SECTION 7. Notices; Communications. All communications and notices under this
Copyright Security Agreement shall be in writing and given as provided in
Section 6.01 of the Security Agreement.

SECTION 8. Counterparts; Effectiveness. This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering to the other party hereto one or more
counterparts. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Copyright Security Agreement shall be effective as delivery of an
original executed counterpart of this Copyright Security Agreement. This
Copyright Security Agreement shall become effective as to the Grantor when a
counterpart hereof executed on behalf of the Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon the Grantor
and the Collateral Agent and their respective permitted successors and assigns,
and shall inure to the benefit of the Grantor, the Collateral Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that the Grantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by the Security Agreement or the Credit Agreement.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

[GRANTOR], as a Grantor By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as the Collateral Agent By:  

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

Schedule I

to

COPYRIGHT SECURITY AGREEMENT

UNITED STATES COPYRIGHT REGISTRATIONS

 

OWNER    REGISTRATION
NUMBER    COPYRIGHT TITLE      



--------------------------------------------------------------------------------

EXHIBIT H

No.         

[Form of] Intercompany Note

 

   New York, NY $                [Date] [            ]   

For value received, each party named on Schedule A hereto, as such schedule may
be amended from time to time (together with each such Person’s respective
successors and permitted assigns, each a “Payor”, and collectively, the
“Payors”), hereby promises to pay on demand to the order of each party named on
Schedule A hereto, as such schedule may be amended from time to time (together
with each such Person’s successors and permitted assigns, the “Payee”), the
unpaid principal amount of all loans and advances made by the Payee to the
Payor. Each Payor promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and the applicable Payee. All such payments of
principal and interest shall be made without offset, counterclaim or deduction
of any kind in lawful money of the United States of America, or such other
currency as may be agreed by any Payor or Payee in immediately available funds
at such location in the United States of America, or such other location as the
applicable Payee shall designate from time to time.

Upon the commencement by or against any Payor of any case or other proceeding
seeking liquidation, examinership, reorganization or other relief with respect
to such Payor or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
examiner, liquidator, custodian or other similar official of it or any
substantial part of its property, the unpaid principal amount hereof shall
become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby waived by such Payor.

Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to the Payor (all of which shall be evidenced by this
Intercompany Note), and all repayments or prepayments thereof, in its books and
records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein.

This Intercompany Note is the Intercompany Note referred to in (i) the Term Loan
Credit Agreement dated as of April 29, 2016 (as the same may be amended,
restated, modified or supplemented from time to time, the “Term Loan Credit
Agreement”), among MKS Instruments, Inc. (“MKS”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent and Collateral
Agent (in such capacities, the “Term Loan Agent”) and (ii) the ABL Credit
Agreement dated as of April 29, 2016 (as the same may be amended, restated,
modified or supplemented from time to time, the “ABL Credit Agreement”), among
MKS, the other Borrowers from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto and Deutsche Bank AG New York Branch, as
Administrative Agent and Collateral Agent (in such capacities, the “ABL Agent”
and, together with Term Loan Agent, the “Agents”). This Intercompany Note shall
be pledged by the Payee pursuant to the Security Agreement (as defined in the
Term Loan Credit Agreement or ABL Credit Agreement, as applicable). Each Payor
hereby acknowledges and agrees that the Agents pursuant to and as defined in the
Term Loan Security Agreement or ABL Security Agreement, as applicable, may
exercise all rights provided therein with respect to this Intercompany Note.

 

Exhibit H-1



--------------------------------------------------------------------------------

THIS INTERCOMPANY NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

[PAYOR NAME][PAYOR AND PAYEE NAMES] By:  

 

  Name:   Title:

 

[Pay to the order of [PAYEE NAME] By:  

 

  Name:   Title:             ]

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT I

[Form of] Intercompany Note Subordination Provisions

Each promissory note evidencing an Intercompany Loan or advance incurred by MKS
Instruments, Inc. (the “Borrower”) or another Loan Party owing to any Subsidiary
that is not a Loan Party shall have included on its face the following
subordination provision (modified as appropriate in the event the promissory
note is a global promissory note):

(a) Capitalized terms defined in the Term Loan Credit Agreement or the ABL
Credit Agreement (each as defined in the promissory note to which this Exhibit I
is attached (the “Intercompany Note”)) (together, the “Credit Agreements”) and
not otherwise defined in this Intercompany Note have, as used in this Exhibit I,
the respective meanings provided for in the Credit Agreements, as applicable.

(b) Anything in this Intercompany Note to the contrary notwithstanding, the
indebtedness evidenced by this Intercompany Note owed by any Payor that is a
Loan Party to any Payee that is not a Loan Party shall be subordinate and junior
in right of payment, to the extent and in the manner hereinafter set forth, to
all Finance Obligations of such Payor under the Credit Agreements, including,
without limitation, where applicable, under such Payor’s guarantee of the
Finance Obligations under the Credit Agreements (such Finance Obligations and
other indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Credit Agreement Indebtedness”). The Credit
Agreement Indebtedness is referred to herein as “Senior Indebtedness”.

 

  (i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, examinership, liquidation, reorganization or other similar
proceedings in connection therewith, relative to any such Payor or to its
creditors, as such, or to its property, and in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of such Payor, whether or
not involving insolvency or bankruptcy, then (x) the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness before any such Payee is entitled to receive
(whether directly or indirectly), or make any demands for, any payment on
account of this Intercompany Note and (y) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness, any payment or distribution to which such Payee would
otherwise be entitled (other than debt securities of such Payor that are
subordinated, to at least the same extent as this Intercompany Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness.

 

  (ii) If any Event of Default occurs and is continuing with respect to any
Senior Indebtedness (including any Event of Default under the Credit
Agreements), then no payment or distribution of any kind or character shall be
made by or on behalf of such Payor or any other Person on its behalf with
respect to this Intercompany Note unless the Payee is a Loan Party.

 

Exhibit I-1



--------------------------------------------------------------------------------

  (iii) If any payment or distribution of any character by any such Payor that
is a Loan Party, whether in cash, securities or other property (other than
Restructured Debt Securities), in respect of this Intercompany Note shall
(despite these subordination provisions) be received by any such Payee that is
not a Loan Party in violation of clause (i) or (ii) before all Senior
Indebtedness shall have been paid in full in cash, such payment or distribution
shall be held in trust for the benefit of, and shall be paid over or delivered
to the Administrative Agent, as applicable, on behalf of the holders of Credit
Agreement Indebtedness, to the extent necessary to pay all Senior Indebtedness
in full in cash.

 

  (iv) To the fullest extent permitted by law, no present or future holder of
Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Intercompany Note by any act or failure to act on the part
of any such Payor or by any act or failure to act on the part of such holder or
any trustee or agent for such holder. Each such Payee and each such Payor hereby
agree that the subordination of this Intercompany Note is for the benefit of the
Administrative Agent and holders of Senior Indebtedness and the holders of
Senior Indebtedness are obligees under this Intercompany Note to the same extent
as if their names were written herein as such and the Administrative Agent may,
on behalf of Finance Parties under the Credit Agreements, proceed to enforce the
subordination provisions herein.

 

  (v) The indebtedness evidenced by this Intercompany Note owed by any Payor to
any Loan Party shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.

 

  (vi) Nothing contained in this subordination provision is intended to or will
impair, as between each Payor and each Payee, the obligations of such Payor,
which are absolute and unconditional, to pay to such Payee the principal of and
interest on this Intercompany Note as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.

 

Exhibit I-1



--------------------------------------------------------------------------------

EXHIBIT J

Form of Perfection Certificate



--------------------------------------------------------------------------------

FORM OF PERFECTION CERTIFICATE

[            ], 2016

Reference is hereby made to (i) that certain TERM LOAN CREDIT AGREEMENT, dated
as of April 29, 2016 (the “Term Loan Credit Agreement”), among MKS INSTRUMENTS,
INC., a Massachusetts corporation (“MKS” or the “Borrower”), the Lenders party
thereto from time to time and BARCLAYS BANK PLC, as administrative agent and
collateral agent (in such capacity, the “Term Agent”) and (ii) that certain ABL
CREDIT AGREEMENT, dated as of April 29, 2016 (the “ABL Credit Agreement”;
together with the Term Loan Credit Agreement, the “Credit Agreements”), by and
among MKS, the other Borrowers from time to time party thereto, the Lenders and
L/C Issuers party thereto from time to time and DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent and collateral agent (in such capacity, the “ABL
Agent”; together with Term Agent, the “Agents”).

Capitalized terms used but not defined in this Perfection Certificate (this
“Certificate”) have the meanings assigned to such terms in the Credit
Agreements. As used herein, the term “Companies” means, collectively, the
Borrower and the Guarantors under the Credit Agreements, and the term “Company”
refers to each such entity, individually.

The undersigned hereby certify to the Agents that the following information is
true and correct as of the date hereof:

 

  1. Corporate Name. The exact legal name of each Company, as such name appears
in its respective certificate of incorporation or any other organizational
document, is set forth in Schedule 1. Each Company is (i) the type of entity
disclosed next to its name in Schedule 1 and (ii) a registered organization
except to the extent disclosed in Schedule 1. Also set forth in Schedule 1 is
the organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

 

  2. Other Names. Schedule 2 sets forth for each Company (a) all names
(including trade names and similar appellations) presently used by such Company
or any of its divisions or other business units and (b) all names (including
former legal names and trade names or similar appellations) used by such Company
or any of its divisions or other business units during the past five (5)
years. Except as set forth in Schedule 2, no Company has changed its
jurisdiction of organization at any time during the past four (4) months. Except
as set forth in Schedule 2, within the five (5) years immediately preceding the
date of this Certificate, no Company has merged or consolidated with another
Person, acquired all or substantially all of the assets of another Person, or
changed its form or jurisdiction of organization. If any such change has
occurred, Schedule 2 includes the information required by Section 1 and Section
2 of this Certificate as to each constituent party to such merger, consolidation
or acquisition, in each case, solely to the extent such information is readily
available to the Borrower.

 

  3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedules 2 or 3 attached hereto, or as
otherwise described in this Certificate, all of the Collateral that has been
originated during the last five (5) years has been originated by each Company in
the ordinary course of business or consists of goods which have been acquired by
such Company in the ordinary course of business from a person in the business of
selling goods of that kind.



--------------------------------------------------------------------------------

  4. Books and Records. Set forth on Schedule 4 is a list containing any
location where any Company maintains books and records relating to any
collateral included in the Borrowing Base on the date hereof. The locations
listed on Schedules 4 and 5 are the locations where the Companies maintain all
material records of tangible collateral owned by such Companies.

 

  5. Leased/Owned Locations. Schedule 5 sets forth for each Company (a) all real
property owned by such Company (i) with a book value equal to or greater than
$5,000,000, and (ii) any other such real property location where such Company
maintains tangible collateral with a book value equal to or greater than
$5,000,000; and (b) each location leased by such Company where such Company
maintains tangible collateral with a book value equal to or greater than
$5,000,000.

 

  6. Additional Locations of Collateral. Schedule 6 sets forth for each Company
(a) the name and location of each bailee, warehouseman, consignee, processor,
customs brokers, freight forwarder, common carrier or other person or entity
(other than a Company) that has possession of any inventory, equipment or other
tangible assets with a book value of at least $5,000,000 of such Company, and
(b) the name and location of each bailee, warehouseman, consignee, processor,
customs broker, freight forwarder, common carrier or other person or entity
(other than a Company) that has previously during the past four months had
possession of any inventory, equipment or other tangible assets with a book
value of at least $5,000,000 of such Company.1

 

  7. Schedule of Filings and Other Interests. Attached hereto as Schedule 7 is a
schedule of (i) the appropriate filing offices for the financing statements of
each Company, (ii) the appropriate filing offices to record the Agents’ security
interests in each Company’s United States registered trademarks, patents, and
copyrights, (iii) the appropriate filing office for filing a Mortgage with
respect to any real property required to be mortgaged under the Credit
Agreements as of the date hereof, and (iv) for all leased property identified on
Schedule 5, the landlord of the lease.

 

  8. Cash/Accounts. Schedule 8 sets forth for each Company all investment and
deposit accounts, including demand, time, savings, passbooks or similar
accounts, maintained with banks, savings and loan associations, or other
financial institutions of such Company.

 

  9. Equity Interests of Subsidiaries. Schedule 9 sets forth a true and correct
list of all of the authorized, and the issued and outstanding, stock,
partnership interests, limited liability company membership interests or other
equity interest in any Subsidiary owned directly by each Company.

 

  10. Other Investment Property. Schedule 10 sets forth for each Company any
investment property (as defined in the Uniform Commercial Code) with a book
value over $5,000,000 that is not listed in Schedules 8 or 9, including, without
limitation, all such securities, security entitlements, security accounts,
commodity contracts and commodity accounts (as each such term is defined in the
Uniform Commercial Code), whether or not evidenced by certificates or
instruments, and all of the certificates and instruments, if any, representing
or evidencing such investment property of such Company.

 

  11. Instruments; Tangible Chattel Paper. Schedule 11 sets forth for each
Company a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness held by each
Company, including all intercompany notes between or among any two or more

 

1  To the extent inventory is included in the borrowing base after closing, the
same threshold will apply to the definition of “Eligible Inventory.”

 

-2-



--------------------------------------------------------------------------------

  Companies or any of their Subsidiaries, with an original principal amount in
excess of $5,000,000 for each such note, instrument, chattel paper and other
evidence of indebtedness individually or with an aggregate original principal
amount in excess of $10,000,000 for all such notes, instruments, chattel paper
and other evidence of indebtedness in the aggregate.

 

  12. Intellectual Property. Schedule 12 sets forth all of each Company’s (a)
patents, patent licenses, trademarks and trademark licenses registered with the
United States Patent and Trademark Office, including the name of the registered
owner and the registration number of each such patent, patent license, trademark
and trademark license owned by each Company, and (b) copyrights and copyright
licenses registered with the United States Copyright Office, including the name
of the registered owner and the registration number of each copyright and
copyright license owned by each Company.

 

  13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and
correct list of all commercial tort claims equal to or greater than $5,000,000
held by each Company, including a brief description thereof.

 

  14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all letters of credit issued in favor of each Company, as
beneficiary thereunder, with a principal balance in excess of $5,000,000.

 

  15. Equity Equivalents. Schedule 15 sets forth all of each Company’s, and each
Company’s Subsidiaries’, outstanding Equity Equivalents and any rights to
subscribe for or to purchase or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests.

[Remainder of page intentionally left blank; signature page follows.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate has been executed by the undersigned as of
the date first written above.

 

MKS INSTRUMENTS, INC. By:  

 

  Name:   Title:

 

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

EXHIBIT K

[Form] of Solvency Certificate

April 29, 2016

To the Administrative Agent and each of the Lenders

party to the Credit Agreement referred to below:

This Solvency Certificate (this “Certificate”) is furnished pursuant to Section
4.01(i) of the Term Loan Credit Agreement dated as of April 29, 2016 as in
effect on the date hereof (as amended, restated, supplement, or otherwise
modified from time to time, the “Credit Agreement”), among MKS Instruments,
Inc., a Massachusetts corporation (the “Borrower”), the Lenders from time to
time party thereto (the “Lenders”) and Barclays Bank PLC, as Administrative
Agent (the “Administrative Agent”) and Collateral Agent. The undersigned, solely
in the undersigned’s capacity as chief financial officer of the Borrower, hereby
certifies, on behalf of Borrower and not in the undersigned’s individual or
personal capacity and without personal liability, that, to his knowledge, as of
the Closing Date, after giving effect to the Transactions (including the making
of the Loans under the Credit Agreement on the Closing Date and the application
of the proceeds thereof):

 

  a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, on a consolidated
basis, as such debts and other liabilities become absolute and matured;

 

  c. The Borrower and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit
Agreement. This Certificate is to be interpreted in accordance with the laws of
the State of New York.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the business proposed to be conducted by the Borrower and its Subsidiaries after
consummation of the Transactions.

[Signature Page Follows]

 

Exhibit K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as Chief Financial Officer of the Borrower, on behalf of
the Borrower and its Subsidiaries, and not individually, as of the date first
stated above.

 

MKS INSTRUMENTS, INC. By:  

 

  Name:     Title:   Chief Financial Officer

 

Exhibit K-2



--------------------------------------------------------------------------------

EXHIBIT L

[Form of] Specified Discount Prepayment Notice

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.16(b)(i) of that certain Term Loan Credit Agreement, dated as of April
29, 2016 (as may be further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
MKS Instruments, Inc., a Massachusetts corporation (the “Borrower”), the Lenders
from time to time party thereto and Barclays Bank PLC, as Administrative Agent
and Collateral Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.16(b)(i) and subject to Section 2.16(j) of the Credit
Agreement, [the Borrower][insert Subsidiary of Borrower]1 hereby offers to make
a Discounted Term Loan Prepayment to each Term Lender on the following terms:

1. This Offer of Specified Discount Prepayment is available only to each Term
Lender.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[●]
(the “Specified Discount Prepayment Amount”).2

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [●]% (the “Specified Discount”).

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 2.16(b)(i) of the Credit Agreement (the “Specified
Discount Prepayment Response Date”). Any Term Lender who does not return to the
Auction Agent a Specified Discount Prepayment Response by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept such
Borrower Offer of Specified Discount Prepayment.

 

1  To be revised as appropriate if the offer is made by a Subsidiary of the
Borrower.

2  Minimum of $1,000,000 and whole increments of $100,000.

 

Exhibit L-1



--------------------------------------------------------------------------------

[The Borrower][insert Subsidiary of Borrower] hereby represents and warrants to
the Auction Agent and the Term Lenders as follows:

1. The Borrower will not make a Borrowing of ABL Loans to fund this Discounted
Term Loan Prepayment;

2. Any Term Loans purchased will be immediately cancelled;

[The Borrower][insert Subsidiary of Borrower] acknowledges that the Auction
Agent and the relevant Term Lenders are relying on the truth and accuracy of the
foregoing representations and warranties in connection with their decision
whether or not to accept the offer set forth in this Specified Discount
Prepayment Notice and the acceptance of any prepayment made in connection with
this Specified Discount Prepayment Notice.

[The Borrower][insert Subsidiary of Borrower] requests that Auction Agent
promptly notify each of the relevant Term Lenders party to the Credit Agreement
of this Specified Discount Prepayment Notice.

[Signature Page Follows]

 

Exhibit L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[MKS INSTRUMENTS, INC.] [INSERT SUBSIDIARY OF BORROWER] By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

Exhibit L-3



--------------------------------------------------------------------------------

EXHIBIT M

[Form of] Specified Discount Prepayment Response

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Credit Agreement, dated as of
April 29, 2016 (as may be further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
MKS Instruments, Inc., a Massachusetts Corporation (the “Borrower”), the Lenders
from time to time party thereto and Barclays Bank PLC, as Administrative Agent
and Collateral Agent, and (b) that certain Specified Discount Prepayment Notice,
dated             , 20    , from [the Borrower][insert Subsidiary of Borrower]
(the “Specified Discount Prepayment Notice”). Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Specified Discount Prepayment Notice or, to the extent not defined therein,
in the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.16(b)(i) of the Credit Agreement, that it is willing to accept a
prepayment of the following [tranches of] Term Loans held by such Term Lender at
the Specified Discount in an aggregate outstanding principal amount as follows:

Term Loans - $[●]

The undersigned Term Lender hereby expressly consents and agrees to a prepayment
of its Term Loans pursuant to Section 2.16(b)(i) of the Credit Agreement at a
price equal to the [applicable] Specified Discount in the aggregate outstanding
amount not to exceed the amount set forth above, as such amount may be reduced
in accordance with the Specified Discount Proration, and as otherwise determined
in accordance with and subject to the requirements of the Credit Agreement.

[Signature Page Follows]

 

Exhibit M-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                                             ]

By:

 

 

 

Name

 

Title:

 

Exhibit M-2



--------------------------------------------------------------------------------

EXHIBIT N

[Form of] Discount Range Prepayment Notice

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to Section
2.16(c)(i) of that certain Term Loan Credit Agreement, dated as of April 29,
2016 (as may be amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among MKS Instruments,
Inc., a Massachusetts corporation (the “Borrower”), the Lenders from time to
time party thereto and Barclays Bank PLC, as Administrative Agent and Collateral
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.16(c)(i) and subject to Section 2.16(j) of the Credit
Agreement, [the Borrower][insert Subsidiary of Borrower]1 hereby requests that
each Term Lender submit a Discount Range Prepayment Offer. Any Discounted Term
Loan Prepayment made in connection with this solicitation shall be subject to
the following terms:

1. This Solicitation of Discount Range Prepayment Offers is extended at the sole
discretion of [the Borrower][insert Subsidiary of Borrower] to each Term Lender.

2. The maximum aggregate outstanding principal amount of the Discounted Term
Loan Prepayment that will be made in connection with this solicitation is $[●]
of Term Loans (the “Discount Range Prepayment Amount”).2

3. [The Borrower][insert Subsidiary of Borrower] is willing to make Discount
Term Loan Prepayments at a percentage discount to par value greater than or
equal to [●]% but less than or equal to [●]% in respect of the Term Loans (the
“Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer on or before 5:00
p.m. New York time on the date that is three (3) Business Days following the
dated delivery of the notice pursuant to Section 2.16(c)(i) of the Credit
Agreement (the “Discount Range Prepayment Response Date”). Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

  

 

1  To be revised as appropriate if the offer is made by a Subsidiary of the
Borrower.

2  Minimum of $1,000,000 and whole increments of $100,000.

 

Exhibit N-1



--------------------------------------------------------------------------------

[The Borrower][insert Subsidiary of Borrower] hereby represents and warrants to
the Auction Agent and the Term Lenders as follows:

1. The Borrower will not make a Borrowing of ABL Loans to fund this Discounted
Term Loan Prepayment;

2. Any Term Loans purchased will be immediately cancelled;

[The Borrower][insert Subsidiary of Borrower] acknowledges that the Auction
Agent and the relevant Term Lenders are relying on the truth and accuracy of the
foregoing representations and warranties in connection with any Discount Range
Prepayment Offer made in response to this Discount Range Prepayment Notice and
the acceptance of any prepayment made in connection with this Discount Range
Prepayment Notice.

[The Borrower][insert Subsidiary of Borrower] requests that Auction Agent
promptly notify each of the relevant Term Lenders party to the Credit Agreement
of this Discount Range Prepayment Notice.

[Signature Page Follows]

 

Exhibit N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[MKS INSTRUMENTS, INC.] [INSERT SUBSIDIARY OF BORROWER] By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

Exhibit N-3



--------------------------------------------------------------------------------

EXHIBIT O

[Form of] Discount Range Prepayment Offer

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Credit Agreement, dated as of
April 29, 2016 (as may be amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among MKS
Instruments, Inc., a Massachusetts corporation (the “Borrower”), the Lenders
from time to time party thereto and Barclays Bank PLC, as Administrative Agent
and Collateral Agent, and (b) that certain Discount Range Prepayment Notice,
dated             , 20    , from [the Borrower][insert Subsidiary of Borrower]
(the “Discount Range Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Discount Range Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.16(c)(i) of the Credit Agreement, that it is hereby offering to accept
a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available for prepayment on the Term
Loans held by the undersigned.

2. The maximum aggregate outstanding principal amount of the Discounted Term
Loan Prepayment that may be made in connection with this offer shall not exceed
(the “Submitted Amount”):

Term Loans - $[●]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% in respect of the Term Loans (the “Submitted
Discount”).

The undersigned Term Lender hereby expressly consents and agrees to a prepayment
of its Term Loans indicated above pursuant to Section 2.16(c)(i) of the Credit
Agreement at a price equal to the Applicable Discount and in an aggregate
outstanding amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[Signature Page Follows]

 

Exhibit O-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                                     ]

By:

 

 

 

Name

 

Title:

 

Exhibit O-2



--------------------------------------------------------------------------------

EXHIBIT P

[Form of] Solicited Discounted Prepayment Notice

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.16(d)(i) of that certain Term Loan Credit Agreement, dated as of April
29, 2016 (as may be amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among MKS
Instruments, Inc., a Massachusetts corporation (the “Borrower”), the Lenders
from time to time party thereto and Barclays Bank PLC, as Administrative Agent
and Collateral Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.16(d)(i) and subject to Section 2.16(j) of the Credit
Agreement, [the Borrower][insert Subsidiary of Borrower]1 hereby requests that
each Term Lender submit a Solicited Discounted Prepayment Offer. Any Discounted
Term Loan Prepayment made in connection with this solicitation shall be subject
to the following terms:

1. This Solicitation of Discounted Prepayment Offers is extended at the sole
discretion of [the Borrower][insert Subsidiary of Borrower] to each Term Lender.

2. The maximum aggregate outstanding principal amount of the Discounted Term
Loan Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):2

Term Loans - $[●]

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three (3) Business Days
following delivery of this notice pursuant to Section 2.16(d)(i) of the Credit
Agreement (the “Solicited Discounted Prepayment Response Date”). Any Term Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

[The Borrower][insert Subsidiary of Borrower] requests that Auction Agent
promptly notify each of the relevant Term Lenders party to the Credit Agreement
of this Solicited Discounted Prepayment Notice.

[Signature Page Follows]

 

1  To be revised as appropriate if the offer is made by a Subsidiary of the
Borrower.

2  Minimum of $1,000,000 and whole increments of $500,000.

 

Exhibit P-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

MKS INSTRUMENTS, INC. By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

Exhibit P-2



--------------------------------------------------------------------------------

EXHIBIT Q

[Form of] Solicited Discounted Prepayment Offer

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Credit Agreement, dated as of
April 29, 2016 (as may be amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among MKS
Instruments, Inc., a Massachusetts corporation (the “Borrower”), the Lenders
from time to time party thereto and Barclays Bank PLC, as Administrative Agent
and Collateral Agent, and (b) that certain Solicited Discounted Prepayment
Notice, dated             , 20    , from [the Borrower][insert Subsidiary of
Borrower] (the “Solicited Discounted Prepayment Notice”). Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Solicited Discounted Prepayment Notice or, to the extent not
defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.16(d)(i) of the Credit Agreement, that it is hereby offering to accept
a Discounted Term Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available for prepayment on the
Term Loans held by the undersigned.

2. The maximum aggregate outstanding principal amount of the Discounted Term
Loan Prepayment that may be made in connection with this offer shall not exceed
(the “Offered Amount”):

Term Loans - $[●]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% in respect of the Term Loans (the “Offered
Discount”).

The undersigned Term Lender hereby expressly consents and agrees to a prepayment
of its Term Loans pursuant to Section 2.16(d) of the Credit Agreement at a price
equal to the Acceptable Discount and in an aggregate outstanding principal
amount not to exceed such Lender’s Offered Amount as such amount may be reduced
in accordance with the Solicited Discount Proration, if any, and as otherwise
determined in accordance with and subject to the requirements of the Credit
Agreement.

[Signature Page Follows]

 

Exhibit Q-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                                         ] By:  

 

  Name   Title:

 

Exhibit Q-2



--------------------------------------------------------------------------------

EXHIBIT R

[Form of] Acceptance and Prepayment Notice

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to Section
2.16(d)(ii) of that certain Term Loan Credit Agreement, dated as of April 29,
2016 (as may be amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among MKS Instruments,
Inc., a Massachusetts Corporation (the “Borrower”), the Lenders from time to
time party thereto and Barclays Bank PLC, as Administrative Agent and Collateral
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.16(d)(ii) and subject to Section 2.16(j) of the Credit
Agreement, [the Borrower][insert Subsidiary of Borrower]1 hereby irrevocably
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[●]% in respect of the Term Loans (the “Acceptable Discount”) in an aggregate
amount not to exceed the Solicited Discounted Prepayment Amount.

[The Borrower][insert Subsidiary of Borrower] expressly agrees that this
Acceptance and Prepayment Notice shall be irrevocable and is subject to the
provisions of Section 2.16(d) of the Credit Agreement.

[The Borrower][insert Subsidiary of Borrower] hereby represents and warrants to
the Auction Agent and the Term Lenders as follows:

1. The Borrower will not make a Borrowing of ABL Loans to fund this Discounted
Term Loan Prepayment;

2. Any Term Loans purchased will be immediately cancelled;

[The Borrower][insert Subsidiary of Borrower] acknowledges that the Auction
Agent and the relevant Term Lenders are relying on the truth and accuracy of the
foregoing representations and warranties in connection with the acceptance of
any prepayment made in connection with a Solicited Discounted Prepayment Offer.

[The Borrower][insert Subsidiary of Borrower] requests that Auction Agent
promptly notify each of the relevant Term Lenders party to the Credit Agreement
of this Acceptance and Prepayment Notice.

[Signature Page Follows]

 

1  To be revised as appropriate if the offer is made by a Subsidiary of the
Borrower.

 

Exhibit R-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[MKS INSTRUMENTS, INC.] [INSERT SUBSIDIARY OF BORROWER] By:  

 

  Name:   Title:

 

Exhibit R-2



--------------------------------------------------------------------------------

EXHIBIT S

[Form of] Prepayment Notice

Date:             , 20    

Barclays Bank PLC, as Administrative Agent

700 Prides Crossing

Newark, DE 19713

Attn: Tim O’Connell

Phone: (302) 286-2355

Fax: (214) 545-5230

Email: timothy.o’connell@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of April
29, 2016 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Credit Agreement”), among MKS Instruments, Inc., a
Massachusetts corporation (the “Borrower”), the Lenders from time to time party
thereto and Barclays Bank PLC, as the Administrative Agent. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein

This Prepayment Notice is delivered to you pursuant to Section 2.08 of the
Credit Agreement. The Borrower hereby gives notice of a prepayment of Term Loans
as follows:

 

  1. (select Type(s) of Loans)

¨ Base Rate Loans in the aggregate principal amount of $        .

¨ Eurodollar Rate Loans with an Interest Period ending             , 20     in
the aggregate principal amount of $        .

 

  2. On             , 20     (a Business Day).1

[Signature Page Follows]

 

1  Note: Prepayment date and notice may be conditional upon the occurrence of
specified events.

 

Exhibit S-1



--------------------------------------------------------------------------------

This Prepayment Notice and prepayment contemplated hereby comply with the Credit
Agreement, including Section 2.08 thereof.

 

MKS INSTRUMENTS, INC.,

as the Borrower

By:  

 

  Name:   Title:

 

Exhibit S-2